

AMENDED AND RESTATED MASTER LEASE AGREEMENT
 
BETWEEN
 
FIRST STATES INVESTORS 5000A LLC,
a Delaware limited liability company (“LANDLORD”)
 
AND
 
BANK OF AMERICA, N.A. (“TENANT”)
 
Dated: As of January 1, 2005


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
     
ARTICLE I
BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE
1
     
1.1
Basic Lease Information; Definitions
1
     
1.2
Leased Premises
15
     
1.3
Term
16
     
1.4
Options to Renew; Special Notice of Non-Renewal
16
     
1.5
Use
19
     
1.6
Survival
19
     
ARTICLE II
RENTAL AND OPERATING EXPENSES
19
     
2.1
Rental Payments
19
     
2.2
Operating Expenses
22
     
2.3
Real Estate Taxes
27
     
2.4
Budget; Audit Rights
29
     
ARTICLE III
BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT
31
     
3.1
Building Standard and Above Standard Services
31
     
3.2
Keys and Locks
35
     
3.3
Graphics and Building Directory
35
     
3.4
Building Identity; Signage; Exclusivity
36
     
3.5
Communications Equipment
38
     
3.6
Building Management
40
     
ARTICLE IV
CARE OF PREMISES; LAWS, RULES AND REGULATIONS
40
     
4.1
Care of Leased Premises
40
     
4.2
Access of Landlord to Leased Premises
41
     
4.3
Nuisance
41
     
4.4
Laws and Regulations; Rules of Building
42
     
4.5
Legal Use and Violations of Insurance Coverage
42
     
4.6
Environmental Laws
43
     
4.7
Prohibited Uses
44
     
ARTICLE V
LEASEHOLD IMPROVEMENTS AND REPAIRS
45
     
5.1
Leasehold Improvements
45


 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
     
5.2
Alterations
45
     
5.3
Non-Removable Improvements
46
     
5.4
Mechanics Liens
46
     
5.5
Repairs by Landlord
47
     
5.6
Repairs by Tenant
47
     
5.7
Demising Work
47
     
5.8
Art
49
     
ARTICLE VI
CONDEMNATION, CASUALTY AND INSURANCE
50
     
6.1
Condemnation
50
     
6.2
Damages from Certain Causes
51
     
6.3
Casualty Clause
51
     
6.4
Property Insurance
53
     
6.5
Liability Insurance
53
     
6.6
Hold Harmless
53
     
6.7
WAIVER OF RECOVERY
54
     
ARTICLE VII
DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION
54
     
7.1
Default and Remedies
54
     
7.2
Insolvency or Bankruptcy
58
     
7.3
Negation of Lien for Rent
58
     
7.4
Attorney’s Fees
59
     
7.5
No Waiver of Rights
59
     
7.6
Holding Over
59
     
7.7
Subordination
60
     
7.8
Estoppel Certificate
60
     
7.9
Subsequent Documents
61
     
7.10
Interest Holder Privileges
61
     
ARTICLE VIII
SUBLEASING, ASSIGNMENT, LIABILITY, AND CONSENTS
61
     
8.1
Sublease or Assignment by Tenant
61
     
8.2
Assignment by Landlord
64
     
ARTICLE IX
PURCHASE AND SALE
64

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
     
9.1
Tenant’s Right of First Refusal to Purchase
64
     
9.2
Right of First Offer on Sale
65
     
9.3
Separate Lease
66
     
ARTICLE X
EXPANSION RIGHTS
66
     
10.1
Quarterly Availability Reports
66
     
10.2
Tenant’s Expansion Notice
67
     
10.3
Landlord Expansion Response
67
     
10.4
Expansion Space Leases
67
     
10.5
Excess Basic Rent; Recalculation of Termination Rights
69
     
10.6
Subordination of Expansion Space Rights
70
     
10.7
Duration
70
     
10.8
Disputes
70
     
ARTICLE XI
CONTRACTION RIGHTS
71
     
11.1
Contraction Rights
71
     
11.2
Contraction Rights Exercise Notice
71
     
11.3
Relocation Rights
72
     
11.4
Intentionally Omitted
72
     
11.5
Termination Rights
72
     
11.6
Contraction Premises Rent
72
     
11.7
Surrender; Contraction Premises Demising Work
73
     
11.8
Duration
73
     
11.9
Disputes
73
     
ARTICLE XII
DISPUTE RESOLUTION
73
     
12.1
Approval Procedure; Dispute Resolution
73
     
12.2
Dispute Resolution
74
     
12.3
Conduct of the Arbitration
75
     
12.4
Alternative Means of Arbitration with AAA
76
     
12.5
Mediation; Litigation
76
     
ARTICLE XIII
TENANT REMEDIES
77
     
13.1
Limited Offset
77


 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
     
13.2
Landlord Letter of Credit
77
     
ARTICLE XIV
MISCELLANEOUS
77
     
14.1
Notices
77
     
14.2
Brokers
78
     
14.3
Binding on Successors
78
     
14.4
Rights and Remedies Cumulative
78
     
14.5
Governing Law
78
     
14.6
Rules of Construction
78
     
14.7
Authority and Qualification
78
     
14.8
Severability
79
     
14.9
Quiet Enjoyment
79
     
14.10
Limitation of Personal Liability
79
     
14.11
Memorandum of Lease
79
     
14.12
Consents
79
     
14.13
Time of the Essence
79
     
14.14
Amendments
79
     
14.15
Entirety
79
     
14.16
References
80
     
14.17
Counterpart Execution
80
     
14.18
No Partnership
80
     
14.19
Captions
80
     
14.20
Required Radon Notice
80
     
14.21
Changes to Properties by Landlord
80
     
14.22
Storage Space
80
     
14.23
WAIVER OF JURY TRIAL
81
     
14.24
Confidential Information
81


 
iv

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
 
Exhibit A
Leased Premises, Building NRA, Leased Premises NRA, Tenant Occupancy
Percentages, Parking Area, and Drive through Banking Facility
Exhibit B-1
Form of Lease Supplement
Exhibit B-2
Form of Amendment to Lease Supplement and Exhibit A
Exhibit C
Form of Confidentiality Agreement
Exhibit D
Form of Subordination, Non-Disturbance and Attornment Agreement
Exhibit E
Form of Estoppel Certificate
Exhibit F
Form of Subtenant Non-Disturbance Agreement
Exhibit G
Form of Separate Lease
Exhibit H
Form of Contraction Assignment
Exhibit I
Form of Contraction Sublease
Exhibit J
Form of Landlord Letter of Credit
   
Schedule 1
Annual Basic Rent Factor Table
Schedule 2
[Intentionally Omitted]
Schedule 3
Description of Environmental Information
Schedule 4
Description of Tenant’s Art
Schedule 5
Renewal Term Annual Basic Rent Illustration


 
v

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED MASTER LEASE AGREEMENT
 
THIS AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Lease”) is made and
entered into this _____________________, 2005, effective as of January 1, 2005,
by and between FIRST STATES INVESTORS 5000A, LLC, a Delaware limited liability
company (hereinafter called “Landlord”), and BANK OF AMERICA, N.A., a national
banking association (hereinafter called “Tenant”), with the limited joinder of
FIRST STATES GROUP, L.P., a Delaware limited partnership (“FSG”).  Terms with
initial capital letters used in this Lease shall have the meanings assigned for
such terms in Section 1.1(b).
 
BACKGROUND
 
A.           Landlord and Tenant are parties to a certain Master Lease Agreement
dated as of June 30, 2003, respecting certain Leased Premises located within
certain Properties, all as more fully described therein, as modified by that
certain Side Letter Agreement between said parties dated as of June 30, 2003,
and the First Amendment to Master Lease Agreement dated September 30, 2003 (said
Master Lease Agreement as so modified, the “Master Lease”).


B.           Landlord and Tenant desire to amend and restate the Master Lease in
its entirety upon the terms and conditions more fully set forth herein.
 
ARTICLE I
BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE
 
1.1           Basic Lease Information; Definitions.
 
(a)           The following Basic Lease Information is hereby incorporated into
and made a part of this Lease.  Each reference in this Lease to any information
and definitions contained in the Basic Lease Information shall mean and refer to
the information and definitions hereinbelow set forth.
 
Commencement Date:
 
June 30, 2003.
     
Expiration Date:
 
June 30, 2023.
     
Initial Term:
 
Commencing on the Commencement Date, and, unless sooner terminated as herein
provided, ending on the Expiration Date.
     
Leased Premises:
 
All those portions of the Properties identified in the Lease Supplements, as the
same are amended from time to time, as being demised and leased to Tenant
hereunder, including the identified Net Rentable Areas within the Buildings and,
where applicable, the Drive-Through Banking Facilities.  Each time there is an
addition to, subtraction from or other change in the configuration of the Leased
Premises as herein provided, including pursuant to Section 6.1 (Condemnation),
Section 6.3 (Casualty), Article IX (Purchase and Sale), Article X (Expansion
Rights) and Article XI (Contraction Rights), Landlord and Tenant, within thirty
(30) days following the effective date of the change, shall execute amendments
to the applicable Lease Supplements (based upon the form attached as Exhibit B-1
hereto) and to Exhibit A hereto to confirm the configuration and Net Rentable
Area of the Leased Premises, Tenant’s Occupancy Percentage in each Building and
the Annual Basic Rent for each Leased Premises and, to the extent applicable,
any adjustment in Parking Areas and be accompanied by a revised Exhibit A
hereto.


 
 

--------------------------------------------------------------------------------

 


Landlord’s Address for
Notices:
 
First States Investors 5000A, LLC
c/o First States Group, L.P.
1725 The Fairway
Jenkintown, PA 19046
Attention:  Nicholas S. Schorsch, President and CEO
Fax Number:  (215) 887-2585
     
with a copy to:
 
First States Group, L.P.
1725 The Fairway
Jenkintown, PA 19046
Attention:  Edward J. Matey Jr., General Counsel
Fax:  (215) 887-9856
     
Tenant’s Address for Notices:
 
Bank of America, N.A.
525 North Tryon
4th Floor – Corporate Real Estate Department
NC1-023-03-03
Charlotte, NC 28255
Attention:  Property Services
Fax:  (704) 386-7339
     
with a copy to:
 
Bank of America, N.A.
800 Market Street
M01-800-11-10
St. Louis, MO  63101
Attention:  Gary Preston, Assistant General Counsel
Fax:  (314) 466-6027
     
and to:
 
Trammell Crow Corporate Services, Inc.
2850 North Federal Highway
Lighthouse Point, Florida  33064
Attention:  Chuck Dunn, Senior Vice President
Fax:  (954) 786-4405


 
2

--------------------------------------------------------------------------------

 


and to:
 
Jones Lang LaSalle Americas, Inc.
355 South Grand Avenue
Suite 4280
Los Angeles, CA  90071
Attention:  John L. Vinnicombe, Executive Vice President
Fax:  (213) 680-4933
     
Interest Holder’s Address for Notices:
 
German American Capital Corporation
60 Wall Street, 10th Floor
New York, NY  10005
Attention:  Eric M. Schwartz and General Counsel
Fax:  (212) 797-4488
     
with a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY  10036-6522
Attention:  Harvey R. Uris, Esquire
Fax:  (917) 777-2212
     

(b)           As used in this Lease, the following terms shall have the
respective meanings indicated below, and such meanings are incorporated in each
such provision where used as if fully set forth therein:
 
“AAA” shall mean the American Arbitration Association.
 
“Above Standard Services” shall have the meaning assigned to such term in
Section 3.1(c).
 
“Above Standard Services Rent” shall mean any and all charges required to be
paid by Tenant for Above Standard Services as expressed in Section 3.1(c).
 
“Additional Equipment” shall have the meaning assigned to such term in Section
3.5.
 
“Additional Rent” shall mean Tenant’s Operating Expense Share, Tenant’s Tax
Share, Above Standard Services Rent and all other sums (other than Annual Basic
Rent and Excess Basic Rent, if any) that Tenant is obligated to pay or reimburse
to Landlord as required by the terms of this Lease.
 
“Affiliate” or “Affiliates” shall mean any person or entity controlling,
controlled by, or under common control with another such person or
entity.  “Control” as used herein shall mean the possession, direct or indirect,
or the power to direct or cause the direction, of the management and policies of
such controlled person or entity.  The ownership, directly or indirectly, of
more than fifty percent (50%) of the voting securities of, or possession of the
right to vote in, the ordinary direction of its affairs, more than fifty percent
(50%) of the voting interest in, any person or entity shall be presumed to
constitute such control.  In the case of Landlord (if Landlord is a
partnership), the term Affiliate shall also include any person or entity
controlling or controlled by or under common control with any general partner of
Landlord or any general partner of Landlord’s general partner.

 
3

--------------------------------------------------------------------------------

 
 
“Affiliate Owned Property” shall have the meaning assigned to such term in
Section 10.1.
 
“Aggregate FMRV Rent” shall have the meaning assigned to such term in Section
1.4(c).
 
“Alteration Threshold Amount” shall mean, as to each Property, Five Hundred
Thousand Dollars ($500,000.00) in aggregate alteration costs ongoing at any
time, provided that (a) so long as Tenant’s Occupancy Percentage at a Major
Property is at least fifty percent (50%), the Alteration Threshold Amount for
such Major Property shall equal One Million Dollars ($1,000,000.00) in aggregate
alterations costs and (ii) the aggregate Alterations Threshold Amount for
alteration costs ongoing at all Properties at any time shall not exceed Ten
Million Dollars ($10,000,000.00).
 
“Annual Basic Rent” shall mean the annual basic rent payable by Tenant for the
Leased Premises that are subject, from time to time, to this Lease.  During the
Initial Term of this Lease, the Annual Basic Rent for each Property shall equal
the Net Rentable Area of the Leased Premises for such Property multiplied by the
applicable Annual Basic Rent Factor, except that the Annual Basic Rent for any
Short Term Expansion Space shall equal the Fair Market Rental Value of such
Short Term Expansion Space as provided in Article X.  During the Renewal Terms
of this Lease, the Annual Basic Rent for each Property shall equal the Fair
Market Rental Value of the Leased Premises within such Property, subject, if
applicable, to the limitations set forth in Section 1.4(c).  The Annual Basic
Rent due under this Lease shall equal the sum of all Annual Basic Rents due with
respect to each Property.  Annual Basic Rent shall be re-calculated each time
there is a change in the Annual Basic Rent Factor or in Tenant’s Occupancy
Percentage for a Property or a required conversion to, or adjustment in, the
Fair Market Rental Value of a Property.
 
“Annual Basic Rent Factor” shall mean the annual rate per square foot of Net
Rentable Area used to calculate the Annual Basic Rent.  A table of Annual Basic
Rent Factors, together with scheduled increases and decreases thereto, are set
forth on Schedule 1 hereto.
 
“Applicable Rate” shall mean an annual rate of interest equal to the lesser of
(i) the Prime Rate plus two percent (2%) and (ii) the maximum contract interest
rate per annum allowed by North Carolina law.
 
“Appraiser” shall mean an independent professional real estate appraiser, MAI or
equivalent, with at least ten (10) years’ experience appraising commercial real
estate comparable to the subject Property or Leased Premises, who shall be
associated with a nationally-recognized real estate services firm offering
appraisal services, with local offices in the region where the subject Property
is located, and which firm is not under contract with or otherwise so associated
with either Landlord or Tenant as to reasonably impair its or their ability to
render impartial judgments (it being agreed that an Appraiser that performs
residential or commercial property appraisals for Tenant in Tenant’s capacity as
a mortgage lender shall not be disqualified from serving as an Appraiser solely
as a result of such other relationship with Tenant).

 
4

--------------------------------------------------------------------------------

 
 
“Approval Matters” shall have the meaning assigned to such term in Section
12.2(b).
 
“Arbitration Notice” shall have the meaning assigned to such term in Section
12.2(a).
 
“Art” shall have the meaning assigned to such term in Section 5.8.
 
“ATM” shall mean automated teller machine.
 
“Award” shall have the meaning assigned to such term in Section 13.2
 
“Banking” shall have the meaning assigned to such term in Section 1.5.
 
“Binding ADR Dispute” shall have the meaning assigned to such term in Section
12.2(b).
 
“BOMA” shall mean the Building Owners and Managers Association.
 
“Budget” shall have the meaning assigned to such term in Section 2.4(a).
 
“Building” shall mean any and each of the buildings identified on Exhibit A in
which the Leased Premises are located.
 
“Building Common Areas” shall have the meaning assigned to such term in the
Measurement Standard.
 
 “Building Operating Hours” shall mean, for each Building, from 7:00 a.m. to
7:00 p.m. on Mondays through Fridays and from 8:00 a.m. to 2:00 p.m. on
Saturdays, excepting Holidays; provided that Building Operating Hours for
Properties where Tenant’s Occupancy Percentage equals one hundred percent (100%)
shall mean the standard hours of operations for such Property as established,
from time to time, by Tenant.
 
 “Building Rules” shall have the meaning assigned to such term in Section 4.4.
 
“Building Standard Services” shall have the meaning assigned to such term in
Section 3.1(a).
 
“Building Standards” shall mean, for each Building, materials of the type,
quality and quantity generally used throughout such Building and in Comparable
Buildings.
 
“Bureau of Labor Statistics” shall mean the U.S. Department of Labor, Bureau of
Labor Statistics.
 
“Buildings” shall mean all of the buildings identified on Exhibit A in which the
Leased Premises are located.
 
“Casualty” shall have the meaning assigned to such term in Section 6.3(a).
 
 
5

--------------------------------------------------------------------------------

 
 
 “Commencement Date” shall have the meaning assigned to such term in Section
1.1(a).
 
“Common Areas” shall mean all portions of the Property that are not intended to
be rented to a tenant, including interior corridors, elevators, mechanical
rooms, stairs, lobbies, lavatories, washrooms, exterior roadways, Parking Areas,
sidewalks, plazas, traffic lights, storm drainage facilities, rooftops,
landscaped areas, exterior walks and ramps, sanitary sewer, domestic and fire
water systems, fire protection installations, electric power and telephone
cables and lines and other utility connections, facilities and other
improvements (above and below ground) that are owned by Landlord and are now or
hereafter constructed on the Property for use in common by Landlord, Tenant and
other tenants located in the Building or for the common benefit of the
foregoing, including all such areas, facilities and systems denominated as
“Building Common Areas” and “Floor Common Areas” in the Measurement Standard.
 
“Communications Equipment” shall have the meaning assigned to such term in
Section 3.5(a).
 
“Comparable Buildings” shall mean, for each Building, a quality, age, location
and construction that is comparable to that of other buildings within the
metropolitan area within which such Building is located.
 
“Continuing Term Separate Lease” shall have the meaning assigned to such term in
Section 9.3.
 
“Contraction Assignment” shall mean a lease assignment and assumption
agreement  substantially in the form attached as Exhibit H hereto entered into
by Tenant, as assignor, and FSG or, at FSG’s election, an Affiliate of FSG, as
assignee, for all of Tenant’s right, title and interest in and to a Continuing
Term Separate Lease at a Property for which Tenant has properly exercised
Contraction Rights for the entire Leased Premises within such Property pursuant
to Article XI.  If FSG elects to cause an Affiliate of FSG to enter into a
Contraction Assignment, FSG shall join in the execution of the Contraction
Assignment for the purpose of unconditionally guarantying to Tenant the payment
and performance by such Affiliate of all of such Affiliate’s obligations to
Tenant under the Contraction Assignment.  Tenant shall be released from all
obligations under the Separate Lease to which the Contraction Assignment relates
arising on and after the date of execution of the Contraction Assignment.
 
“Contraction Premises” shall have the meaning assigned to such term in Section
11.2.
 
“Contraction Premises Surrender Date” shall have the meaning assigned to such
term in Section 11.6.
 
 “Contraction Rights” shall have the meaning assigned to such term in Section
11.1.
 
“Contraction Rights Exercise Notice” shall have the meaning assigned to such
term in Section 11.2.

 
6

--------------------------------------------------------------------------------

 

“Contraction Sublease” shall mean a separate, stand alone sublease substantially
in the form attached as Exhibit I hereto entered into by Tenant, as sublandlord,
and FSG or, at FSG’s election, an Affiliate of FSG, as subtenant, for such
portion of the Leased Premises at a Property that is leased by Tenant under a
Continuing Term Separate Lease as Tenant has properly exercised Contraction
Rights pursuant to Article XI.  If FSG elects to cause an Affiliate of FSG to
enter into a Contraction Sublease, FSG shall join in the execution of the
Contraction Sublease for the purpose of unconditionally guarantying to Tenant
the payment and performance by such Affiliate of all of such Affiliate’s
obligations to Tenant under the Contraction Sublease.
 
“Cost Approved Sublease” shall have the meaning assigned to such term in Section
8.1(h).
 
“Coterminous Expansion Space” shall have the meaning assigned to such term in
Section 10.4(b).
 
“Damaged Property” shall have the meaning assigned to such term in Section
6.3(a).
 
“Demising Work” shall mean the construction by Tenant, if and to the extent
required as a result of Tenant’s vacation and surrender of Surrendered Premises
to Landlord, of (i) all walls and other work required to demise, separate and
secure the Leased Premises from any portion of the Building that is not included
within the Leased Premises, (ii) all work, if and to the extent required as a
result of such demise, for (a) the creation of multi-tenant access to Building
Common Areas, facilities and systems necessary for the general office use of the
Surrendered Premises, including multi-tenant access to the mechanical,
electrical, plumbing and other utility facilities and systems serving the
Surrendered Premises or (b) at Tenant’s sole option, in lieu of creating
multi-tenant access to existing Building Common Areas, facilities or systems,
Tenant may construct replacements for Building Common Areas, facilities or
systems necessary for the general office use of the Surrendered Premises and
(iii) to provide proper and lawful means of ingress and egress to the
Surrendered Premises.  Notwithstanding the foregoing, Tenant will not be
obligated to (i) make any alterations or improvements to demise the Leased
Premises on floors of any Buildings that are and shall continue to be leased by
Tenant as full floors, (ii) make any alterations or improvements to floors that
do not contain any Leased Premises or (iii) bring the Properties into compliance
with building codes or other Legal Requirements, except to the extent required
by any Governmental Authority as being necessary to perform the Demising
Work.  All Demising Work shall be performed in conformity with the requirements
of Section 5.7.
 
“Drive-Through Banking Facility” shall mean, for each Property, the portion of
the Leased Premises, if any, identified as a Drive-Through Banking Facility in
Lease Supplement for such Property.
 
“Enforcement” shall have the meaning assigned to such term in Section 7.7.
 
“Environmental Information” shall have the meaning assigned to such term in
Section 4.6(a).
 
“Environmental Matters” shall have the meaning assigned to such term in Section
4.6(b).

 
7

--------------------------------------------------------------------------------

 
 
“Excess Basic Rent” shall have the meaning assigned to such term in Section
10.5.
 
“Expansion Rights” shall have the meaning assigned to such term in Section 10.4.
 
“Expansion Space” shall have the meaning assigned to such term in Section 10.4.
 
“Expansion Space Acceptance” shall have the meaning assigned to such term in
Section 10.4.
 
“Expiration Date” shall have the meaning assigned to such term in Section
1.1(a).
 
“Event of Default” shall have the meaning assigned to such term in Section
7.1(a).
 
 “Fair Market Purchase Value” shall mean the fair market purchase value, as of
the date the determination is made, that would be obtained in an arm’s-length
purchase and sale agreement between an informed and willing seller and an
informed and willing purchaser, neither of whom is under any compulsion to enter
into such transaction.
 
“Fair Market Rental Value” shall mean the fair market rental value, as of the
date the determination is made, that would be obtained in an arm’s-length net
lease (i.e., net of all operating expenses, real estate taxes, utilities and
other pass-throughs) between an informed and willing tenant (other than a tenant
in possession) and an informed and willing landlord, neither of whom is under
any compulsion to enter into such transaction, for space in Comparable Buildings
that is comparable in size, location and quality to the Leased Premises, for a
comparable term.  Such Fair Market Rental Value shall be calculated assuming
that (i) the Leased Premises are in the condition and state of repair required
under the Lease, (ii) Tenant is in compliance with the requirements of the Lease
and (iii) Tenant will accept the Leased Premises in “AS-IS” condition.  In
determining the Fair Market Rental Value for Property, the Appraiser shall give
due consideration, to and make any necessary adjustments to the rentals paid at
Comparable Buildings in light of, the following factors: (i) Tenant will not
receive, and Landlord will not pay, any tenant improvement, relocation, moving
or other allowance, rent abatement or other reduced or free rent period or any
other allowance or concession in connection with Tenant’s leasing of the Leased
Premises, (ii) except as expressly provided herein with respect to Expansion
Space, Tenant’s obligation to pay Rent commences on the date possession of the
Leased Premises are delivered to Tenant, (iii) Landlord will not pay any
brokers’ fee or commission in connection with Tenant’s leasing of the Leased
Premises, (iv) the Landlord’s inclusion, and Tenant’s payment, of amortized
capital expenditures in Operating Expenses to the extent provided in this Lease
and (v) the creditworthiness of Tenant and the tenants at Comparable
Buildings.  For Short Term Expansion Space only, the Fair Market Rental Value
shall be determined without regard to the value added by any alterations or
improvements made to such space by Tenant after it was added to the Lease
Premises as provided in Article X.
 
“Final Drawings” shall have the meaning assigned to such term in Section 5.7(b).
 
“Final Space Plan” shall have the meaning assigned to such term in Section
5.7(a).

 
8

--------------------------------------------------------------------------------

 
 
“Five Year Term Separate Lease” shall have the meaning assigned to such term in
Section 9.3.
 
“Floor Common Area” shall have the meaning assigned to such term in the
Measurement Standard.
 
“FMRV Increment” shall have the meaning assigned to such term in Section 10.5.
 
“FMRV Space” shall mean space added to the Leased Premises as Expansion Space,
but shall not include any Coterminous Expansion Space added to the Leased
Premises during the Initial Term.
 
“Force Majeure Events” shall mean events beyond Landlord’s or Tenant’s (as the
case may be) control, which shall include all labor disputes, governmental
regulations or controls, war, fire or other casualty, inability to obtain any
material or services, acts of God, or any other cause not within the reasonable
control of Landlord or Tenant (as the case may be).  The times for performance
set forth in this Lease (other than for monetary obligations of a party) shall
be extended to the extent performance is delayed by Force Majeure Events.
 
“FSG” shall have the meaning assigned to such term in the parties paragraph.
 
“GAAP” shall mean generally accepted accounting principles, consistently
applied.
 
“Governmental Authority” shall mean the United States, the state, county, city
and political subdivision in which a Property is located or that exercises
jurisdiction over the Property, Landlord or Tenant, and any agency, department,
commission, board, bureau or instrumentality of any of the foregoing that
exercises jurisdiction over the Property, Landlord or Tenant.
 
“Gross Revenue” shall mean, for each Property, all gross income generated in
connection with such Property, including basic rents, additional rents and other
charges collected from Tenant and other tenants or occupants of the Property and
income from services, coin operated vending machines and telephones, parking
facilities, but excluding (i) security deposits, unless and not until such
deposits are applied as rental income, (ii) interest on bank accounts for the
operation of the Property, (iii) proceeds from the sale or refinancing of the
Property, (iv) insurance proceeds or dividends received from any insurance
policies pertaining to physical loss or damage to the Property, (v) condemnation
awards or payments received in lieu of condemnation of the Property, and (vi)
any trade discounts and rebates received in connection with the purchase of
personal property or services in connection with the operation of the Property.
 
“Hazardous Materials” shall mean any flammable materials, explosive materials,
radioactive materials, asbestos-containing materials, the group of organic
compounds known as polychlorinated biphenyls and any other hazardous, toxic or
dangerous waste, substance or materials defined as such in (or for purposes of)
the federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §§ 9601 to 9675,  the federal Hazardous Materials
Transportation Act, 42 U.S.C. §§ 5101 to 5127, the federal Solid Waste Disposal
Act as amended by the Resources Conservation and Recovery Act of 1976, 42 U.S.C.
§§ 6901 to 6992k, the federal Toxic Substance Control Act, 15 U.S.C. §§ 2601 to
2692 or any other Legal Requirement from time to time in effect regulating,
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material.

 
9

--------------------------------------------------------------------------------

 
 
“Holidays” shall mean New Year’s Day, Martin Luther King Day, Presidents’ Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving Day,
Christmas Day and any and all other dates observed as bank holidays by national
banks.  If, in the case of any holiday described above, a different day shall be
observed than the respective day described above, then that day that constitutes
the day observed by national banks in the state in which the Property is located
on account of such holiday shall constitute the Holiday under this Lease.
 
“HVAC” shall mean heating, ventilating and air conditioning.
 
“Initial Term” shall have the meaning assigned to such term in Section 1.1(a).
 
“Interest Holder” shall have the meaning assigned to such term in Section 7.7.
 
“JAMS” shall mean Judicial Arbitration & Mediation Services, Inc.
 
“JLL” shall mean Jones Lang LaSalle Americas, Inc.
 
“Land” shall mean all of the parcels of land identified on Exhibit A on which
the Buildings, Common Areas, Drive-Through Banking Facilities, Parking Areas and
other elements of the Properties are located.
 
“Landlord” shall have the meaning assigned to such term in the parties
paragraph.
 
“Landlord Default” shall have the meaning assigned to such term in Section
7.1(f).
 
“Landlord Designated Submanager” shall have the meaning assigned to such term in
Section 3.6.
 
“Landlord Expansion Response” shall have the meaning assigned to such term in
Section 10.2.
 
“Landlord Letter of Credit” shall have the meaning assigned to such term in
Section 13.2.
 
“Lease” shall have the meaning assigned to such term in the parties paragraph.
 
“Leased Premises” shall have the meaning assigned to such term in Section
1.1(a).

 
10

--------------------------------------------------------------------------------

 

“Lease Supplement” shall mean, for each Property, a supplement to this Lease
based upon the form attached as Exhibit B-1 hereto that describes and depicts,
in detail, the Leased Premises for such Property and any Landlord or Tenant
rights or obligations that are specific to that Property, including any
emergency generators, uninterrupted power systems, supplemental HVAC systems and
other specialty items of whose capacities are dedicated for Tenant’s sole use
and that Tenant desires Landlord to maintain, repair and replace, at Tenant’s
election, as an Above Standard Service.  The Lease Supplements for the
Properties located at (i) 1825 E. Buckeye Road, Phoenix, AZ (AZCAM-030,
AZCAT-030, AZMAR-030 and ACMCD-030), (ii) 9000 Southside Boulevard,
Jacksonville, FL (FLJAC-030, FLJAC-130, FLJAC-230, FLJAC-330, FLJAC-430,
FLJAC-530, FLJAC-630, FLJAC-730 and FLJAC-830) and (iii) 231 S. LaSalle Street,
Chicago, IL (ILBANA-076) shall grant Tenant a right of first refusal to lease
additional space that becomes available in such Properties prior to December 31,
2005, for an Annual Basic Rent equal to the Net Rentable Area of the space so
added multiplied by the Annual Basic Rent Factor.  The Term of this Lease for
any space so added shall be coterminous with the Term of this Lease for the
remainder of the Leased Premises, but any space so added shall not be included
as Coterminous Expansion Space for any purpose under this Lease.
 
“Lease Year” shall mean a period of one (1) year; provided that the first Lease
Year shall commence on the Commencement Date and shall end on June 30, 2004; the
second Lease Year commences upon the expiration of the first Lease Year and ends
one (1) year later, and all subsequent Lease Years commence upon the expiration
of the prior Lease Year, except that the last Lease Year during the Term ends on
the last day of the Term.  The Lease Year for all Properties covered by this
Lease shall be the same.
 
“Legal Requirements” shall mean any law, statute, ordinance, order, rule,
regulation or requirement of a Governmental Authority.
 
“MAI” shall mean Member of the Appraisal Institute.
 
“Major Dispute” shall have the meaning assigned to such term in Section 12.2(c).
 
“Major Property” shall mean any Property in which the Building shall contain
50,000 or more square feet of Net Rentable Area.
 
“Maximum Renewal Term Basic Rent” shall have the meaning assigned to such term
in Section 1.4(c).
 
“Measurement Standard” shall mean the Standard Method for Measuring Floor Area
in Office Buildings, ANSI/BOMA Z65.1-1996, as promulgated by BOMA.
 
“Net Rentable Area” shall mean, as applicable, the net rentable areas of the
Leased Premises and the Buildings, determined in conformity with the Measurement
Standard.  The Net Rentable Areas of the Leased Premises and the Buildings are
as specified in Exhibit A.
 
“Non-FMRV Renewal Space” shall mean, as to each Property during each Renewal
Term, the portion of the Renewal Premises at such Property, if any, that is not
FMRV Space.

 
11

--------------------------------------------------------------------------------

 

“Non-Removable Improvements” shall have the meaning assigned to such term in
Section 5.3.
 
“Notice Parties” shall mean the parties identified in Section 1.1(a), and any
successor or additional party as a Notice Party may from time to time designate,
as parties entitled to receive written notices under this Lease.
 
“Occupancy Percentage” shall mean, as to each Building, a fraction, expressed as
a percentage, the numerator of which is the Net Rentable Area of the Leased
Premises in the Building at the time the determination is made, and the
denominator of which is Net Rentable Area of the Building, all as set forth on
Exhibit A hereto, as amended from time to time.  The Occupancy Percentage for a
Property shall be re re-calculated each time there is a change in the Net
Rentable Area of the Leased Premises or the Building at such Property.
 
 “Operating Expenses” shall have the meaning assigned to such term in Section
2.2(b).
 
“Operating Expense Statement” shall have the meaning assigned to such term in
Section 2.2(f).
 
“Outside Completion Date” shall have the meaning assigned to such term in
Section 6.3(d).
 
“Owner” shall have the meaning assigned to such term in Section 7.7.
 
“Parking Areas” shall mean, as to each Property, the exclusive and non-exclusive
parking areas and facilities for the Property as indicated on the Lease
Supplement for the Property, together with any connecting walkways, covered
walkways, tunnels, or other means of access to the Building, and any additional
minor improvements now or hereafter located on the Land related to the foregoing
facilities.
 
“Pre-Committed Space” shall have the meaning assigned to such term in Section
10.2(a).
 
“Preliminary Drawings” shall have the meaning assigned to such term in Section
5.7(b).
 
“Preliminary Space Plan” shall have the meaning assigned to such term in Section
5.7(a).
 
“Prime Rate” shall mean the “prime rate” announced by Bank of America, N.A., or
its successor, from time to time (or if the Prime Rate is discontinued, the rate
announced as that being charged to said bank’s most credit-worthy commercial
borrowers).
 
“Prohibited Uses” shall have the meaning assigned to such term in Section 4.7.
 
“Property” shall mean the Land, the Buildings, the Common Areas, including the
Parking Areas, any Drive-Through Banking Facilities, and any and all additional
improvements now or hereafter located on the Land that serve the Buildings, the
Common Areas, including the Parking Areas, any Drive-Through Banking Facilities
or the tenants of the Building generally.

 
12

--------------------------------------------------------------------------------

 

“Purchase Agreement” shall mean that certain Amended and Restated Agreement of
Sale and Purchase by and between Tenant, as seller, and Landlord as
successor-in-interest by assignment to FSG, as purchaser, dated April 16, 2003,
as amended.
 
“Qualified Damage” shall have the meaning assigned to such term in Section
6.3(b).
 
“Quarterly Availability Report” shall have the meaning assigned to such term in
Section 10.1(a).
 
“Real Estate Taxes” shall have the meaning assigned to such term in Section
2.3(b).
 
 “Relocation Rights” shall have the meaning assigned to such term in Section
11.3.
 
“Relocation Rights Exercise Period” shall have the meaning assigned to such term
in Section 10.4(b).
 
“Remedial Work” shall mean the removal, relocation, elimination, remediation or
encapsulation of Hazardous Materials from all or any portion of the Leased
Premises or the Common Areas and, to the extent thereby required, the
reconstruction and rehabilitation of the Leased Premises or the Common Areas
pursuant to, and in compliance with this Lease.
 
“Renewal Option(s)” shall have the meaning assigned to such term in Section
1.4(a).
 
“Renewal Option Notice Date” shall mean, with respect to a Renewal Option, the
date on which Tenant sends written notice of exercise of such Renewal Option to
Landlord as provided in Section 1.4.
 
“Renewal Premises” shall have the meaning assigned to such term in Section
1.4(c).
 
“Renewal Terms” shall have the meaning assigned to such term in Section 1.4(a).
 
“Rent” shall mean Annual Basic Rent, Excess Basic Rent, if any, and Additional
Rent.
 
“Requesting Party” shall have the meaning assigned to such term in Section
12.1(a)(i).
 
“Responding Party” shall have the meaning assigned to such term in Section
12.1(a)(i).
 
“ROFO Eligible Conditions” shall have the meaning assigned to such term in
Section 9.2(a).
 
“ROFO Eligible Property” shall have the meaning assigned to such term in Section
9.2(a).
 
“SAR” shall mean Strategic Alliance Realty.
 
“SEC” shall have the meaning assigned to such term in Section 14.24.
 
“Security Areas” shall have the meaning assigned to such term in Section 4.2.

 
13

--------------------------------------------------------------------------------

 

“Self-Insurance Net Worth Test” shall mean, as of any date, that (i) Tenant has
a net worth of at least One Billion Dollars ($1,000,000,000.00) and (ii)
Tenant’s long-term senior unsecured debt obligations are rated at least BBB (or
its equivalent) by S&P and Baa2 (or its equivalent) by Moody’s as of that date;
provided that if Tenant is rated by only one of S&P or Moody’s, such obligations
shall have such rating from S&P or Moody’s, as the case may be, and a comparable
rating from another nationally-recognized rating agency.
 
“Separate Lease” shall mean a separate, stand alone lease for a Property
substantially in the form attached as Exhibit G hereto entered into by the
purchaser of such Property, as landlord, and Tenant, as tenant, as provided in
Section 9.3, which may be either Continuing Term Separate Leases or Five Year
Term Separate Leases.
 
“Service Failure” shall have the meaning assigned to such term in Section
3.1(f).
 
“Short Term Expansion Space” shall have the meaning assigned to such term in
Section 10.4.
 
“Sublet Space” shall have the meaning assigned to such term is Section 8.1(b).
 
“Subtenant Non-Disturbance Agreement” shall mean a written agreement
substantially in the form attached as Exhibit F hereto among Landlord, Tenant,
the subtenant under a Cost Approved Sublease and any Interest Holders pursuant
to which Landlord and such Interest Holders agree not to disturb such
subtenant’s possessory and other rights under the Cost Approved Sublease, and
such subtenant agrees to attorn to and recognize Landlord, notwithstanding any
expiration or earlier termination of the Term of this Lease prior to the
expiration or earlier termination of the term of the Cost Approved Sublease,
except to the extent that such possessory or other rights can be disturbed or
terminated as provided in the Cost Approved Sublease.
 
“Surrendered Premises” shall mean, as applicable, any Contraction Premises for
which Tenant is required to perform Demising Work.
 
“Tax Statement” shall have the meaning assigned to such term in Section 2.3(a).
 
“TCCS” shall mean Trammell Crow Corporate Services, Inc.
 
“Tenant” shall have the meaning assigned to such term in the parties paragraph.
 
“Tenant’s Business Equipment” shall have the meaning assigned to such term in
Section 5.3.
 
“Tenant Designated Submanager” shall have the meaning assigned to such term in
Section 3.6.
 
“Tenant Expansion Notice” shall have the meaning assigned to such term in
Section 10.2.
 
“Tenant Managed Property” shall have the meaning assigned to such term in
Section 3.6.

 
14

--------------------------------------------------------------------------------

 
 
“Tenant’s Operating Expense Share” shall have the meaning assigned to such term
in Section 2.2(a).
 
“Tenant’s Tax Share” shall have the meaning assigned to such term in Section
2.3(a).
 
“Term” shall have the meaning assigned to such term in Section 1.3.
 
“Termination Rights” shall have the meaning assigned to such term in Section
11.5.
 
“Third Party Offer” shall have the meaning assigned to such term in Section 9.1.
 
“Transfer Notice” shall have the meaning assigned to such term in Section
8.1(b).
 
 “Unused Relocation Rights Area” shall have the meaning assigned to such term in
Section 10.5.
 
“URR Agreement” shall mean that certain Master Agreement Regarding Leases dated
as of October 1, 2004, between FSG and Tenant pursuant to which FSG granted to
Tenant certain “Universal Relocation Rights” as more fully therein provided.
 
 “VARA” shall mean the Visual Artists Rights Act of 1990, as amended.
 
As used in this Lease, (i) the phrase “and/or” when applied to one or more
matters or things shall be construed to apply to any one or more or all thereof
as the circumstances warrant at the time in question, (ii) the terms “herein,”
“hereof,” “hereunder” and words of similar import, shall be construed to refer
to this Lease as a whole, and not to any particular Article or Section, unless
expressly so stated, (iii) the terms “include” and “including”, whenever used
herein, shall mean “including without limitation” or “including but not limited
to,” except in those instances where it is expressly provided otherwise, (iv)
the term “person” shall mean a natural person, a partnership, a corporation, a
limited liability company, and/or any other form of business or legal
association or entity, and (v) the term “alterations” shall mean any
alterations, additions, removals and/or any other changes.
 
1.2           Leased Premises.  Subject to and upon the terms hereinafter set
forth, Landlord does hereby lease and demise to Tenant, and Tenant does hereby
lease and take from Landlord, the Leased Premises.  The initial Leased Premises
are described in Exhibit A hereto and in the Lease Supplements.  Tenant shall be
entitled to the following as appurtenances to the Leased Premises, all at no
cost to Tenant, other than as provided in Section 2.2 or Section 3.1 below: (a)
the right to use, and to permit Tenant’s employees and invitees to use (i) on an
exclusive basis, the dedicated Parking Areas, if any, identified on the Lease
Supplements and the elevator lobbies, corridors, restrooms, telephone, electric
and other utility closets on floors leased entirely by Tenant and (ii) on a
non-exclusive basis (in common with Landlord and other tenants or occupants of
the Property, and their respective employees and invitees), the balance of the
Parking Areas and all the other Common Areas (excluding Floor Common Areas,
systems and facilities on and/or serving floors that do not include Leased
Premises, but including risers wherever located throughout the Buildings); (b)
all rights and benefits appurtenant to, or necessary or incidental to, the use
and enjoyment of the Leased Premises by Tenant for the purposes permitted by
Section 1.5, including the right of Tenant, its employees and invitees, in
common with Landlord and other persons, to use any non-exclusive easements
and/or licenses in, about or appurtenant to the Property, including the
non-exclusive right to use any walkways, tunnels, and skywalks connected to the
Property; and (c) all other rights and benefits provided to Tenant with respect
to the Property pursuant to this Lease (including the rights granted to Tenant
to use the roof of the Building, and other portions of the Property located
outside of the Leased Premises, pursuant to Section 3.5 hereof).

 
15

--------------------------------------------------------------------------------

 

1.3           Term.  The Initial term of this Lease shall be as described in
Section 1.1(a), which Initial Term may be renewed and extended as provided in
Section 1.4 (the Initial Term and, to the extent renewed and extended, any such
Renewal Terms are hereinafter collectively called the “Term”).  Tenant is in
possession of the Leased Premises as of the date of this Lease and shall accept
the Leased Premises in its “AS-IS” condition on the Commencement Date, subject
to all applicable Legal Requirements, covenants and restrictions.  Landlord has
made no representation or warranty regarding the suitability of the Leased
Premises or the Buildings for the conduct of Tenant’s business, and Tenant
waives (a) any implied warranty that the Leased Premises or the Buildings are
suitable for Tenant’s intended purposes, (b) any right of Tenant to claim that
the Leased Premises are not now or in the future in compliance with Legal
Requirements (except to the extent that any such future non-compliance with
Legal Requirements within the Leased Premises was caused by any act or omission
of Landlord, or its agents, servants or employees) and (c) any right of Tenant
to claim that the Buildings are not in compliance with Legal Requirements in
effect on the Commencement Date.  Except as otherwise expressly set forth in
this Lease to the contrary, in no event shall Landlord have any obligation for
any defects in effect on the Commencement Date in the Leased Premises or the
Buildings or any limitation on their respective uses.
 
1.4           Options to Renew; Special Notice of Non-Renewal.
 
(a)           Subject to the conditions hereinafter set forth, Tenant is hereby
granted options (individually, a “Renewal Option” and, collectively, the
“Renewal Options”) to renew the Term with respect to any or all of the Leased
Premises then demised to Tenant (including any Expansion Space) for six (6)
successive periods of five (5) years each (individually, a “Renewal Term” and
collectively the “Renewal Terms”); provided that the Term of this Lease shall
not extend, for any portion of the Leased Premises whenever added to this Lease
beyond June 30, 2053.
 
(b)           The first Renewal Term shall commence at the expiration of the
Initial Term, and each subsequent Renewal Term shall commence at the expiration
of the prior Renewal Term.  Tenant shall exercise its options to renew, if at
all, by delivering notice of such election to Landlord not later than twelve
(12) months prior to the expiration of the Initial Term or the expiration of the
then `current Renewal Term, as the case may be.  IN ORDER TO PREVENT TENANT’S
INADVERTENT FORFEITURE OF ANY THEN REMAINING RENEWAL OPTION, IF TENANT SHALL
FAIL TO TIMELY EXERCISE ANY AVAILABLE RENEWAL OPTION, TENANT’S RIGHT TO EXERCISE
SUCH RENEWAL OPTION SHALL NOT LAPSE UNTIL LANDLORD SHALL DELIVER TO TENANT
WRITTEN NOTICE THAT SUCH NOTICE OF EXERCISE HAS NOT BEEN DELIVERED AND TENANT
SHALL THEREAFTER FAIL TO EXERCISE SUCH RENEWAL OPTION WITHIN TEN (10) DAYS
FOLLOWING THE DELIVERY OF SUCH NOTICE.

 
16

--------------------------------------------------------------------------------

 

(c)           The Annual Basic Rent to be paid by Tenant for the Leased Premises
at a Property during a Renewal Term (any such premises, the “Renewal Premises”)
shall equal the Fair Market Rental Value of such Renewal Premises during such
Renewal Term as determined by the parties or, in the absence of their agreement,
determined by appraisal as expressed below; provided that the Annual Basic Rent
payable during a Renewal Term for Non-FMRV Renewal Space at all Properties that
contain Renewal Premises, computed on an aggregate basis, shall not be greater
than the amount determined by multiplying (i) the aggregate Net Rentable Area of
the Non-FMRV Renewal Space by (ii) the Annual Basic Rent Factor for the
applicable Renewal Term as set forth on Schedule 1 hereto (the amount so
determined, the “Maximum Renewal Term Basic Rent”).  If the aggregate Fair
Market Rental Values of the Non-FMRV Renewal Space at all Properties
(collectively, the “Aggregate FMRV Rent”) exceeds the Maximum Renewal Term Basic
Rent, the Fair Market Rental Values of the Non-FMRV Renewal Space at each
Property shall be proportionately reduced by multiplying each such Fair Market
Rental Values by a fraction, expressed as a decimal, the numerator of which is
the Maximum Renewal Term Basic Rent and the denominator of which is the
Aggregate FMRV Rent, so that the Annual Basic Rent for the Non-FMRV Renewal
Space shall, in the aggregate, equal the Maximum Renewal Term Basic Rent.  With
respect to FMRV Space that is part of Renewal Premises, the Annual Basic Rent
shall always be the Fair Market Rental Value of such FMRV Space.  An
illustration of how Annual Basic Rent is determined during a Renewal Term is
attached as Schedule 5 hereto.
 
(d)           Within thirty (30) days following the Renewal Option Notice Date,
Landlord shall deliver to Tenant, a proposal setting forth Landlord’s
determination of the Fair Market Rental Value for the Renewal Premises during
the applicable Renewal Term.  For thirty (30) days thereafter, Landlord and
Tenant shall negotiate in good faith to reach agreement as to the Fair Market
Rental Value for the Renewal Premises.  Tenant’s leasing of the Renewal Premises
shall be upon the same terms and conditions as set forth in this Lease, except
(i) the Annual Basic Rent during the Renewal Term shall be determined as
specified in Sections 1.4(c) and (e) and (ii) the leasehold improvements for the
space in question will be provided in their existing condition, on an “AS-IS”
basis at the time the Renewal Term commences.  Once established, the Annual
Basic Rent for the applicable Renewal Term will remain fixed for each five (5)
year Renewal Term, and be paid monthly in advance.

 
17

--------------------------------------------------------------------------------

 

(e)           If Landlord and Tenant are unable to reach a definitive agreement
as to the Fair Market Rental Value applicable to Renewal Premises within sixty
(60) days following the Renewal Option Notice Date, the Fair Market Rental Value
will be submitted for resolution in accordance with the provisions of this
Section 1.4(e).  Within seventy-five (75) days following the Renewal Option
Notice Date (or, if later, within fifteen (15) days following the date on which
either Landlord or Tenant notifies the other party in writing that such
notifying party desires to have the Annual Basic Rent for a Renewal Term
determined by appraisal), Landlord and Tenant shall each select and engage an
Appraiser to determine the Fair Market Rental Value of the Renewal Premises.  If
either party fails to select and engage an Appraiser within such time, if such
failure continues for more than five (5) business days following such party’s
receipt of written notice that states in all capital letters (or other prominent
display) that such party has failed to select an Appraiser as required under the
Lease and will be deemed to have waived certain rights granted to it under the
Lease unless it selects an Appraiser within five (5) business days, the Fair
Market Rental Value will be determined by the Appraiser engaged by the other
party.  Each Appraiser shall prepare an appraisal report and submit it to both
Landlord and Tenant within thirty (30) days following the date on which the last
Appraiser was selected.  If the higher of the two appraisals of Fair Market
Rental Value does not exceed one hundred five percent (105%) of the lower of the
two appraisals of Fair Market Rental Value, then the average of the two (2)
appraisals shall be the Fair Market Rental Value for the Renewal Premises.  If
the higher of the two appraisals of Fair Market Rental Value exceeds 105% of the
lower of the two appraisals of Fair Market Rental Value, then within seven (7)
days after receipt by Landlord and Tenant of both appraisal reports, the
Appraisers selected by Landlord and Tenant shall agree on a third Appraiser to
determine Fair Market Rental Value.  The third Appraiser shall not perform a
third appraisal, but shall, within ten (10) days after his or her designation,
select one (1) of the two (2) appraisals already performed, whichever of the two
appraisals the third Appraiser determines to be closest to Fair Market Rental
Value, as the controlling determination of the Fair Market Rental Value.  The
decision of the third Appraiser shall be conclusive, and, subject to the
limitations expressed in Section 1.4(c), shall be the Fair Market Rental Value
for the Renewal Premises for the Renewal Term.  Each party shall pay the costs
of its Appraiser and one-half of the cost of the third Appraiser.  The
instructions to the Appraisers with respect to the determination of the Fair
Market Rental Value applicable to such space will be to determine the Fair
Market Rental Value for such space as of the relevant Renewal Term, assuming
that such space will be leased on an “AS-IS” basis.  Within thirty (30) days
following the determination of the Fair Market Rental Value, Tenant shall elect
one (1) of the following options:  (A) to revoke the exercise of the subject
Renewal Option, in which event, the Term of this Lease for the Leased Premises
to which the notice of revocation applies shall automatically, and without
further action of Landlord or Tenant, expire on the later of (1) the expiration
of the then existing Term or (2) the last day of the calendar month that is six
(6) months following the month in which Tenant’s notice of revocation was given
to Landlord or (B) to renew the Lease at the rate to be determined in accordance
with this Section 1.4(e) after the Fair Market Rental Value has been determined
by appraisal.  If Tenant fails to exercise any of the foregoing options within
the thirty (30) day period, Tenant shall be deemed to have elected option
(A).  If Tenant has elected option (B), Tenant thereby shall have irrevocably
exercised its right to renew the Term and Tenant may not thereafter withdraw the
exercise of the Renewal Option; in such event the renewal of this Lease (as to
the Renewal Premises) shall be upon the same terms and conditions of this Lease,
except (i) the Annual Basic Rent during the Renewal Term shall be determined in
accordance with the foregoing provisions and (ii) the leasehold improvements for
the space in question will be provided in their existing condition, on an
“AS-IS” basis at the time the Renewal Term commences.  If the Annual Basic Rent
for a Renewal Term has not been determined prior to the commencement of such
Renewal Term, Tenant shall pay to Landlord as of the commencement of the Renewal
Term the same Annual Basic Rent as Tenant was paying immediately prior to the
commencement of the Renewal Term, subject to adjustment upon final
determination.  Once established, the Annual Basic Rent for the Renewal Term
will remain fixed for each five (5) year Renewal Term, and be paid monthly in
advance.
 
(f)           Notwithstanding anything to the contrary contained in this Section
1.4, subject to the provisions of Section 1.4(a) above, Tenant’s failure to give
the required renewal notice with respect to the Leased Premises within a
Property in conformity with the requirements of Section 1.4(b) shall render the
upcoming and all subsequent Renewal Options for such Leased Premises, if there
be any, null and void.

 
18

--------------------------------------------------------------------------------

 
 
1.5           Use.  Each of the Leased Premises may be used and occupied by
Tenant (and its permitted assignees and subtenants) only for banking and related
uses and general business office purposes and such other lawful purposes as are
consistent with banking and general office uses being made from time to time by
tenants of the Building.  In addition and without limitation of the foregoing,
Tenant may maintain (for use by Tenant and its employees, customers, and
invitees):  (a) conference and/or meeting facilities, (b) libraries, (c)
non-retail coffee bars, (d) support staff facilities (including word processing
and copy facilities), (e) lunchrooms and kitchen facilities for use by Tenant
and its employees and invitees, including vending machines and microwave ovens
for use by Tenant and its employees and invitees, subject, however, to Legal
Requirements, (f) storage space incidental to banking and general business
office purposes only, (g) bank and storage vaults, (h) cash vault, (i) telephone
call centers, (j) retail banking facilities and (k) as to each Property, any
lawful purpose for which such Property was used on the Commencement
Date.  Notwithstanding the foregoing, throughout the Term, Tenant shall not use,
or permit the use of, the Leased Premises (or any part thereof) for any
Prohibited Uses.  Tenant is not obligated to maintain occupancy in all or any
portion of the Leased Premises.  For purposes of this Section 1.5, the term
“banking” shall be deemed to include all traditional banking activities as well
as the sale of insurance and annuities of all types, trust services, investment
and financial advice, and the sale of securities.  If Tenant receives notice of
any material directive, order, citation or of any violation of any Legal
Requirement or any insurance requirement, Tenant shall endeavor to promptly
notify Landlord in writing of such alleged violation and furnish Landlord with a
copy of such notice.
 
1.6           Survival.  Any claim, cause of action, liability or obligation
arising during the Term of this Lease in favor of a party hereto and against or
obligating the other party hereto shall (to the extent not theretofore fully
performed) survive the expiration or any earlier termination of this Lease.
 
ARTICLE II
RENTAL AND OPERATING EXPENSES
 
2.1           Rental Payments.
 
(a)           Beginning on the Commencement Date, Tenant shall pay Annual Basic
Rent, Excess Basic Rent, if any, and Additional Rent with respect to the Leased
Premises, all as applicable and as required by and in conformity with the
provisions of this Lease.  Annual Basic Rent shall be due and payable in equal
monthly installments on the first day of each calendar month during the Term, in
advance.  Tenant’s Operating Expense Share and Tenant’s Tax Share shall be due
and payable in accordance with Sections 2.2 and 2.3.  Unless otherwise specified
herein, Excess Basic Rent and Above Standard Services Rent shall be payable
twenty (20) days following Landlord’s submission to Tenant of an invoice
therefor.
 
(b)           Beginning on the Commencement Date, and continuing throughout the
Term of this Lease, Tenant shall pay Annual Basic Rent to Landlord.  Annual
Basic Rent shall be adjusted from time to time each time there is a change in
the Annual Basic Rent Factor or in Tenant’s Occupancy Percentage for a
Property.  From and after the expiration of the Initial Term through the
expiration of the Renewal Term(s) (to the extent Tenant renews and extends this
Lease pursuant to Section 1.4 hereof), Tenant shall pay Annual Basic Rent at the
rate determined in accordance with the provisions of Section 1.4.

 
19

--------------------------------------------------------------------------------

 
 
(c)           Intentionally Omitted.
 
(d)           Throughout the Initial Term of this Lease, but not thereafter,
Tenant shall pay Excess Basic Rent, if any, to Landlord to the extent that the
same is due and payable pursuant to Section 10.5.  Excess Basic Rent, if any,
shall be paid annually, in arrears, for each Lease Year during the Initial
Term.  Within ninety (90) days following the expiration of each Lease Year
during the Initial Term, Landlord shall advise Tenant in writing of the Excess
Basic Rent, if any, payable by Tenant for the prior Lease Year and provide
Tenant with a detailed calculation of the same.
 
(e)           If the Term commences for any portion of the Leased Premises on a
day other than the first day of a calendar month, or if the Term for any portion
of the Leased Premises expires on other than the last day of a calendar month,
then all installments of Rent that are payable on a monthly basis with respect
to such portion of the Leased Premises shall be prorated for the month in which
such Term commences or terminates, as the case may be, and the installment or
installments so prorated for the month in which such Term commences or
terminates, as the case may be, shall be paid in advance.  Said installments for
such prorated month or months shall be calculated by multiplying the monthly
installment for the affected portion of the Leased Premises by a fraction, the
numerator of which shall be the number of days such Rent accrues during said
commencement or expiration month, as the case may be, and the denominator of
which shall be the actual number of days in the month.  If the Term commences
for any portion of the Leased Premises, or if the Term expires on other than the
first day of a calendar year, then all Rent payable on an annual basis shall be
prorated for such commencement or expiration year, as the case may be, by
multiplying such Rent by a fraction, the numerator of which shall be the number
of days of the Term during the commencement or expiration year, as the case may
be, and the denominator of which shall be the actual number of days in such
commencement or expiration year.  In such event, the foregoing calculation shall
be made as soon as is reasonably possible.  Landlord and Tenant hereby agree
that the provisions of this Section 2.1(e) shall survive the expiration or
termination of this Lease.
 
(f)           Tenant agrees to pay all Rent as shall become due from and payable
by Tenant to Landlord under this Lease at the times and in the manner provided
in this Lease, without abatement (except as specifically provided in this
Lease), demand, offset (except as specifically provided in this Lease) or
counterclaim, at Landlord’s address as provided herein (or such other address in
the continental United States as may be designated in writing by Landlord from
time to time).  Tenant shall have the right, at its option, to pay Rent by means
of electronic funds transfer to such account and depository institution as
Landlord shall specify from time to time upon Tenant’s request.  All Rent owed
by Tenant to Landlord under this Lease shall bear interest from the date due
thereof until payment is received by Landlord at the Applicable Rate; provided
that Landlord shall not be entitled to receive interest during the first thirty
(30) days following the payment due date on any overdue amount for which
Landlord receives a late charge as provided in Section 2.1(g).  All sums owed by
Landlord to Tenant pursuant to this Lease shall bear interest from the date due
thereof until payment is received by Tenant at the Applicable Rate.  Any
payments made by Landlord or Tenant to the other hereunder shall not be deemed a
waiver by such party of any rights against the other party.

 
20

--------------------------------------------------------------------------------

 
 
(g)           Tenant recognizes that late payment of any Rent will result in
administrative and other expense to Landlord.  Therefore, other remedies for
nonpayment of Rent notwithstanding, (i) in the event any installment of Annual
Basic Rent is not received by Landlord on or before the fifth (5th) day of the
month for which it is due, and such amount shall remain unpaid for more than
five (5) days after Tenant’s receipt of written notice that such amount is past
due, then Tenant shall pay to Landlord a late charge equal to two and one half
(2½%) percent of the past due installment of Annual Basic Rent, and (ii) in the
event any payment of Excess Basic Rent, if any, or Additional Rent is not
received by Landlord within five (5) days after Tenant’s receipt of written
notice that such amount is past due, then Tenant shall pay to Landlord an
additional charge in an amount equal to the lesser of Two Thousand Five Hundred
Dollars ($2,500.00) or one percent (1%) of the overdue amount.  Any notice of
overdue payment for which Tenant shall be subject to a late charge shall state,
in all capital letters (or other prominent display), that Tenant’s failure to
remit payment by the appointed date shall result in the imposition of a late
charge.  Landlord may not send any such notice of overdue payment to Tenant
prior to the fifth (5th) day following the date such payment is due, and if any
such premature notice is sent, it shall be deemed to have been sent on the fifth
(5th) day following the date such payment was due. Notwithstanding the
foregoing, Tenant shall not be obligated to pay a late charge on installments of
Rent to the extent properly abated or set-off by Tenant pursuant to an express
right to do so as set forth in this Lease or to the extent that Tenant’s payment
is deficient by an amount that is less than or equal to one (1%) percent of the
total amount due; provided that Tenant shall remit the amount of the deficiency
promptly upon and, in any extent, within five (5) business days following
Tenant’s receipt of written notice from Landlord that the same is past due.  All
additional charges described herein are not intended as a penalty, but are
intended to liquidate the damages so occasioned to Landlord and to reimburse
Landlord for Landlord’s additional costs in processing such late payment, which
amounts shall be added to the Rent then due.
 
(h)           Rent received by Landlord shall be applied by Landlord in the
following order:  (i) Annual Basic Rent, (ii) Tenant’s Operating Expense Share,
(iii) Tenant’s Tax Share, (iv) Excess Basic Rent, if any, (v) Above Standard
Services Rent and (vi) to any remaining items of Rent that are due and
unpaid.  Subject to the foregoing limitations, Tenant may, by written notice to
Landlord with any Rent payment, direct how Rent is to be allocated among one or
more Properties.
 
(i)           In those instances for which the right of offset is expressly
provided, Tenant shall be entitled to offset against Rent next coming due any
amounts that are owed or payable by Landlord to Tenant under or pursuant to the
terms of this Lease as expressed in Article XIII.

 
21

--------------------------------------------------------------------------------

 

2.2           Operating Expenses.
 
(a)           During each month of the Term of this Lease, on the same date that
Annual Basic Rent is due, Tenant shall pay to Landlord, as Additional Rent, an
amount equal to one-twelfth (1/12) of the annual cost of Tenant’s Occupancy
Percentage of the Operating Expenses for the Properties as hereinafter provided
(the amount so payable by Tenant, “Tenant’s Operating Expense Share”).  Tenant
agrees the amount of Operating Expenses may be estimated by Landlord for the
upcoming calendar year.  Landlord reserves the right to reasonably re-estimate
Operating Expenses (and Tenant’s monthly installments of Tenant’s Operating
Expense Share on account thereof) up to one (1) time each calendar year;
provided that any re-estimation made during the course of any calendar year for
purposes of adjusting Tenant’s monthly installments falling due during the same
calendar year shall be made on not less than ninety (90) days’ prior notice to
Tenant, which notice shall include documentation that evidences and supports, in
reasonable detail, the basis and need for Landlord’s re-estimation of Operating
Expenses.  Any overpayment or underpayment of Tenant’s Operating Expense Share
shall be reconciled after the period for which estimated payments have been made
by Tenant as expressed in Section 2.2(f).
 
(b)           “Operating Expenses,” for each calendar year, shall mean all
expenses and costs of every kind and nature (other than as set forth in Section
2.2(c)) that have accrued for a particular calendar year, as reasonably
allocated by Landlord and, except as otherwise expressly provided herein,
computed in accordance with GAAP, on an accrual basis and incurred in connection
with the servicing, repairing, maintenance and operation of the Properties
during each calendar year, including the expenses and costs set forth in items
(i) through (xiii) below:
 
(i)           wages and salaries, including taxes, insurance and benefits, of
all persons engaged in operations, on-site property management, maintenance or
access control, as reasonably allocated by Landlord (excluding, however,
executive personnel of Landlord, senior to the property manager, and personnel
to the extent engaged in the development and/or leasing of the Properties);
 
(ii)          replacement costs, whether acquired or leased, of tools and
equipment and all costs of materials and supplies, to the extent used in
operations, maintenance and access control, as reasonably allocated by Landlord;
 
(iii)         cost of all utilities, including electricity, water, gas, steam
and sewer charges, except to the extent, if any, that the cost thereof is
separately metered and billed to Tenant or any other occupants of the Properties
or recovered by Landlord (or for which Landlord is entitled to reimbursement,
even if not actually collected by Landlord) from Tenant or any other occupants
of the Properties as Above Standard Services Rent or otherwise;
 
(iv)         cost of repairing, maintaining and cleaning the Common Areas of the
Properties and the furniture and furnishings therein;
 
(v)          cost of all maintenance and service agreements and the equipment
therein, including access control service, window cleaning, mechanical,
electrical and plumbing service contracts, including elevator maintenance,
janitorial service, security, landscaping maintenance, garbage and waste
disposal;
 
(vi)         cost of repairs and general maintenance (excluding repairs,
alterations and general maintenance to the extent covered by proceeds of
condemnation or insurance);
 
 
22

--------------------------------------------------------------------------------

 

(vii)        the cost, amortized over the useful life of the asset in accordance
with GAAP, with interest at Landlord’s then prevailing borrowing rate, of all
repairs and replacements of a capital nature, structural and non-structural,
ordinary and extraordinary, foreseen and unforeseen, made by Landlord to any
Building or the Common Areas (excluding Floor Common Area on floors not leased
in whole or in part by Tenant), all to the extent necessary to operate, repair
and maintain the Properties in conformity with the requirements of this Lease
and in accordance with the accepted principles of sound management practices
(and in conformance with GAAP) as applied to the operation, repair and
maintenance of Comparable Buildings, but excluding (aa) costs to expand the Net
Rentable Area of any Property, (bb) except as otherwise expressly required by
this Lease, costs to upgrade or improve the general character or quality of any
Property or (cc) for any Property when Tenant’s Occupancy Percentage is greater
than thirty-five percent (35%), costs to replace (and not repair or maintain)
any major equipment or system unless approved by Tenant in a final Budget;
 
(viii)       the cost of all insurance premiums (a) required to be obtained by
Landlord pursuant to this Lease or (b) customarily obtained by the owners of
Comparable Buildings, including the cost of casualty and liability insurance,
rental loss insurance for the Property, insurance on Landlord’s personal
property located in and used in connection with the operation of the Property
and insurance covering losses resulting from perils and acts of terrorism on
terms specified in Article VI or as otherwise specified from time to time by
Landlord;
 
(ix)         fair market management fees to the property manager for the
Property and fair market rentals for a reasonably sized management office (if
located in the Property); provided that in no event shall Operating Expenses
include any costs attributable to a Building leasing office, and any space used
for leasing and management functions shall be reasonably allocated between
leasing and management functions for purposes of the pass-through of rental of
the on-site management office;
 
(x)          costs of Remedial Work to the Common Areas (excluding Floor Common
Areas on floors not leased in whole or in part by Tenant); provided that
Landlord shall not be permitted to include any such costs as Operating Expenses
unless (A) Landlord’s failure to perform the Remedial Work constitutes a
violation of Legal Requirements, (B) Landlord is required to perform the
Remedial Work by any notice of violation, order, decree, permit, rule or
regulation issued by any Governmental Authority or (C) Landlord’s failure to
perform the Remedial Work would, in Landlord’s reasonable opinion, endanger the
health, safety or welfare of any person on or about the Properties;
 
(xi)         HVAC service for the Common Areas (excluding Floor Common Areas on
floors not leased in whole or in part by Tenant) as reasonably determined by
Landlord using a consistently applied method of allocation;
 
(xii)        the cost of operating, repairing, maintaining and cleaning the
Parking Areas; and
 
(xiii)       the cost of rental (a) under any ground or underlying lease or
leases existing on the Commencement Date for all or any portion of any Property
and (b) under any ground or other underlying lease or leases hereafter entered
into by Landlord for Parking Areas and other Common Area facilities that are
made available for Tenant’s use and are, in fact, used by Tenant, but only for
so long as Tenant continues such use.
 
 
23

--------------------------------------------------------------------------------

 

For purposes of this Section 2.2(b), the phrase “as reasonably allocated by
Landlord” shall mean as allocated by Landlord on a reasonable and consistent
basis based upon time, square footage or other comparative measure that fairly
reflects the Property’s appropriate share of such costs and in a manner that
does not result in a profit to Landlord or result in a disproportionate burden
to Tenant.
 
(c)           Anything in the foregoing provisions hereof to the contrary
notwithstanding, Operating Expenses shall not include the following:
 
(i)           repairs or other work occasioned by fire, windstorm or other
casualty, the costs of which are reimbursed to Landlord by insurers (or would
have been so reimbursed to Landlord if Landlord had been in full compliance with
the insurance provisions of this Lease) or by Governmental Authorities in
eminent domain or by others; provided that in the event of a loss, the amount of
the loss not reimbursed (including the amount of applicable deductibles) shall
be includable in Operating Expenses;
 
(ii)          marketing costs, leasing commissions, broker fees, legal fees,
costs and disbursements and other expenses incurred in connection with
negotiations or disputes with tenants and prospective tenants, or other
occupants of the Properties and all other legal fees, whether or not in
connection with the foregoing;
 
(iii)         costs incurred in renovating or otherwise improving or decorating
or redecorating space for tenants or other occupants of the Properties or vacant
space in the Buildings (including any allowances or inducements made to the
tenants and prospective tenants or other occupants or any costs for Remedial
Work or compliance with Legal Requirements for such tenants or such space);
 
(iv)         except to the extent that the same are expressly provided in
Section 2.2(b), costs incurred by Landlord for alterations and replacements and
other costs incurred of a capital nature, including capital improvements,
capital repairs, capital equipment and capital tools that are considered capital
expenditures under GAAP;
 
(v)         amortization (except as set forth in Section 2.2(b)(vii)) and
depreciation;
 
(vi)        expenses in connection with providing Above Standard Services or
similar services or benefits that are not Building Standard Services to Tenant
or to any other occupants of the Properties;
 
(vii)       costs incurred due to the violation by Landlord or any tenant or
other person (other than Tenant, its agents, employees or contractors) of the
terms and conditions of any lease or other agreement pertaining to the
Properties or of any Legal Requirement;
 
(viii)      fines or penalties incurred due to the Properties being in violation
of Legal Requirements;
 
 
24

--------------------------------------------------------------------------------

 

(ix)         costs incurred due to acts of any tenant causing an increase in the
rate of insurance on the Building or its contents;
 
(x)          overhead and profit increment and other fees (including management
fees or rental for a management office) paid to Landlord or subsidiaries or
affiliates of Landlord or its partners for services on or to the Property, to
the extent that the costs of such services exceed competitive costs for such
services rendered by persons or entities of similar skill, competence and
experience, other than Affiliates of Landlord;
 
(xi)         property management fees at any Property in excess of two and
one-half percent (2.5%) of Gross Revenues for such Property; except that for all
Tenant Managed Properties, all property management fees shall be excluded from
Operating Expenses, and, in lieu thereof, (A) Tenant shall be solely responsible
for paying the property management fees due the Tenant Designated Submanager and
(B) Tenant shall pay Landlord a property management fee equal to one percent
(1%) of Gross Revenue for such Tenant Managed Property that is paid by Tenant
minus one and one-half percent (1.5%) of Gross Revenue, if any, for such Tenant
Managed Property that is paid by non-Tenant sources;
 
(xii)        principal, points, fees and interest on any debt;
 
(xiii)       rental under any ground or underlying lease or leases hereafter
entered into by Landlord, except for rentals under leases for Parking Areas or
other Common Area facilities that are made available for Tenant’s use and are,
in fact, used by Tenant;
 
(xiv)       Landlord’s general overhead and administration expenses;
 
(xv)        any compensation paid to clerks, attendants or other persons in
commercial concessions operated for profit by Landlord;
 
(xvi)       any cost or expense to the extent Landlord is entitled to payment or
reimbursement from any tenant (including Tenant), insurer or other person (other
than through payment of its proportionate share of Operating Expenses) or for
which any tenant (including Tenant) pays third persons;
 
(xvii)      costs incurred in installing, operating and maintaining any
specialty facility such as an observatory, broadcasting facilities (other than
the Building’s music system, life support and security system), and to the
extent not available to Tenant (or, if available to Tenant, Tenant nevertheless
elects not to (and does not) utilize the same), the costs of any luncheon club,
athletic or recreational club or facility, net of revenues generated thereby;
 
(xviii)     Intentionally Omitted;
 
(xix)        any fines, penalties, legal judgments or settlements or causes of
action by or against Landlord; and
 
 
25

--------------------------------------------------------------------------------

 

(xx)        Real Estate Taxes and any fines, penalties or interest payable in
connection therewith.
 
(d)           Landlord shall use its reasonable efforts to make payments on
account of Operating Expenses in a time and manner to obtain the appropriate
discounts or rebates available.  Landlord shall operate the Properties in an
efficient manner and exercise reasonable efforts to minimize Operating Expenses
consistent with maintaining services at a level consistent with Comparable
Buildings.  In addition, with respect to janitorial services for the Leased
Premises only, Tenant shall have the right, upon sixty (60) days written notice
to Landlord, to separately contract for such services.  If Tenant makes such
election, Operating Expenses shall exclude the cost of providing janitorial
services to other tenants and occupants of the Building and all other portions
of the Property (except for Common Areas) during the period of time that Tenant
separately contracts for its own janitorial services, and the calculation of
Tenant’s Operating Expense Share shall be adjusted so that Tenant receives the
benefit of an appropriate credit for its payment of janitorial expenses
allocable to its Leased Premises.
 
(e)           In the event any Property is not one hundred percent (100%)
occupied during any year, appropriate adjustments shall be made (on a consistent
basis from Lease Year to Lease Year) to those components of Operating Expenses
which vary with Building occupancy, so as to calculate Operating Expenses as
though the Building had been one hundred percent (100%) occupied in such
year.  The average percentage of Building occupancy during any Lease Year shall
be determined (on a Property by Property basis) as a fraction, the numerator of
which is the sum of the Net Rentable Area of total leased space in the Building
at the Property on the first day of each month during such year divided by
twelve (12) and the denominator of which is the Net Rentable Area of the
Building at the Property.  The foregoing notwithstanding, Landlord shall not (i)
recover from Tenant more than Tenant’s Occupancy Percentage of the grossed-up
Operating Expenses for a Property or (ii) recover from Tenant and other tenants
of any Property an amount in excess of one hundred percent (100%) of the total
Operating Expenses paid or incurred by Landlord with respect to such Property.
 
(f)           Within one hundred twenty (120) days after the end of each
calendar year during the Term or as soon thereafter as possible in the exercise
of reasonable diligence, Landlord shall provide Tenant a statement (the
“Operating Expense Statement”) prepared by Landlord showing Operating Expenses
for such calendar year broken down by component expenses, in reasonable detail,
and calculating Tenant’s Operating Expense Share for the applicable year and the
prior year.  The Operating Expense Statement shall be certified by Landlord’s
group controller or other officer knowledgeable of the facts certified to
therein that, to the best of his or her knowledge, the Operating Expense
Statement has been prepared in accordance with the definitions and provisions
pertaining to Operating Expenses contained in this Lease.  In the event that an
Operating Expense Statement indicates that Tenant owes Landlord additional
amounts on account of Tenant’s Operating Expense Share for said calendar year,
Tenant shall pay the amount due within thirty (30) days after delivery of the
Operating Expense Statement.  Notwithstanding any other provision of this Lease,
Landlord shall be estopped from amending, and hereby waives the right to amend,
any Operating Expense Statement not amended by Landlord within three (3) years
after the end of the calendar year to which said Operating Expense Statement
applies, nor shall Landlord have the right through any other procedures or
mechanism to collect any Operating Expense not included on the pertinent
Operating Expense Statement after the third anniversary of the last day of the
calendar year to which said Operating Expense Statement applies, unless before
said third anniversary Landlord has delivered to Tenant a revised  Operating
Expense Statement reflecting such revised Operating Expense (with a reasonably
detailed explanation of the reasons for any such revision) and made a written
demand for payment of said Operating Expense.

 
26

--------------------------------------------------------------------------------

 

(g)           Any Operating Expense Statement or other notice from Landlord
pursuant to this Section 2.2 shall be subject to Tenant’s rights of review and
audit set forth in Section 2.4.  Pending the resolution of any dispute, however,
Tenant shall make payments in accordance with said Operating Expense Statement
or other notice.
 
2.3           Real Estate Taxes.
 
(a)           Tenant shall pay to Landlord, as Additional Rent, an amount equal
to Tenant’s Occupancy Percentage of Real Estate Taxes for each Property that
become due and payable during the Term of this Lease as hereinafter
provided.  Landlord shall deliver to Tenant a copy of each Real Estate Tax
invoice received by Landlord, together with a written statement (“Tax
Statement”) setting forth (i) the amount of the Real Estate Taxes set forth on
the invoice, (ii) the Property for which such Real Estate Taxes relate and (iii)
Tenant’s Occupancy Percentage of such Real Estate Taxes, prorated on a per diem
basis if only a part of the period for which such Real Estate Taxes relate falls
within the Term of this Lease and, with respect to Real Estate Taxes for which a
discount is available for early payment, discounted to reflect the greatest
possible discount available to Landlord for such early payment, regardless of
when such taxes are actually paid and regardless of whether Landlord actually
obtains a discount for early payment (the amount so payable by Tenant with
respect to each such invoice and in the aggregate, as applicable, “Tenant’s Tax
Share”).  Tenant shall pay Tenant’s Tax Share to Landlord within thirty (30)
days following Tenant’s receipt of the Tax Statement evidencing same.
 
(b)           “Real Estate Taxes” shall mean all real estate taxes, assessments
and other governmental levies and charges, general and special, ordinary or
extraordinary, of any kind and nature (including any interest on such
assessments whenever the same are permitted to be paid in installments) which
may presently or hereafter be imposed, levied, assessed or confirmed by any
lawful taxing authorities which may become due and payable out of or for, or
which may become a lien or charge upon or against the whole, or any part, of the
Properties, including taxes imposed on (i) the gross rents or gross receipts
(but not the net income) of the Properties and (ii) personal property in the
Properties owned by Landlord and used in connection with the Properties, but
only to the extent that the same would be payable if the Properties were the
only property of Landlord.  If at any time during the Term the present system of
ad valorem taxation of real property is changed or supplemented so that in lieu
of or in addition to the ad valorem tax on real property there shall be assessed
on Landlord or the Properties any tax of any nature that is imposed in whole or
in part, in substitution for, addition to, or in lieu of any tax that would
otherwise constitute a Real Estate Tax, such tax shall be included within the
term “Real Estate Taxes,” but only to the extent that the same would be payable
if the Properties were the only property of Landlord.  Such taxes may include a
capital levy or other tax on the gross rents or gross receipts (but not the net
income) of the Properties or similar tax, assessment, levy or charge measured by
or based, in whole or in part, upon any such gross rents or gross
receipts.  There shall be excluded from Real Estate Taxes (i) any realty
transfer or similar taxes imposed on Landlord, (ii) taxes and assessments
attributable to the personal property of other tenants, (iii) federal, state and
local taxes on income, (iv) death taxes, (v) franchise taxes and (vi) any taxes
(but not including ad valorem property taxes) imposed or measured on or by the
net income of Landlord from the operation of the Property or imposed in
connection with any change of ownership of the Property.  In no event shall Real
Estate Taxes be included on the amount, if any, by which the value of leasehold
improvements of any other tenant of the Building hereafter made (or leasehold
improvements already existing and separately charged as an expense to be paid by
such tenant) exceed the value of leasehold improvements generally found in the
Building.  In the case of Real Estate Taxes that may be paid in installments,
only the amount of each installment accruing during a calendar year shall be
included in Real Estate Taxes during each calendar year.

 
27

--------------------------------------------------------------------------------

 

(c)           At Tenant’s request so long as Tenant’s Occupancy Percentage at a
Property is at least thirty-five percent (35%), Landlord shall contest or appeal
the validity or amount of Real Estate Taxes for such Property by appropriate
proceedings.  Landlord may also contest or appeal the validity or amount of Real
Estate Taxes for any Property on Landlord’s own initiative.  Tenant shall pay as
Additional Rent Tenant’s Occupancy Percentage of Landlord’s reasonable, out of
pocket expenses incurred in any such appeal.  Real Estate Taxes with respect to
a Property that is the subject of an appeal filed by or on behalf of Landlord
shall be paid on the basis of the amount reflected in the tax bill and shall not
be adjusted until the final determination of the appeal.  Within thirty (30)
days following such final determination, Landlord will refund to Tenant, or
Tenant shall pay to Landlord, as applicable, the difference, if any, between
Tenant’s Tax Share payments previously made by Tenant and the finally determined
amount of Tenant’s Tax Share.
 
(d)           Any Tax Statement or other notice from Landlord pursuant to this
Section 2.3 shall be subject to Tenant’s rights of review and audit set forth in
Section 2.4.  Pending the resolution of any dispute, however, Tenant shall make
payments in accordance with said Tax Statement or other notice.

 
28

--------------------------------------------------------------------------------

 

2.4           Budget; Audit Rights.
 
(a)           On or before June 1 of each calendar year during the Term of this
Lease, Landlord shall deliver to Tenant for Tenant’s review and comment, a
written estimate in reasonable detail of the projected budget for Operating
Expenses and Real Estate Taxes for each Property for the next succeeding
calendar year (the “Budget”).  The Budget shall show (i) the estimated amount of
Operating Expenses, Tenant’s Operating Expense Share, Real Estate Taxes and
Tenant’s Tax Share for each Property, for the next succeeding calendar year,
(ii) the estimated amount for each major category of expense that is expected to
be included in Operating Expenses for each Property during the next succeeding
calendar year, including on a Property by Property basis, any items that
constitute capital expenditures in accordance with this Lease and the amount
thereof to be amortized during such calendar year, (iii) the estimated rates to
be charged by Landlord for Above Standard Services for each Property for which
Tenant has requested the same during the next succeeding calendar year and (iv)
the actual amounts for all such items for the prior calendar year.  It is
understood and agreed by Landlord and Tenant that the Operating Expenses and
Real Estate Taxes in the Budget shall be estimated on a reasonable good faith
basis taking into consideration, among other things, the actual Operating
Expenses and Real Estate Taxes for the then current calendar year, a good faith
estimate of the rate of cost increases during the then current calendar year,
the actual known prospective increases to each item in the Budget and a good
faith estimate for contingencies for the next succeeding calendar year.  Tenant
may disapprove a portion of a proposed Budget only if such portion of the Budget
fails to reflect the reasonable and necessary Operating Expenses and Real Estate
Taxes to operate, repair and maintain the Properties in conformity with the
requirements of this Lease and in accordance with the accepted principles of
sound management practices as applied to the operation, repair and maintenance
of Comparable Buildings; provided that for any Property when Tenant’s Occupancy
Percentage is greater than thirty-five percent (35%), (i) Tenant may disapprove
Landlord’s decision to replace (and not repair or maintain) any major equipment
or system unless Landlord establishes, by certification of a qualified engineer
for whom Tenant has no reasonable objection, that the equipment or system in
question is beyond its useful life and that continued repair or maintenance (and
not replacement) is not commercially practicable and (ii) Tenant may require
Landlord to replace (and not repair or maintain) any major equipment or system
if Tenant establishes, by certification of a qualified engineer for whom
Landlord has no reasonable objection, that the equipment or system in question
is beyond its useful life and that continued repair or maintenance (and not
replacement) is not commercially practicable.  If Tenant disapproves a portion
of a proposed Budget, Tenant shall so notify Landlord in writing, which
notification shall state, in reasonable detail, the item or items of the
proposed Budget disapproved by Tenant and the basis for such
disapproval.  Landlord and Tenant shall negotiate in good faith to resolve any
differences concerning any proposed Budget.  Landlord shall deliver to Tenant
the proposed final Budget for the next succeeding calendar year and the
calculation of Tenant’s Occupancy Percentage thereof on or before July 15 of
each calendar year; provided that if Tenant fails to approve a proposed Budget
on or before July 1 of a preceding calendar year, and if the parties have been
unsuccessful in their efforts to resolve any disagreements, either Landlord or
Tenant may at any time thereafter submit the Budget for the next calendar year
(or any portion thereof) to dispute resolution in accordance with the provisions
of Article XII of this Lease, and, in such event, Landlord shall deliver the
final Budget to Tenant within thirty (30) days following the completion of the
dispute resolution process.  Notwithstanding the foregoing, (i) if the dispute
resolution process regarding the Budget is not completed by January 1 of the
calendar year to which such proposed Budget relates, then (A) the costs set
forth on the proposed Budget shall be used for all items not the subject of a
dispute, and (B) to the extent applicable, the prior year’s budgeted costs shall
be used for all items of a proposed Budget that are the subject of a dispute and
(ii) in the event that the actual Operating Expenses or Real Estate Taxes
incurred by Landlord during a calendar year exceed Landlord’s estimated
Operating Expenses and Real Estate Taxes (including contingencies) for such year
as set forth on an approved Budget, Landlord may prepare and submit a revised
Budget to Tenant for Tenant’s review and approval (but not more frequently than
once during any calendar year).  Upon completion of the dispute resolution
process, the new year’s Budget shall be correspondingly adjusted and Tenant’s
monthly payment of Tenant’s Operating Expense Share shall likewise be
adjusted.  If Landlord determines during the course of a calendar year that a
Building is in need of capital repairs, replacements or improvements that are
not included in the approved Budget for such Building for such calendar year,
Landlord shall so advise Tenant, and Tenant shall review and approve or
disapprove the proposed capital repair, replacement or improvement in conformity
with the procedures outlined in this Section 2.4(a) as if such repair,
replacement or improvement were originally included by Landlord as part of the
budget process described above.

 
29

--------------------------------------------------------------------------------

 

(b)           Tenant, at Tenant’s sole cost and expense, shall have the right,
to be exercised by notice given to Landlord within three (3) years after receipt
of an Operating Expense Statement, Tax Statement or other invoice, to audit
and/or inspect that portion of Landlord’s books and records pertaining to such
Operating Expenses, Real Estate Taxes or other components of Additional Rent, as
applicable, for such calendar year; provided such audit and/or inspection
commences within ninety (90) days after Tenant’s notice to Landlord and
thereafter proceeds reasonably to conclusion, and further provided that Tenant
may audit any single year only once unless Landlord has subsequently made
revisions to any Operating Expense Statement, Tax Statement or other components
of Additional Rent that impact Tenant’s Operating Expense Share, Tenant’s Tax
Share or other Additional Rent payment.  Tenant may conduct such audit and/or
inspection of Landlord’s books with Tenant’s own employees, or through an
accountant or other agent selected by Tenant, or both in combination.  Tenant
shall require any accountant or agent selected by Tenant to conduct or assist in
such audit and/or inspection to execute and deliver to Landlord a
confidentiality agreement substantially in the form attached hereto as Exhibit
C.  Landlord agrees to cooperate in good faith with Tenant in the conduct of any
such audit and/or inspection, and to make Landlord’s books and records of and
relating to Operating Expenses, Real Estate Taxes or other components of
Additional Rent, as applicable, available to Tenant or Tenant’s agents at one
(1) single location.  If Tenant’s audit and/or inspection shows that Landlord’s
calculation of Tenant’s Operating Expense Share, Tenant’s Tax Share or other
components of Additional Rent for the audited/inspected calendar year or years
(which shall in no event be prior to the two (2) calendar years immediately
preceding the most recently completed calendar year) was overstated by more than
four percent (4%) with respect to any Property, then Landlord shall pay, within
thirty (30) days after Tenant’s request, Tenant’s actual reasonable
audit/inspection out-of-pocket fees applicable to the audit/inspection of said
calendar year statements for such Property.  Upon completion of the audit and/or
inspection, if the calculation of Tenant’s Operating Expense Share, Tenant’s Tax
Share or other components of Additional Rent indicates that Tenant overpaid Rent
for any audited calendar year, Landlord shall pay Tenant (in the form of a
credit against Rent next due or, upon expiration of this Lease, in the form of
Landlord’s check within thirty (30) days after the completion of such audit
and/or inspection) an amount equal to such overpayment.  In the event of any
such audit or inspection, Landlord shall cause the books and records to be made
available during such normal business hours as are prescribed by Landlord at
Landlord’s headquarters or main office, which shall be located in the
continental United States.  In any case, should Landlord disagree with the
results of Tenant’s audit, Landlord and Tenant shall refer the matter to a
mutually acceptable independent certified public accountant, who shall work in
good faith with Landlord and Tenant to resolve the discrepancy.  The fees and
costs of such independent accountant to which such dispute is referred shall be
borne by the unsuccessful party and shall be shared pro rata to the extent each
party is unsuccessful as determined by such independent certified public
accountant, whose decision shall be final and binding.

 
30

--------------------------------------------------------------------------------

 
 
ARTICLE III
BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT
 
3.1           Building Standard and Above Standard Services.  During the Term,
Landlord shall furnish the following services to Tenant:
 
(a)           Building Standard Services.  Landlord shall furnish the following
services to Tenant during the Term (“Building Standard Services”), all of which
shall comply with and shall be subject to Legal Requirements and, except as
expressly provided to the contrary in this Section 3.1(a) or in any Lease
Supplement, shall be equal to or exceed services customarily provided for
Comparable Buildings:
 
(i)           At all times, hot (i.e., thermostat set in the range of 105° to
110° Fahrenheit for comfort and energy conservation purposes but with the
capability to produce hot water for specified purposes at 140° Fahrenheit if
requested by Tenant) and cold domestic water in all restrooms, drinking
fountains, kitchen and pantry areas within the Leased Premises and all common
use restrooms, kitchen and pantry areas at locations provided for general use;
 
(ii)          During Building Operating Hours, HVAC sufficient to maintain
temperatures that are reasonably required for comfortable use and occupancy of
all portions of the Leased Premises designed for occupancy by persons; provided
that Landlord shall have the right, but not the obligation, at Landlord’s sole
cost and expense, to install and operate such utility submeters as Landlord
deems necessary to measure utility demand and usage within and outside the
Leased Premises (and, in such event, (A) Tenant shall pay Tenant’s allocable
share of any such submetered costs as Additional Rent at Landlord’s actual cost
of providing the same, without mark-up and reflecting the largest possible
bulk-purchase or other discounts available to Landlord from the utility provider
and (B) all such submetered utility costs shall be excluded from Operating
Expenses as provided in Section 2.2(b)(iii));
 
(iii)         Electric lighting service for all Common Areas, including the
Parking Areas, in conformity with the practices for each Property on the
Commencement Date as set forth in the applicable Lease Supplement;
 
(iv)         Janitorial service to the Leased Premises in conformity with the
janitorial specifications for each Property as set forth in the applicable Lease
Supplement;
 
(v)          Access control services for the Properties and the Buildings
providing Tenant and its employees access to the Leased Premises and the Common
Areas at all times; provided that Tenant shall have the right, at Tenant’s sole
cost and expense, to install and operate such additional access control systems
as it shall determine desirable for the purpose of limiting access to or within
the Leased Premises, so long as any additional access control systems installed
by Tenant are monitored and maintained by Tenant at Tenant’s sole expense;
 
 
31

--------------------------------------------------------------------------------

 

(vi)        At all times, dedicated electrical capacity, transformed to a panel
box located in the core of each floor of the Leased Premises or to the location
of the panel boxes servicing the Leased Premises on the Commencement Date, in an
amount not less than the dedicated capacity available to the Leased Premises on
the Commencement Date; provided that Landlord shall have the right, but not the
obligation, at Landlord’s sole cost and expense, to install and operate such
utility submeters as Landlord deems necessary to measure utility demand and
usage within and outside the Leased Premises (and, in such event, (A) Tenant
shall pay Tenant’s allocable share of any such submetered costs as Additional
Rent at Landlord’s actual cost of providing the same, without mark-up and
reflecting the largest possible bulk-purchase or other discounts available to
Landlord from the utility provider and (B) all such submetered utility costs
shall be excluded from Operating Expenses as provided in Section 2.2(b)(iii));
 
(vii)       Security for the Properties, Buildings and Common Areas, including
any Parking Areas, substantially similar to the security services existing
immediately prior to the Commencement Date; provided that Tenant is solely
responsible for compliance with all Legal Requirements in effect from time to
time pertaining to banking security systems, devices, services, equipment and
procedures for the Leased Premises and that Landlord shall have no
responsibility or liability therefor; further provided that at Major Properties,
for so long as Tenant’s Occupancy Percentage at such Major Property is fifty
percent (50%) or greater, Tenant shall have the right, at Tenant’s election, to
assume responsibility for and provide security for such Major Properties and the
Buildings and Common Areas thereat, including any Parking Areas.  The security
services provided by Tenant shall be at a level substantially similar to the
level of security services existing at the Major Property immediately prior to
the Commencement Date or, if greater, at a level then commensurate with
Comparable Buildings.  The cost of providing security at such Major Properties
shall be paid (or reimbursed to Tenant) by Landlord as an Operating Expense,
except that if Tenant desires security services in excess of those commensurate
with the prevailing standard as provided above, Tenant shall bear the cost for
such additional security as Above Standard Services Rent.
 
(viii)      All bulb replacement in all Common Areas and Building Standard bulb
replacement in the Leased Premises, it being understood that replacement of all
fluorescent, incandescent, halogen and other types of bulbs in all fixtures
existing in the Leased Premises as of the Commencement Date shall be deemed to
be Building Standard and that Landlord shall not be obligated to replace any
bulbs in Tenant’s furniture or furnishings in the Leased Premises;
 
(ix)         At all times, elevator cab passenger service to the Leased
Premises, subject to temporary cessation for ordinary repair and maintenance
(but as to each floor of the Leased Premises, such temporary cessation for
ordinary repair and maintenance shall not occur simultaneously for all passenger
cabs serving such floor), and to security measures or other means of controlling
access imposed by Landlord after Building Operating Hours, on Holidays and
during times when life safety systems override normal building operating
systems;
 
(x)           Maintenance and cleaning of the Properties, Building and Common
Areas, including the Common Areas on each floor of the Building on which any
part of the Leased Premises are situated, the Parking Areas and all exterior
landscaped areas in and around the Property;
 
 
32

--------------------------------------------------------------------------------

 

(xi)         During Building Operating Hours, shared access to and use of, in
common with Landlord and other tenants of the Building, a loading dock facility
for the Building (if and to the extent that such facility exists on the
Commencement Date), subject to such reasonable rules and regulations as are
promulgated by Landlord from time to time pursuant to Section 4.4;
 
(xii)        At all times, sanitary sewer service to the Leased Premises and
Common Areas facilities; and
 
(xiii)       Trash removal from the Property at designated locations.
 
All costs incurred by Landlord in connection with providing Building Standard
Services shall be included in Operating Expenses.
 
The foregoing provisions of this Section 3.1(a) notwithstanding, the enumeration
of particular building services is not a representation or agreement by Landlord
that each Building Standard Service is available in specific quantities or
amounts, or to particular standards or specifications at each
Property.  Landlord and Tenant acknowledge that Tenant owned and operated each
of the Properties prior to the Commencement Date and Tenant is fully aware of
the capabilities and limitations of the Building systems.  Nothing herein shall
be deemed to be a covenant or agreement of Landlord, or a representation or
warranty of Landlord, express or implied, that Landlord shall improve the level
of service provided by existing Property systems.  With respect to the Building
Standard Services referenced in Section 3.1(a)(i), (ii), (v) and (ix), Landlord
shall furnish such services in such quantities and at such levels that are at
least equal to the quantities and levels being furnished at each Property
immediately prior to the Commencement Date, with Tenant acknowledging and
agreeing that Landlord shall not be required to provide during the Term greater
quantities or higher levels of service than is capable of being provided with
the machinery, equipment and systems that existed immediately prior to the
Commencement Date and that Landlord has no obligation to replace or improve such
machinery, equipment or systems other than in the ordinary course as may be
consistent with sound building management practices or as required by Section
5.5.
 
(b)           If Tenant requires electrical energy for use in the Leased
Premises in excess of the capacities described in Section 3.1(a)(vi), and if
electric energy for such additional requirements is available to Landlord,
Landlord shall, upon Tenant’s request and at Tenant’s sole cost and expense,
furnish and install such additional wires, risers, conduits, feeders,
switchboards and circuit panels as reasonably may be required to supply such
additional requirements of Tenant.  If any portions of the Leased Premises or
any of Tenant’s electrical equipment requires HVAC service in excess of Building
Standard HVAC service, the same shall be installed, or the installation
supervised by Landlord, on Tenant’s behalf, and Tenant shall pay all design,
installation, submetering, repair, maintenance, replacement and operating costs
relating thereto, unless such HVAC service is used in common with other tenants
of the Building, in which event such costs shall be reasonably allocated by
Landlord among Tenant and such other tenants.  The location and specifications
of any such supplemental HVAC units shall be subject to Landlord’s prior written
approval, which approval may not be unreasonably withheld or delayed.  In
connection with the operation of any supplemental HVAC units serving the Leased
Premises, to the extent a particular Property shall have available chilled water
capacity, during Building Operating Hours Tenant may use such available chilled
water for said supplemental HVAC units, and Landlord shall not charge Tenant for
such service except to the extent that Landlord actually incurs an expense in
providing such chilled water to Tenant.  If Tenant shall require chilled water
service in amounts not otherwise available or during other than Building
Operating Hours, Tenant shall pay Landlord for the cost of providing such
services as Above Standard Services Rent.

 
33

--------------------------------------------------------------------------------

 

(c)           If and to the extent requested by Tenant from time to time and to
the extent the same are reasonably available, Landlord shall provide Tenant with
services in excess of Building Standard Services as described in Section 3.1(a)
(“Above Standard Services”).  All of the costs incurred by Landlord in
connection with providing any special Tenant services shall be paid by Tenant as
Above Standard Services Rent, including costs that would not have been incurred
but for Tenant’s request for Above Standard Services.  Landlord’s charges for
Above Standard Services shall be established and revised from time to time by
Landlord on a Property by Property basis; provided that at no time shall
Landlord’s charges for Above Standard Services exceed Landlord’s actual
out-of-pocket costs, nor shall Landlord (i) include any overhead or profit in
the calculation of Above Standard Services costs or (ii) charge Tenant at a
higher rate for Above Standard Services than Landlord charges any other tenant
of a Building for comparable services.  All amounts collected by Landlord from
Tenant and any other party to provide Above Standard Services or similar
services shall be used to reduce Operating Expenses to the extent that the cost
of providing the same were included in the calculation of Operating Expenses.
 
(d)           Landlord shall furnish Tenant at least twenty four (24) hours
prior written notice of any non-emergency suspension or interruption in the
Building Standard Services scheduled by Landlord for routine repairs or
maintenance; provided that if such suspension or interruption will render the
Building Common Areas or the Leased Premises inaccessible, without electric
power, without cold domestic water or sanitary sewer service or otherwise
untenantable in the ordinary course, Landlord shall endeavor to provide Tenant
with not less than ninety (90) days’ prior notice thereof.
 
(e)           To the extent the services described in this Section 3.1 require
electricity, water or other utility services supplied by public utilities,
Landlord shall not be deemed to be in breach of Landlord’s covenants hereunder
because of the failure of a public utility to supply the required services so
long as Landlord uses reasonable efforts to cause the applicable public
utilities to furnish the same.  Except as expressly provided in Section 3.1,
failure by Landlord to furnish the services described in this Section 3.1, or
any cessation thereof for reasons beyond Landlord’s control, shall not render
Landlord liable for damages to either person or property, nor be construed as an
eviction of Tenant, nor work an abatement of Rent, nor relieve Tenant from
fulfillment of any covenant or agreement hereof.  In addition to the foregoing
and except as otherwise provided below, should any of the equipment or
machinery, for any cause, fail to operate or function properly, Tenant shall
have no claim for a rebate of Rent or for damages on account of any interruption
in services occasioned thereby or resulting therefrom so long as Landlord uses
reasonable efforts to promptly repair said equipment or machinery and to restore
said services.

 
34

--------------------------------------------------------------------------------

 

(f)           Notwithstanding the foregoing, in the event Landlord fails to
provide any of the services Landlord is obligated to provide under this Lease,
and if such failure adversely impacts Tenant’s use or enjoyment of the Leased
Premises or any portion thereof (and Tenant actually ceases to use the affected
area for business operations), and if such failure of Landlord to provide
services continues for more than three (3) consecutive business days after
written notice from Tenant to Landlord and all Notice Parties for any reason
(except due to Force Majeure Events or gross negligence or willful misconduct of
Tenant or Tenant’s agents, employees or contractors) (any such failure, a
“Service Failure”), then all Rent due under this Lease for the affected portion
of the Leased Premises at the affected Property or Properties shall be abated
for the entire duration of the Service Failure.  In addition to Tenant’s
foregoing rights, Tenant shall have the right, but not the obligation, to cure
the Services Failure in the manner expressed in Section 7.1(f) and to recover
the reasonable cost thereof from Landlord as expressed in Article XIII.
 
3.2           Keys and Locks.  Tenant currently possesses keys and/or access
cards, as applicable, for each lockset on doors entering the Leased Premises
from public areas for use by its current employees maintaining offices in the
Leased Premises.  Additional keys and/or access cards, including keys and/or
access cards for new employees of Tenant and replacement keys and/or access
cards for lost or damaged keys and/or access cards will be furnished by Landlord
upon an order signed by Tenant and at Tenant’s sole cost and expense.  Tenant
shall be permitted to install additional locks or other access control devices
in the Leased Premises provided Tenant furnishes Landlord with a duplicate set
of keys or a master key and/or access cards to all such locks other than those
locks securing Security Areas.  Upon termination of this Lease, Tenant shall
surrender to Landlord all keys and/or access cards to any locks on doors
entering or within the Leased Premises, and shall provide Landlord with the
combination of all locks for safes, safe cabinets and vault doors, if any,
within the Leased Premises; provided that if Tenant terminates this Lease with
respect to less than all of the Leased Premises at a Property and, at the time
of such termination, the Leased Premises was served by an access control or
other security system installed by Tenant in lieu of or in addition to the
access control or security systems serving the Building generally, Tenant shall
have no obligation to cause the terminated portion of the Leased Premises to
continue to be served by any such supplemental access control or security
systems.
 
3.3           Graphics and Building Directory.
 
(a)           On any full floor of the Leased Premises, and at each location
within any Property where Tenant maintains such signage as of the Commencement
Date, Tenant may, using Tenant’s standard corporate signage and graphics (as
Tenant may change its standard corporate signage and graphics from time to time)
install and maintain on or adjacent to entrances to the Leased Premises Tenant’s
name, numerals and/or logo designating the appropriate suite numbers and
departments occupying such floor.
 
(b)           If the lobby of any Building contained a building directory on the
Commencement Date, or if Landlord elects to install or construct a building
directory in the lobby of the Building at any time, then such building directory
board shall contain a listing of Tenant’s name and such other information as
Tenant shall reasonably require (including, at Tenant’s option, the names of all
of Tenant’s businesses, related entities, assignees, sublessees, and senior
management), and Tenant shall be entitled to Tenant’s Occupancy Percentage, from
time-to-time, of the space contained in such directory, which listings shall be
installed by Landlord at Tenant’s expense.
 
 
35

--------------------------------------------------------------------------------

 
 
3.4           Building Identity; Signage; Exclusivity.
 
(a)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of at least five percent
(5%) of the Net Rentable Area of a Property, or shall continue to operate a
retail bank at such location, neither the Building name (if such Building is
named for the herein named Tenant as of the Commencement Date), nor Tenant’s
exterior building signage (at all Properties) may be changed by Landlord without
Tenant’s consent, which consent may be withheld in Tenant’s sole and absolute
discretion.  If a Property is named for the herein named Tenant as of the
Commencement Date and during the Term hereof Tenant’s corporate name, identity
or logo is changed; provided that the herein named Tenant, or its Affiliates,
shall remain in possession of not less than five percent (5%) of the net
Rentable Area of a Property, or shall continue to operate a retail bank at such
location, Tenant shall have the right, upon ninety (90) days prior written
notice to Landlord, to change the name of the Building (and/or any Building
signage containing such prior name or logo) to include the herein named Tenant’s
new corporate name, identity, or logo; provided that Tenant shall pay for all
signage costs and all of Landlord’s other out-of-pocket costs associated with
the removal of the old, and installation of the new, signage, and further
provided that such new signage shall satisfy all applicable Legal Requirements
and shall have been approved in advance by Landlord, such approval not to be
unreasonably withheld or delayed.  In addition, at any time during or after the
Term of this Lease Tenant shall have the right, in its sole and absolute
discretion, upon ninety (90) days prior written notice to Landlord, to require
Landlord to change the name of any Property so as to remove Tenant’s identity
therefrom; provided that Tenant shall pay for the cost of removing Tenant’s name
from all Building signage.  Tenant shall repair any damage to the interior or
exterior of the Buildings caused by Tenant’s installation, maintenance, use,
relocation or removal of signage; provided that Tenant shall not be obligated to
repair any damage to the interior or exterior of the Building caused by the
removal of signage so long as Tenant, at Tenant’s sole cost and expense, patches
any holes or covers over (by sign blanks of similar size, shape and general
appearance) such signage areas on the facades of the Buildings and on and in the
other interior and exterior Common Areas.
 
(b)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of office space or shall
continue to operate a retail bank at such location (i) Landlord may not remove
or alter any Tenant signage or graphics existent on the Commencement Date (other
than interior signage or graphics on floors no longer leased, in whole or in
part, by Tenant), (ii) the Property shall not be named for any other Building
tenant, (iii) no other Building tenant shall have the right, without Tenant’s
consent, which Tenant may grant or withhold in Tenant’s sole discretion, to
erect signage on the roof of the Building or at or around the top level of the
exterior of the Building, (iv) no other Building tenant, other than retail
tenants and tenants occupying one or more whole floors within the Building,
shall be permitted any exterior monument, pole or building-mounted signage and
(v) all “For Sale” and “For Lease” signage and advertising shall indicate, if
such be the case, that Tenant is not vacating and will remain an occupant at the
Building or, if Tenant is vacating the Building, such signage and advertising
shall identify the date on which Tenant is anticipated to vacate the Building;
provided that Landlord shall not post any signage or make any advertisement
indicating that Tenant intends to cease retail banking operations at a Property
unless and until Tenant shall have made any required public announcements or
given any required notices to depositors regarding such event.
 
 
36

--------------------------------------------------------------------------------

 

(c)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of at least thirty-five
percent (35%) of the Net Rentable Area of a Property, or shall continue to
operate a retail bank at such location, Landlord will not allow any portion of
the Property (other than the portion of the Property then leased to Tenant) to
be used for any retail banking or savings and loan, without Tenant’s prior
written consent, which consent may be withheld in Tenant’s sole and absolute
discretion.  For purposes of this Agreement, banking and savings and loan shall
mean any retail banking use or purpose, which shall include receiving deposits
or making loans to the general public, whether done by a state bank, national
bank, savings and loan association, trust company, credit union, mortgage broker
or company, or other entity, whether by walk-up, drive-in teller facility or
otherwise.  If Landlord shall intend to lease space to any other bank or savings
and loan for the operation of a retail banking or savings and loan at a time
when the herein named Tenant, or its Affiliates, shall occupy less than
thirty-five percent (35%) of the Net Rentable Area of a Property, and shall not
operate a retail banking facility at the Building, Landlord shall advise Tenant
of Landlord’s intentions, and Tenant shall have the right, exercisable by notice
in writing to Landlord within twenty (20) days following Landlord’s notice to
Tenant, to re-lease and re-occupy the retail banking location at the Building at
the Rent last payable in respect of such Leased Premises, failing which Landlord
may proceed with Landlord’s lease as proposed.
 
(d)           During the term of this Lease, Tenant shall have the right, at
Tenant’s expense, to erect and maintain such exterior building signage
displaying the corporate name, identity or logo of the herein named Tenant, or
its Affiliates, as Tenant may from time to time desire, including monument
signage at up to two (2) corners of the Land, and, in such event, Tenant will
have the exclusive right to place signage on any such monuments so erected by
Tenant, subject to Landlord’s approval, which approval shall not be unreasonably
withheld or delayed.  In connection with its installation, repair, maintenance
and removal of any exterior or monument signage, Tenant, at Tenant’s sole cost
and expense, shall comply with all Legal Requirements.
 
(e)           Tenant’s retail banking exclusivity rights as described above at
Section 3.4(c) also includes the exclusive right to place ATMs in the Building,
including all exterior areas of the Building and the Land.  Tenant shall have
the right, for no additional Rent, to place not more than five (5) ATMs at
locations outside of the Leased Premises in and about the Common Areas of the
Building and the Land.  There is no restriction on the number of ATMs that
Tenant can maintain within the Leased Premises, including any Drive-Through
Banking Facilities.  However, except for any ATMs existing as of the
Commencement Date, the plans and specifications, and specific locations, for any
ATMs located outside the Leased Premises are subject to Landlord’s prior written
consent, which consent will not be unreasonably withheld or delayed.  Tenant, at
its expense, shall install, maintain, operate and repair such ATMs in compliance
with all Legal Requirements.  At the expiration or earlier termination of this
Lease, Tenant, at its expense, shall remove the ATMs in accordance with Section
5.3.  The restrictions set forth herein shall not apply to ATMs operated by
third parties as of the date of the Master Lease.
 
 
37

--------------------------------------------------------------------------------

 

(f)           Tenant’s exterior and monument signage existing as of the
Commencement Date is hereby deemed to be approved by Landlord.  Any changes to
the existing exterior and/or monument signage by Tenant (including changes to
the location, size, shape, color, and content of the exterior and/or monument
signage) shall be subject to approval by Landlord, which approval may not be
unreasonably withheld or delayed.  Landlord agrees that Tenant shall have the
right to change such signage in the event of a change in Tenant’s name, trade
name or logo; provided that such new signage shall satisfy all applicable Legal
Requirements and shall have been approved in advance by Landlord, such approval
not to be unreasonably withheld or delayed.
 
(g)           Notwithstanding anything to the contrary contained in this Lease,
the rights granted to Tenant pursuant to Sections 3.3 and 3.4 shall be subject
and subordinate to the rights of any Building tenants whose leases are in effect
as of the Commencement Date.  For example purposes only, and not as a means of
limitation, if an existing tenant’s lease (as in effect on the Commencement
Date) requires such existing tenant’s approval for a change in the name of the
Building, then Tenant may not cause the name of the Building to change without
such existing tenant’s approval.  As another example, if an existing tenant’s
lease (as in effect on the Commencement Date) provides for such existing tenant
to place its name on exterior and/or monument signage, then any exercise of such
existing tenant’s rights shall not be deemed to be a violation of Tenant’s
rights under this Lease.
 
3.5           Communications Equipment.
 
(a)           Subject to the provisions of this Section 3.5, Tenant shall have
the non-exclusive right, at its sole cost and expense and for Tenant’s use, to
install, maintain and operate upon the roof of the Building one (1) or a
reasonable and necessary additional number of transmitters and/or receiver
antennas or dishes approved by Landlord, which approval shall not be
unreasonably withheld or delayed (collectively, the “Communications Equipment”)
for use by Tenant in the conduct of its business; provided that such
Communications Equipment may not materially compromise the aesthetics or
appearance of the Building nor shall Landlord be required to incur any expense
in accommodating the Communications Equipment.  The Communications Equipment
must be (i) designed, installed and operated in compliance with all Legal
Requirements, and (ii) installed and operated so as not to adversely affect or
impact structural, mechanical, electrical, elevator, or other systems serving
the Building or customary telephone service for the Building and so as not to
cause injury to persons or property, and without limitation of the foregoing, so
as not to void or impair any applicable roof warranty.  Upon the expiration or
termination of this Lease, Tenant shall remove the Communications Equipment and
repair any damage to the Building caused by the installation, maintenance, use
or removal of the Communications Equipment.
 
(b)           Landlord hereby grants to Tenant the right to install (at Tenant’s
sole cost and expense) any additional equipment required to operate the
Communications Equipment and to connect the Communications Equipment to Tenant’s
other machinery and equipment located in the Leased Premises (e.g., conduits and
cables) in the shafts, ducts, chases and utility closets located in the core of
the building (“Additional Equipment”), which Additional Equipment shall be
deemed a part of the Communications Equipment for all purposes of this Section
3.5; provided that (i) the use of such space in the Building core by Tenant
(except customary chases for cabling) may not materially adversely affect the
marketability of the remaining space on any floor of the Building, and (ii) to
the extent any such Additional Equipment occupies space (other than space in
customary chases for the Building) that would have otherwise been Net Rentable
Area on a floor of the Building, such space shall be included within the Net
Rentable Area of the Leased Premises and Tenant shall be obligated to pay Annual
Basic Rent and Additional Rent with respect to such space as if such space was
included in the Leased Premises.  Tenant’s use of such space in the Building
core shall be subject to the provisions of this Lease relating to Tenant’s use
of Common Areas of the Building.
 
 
38

--------------------------------------------------------------------------------

 

(c)           Subject to the Building Rules and other reasonable rules relating
to Building security and safety that may be promulgated by Landlord pertaining
to access by tenants to the roof of the Building and provided Tenant does not
unreasonably disturb any other tenants of the Building, Tenant and Tenant’s
contractors shall have reasonable access to the Communications Equipment and the
Additional Equipment for purposes of operating, servicing, repairing or
otherwise maintaining said equipment.
 
(d)           Nothing contained in this Section 3.5 shall be deemed to prohibit
or restrict any other individual or entity, including Landlord or any other
tenant of the Building, from installing communications equipment on the roof of
the Building or to use the roof for any other purpose.
 
(e)           In connection with its installation, repair, maintenance and
removal of any Communications Equipment and Additional Equipment, Tenant, at
Tenant’s sole cost and expense, shall comply with all applicable Building Rules
and Legal Requirements and repair any damage to the Building caused by such
installation, repair, maintenance or removal.  In the event that the placement
of Tenant’s Communications Equipment or Additional Equipment interferes with
Landlord’s performance of any repair or maintenance to the Common Areas,
including the roofs of the Buildings, any costs incurred by Landlord to
temporarily or permanently relocate and reinstall Tenant’s Communications
Equipment or Additional Equipment shall be included in the cost of such repair
or maintenance as a Operating Expense.
 
(f)           Tenant’s Communications Equipment and Additional Equipment
existing as of the Commencement Date are hereby deemed to be approved by
Landlord.  Any changes to the existing Communications Equipment and/or
Additional Equipment by Tenant shall first be approved by Landlord, which
approval will not be unreasonably withheld or delayed.
 
(g)           If Landlord shall place on the roof of any Building communications
equipment of its own, or shall grant to any third party the right to locate and
maintain any such equipment, all such equipment shall be located, designed and
operated so as not to interfere with signals to and from Tenant’s Communications
Equipment and Additional Equipment, the installation of which, in accordance
with this Section 3.5, predates the installation of such other
equipment.  Similarly, any Communications Equipment and Additional Equipment
hereafter installed by Tenant shall be located and designed so as not to
interfere with signals to and from such other equipment belonging to Landlord or
to third parties, that may have previously been installed.  The party
responsible for the communications equipment which interferes with equipment
previously installed by others shall be required, at its or their expense, to
take all measures necessary to eliminate the source of interference caused by
such party’s equipment.
 
 
39

--------------------------------------------------------------------------------

 
3.6           Building Management.  The Properties shall be managed by Landlord;
provided that for so long as Tenant’s Occupancy Percentage at a Property shall
be equal to or greater than ninety (90%), after consultation with Landlord to
review Landlord’s property management qualifications and pricing, Tenant may in
its sole discretion elect, on a Property by Property basis, to cause such
Property to be submanaged by a qualified property submanager designated by
Tenant (any such submanager, a “Tenant Designated Submanager”), who shall
provide on-site and supervisory property management services for Landlord,
Tenant and any third party tenants and other occupants at such Property (any
Property with a Tenant Designated Submanager, a “Tenant Managed Property”).  At
all Properties that are not Tenant Managed Properties, Landlord shall provide
on-site and supervisory property management services either through an Affiliate
of Landlord or through a qualified third party property submanager designated by
Landlord (any such Landlord Affiliate or submanager, a “Landlord Designated
Submanager”).  Landlord shall be and remain responsible for disbursement of
Operating Expense and Real Estate Tax payments at all Properties, including
Tenant Managed Properties.  Notwithstanding the foregoing, (a) Landlord shall
not select a Landlord Designated Submanager for whom Tenant has a reasonable
objection, (b) Tenant shall not select a Tenant Designated Submanager for whom
Landlord has a reasonable objection, (c) if a Landlord Designated Submanager
persistently fails to perform its property management duties in a timely,
complete and professional manner that is consistent with the highest level of
property management services provided at Comparable Buildings, Tenant may cause
such non-performing Landlord Designated Submanager to be replaced by a Tenant
Designated Submanager, in which event, at Tenant’s election, the Property or
Properties at which such replacement occurs shall become Tenant Managed Property
and (d) if a Tenant Designated Submanager persistently fails to perform its
property management duties in a timely, complete and professional manner that is
consistent with the highest level of property management services provided at
Comparable Buildings, Landlord may cause such non-performing Tenant Designated
Submanager to be replaced by a Landlord Designated Submanager, in which event,
at Landlord’s election, the Property or Properties at which such replacement
occurs shall no longer be Tenant Managed Properties.  Any disputes between
Landlord and Tenant with respect to property management matters arising under
this Section 3.6 shall be subject to resolution as provided in Article XII and
XIII.
 
ARTICLE IV
CARE OF PREMISES; LAWS, RULES AND REGULATIONS
 
4.1           Care of Leased Premises.  Upon the expiration or any earlier
termination of this Lease, Tenant shall surrender the Leased Premises to
Landlord in the same condition in which such Leased Premises existed on the
Commencement Date, except for ordinary wear and tear and any casualty or
condemnation damage not required to be repaired or restored by Tenant pursuant
to the terms of this Lease and subject to the provisions of Section 5.3
hereafter.  Upon such expiration or termination of this Lease, Landlord shall
have the right to re-enter and resume possession of the Leased Premises
immediately.

 
40

--------------------------------------------------------------------------------

 

4.2           Access of Landlord to Leased Premises.  Subject to the provisions
of this Section 4.2, Landlord and its contractors, agents or representatives may
enter into and upon any part of the Leased Premises during reasonable hours as
may be necessary to clean the same, make repairs, alterations or additions
thereto or otherwise perform Landlord’s obligations under this Lease, and, upon
reasonable prior notice to Tenant, for the purpose of showing the same to
existing or prospective purchasers or lenders.  At any time during the last
twelve (12) months of the Term (including any Renewal Terms that Tenant has
exercised) and promptly upon Landlord’s receipt of notice from Tenant of
Tenant’s intent to terminate this Lease with respect to or otherwise vacate a
Leased Premises as herein provided, Landlord may, upon reasonable prior notice
to Tenant, enter the Leased Premises to show the same to prospective
tenants.  With respect to any of the aforementioned entries by Landlord into and
upon any part of the Leased Premises other than for emergencies or routine
repairs or routine janitorial service, Tenant shall be entitled to have a
representative accompany Landlord.  Tenant shall not be entitled to any
abatement or reduction of Rent by reason of any such entry by
Landlord.  Landlord shall not interfere with the operation of Tenant’s business
during any such entry and Landlord shall use reasonable efforts to make any
routine repairs requiring access to the Leased Premises after Building Operating
Hours.  Notwithstanding any of the foregoing, unless otherwise instructed by
Tenant in writing, Landlord shall not enter areas designated by Tenant as high
security areas (the “Security Areas”) unless an emergency situation exists.  All
access by Landlord or any invitee of Landlord shall be subject to applicable
federal banking regulations.  If the telecommunications demarcation point for
the Building is located within the Leased Premises, then Landlord may, at
Landlord’s option, at Landlord’s sole expense, relocate such telecommunications
demarcation point to a location outside of the Leased Premises, and make all
necessary modifications to maintain Tenant’s then existing telecommunications
service to the Leased Premises.  If the telecommunications demarcation point for
the Building is located within the Leased Premises and if such location of the
telecommunications demarcation point for the Building at any time in the future
is deemed by Tenant to interfere with Tenant’s desired reconfiguration of its
use of or improvements in the Leased Premises, then Landlord shall, at
Landlord’s sole expense, relocate such telecommunications demarcation point to a
location outside of the Leased Premises, and make all necessary modifications to
maintain Tenant’s then existing telecommunications service to the Leased
Premises, within a reasonable time after Tenant’s written request.  If the
telecommunications demarcation point for the Building is located within the
Leased Premises, then until Landlord relocates such telecommunications
demarcation point to a location outside of the Leased Premises, Tenant shall
allow Landlord and other tenants of the Building reasonable access to the
telecommunications demarcation point as required to connect telecommunication
lines thereto, but each and any such access shall be subject to reasonable
advance notice (not less than one (1) full business day, except in the case of
emergencies), and shall be supervised by security personnel acceptable to
Tenant, Landlord shall be solely responsible for the cost of such security
personnel, and Landlord shall reimburse Tenant, upon demand, for any and all
additional costs incurred by Tenant because of such access.  In no event shall
Landlord or any tenant of the Building other than Tenant be entitled to connect
to, use, or in any way affect the operation of Tenant’s telecommunications
equipment in the Leased Premises.
 
4.3           Nuisance.  Tenant shall conduct its business and use reasonable
efforts to control its agents, employees, invitees, contractors and visitors in
such a manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably annoy or disturb, any other tenant or Landlord in its operation of
the Property.  Landlord shall operate the Properties and use reasonable efforts
to control its agents, employees, invitees, contractors and visitors in such a
manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably disturb Tenant in its occupancy of the Leased Premises.

 
41

--------------------------------------------------------------------------------

 
 
4.4           Laws and Regulations; Rules of Building.  Tenant shall comply
with, and shall use its reasonable efforts to cause its employees, agents,
visitors and invitees to comply with, all Legal Requirements relating to the use
or occupancy of the Leased Premises, and with the rules of the Buildings
reasonably adopted and altered by Landlord from time to time for the safety,
protection, care and cleanliness of the Leased Premises, the Buildings and the
Properties, the operation thereof, the preservation of good order therein and
the comfort of the tenants of the Building and their agents, employees and
invitees, consistent with Comparable Buildings, which rules and regulations
shall be binding upon Tenant upon Tenant’s receipt of notice of the adoption or
alteration of such rules and regulations (the “Building Rules”).  In the event
of a conflict between the provisions of this Lease and the Building Rules, the
provisions of this Lease shall control.  Landlord shall use its reasonable
efforts to cause all tenants of the Buildings to comply with the Building Rules
to the extent that failure to so comply will materially affect Tenant’s use or
enjoyment of the Leased Premises.  Landlord shall not enforce the Building Rules
with respect to Tenant in a manner that is more restrictive than Landlord’s
enforcement of the Building Rules as to any other tenants of the
Building.  Landlord shall not enforce Tenant’s compliance with Legal
Requirements unless (a) Landlord’s failure to do so constitutes a violation of
Legal Requirements by Landlord or makes Landlord liable for Tenant’s continuing
violation, (b) Landlord is required to do so by any notice of violation, order,
decree, permit, rule or regulation issued by any Governmental Authority or (c)
Landlord’s failure to do so would, in Landlord’s reasonable opinion, endanger
the health, safety or welfare of any person on or about the Leased Premises or
the Properties.
 
4.5           Legal Use and Violations of Insurance Coverage.  Tenant shall not
occupy or use the Leased Premises, or permit any portion of the Leased Premises
to be occupied or used, for any business or purpose that (a) is unlawful, (b)
creates noxious or offensive odors emanating from the Leased Premises, or (c)
does anything that would in any way increase the rate of fire insurance coverage
on the Properties or its contents unless Tenant pays for the cost of such
increased insurance premium.  Tenant shall not cause or permit any Hazardous
Materials to be used, generated, treated, installed, stored or disposed of in,
on, under or about the Leased Premises, except to the extent consistent with the
customary and reasonable business practice of entities conducting businesses
similar to the business being conducted by Tenant in the Leased Premises;
provided (i) such Hazardous Materials do not endanger the health of any person
on or about the Leased Premises or the Properties and (ii) Tenant complies with
all Legal Requirements applicable to such Hazardous Materials.  It is hereby
agreed that possession and use of copy machines and machines used to
electronically accept or produce written data which utilize small amounts of
chemicals which may be included in the definition of Hazardous Materials shall
be considered “customary and reasonable business practices” within the meaning
of the previous sentence.  Landlord shall meet all of its obligations under this
Lease so as to keep in force all certificates of occupancy for the Properties
generally and Tenant, if and to the extent required by Legal Requirements, shall
meet all of its obligations under this Lease so as to keep in force certificates
of occupancy for the Leased Premises.  Landlord shall comply with, and not
violate, all applicable Legal Requirements to the extent relating to the
Properties generally and any other Legal Requirements applicable to Landlord to
the extent necessary to perform Landlord’s obligations under this Lease (except
to the extent that such Legal Requirement relates to a tenant’s obligations
under its lease, in which case Landlord shall exercise reasonable efforts to
cause compliance by such tenant), and Tenant, at its sole cost and expense,
shall comply with, and not violate, all applicable all Legal Requirements to the
extent relating to the Leased Premises.  Landlord shall not enforce Tenant’s
compliance with Legal Requirements unless (a) Landlord’s failure to do so
constitutes a violation of Legal Requirements by Landlord or makes Landlord
liable for Tenant’s continuing violation, (b) Landlord is required to do so by
any notice of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority or (c) Landlord’s failure to do so would, in Landlord’s
reasonable opinion, endanger the health, safety or welfare of any person on or
about the Leased Premises or the Properties.

 
42

--------------------------------------------------------------------------------

 
 
4.6          Environmental Laws.
 
(a)           Tenant has conveyed the Properties to Landlord, and Landlord has
accepted and acquired ownership of the Properties, pursuant to the Purchase
Agreement.  As more fully therein expressed, Tenant has previously provided
Landlord with various environmental reports and studies prepared by consultants
and Landlord has acquired such further reports as Landlord determined necessary
with respect to the Leased Premises, including new or updated Phase I and, where
applicable, Phase II environmental reports (collectively, with the reports and
studies from Tenant, “Environmental Information”).  The Environmental
Information is identified in summary fashion on Schedule 3 hereto.
 
(b)           Landlord hereby agrees to and does indemnify, defend, and hold
harmless, Tenant and Tenant’s shareholders, officers, directors and their
respective successors and assigns from and against any and all claims, demands,
causes of action, fines, penalties, costs, expenses (including attorneys’ fees
and court costs), liens, or liabilities caused by, directly or indirectly
relating in any way to, or arising from (i) any matters reported in the
Environmental Information (the “Environmental Matters”) as they relate to the
Properties, (excluding the Leased Premises), or (ii) Hazardous Materials
introduced on, in or under the Buildings or the Properties solely by Landlord,
its agents, employees or contractors after the Commencement Date; provided that
the foregoing indemnity shall specifically exclude any and all claims, demands,
causes of action, fines, penalties, costs, expenses (including attorneys’ fees
and court costs), liens, or liabilities caused by, directly or indirectly
relating exclusively to or arising from Hazardous Materials introduced on, in or
under the Properties after the Commencement Date solely by the acts of any party
other than Landlord and Landlord’s agents, employees and contractors.
 
(c)           Tenant shall be solely responsible for and shall undertake all
Remedial Work required by any Governmental Authority or as necessary to comply
with, and not violate, Legal Requirements arising from (i) Hazardous Materials
on or in the Leased Premises (including the Environmental Matters to the extent
on or in the Leased Premises); or (ii) Hazardous Materials introduced on, in or
under the Buildings or the Properties solely by Tenant, its agents, employees,
invitees or contractors after the Commencement Date.  Landlord shall not enforce
Tenant’s performance of Remedial Work unless (i) Landlord’s failure to do so
constitutes a violation of Legal Requirements by Landlord or makes Landlord
liable for Tenant’s continuing violation, (ii) Landlord is required to do so by
any notice of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority or (iii) Landlord’s failure to do so would, in Landlord’s
reasonable opinion, endanger the health, safety or welfare of any person on or
about the Leased Premises or the Properties.

 
43

--------------------------------------------------------------------------------

 

(d)           Tenant hereby agrees to and does indemnify, defend, and hold
harmless, Landlord and Landlord’s shareholders, officers, trustees and their
respective successors and assigns from and against any and all claims, demands,
causes of action, fines, penalties, costs, expenses (including attorneys fees
and court costs), liens, or liabilities caused by or directly or indirectly
relating in any way to, or arising from (i) Hazardous Materials on or in the
Leased Premises (including the Environmental Matters) and (ii) arising from
Hazardous Materials introduced on, in or under the Buildings, or the Properties
solely by Tenant, its agents, employees, invitees or contractors after the
Commencement Date.
 
4.7          Prohibited Uses.
 
(a)           Throughout the Term, Landlord shall not use, or permit the use of,
the Properties (or any part thereof) for any Prohibited Uses.  The term
“Prohibited Uses” shall mean (i) any use that emits an obnoxious odor, noise or
sound that can be heard or smelled outside of the premises; (ii) any use in
violation of zoning regulations or any other governmental restrictions
applicable to the Property; (iii) any operation primarily used as a warehouse or
storage facility, assembling or manufacturing, distilling, refining, rendering,
processing, smelting, agricultural or mining operations; (iv) any mobile home
park or sales, trailer court, labor camp, junk yard or stockyard; (v) any
central laundry, dry cleaning plant or laundromat; provided this prohibition
shall not be applicable to on-site services oriented only to pickup and delivery
by consumers; (vi) any automobile, truck, trailer or recreational vehicle sales,
leasing, display, repair or body shop; (vii) any living quarters, sleeping
apartments, hotel or lodging rooms; (viii) veterinary hospitals, animal raising
or breeding facilities, animal boarding facilities or pet shops; (ix) mortuaries
or funeral homes; (x) any establishment that sells, rents or exhibits
pornographic materials; (xi) massage parlors or any form of sexually oriented
business (including novelty merchandise sales); (xii) bars, taverns or brew
pubs; (xiii) flea markets, amusement or video arcades, computer game rooms, pool
or billiard halls, bingo halls, dance halls, discos or night clubs; (xiv) sales
of paraphernalia for use with illicit drugs; (xv) carnivals, amusement parks or
circuses; (xvi) pawn shops, auction houses, second hand stores, consignment
shops, army/navy surplus stores or gun shops; (xvii) gambling facilities or
sports betting parlor; (xviii) churches, synagogues or other places of worship;
(xix) assembly halls or meeting facilities; (xx) technical or vocational schools
or any other operation primarily engaged in education or training activities;
(xxi) medical clinics, abortion clinics, medical laboratories or screening
facilities; (xxii) any agency (public or private) providing health, welfare,
social or human services, or (xxiii) tattoo parlors, fortune telling or
spiritual readings; (xxiv) facilities that collect donated goods and products;
(xxv) bowling alleys, skating rinks, archery or gun ranges, and (xxvi) postal
facilities, tax collectors, tag agencies, jails or detention centers,
courthouses or any other form of agency dealing with civil authority, (xxvii)
fitness centers (unless consented to by the party entitled to object to the
Prohibited Use) and (xxviii) any use that, by its nature (even if such use is
legally permissible), would result in parking or traffic flow on the Property
being materially adversely affected or that will attract a volume, frequency or
type of visitor or employee to the Building that is not consistent with the
standards of Comparable Buildings or that would impose an excessive demand on or
use of the facilities or services of the Building.  Notwithstanding the
foregoing, the term “Prohibited Uses” shall not include as to a Property (but
only as to the party conducting such use for so long as such party continues
such use at such Property) any use lawfully conducted by Tenant or a third party
occupant of space within the Property on the Commencement Date.

 
44

--------------------------------------------------------------------------------

 

(b)           Throughout the Term, Landlord shall not, without Tenant’s prior
consent, further develop the Property in a manner that would result in (i) an
increase in the amount of any Additional Rent payable by Tenant hereunder or
(ii) parking or traffic flow to the Building being materially adversely affected
or that will attract a volume, frequency or type of visitor or employee to the
Building that is not consistent with the standards of Comparable Buildings or
that would impose an excessive demand on or use of the facilities or services of
the Building.


ARTICLE V
LEASEHOLD IMPROVEMENTS AND REPAIRS
 
5.1           Leasehold Improvements.  Subject to the provisions of this Lease,
Tenant hereby accepts the Leased Premises, including any and all existing
leasehold improvements, in their “AS-IS” condition, and acknowledges that,
subject to the provisions of Section 5.5, Landlord has no obligation to
construct additional leasehold improvements in the Leased Premises or to provide
any money, work, labor, material, fixture, decoration or equipment with respect
to the Leased Premises.
 
5.2           Alterations.  Except as provided below, Tenant shall not make or
allow to be made any alterations or physical additions in or to the Leased
Premises, without first obtaining the written consent of Landlord to the plans
and specifications and contractors therefor, which consent shall not be
unreasonably withheld or delayed.  Any such alterations or additions shall be
made in compliance with Legal Requirements.   Notwithstanding the foregoing,
Tenant shall have the right to make alterations and physical additions to the
Leased Premises costing less than the Alterations Threshold Amount, or which are
of such a nature as not to require a building permit, without Landlord’s consent
provided:  (i) Tenant notifies Landlord in writing and furnishes Landlord with
plans and specifications and the names of the contractors for all such
alterations or additions at least seven (7) days prior to undertaking them, (ii)
Tenant provides Landlord with as-built plans and specifications related to such
alterations or additions upon completion of same, (iii) such alterations or
additions are not visible from the exterior of the Leased Premises or the
Building, (iv) the modifications are in compliance with all Legal Requirements,
(v) such additions and alterations do not adversely affect the mechanical,
electrical, plumbing, life safety, or structural integrity of the Building and
(vi) Tenant coordinates its activities with the Building’s property manager.  In
no event shall Tenant be obligated to pay any charge to Landlord or any agent of
Landlord for (i) supervision of any alterations or physical additions in or to
the Leased Premises made by Tenant or (ii) review or approval of plans or
specifications for or in connection with any alterations or physical additions
in or to the Leased Premises made or proposed by Tenant (other than
reimbursement of any actual, out-of-pocket costs reasonably incurred by Landlord
to verify that Tenant’s plans do not adversely affect the mechanical,
electrical, plumbing, life safety or structural integrity of the Building as
expressed in clause (v) above).

 
45

--------------------------------------------------------------------------------

 

5.3           Non-Removable Improvements.  The term “Non-Removable Improvements”
shall mean each and all of the following to the extent owned by Tenant or its
Affiliates: all mechanical equipment above the ceiling, the ceiling system, the
ceiling tile, light fixtures (other than chandeliers; provided Tenant replaces
the ceiling tile and leaves a connection for a replacement chandelier or
Building Standard fixture), permanent walls, wall coverings, doors, door
hardware, floor coverings (other than area rugs), all electrical and plumbing
systems located within the Leased Premises, and blinds, all life safety and
other Building systems, all cafeterias and commissaries, including all fixtures,
equipment and appliances used in connection therewith; all gymnasiums, fitness
or exercise centers, including all equipment, fixtures and furnishings therein,
and at all properties that include retail banking facilities, all vaults, vault
doors, pneumatic tubing then existing at drive-through facilities, teller
counters and under-counter steel.  All Non-Removable Improvements are and shall
remain the property of Landlord.  Tenant shall be permitted (but not obligated)
to remove any other improvements to the Leased Premises (together “Tenant’s
Business Equipment,” whether or not installed so as to be fixtures under
applicable law), including trade fixtures, equipment, furniture, furnishings,
supplies, records, documents, cash, coin, and other items of moveable personal
property relating to the operation of Tenant’s business, including all safe
deposit boxes (but not the nests or frames thereof), safes, Tenant
identification signage, ATMs connected to or located within the Buildings or
situated as freestanding structures on the Property and ATM equipment,
telecommunication equipment, security systems and equipment, satellite dishes
and antennas, computers, computer terminals and computer equipment, any office
equipment (whether leased or owned) located in the Buildings, framed artwork not
permanently affixed to the Property, and Tenant’s furniture, trade fixtures, and
equipment installed in the Leased Premises by Tenant at its cost and expense;
provided Tenant repairs any damage to the Leased Premises or other parts of the
Building caused by the removal of the foregoing items.
 
5.4           Mechanics Liens.  Tenant shall have no authority or power, express
or implied, to create or cause to be created any mechanic’s, materialmen’s or
other lien, charge or encumbrance of any kind against any Leased
Premises.  Should any mechanic’s, materialmen’s or other lien, charge or
encumbrance of any kind be filed against any Leased Premises by reason of
Tenant’s acts or omissions or because of a claim against Tenant, Tenant shall
cause the same to be cancelled or discharged of record by bond or otherwise
within sixty (60) days after notice to Tenant by Landlord, or within thirty (30)
days after notice to Tenant by Landlord if at the time of such notice Landlord
anticipates a sale or refinancing of any Leased Premises will be closed within
sixty (60) days after said notice (and if Landlord includes that fact in
Landlord’s notice to Tenant).  If Tenant shall fail to cancel or discharge said
lien or liens within the time provided pursuant to this Section 5.4, Landlord
may, at its sole option, cancel or discharge the same, and upon Landlord’s
demand, Tenant shall promptly reimburse Landlord for all reasonable costs
incurred in canceling or discharging such liens.  Except to the extent that such
costs, losses, or liabilities are caused by Landlord’s actions, Tenant shall
indemnify and hold Landlord harmless from and against all costs (including
reasonable attorneys’ fees and costs of suit), losses, liabilities, or causes of
action arising out of or relating to any alterations, additions or improvements
made by Tenant to the Leased Premises, including any mechanic’s or materialman’s
liens asserted in connection therewith.  Landlord and Tenant expressly agree and
acknowledge that no interest of Landlord in the Leased Premises or the Property
shall be subject to any lien for improvements made by Tenant in or for the
Leased Premises, and that Landlord shall not be liable for any lien for any
improvements made by Tenant, such liability being expressly prohibited by the
terms of this Lease.  Landlord may file in the public records of the County in
which the Building is located, a public notice containing a true and correct
copy of this paragraph, and Tenant hereby agrees to inform all contractors and
materialmen performing work in or for or supplying materials to the Leased
Premises of the existence of the prohibition contained in this paragraph.

 
46

--------------------------------------------------------------------------------

 
 
5.5           Repairs by Landlord.  Landlord will make, as an Operating Expense
(to the extent allowable), all repairs to, and perform necessary maintenance,
repair, refurbishing and replacement work to the Properties, and all parts
thereof, in such manner as is in keeping with Comparable Buildings, including
the: (a) structural elements of the Buildings, (b) mechanical (including HVAC),
electrical, the plumbing and fire/life safety systems serving the Buildings in
general, (c) Common Areas including the Parking Areas , (d) roofs of the
Buildings, (e) exterior windows of the Buildings and (f) elevators serving the
Buildings.  Landlord shall promptly make repairs (considering the nature and
urgency of the repair) for which Landlord is responsible.  Except in emergency
situations as reasonably determined by Landlord, Landlord shall provide Tenant
with prior notice of any entry into the Leased Premises required to effectuate
the repairs for which Landlord is responsible and shall exercise reasonable
efforts to perform any such entry into the Leased Premises in a manner that is
reasonably designed to minimize interference with the operation of Tenant’s
business in the Leased Premises.  If Landlord should fail or refuse to make such
repairs, refurbishings or replacements or perform said maintenance with
reasonable promptness after written notice from Tenant, then Tenant may, at its
option, but without any obligation to do so, upon written notice to Landlord,
cure such failure as expressed in Section 7.1(f) and recover the reasonable cost
thereof from Landlord as expressed in Article XIII.
 
5.6           Repairs by Tenant.  Tenant shall, at its sole cost and expense,
promptly perform all maintenance, repairs, refurbishing and replacement work to
the Leased Premises that are not Landlord’s express responsibility under this
Lease, and shall keep the Leased Premises in good condition and repair,
reasonable wear and tear excepted.  Tenant’s repair obligations include repairs
to: (a) floor covering, (b) interior partitions, (c) doors, (d) the interior
side of demising walls, (e) electronic, phone and data cabling and related
equipment that is installed by or for the exclusive benefit of Tenant and
located in the Leased Premises or other portions of the Building, (f)
supplemental air conditioning units, private showers and kitchens, including hot
water heaters, plumbing and similar facilities serving Tenant exclusively, and
(g) alterations performed by contractors retained by Tenant, including related
HVAC balancing.  All Tenant’s work shall be performed in accordance with the
rules and procedures described in Section 5.2 hereof.  Upon termination of this
Lease, Tenant will surrender and deliver the Leased Premises to Landlord in the
same condition in which the Leased Premises existed on the Commencement Date,
subject, however, to (i) the provisions of Article VI hereof, (ii) the
alterations permitted pursuant to this Lease, (iii) the provisions of  Section
5.3, and (iv) except for ordinary wear and tear.  If Tenant should fail or
refuse to make such repairs, refurbishings or replacements or perform said
maintenance as and when reasonably required, Landlord may, at its option, but
without any obligation to do so, cure such failure or refusal and Landlord’s
costs shall be reimburseable by Tenant as additional rent, by Tenant,
immediately upon invoicing by Landlord.  Notwithstanding the foregoing, Landlord
agrees to perform, as Above Standard Services, Tenant’s repair and maintenance
obligations with respect to the Leased Premises.  Tenant shall notify Landlord
of the need for any such repair and maintenance and Landlord shall endeavor to
respond timely to each such request.
 
5.7           Demising Work.  Any Demising Work required to be performed by
Tenant: shall, in each instance, be completed as follows:

 
47

--------------------------------------------------------------------------------

 

(a)           Tenant shall prepare and submit to Landlord for Landlord’s
approval a preliminary space plan (the “Preliminary Space Plan”) in connection
with Tenant’s proposed separation of the Leased Premises from the Surrendered
Premises.  Landlord’s approval shall not be unreasonably withheld or delayed and
shall be given or withheld, or Landlord shall advise Tenant whether Landlord
requires additional information in order to evaluate Tenant’s request, within
ten (10) days following Tenant’s delivery to Landlord of the Preliminary Space
Plan.  If Landlord objects to the Preliminary Space Plan (or any revision
thereof), Tenant shall deliver a revised Preliminary Space Plan to Landlord and
the procedure will be repeated, if necessary, until a final space plan is
approved.  Landlord’s approval of each revised Preliminary Space Plan shall be
given or withheld within ten (10) days following Landlord’s receipt thereof from
Tenant.  The final approved space plan is hereinafter referred to as the “Final
Space Plan”.  Landlord and Tenant shall work with one another reasonably and in
good faith to resolve any differences concerning the Preliminary Space Plan and
the Final Space Plan (or the Preliminary Drawings or Final Drawings hereafter
referenced in Section 5.7(b) immediately below), failing which any disagreements
shall be resolved in accordance with Article XII hereof.
 
(b)           From the Final Space Plan, Tenant shall prepare and submit to
Landlord for Landlord’s approval (which approval shall not be unreasonably
withheld or delayed, and which shall be given or withheld, or Landlord shall
advise Tenant whether Landlord requires additional information in order to
evaluate Tenant’s request, within ten (10) days) following Tenant’s delivery to
Landlord of, one-eighth inch (1/8”) architectural, mechanical, electrical,
lighting, plumbing and (if reasonably requested by Landlord) floor load working
drawings together with specifications necessary to complete all of the proposed
improvements shown on the Final Space Plan (collectively, the “Preliminary
Drawings”). If Landlord objects to the Preliminary Drawings (or any revision
thereof), Tenant shall deliver revised Preliminary Drawings to Landlord and the
procedure will be repeated, if necessary, until final drawings are
approved.  Landlord’s approval of each revised Preliminary Drawing shall be
given or withheld within ten (10) days following Landlord’s receipt thereof from
Tenant.  The final approved drawings are hereinafter referred to as the “Final
Drawings”.
 
(c)           Tenant will cause the Demising Work to be constructed in
substantial accordance with the Final Drawings.  Landlord shall be deemed to
have waived Tenant’s performance of any Demising Work not shown on the Final
Drawings except to the extent required to satisfy Legal
Requirements.  Landlord’s review of Space Plans and Drawings under Sections
5.7(a) and (b) above is for Landlord’s purposes only, and not a representation
or warranty that the work to be performed pursuant thereto meets all Legal
Requirements.
 
(d)           In connection with the Demising Work, Tenant shall file all
drawings, plans and specifications, pay all fees and obtain all permits and
applications from any authorities having jurisdiction and perform all Demising
Work in compliance the requirements of such permits and applications; and Tenant
shall promptly obtain, if required, a permanent certificate of occupancy and all
other approvals required of Tenant to use and occupy the Leased Premises.
 
(e)           Tenant shall have the right to select the general contractor and
subcontractors for the Demising Work; provided that Tenant shall not use a
contractor or subcontractor as to which Landlord shall reasonably object within
ten (10) days following Tenant’s notice to Landlord of the identity of such
contractor(s) and subcontractor(s) as Tenant has selected.

 
48

--------------------------------------------------------------------------------

 
 
(f)           The parties shall cooperate with each other in good faith and
coordinate the scheduling of the Demising Work in an effort to complete the same
in a timely manner.  Landlord and Tenant shall be commercially reasonable in
agreeing to non-material reconfigurations of the boundaries of the Leased
Premises to facilitate Tenant’s construction of demising walls for the Leased
Premises.
 
(g)           All of the Demising Work shall be done, on a Property by Property
basis, in compliance with Building Standards at Tenant’s expense, including
building permit and other fees, architectural and engineering expenses and other
expenses relating thereto.  Tenant may request Landlord’s review of Preliminary
Space Plans or Preliminary Drawings before Tenant’s notification to Landlord of
Tenant’s election to remove Surrendered Premises from the Leased Premises to
facilitate Tenant’s understanding of the potential approximate costs associated
therewith.
 
(h)           Intentionally Omitted.
 
5.8          Art.  Landlord acknowledges that Tenant stores and/or displays
within the Buildings, multiple works of art, including paintings, textiles,
sculptures, and other forms of artwork (the “Art”) that are an integral part of
the Bank of America Art Collection.  The Art may be located within areas leased
by and under control of Tenant, or in Common Areas, including lobbies or other
public spaces within the Buildings or outdoor plaza areas.
 
(a)           The Art that is located within the Properties as of the date
hereof is listed in the attached Schedule 4 hereto.  Tenant may hereafter locate
additional pieces of Art within the Buildings and/or Leased Premises, and any of
such Art shall also be considered part of the Bank of America Art Collection,
unless it cannot be removed from the Building without damaging the Art  Tenant
shall have the right at any time during the Term of the lease and for a period
of 60 days following the Term of the lease, as to any such Building, to remove
any of the Art at Tenant’s sole cost and expense.  In the event any Art is
removed from either Leased Premises or Common Areas, Tenant shall repair any
damage caused by its removal.  To the extent Art is removed from the Common
Areas, Tenant shall notify Landlord in writing not less than 30 days prior to
the anticipated removal date that the Art shall be removed.  Tenant agrees to
indemnify Landlord against any claims made by the artist or putative right
holder pursuant to VARA arising out of Tenant’s removal or subsequent treatment
of the Art, and such indemnity shall survive the termination or expiration of
this Lease.
 
(b)           Landlord agrees that (i) Landlord shall not remove any Art from
any Common Areas or public spaces of the Buildings during the Term hereof or
within a period of sixty (60) days following the Term hereof, and Landlord
acknowledges that any such removal in violation of this paragraph may cause
damage to the Art, for which Landlord shall bear sole responsibility; and (ii)
Landlord’s removal of any Art during the Term or thereafter shall not be within
the scope of Tenant’s VARA indemnification.
 
(c)           Tenant shall have the right at any time or from time to time, to
erect plaques or markers, subject to Landlord’s approval (not to be unreasonably
withheld) identifying the Art as commissioned by Bank of America or on loan from
the Bank of America Art Collection.  To the extent Tenant elects not to remove
any Art at the termination of the Lease, Landlord agrees that any plaques or
markers installed by Tenant identifying the Art as commissioned by Bank of
America or on loan from the Bank of America Art Collection shall remain in place
for so long as the Art is displayed within the Building or Common Areas.

 
49

--------------------------------------------------------------------------------

 

ARTICLE VI
CONDEMNATION, CASUALTY AND INSURANCE
 
6.1          Condemnation.
 
(a)           If all or a portion of a Building or the Leased Premises as would
render the continuance of Tenant’s business from such Leased Premises
impracticable (as reasonably determined by Tenant) is permanently taken or
condemned for any public purpose, this Lease, at the option of Tenant upon the
giving of notice to Landlord within twenty (20) days from the date of such
condemnation or taking shall forthwith cease and terminate as to such Leased
Premises as provided in Section 6.1(c) below.
 
(b)           If all or substantially all of the Property, or so much thereof as
to cause the remainder not to be economically feasible to operate, as reasonably
determined by Landlord, should be permanently taken or condemned for any public
purpose and Landlord terminates all similarly affected leases in the Building
that Landlord has the right to terminate, then Landlord shall have the option of
terminating this Lease as to the affected Leased Premises by notice to Tenant
within ten (10) days from the date of such condemnation or taking.
 
(c)           If this Lease is terminated as to such particular Leased Premises
as provided in Sections 6.1(a) or (b) above, this Lease shall cease and expire
as to such Leased Premises as if the date of transfer of possession of the
Leased Premises, the Property, or any portion thereof, was the expiration date
of this Lease as to such Leased Premises.
 
(d)           If this Lease is not terminated by either Landlord or Tenant as
aforesaid, Tenant shall pay all Rent up to the date of transfer of possession of
such portion of the Leased Premises so taken or condemned and this Lease shall
thereupon cease and terminate with respect to such portion of the Leased
Premises so taken or condemned as if the date of transfer of possession of the
Leased Premises was the expiration date of the Term relating to such portion of
the Leased Premises.  Thereafter, the Annual Basic Rent, and Tenant’s Operating
Expense Share and Tenant’s Tax Share shall be calculated based on the Net
Rentable Area of the Leased Premises not so taken or condemned.  If any such
condemnation or taking occurs and this Lease is not so terminated, Landlord
shall, within sixty (60) days after the date any portion of the Property is
damaged, or the use of any portion of the Property by Tenant and Tenant’s
employees and invitees is impeded, because of such condemnation, commence to
repair the Property (excluding Tenant’s Business Equipment), so that the
remaining portion of the Property, as the case may be, shall constitute a
complete architectural unit, reasonably fit for Tenant’s occupancy and business
as reasonably determined by Tenant and Landlord.  If Landlord fails to cause
such restoration to be substantially completed within one (1) year after the
date Landlord commences such restoration work for any reason other than a delay
caused by an act or omission of Tenant, then Tenant shall have the right to
terminate this Lease by notifying Landlord in writing of such termination within
thirty (30) days after the date that is one (1) year after the date Landlord
commences such restoration work.  The one (1) year period described in the
preceding sentence shall be automatically extended for each day of delays caused
by Force Majeure Events.

 
50

--------------------------------------------------------------------------------

 
 
(e)           In the event of any condemnation or taking of all or a portion of
the Leased Premises, and in the event of any condemnation or taking of all or a
portion of the Parking Areas or the Property which taking materially adversely
affects the value of or Tenant’s use or enjoyment of the Leased Premises,
Tenant, at Tenant’s expense may, jointly with Landlord, appear, claim, prove and
recover, in proceedings relative to such taking, (i) the value of any fixtures,
furniture, furnishings, leasehold improvements and other personal property that
were condemned but which under the terms of this Lease Tenant is permitted to
remove at the end of the Term, (ii) the unamortized cost of any leasehold
improvements that are not so removable by Tenant at the end of the Term and that
were installed at Tenant’s expense, (iii) the loss of Tenant’s business as the
result of such condemnation and (iv) relocation and moving expenses.
 
(f)           If any taking or condemnation for any public purpose of the Leased
Premises or any portion thereof occurs for one hundred eighty (180) days or less
and the portion of the Leased Premises not so taken is in Tenant’s reasonable
judgment sufficient to allow the conduct of Tenant’s business in the Leased
Premises to substantially the same extent and quantity as before the taking (and
Tenant, in fact, ceases its use of the Leased Premises for business purposes),
then it shall be deemed a temporary taking and this Lease shall continue in full
force and effect except that Annual Basic Rent, Tenant’s Operating Expense Share
and Tenant’s Tax Share shall be calculated based on the Net Rentable Area of the
Leased Premises not so taken, for the period of time that the Leased Premises
are so taken as of the date of transfer of possession of the Leased Premises and
Landlord shall be under no obligation to make any repairs or alterations.
 
6.2          Damages from Certain Causes.  Except as provided in Section 3.1 and
Section 6.6, and subject to Landlord’s obligations to restore, repair and
maintain as specifically provided in this Lease, Landlord shall not be liable or
responsible to Tenant for any loss or damage to any property or person
occasioned by theft, fire, act of God, public enemy, riot, strike, insurrection,
war, requisition or order of governmental body or authority, court order or
injunction, or any other cause beyond Landlord’s control.
 
6.3          Casualty Clause.
 
(a)           If at any time during the Term of this Lease, the Leased Premises,
the Common Areas, including the Parking Areas, the Buildings or any systems or
equipment serving the Leased Premises, the Common Areas or the Buildings
(collectively, the “Damaged Property”) is damaged by fire, earthquake, flood or
by any other casualty of any kind or nature (a “Casualty”) then, except as
hereinafter provided, Landlord shall proceed to rebuild or restore the Damaged
Property at Landlord’s sole cost and expense; provided that, in no event, shall
Damaged Property include, nor shall Landlord or Tenant have any obligation to
rebuild or restore, any of Tenant’s furniture, furnishings, equipment, trade
fixtures or other property owned by Tenant.  If, in the reasonable opinion of
Landlord’s architect as evidenced by a written letter of certification delivered
to Tenant not more than forty-five (45) days following the Casualty, the Damaged
Property cannot be repaired so as to make the Leased Premises and the Parking
Areas tenantable within two hundred seventy (270) days from the date of notice
of Landlord’s architect’s opinion, then Tenant shall have the right to terminate
this Lease as to such property by notifying Landlord in writing of such
termination within thirty (30) days of receipt of Landlord’s architect’s
opinion.  Any failure by Tenant to deliver such termination notice to Landlord
by such thirtieth (30th) day shall constitute a waiver of Tenant’s right to
terminate this Lease pursuant to this Section 6.3(a) as a result of such
Casualty.

 
51

--------------------------------------------------------------------------------

 
 
(b)           Landlord may elect to terminate this Lease as to an affected
property on account of a Casualty by delivering written notice to Tenant within
forty-five (45) days after a Qualified Damage; provided that Landlord also
terminates all other similarly affected tenant leases that Landlord has a right
to terminate as a result of such Casualty.  As used herein, a “Qualified Damage”
shall mean any one or more of the following:
 
(i)           There shall be damage to an extent greater than fifty percent
(50%) of the replacement cost of the Building above the foundation, and such
damage or destruction shall be caused by a risk covered by insurance maintained
or required to be maintained (whether or not actually maintained) by Landlord
pursuant to this Lease (i.e., an “insurable risk”).
 
(ii)           There shall be damage, resulting from a risk other than an
insurable risk, to an extent greater than twenty-five percent (25%) of the
replacement cost of the Building above the foundation.
 
(iii)           Necessary repairs to the Damaged Property cannot be completed,
in the reasonable opinion of Landlord’s architect, within two hundred seventy
(270) days after the occurrence of such damage, which opinion Landlord shall
cause its architect to deliver to Tenant not more than thirty (30) days after
the Casualty.
 
(c)           Notwithstanding any language herein to the contrary, if at the
time of any substantial damage to the Leased Premises from a Casualty, less than
one (1) year remains in the Term, then (i) Landlord shall have the right, in its
sole option, to elect not to rebuild or restore the Damaged Property, such right
to be exercised, if at all, by written notice to Tenant within thirty (30) days
after the date of such Casualty, and (ii) Tenant shall have the right, in its
sole option, to terminate this Lease, such right to be exercised, if at all,
within thirty (30) days after the date of such Casualty or within thirty (30)
days after Tenant’s receipt of Landlord’s notice pursuant to Section 6.3(c)(i) .

 
52

--------------------------------------------------------------------------------

 

(d)           If Landlord is herein required to repair and restore the Property,
and Tenant shall have had, but shall not have exercised, a right of termination
as provided at Section 6.3(a), Landlord shall use commercially reasonable
efforts to commence such repair and restoration within sixty (60) days following
the Casualty.  Landlord’s architect shall determine the date that Landlord
commences the repair and restoration of the Property and shall notify Tenant of
such determination within thirty (30) days thereof.  Notwithstanding any
language herein to the contrary, if Landlord undertakes but fails to repair and
restore the Damaged Property within the later of (i) one (1) year after the date
determined by Landlord’s architect to be the date Landlord commenced the
restoration and repair work or (ii) the date identified in Landlord’s
architect’s opinion given pursuant to Section 6.3(a) as the date by which
Landlord’s architect believed the repair and restoration to the Damaged Property
would be completed (the later such date, the “Outside Completion Date”), for any
reason other than a delay caused by an act or omission of the Tenant, then
subject to the final sentence of this paragraph, Tenant may terminate this Lease
by delivering written notice to Landlord within thirty (30) days after the
Outside Completion Date, but before the repairs and restoration to the Damaged
Property have been completed.  If Tenant fails to deliver such notice within
such thirty (30) day period, Tenant shall have waived its right to terminate
this Lease on account of the time required to repair such casualty.  The Outside
Completion Date shall be automatically extended for each day of delays caused by
Force Majeure Events (but in no event shall such Outside Completion Date be
extended for more than sixty (60) days by Force Majeure Events).
 
6.4           Property Insurance.  Landlord shall maintain standard fire and
extended coverage insurance, plus, if elected by Landlord, coverage for acts of
terrorism, for each Property, including for the Buildings, Common Areas,
including Parking Areas, Leased Premises and other tenantable areas and on the
improvements and betterments contained therein (excluding Tenant’s and any other
tenant’s furniture, furnishings, equipment, trade fixtures or other property),
in an amount not less than eighty percent (80%) of the full replacement cost
thereof above the foundation.  Upon the request of Tenant, a copy of a duly
executed certificate of insurance reflecting Landlord’s maintenance of the
insurance required under this Section 6.4 shall be delivered to Tenant.  Said
insurance shall be maintained with a reputable insurance company selected by
Landlord and qualified and licensed to do business in the State in which the
Property is located and having a current Best’s Rating of A+ or better.  All
payments for losses thereunder shall be made solely to Landlord.
 
6.5           Liability Insurance.  Landlord and Tenant shall each maintain a
policy or policies of comprehensive general liability insurance with the
premiums thereon fully paid on or before the due dates, issued by and binding
upon a reputable insurance company qualified and licensed to do business in the
State in which the Property is located, with a current Best’s Rating of A+ or
better.  Such insurance shall afford minimum protection (which may be effected
by primary and/or excess coverage) of not less than Three Million Dollars
($3,000,000.00) for bodily injury or death in any one (1) accident or occurrence
and against property damage.  Notwithstanding anything to the contrary, so long
as Tenant satisfies the Self-Insurance Net Worth Test, Tenant may self insure in
order to meet any insurance requirements in this Lease.  In the event Tenant
fails, in whole or in part, to carry insurance that complies with the
requirements of this Section 6.5, Tenant shall be deemed to self-insure to the
extent of such noncompliance.
 
6.6           Hold Harmless.  Landlord shall not be liable to Tenant, or to
Tenant’s agents, servants, employees, contractors, customers or invitees, for
any damage to person or property to the extent caused by any negligent act or
omission of Tenant, or its agents, servants or employees, and Tenant agrees to
and does hereby indemnify, defend and hold harmless, Landlord and Landlord’s
shareholders, officers and trustees, and its and their respective successors and
assigns, from and against any and all claims, demands, causes of action, fines,
penalties, costs, expenses (including reasonable attorneys’ fees and court
costs), liens or liabilities to the extent caused by (i) any negligent act or
omission of Tenant, or its agents, servants or employees or (ii) any claim for
which Tenant was obligated to obtain insurance, but elected to self-insure as
permitted by Section 6.5.  Tenant shall not be liable to Landlord, or to
Landlord’s agents, servants, employees, contractors, customers or invitees, for
any damage to person or property to the extent caused by any negligent act or
omission of Landlord, or its agents, servants or employees and Landlord agrees
to and does indemnify, defend and hold harmless Tenant and Tenant’s
shareholders, officers and directors, and its and their respective successors
and assigns, from and against any and all claims, demands, causes or action,
fines, penalties, costs, expenses (including reasonable attorneys fees and
costs), liens or liabilities to the extent caused by any negligent act or
omission of Landlord, or its agents, servants or employees.

 
53

--------------------------------------------------------------------------------

 
 
6.7           WAIVER OF RECOVERY.  ANYTHING IN THIS LEASE TO THE CONTRARY
NOTWITHSTANDING, LANDLORD AND TENANT EACH HEREBY WAIVES ANY AND ALL RIGHTS OF
RECOVERY, CLAIM, ACTION OR CAUSE OF ACTION, AGAINST THE OTHER, AND ITS AGENTS,
SERVANTS, PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS OR EMPLOYEES, FOR ANY LOSS
OR DAMAGE THAT MAY OCCUR TO THE LEASED PREMISES, THE PROPERTY OR ANY
IMPROVEMENTS THERETO OR THEREON, OR ANY PROPERTY OF SUCH PARTY THEREIN OR
THEREON, BY REASON OF FIRE, THE ELEMENTS, OR ANY OTHER CAUSE THAT IS INSURED
AGAINST (OR IS INSURABLE, WHETHER OR NOT ACTUALLY INSURED) UNDER THE TERMS OF
STANDARD FIRE AND EXTENDED COVERAGE INSURANCE POLICIES IN THE STATE IN WHICH THE
PROPERTY IS LOCATED, REGARDLESS OF THE AMOUNT OF THE PROCEEDS, IF ANY, PAYABLE
UNDER SUCH INSURANCE POLICIES AND THE CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF
THE OTHER PARTY HERETO, OR ITS AGENTS, OFFICERS, PARTNERS, SHAREHOLDERS,
SERVANTS OR EMPLOYEES, AND COVENANTS THAT NO INSURER SHALL HOLD ANY RIGHT OF
SUBROGATION AGAINST SUCH OTHER PARTY ON ACCOUNT THEREOF.
 
ARTICLE VII
DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION
 
7.1          Default and Remedies.
 
(a)           The occurrence of any of the following shall constitute an Event
of Default (“Event of Default”) under this Lease on the part of Tenant:
 
(i)           Failure to pay any payment of Rent when due (including Annual
Basic Rent, Excess Basic Rent, if any, Tenant’s Operating Expense Share,
Tenant’s Tax Share and Above Standard Services Rent) and such failure to pay
continues for a period of ten (10) days after written notice thereof from
Landlord to Tenant; provided that Landlord shall not be obligated to send
written notice of a failure to pay more than two (2) times in any consecutive
twelve (12) month period, or
 
(ii)           At any time that Tenant does not satisfy the Net Worth Test,
failure of Tenant to maintain any policy of insurance that Tenant is required by
the terms of this Lease to maintain and such failure continues for a period of
ten (10) business days after written notice from Landlord to Tenant of such
failure, which notice shall (A) specify the insurance policy which Tenant has
failed to maintain and the provision of this Lease which requires Tenant to
maintain such insurance, and (B) state, in all capital letters and in a
prominent place, that the continuance of such failure to maintain insurance for
ten (10) business days after Tenant’s receipt of such written notice will
constitute an Event of Default under Section 7.1(a) of the Lease, or

 
54

--------------------------------------------------------------------------------

 
 
(iii)           Tenant breaches or fails to comply with any term, provision,
condition or covenant of this Lease, other than as described in Section
7.1(a)(i) and (ii), and such breach or failure continues for thirty (30) days
after written notice from Landlord to Tenant of such breach or failure to comply
(or, if such breach or failure is curable but reasonably cannot be cured within
thirty (30) days, Tenant does not commence to cure such breach or failure
promptly within such thirty (30) day period and continuously and diligently
thereafter pursue such cure and remedy until such breach or failure is remedied;
provided that there shall be a maximum period of one hundred eighty (180) days
after Landlord’s written notice to cure or remedy such default, except that such
maximum cure period shall extended as appropriate for delays caused by Force
Majeure Events.
 
(b)           Upon the occurrence of an Event of Default, subject to Section
7.1(e) below, Landlord shall have the option to do and perform any one or more
of the following in addition to, and not in limitation of, any other remedy or
right permitted it by law or in equity or by this Lease:
 
(i)           Landlord may immediately or at any time thereafter, collect all
overdue Rent and other charges payable to Landlord, together with Landlord’s
legal fees and costs of enforcement, with interest at the Applicable Rate from
the date such sums were originally due until the date paid in full.
 
(ii)           Landlord may immediately or at any time thereafter re-enter the
Leased Premises and correct or repair any condition which shall constitute a
failure on Tenant’s part to keep, observe, perform, satisfy, or abide by any
term, condition, covenant, agreement, or obligation of this Lease or of the
Building Rules now in effect or hereafter adopted or of any notice given Tenant
by Landlord pursuant to the terms of this Lease, and Tenant shall fully
reimburse and compensate Landlord on demand.
 
(iii)           Subject to the limitations expressed in Section 7.1(e),
Landlord, with or without terminating this Lease, may immediately or at any time
thereafter demand in writing that Tenant vacate the Leased Premises and
thereupon Tenant shall immediately vacate the Leased Premises and remove
therefrom all property thereon (other than Non-Removable Improvements) belonging
to or placed in the Leased Premises by, at the direction of, or with consent of
Tenant, whereupon Landlord shall have the right to re-enter and take possession
of the Leased Premises.  Any such demand, re-entry and taking possession of the
Leased Premises by Landlord shall not of itself constitute an acceptance by
Landlord of a surrender of this Lease or of the Leased Premises by Tenant and
shall not of itself constitute a termination of this Lease by Landlord.

 
55

--------------------------------------------------------------------------------

 

(iv)           Subject to the limitations expressed in Section 7.1(e), Landlord
may immediately or at any time thereafter, re-enter the Leased Premises, and if
persons or any of Tenant’s property are then in the Leased Premises, then, upon
prior written notice to Tenant, Landlord may remove therefrom Tenant and all
property belonging to or placed on the Leased Premises by, at the direction of,
or with consent of Tenant, all at Tenant’s expense.  Any such re-entry and
removal by Landlord shall not of itself constitute an acceptance by Landlord of
a surrender of this Lease or of the Leased Premises by Tenant and shall not of
itself constitute a termination of this Lease by Landlord.
 
(v)           Subject to the limitations expressed in Section 7.1(e), Landlord,
without terminating this Lease, may immediately or at anytime thereafter relet
the Leased Premises or any part thereof, for such time or times, at such rental
or rentals and upon such other terms and conditions as Landlord deems
reasonable, and Landlord may make any alterations or repairs to the Leased
Premises that are necessary or proper to facilitate such reletting as office
space; and Tenant shall pay all costs of such reletting, including the cost of
any such alterations and repairs to the Leased Premises and reasonable
attorneys’ fees actually incurred; and Tenant shall continue to pay all Rent due
under this Lease up to and including the date of beginning of payment of rent by
any subsequent tenant of part or all of the Leased Premises, and thereafter
Tenant shall pay monthly during the remainder of the Term the amount, if any, by
which the Rent and other charges reserved in this Lease exceed the rent and
other charges collected from any such subsequent tenant or tenants (net of the
costs Landlord incurred to re-enter and relet the Leased Premises), but Tenant
shall not be entitled to receive any excess of any such rents collected over the
Rent reserved herein.  Landlord hereby agrees to use its commercially reasonable
efforts to relet the Leased Premises to mitigate or otherwise reduce the damages
for which Tenant may be liable hereunder, but only to the extent required under
applicable law in the state in which the Building is located; provided that in
no event shall Landlord’s leasing or attempted leasing of other space in the
Building instead of the Leased Premises, in and of itself, violate the
provisions of the preceding sentence.  Any such reletting may be for such rent,
for such time, and upon such terms as the Landlord, in the Landlord’s good faith
discretion, shall determine to be commercially reasonable.  Landlord shall be
deemed to have exercised commercially reasonable efforts to relet the Leased
Premises so long as Landlord or Landlord’s agents employ marketing methods and
procedures substantially similar to marketing methods and procedures used by
Landlord or Landlord’s agents to market and lease vacant space in other
buildings, which are similar in nature and quality to the Building, owned by
Landlord or an affiliate of Landlord.
 
(vi)           Subject to the limitations expressed in Section 7.1(e), Landlord
may immediately or at any time thereafter terminate this Lease, and this Lease
shall be deemed to have been terminated upon notice to Tenant of such
termination; upon such termination Landlord shall elect to either recover from
Tenant (A) all damages Landlord may suffer by reason of such termination
including all arrearages in rentals, costs, charges, additional rentals, and
reimbursements, the cost (including court costs and reasonable attorneys’ fees)
of recovering possession of the Leased Premises, the actual or estimated (as
reasonably estimated by Landlord) cost of any alteration of or repair of the
Leased Premises that is necessary or proper to prepare the same for reletting as
office space, or (B) all arrearages in rentals, plus an amount equal to the
excess, if any, of the present value discounted at the Prime Rate of the total
amount of all Rent to be paid by Tenant for the remainder of the Term, over the
present value (discounted at the same rate) of the fair market rental value of
the Leased Premises for the remainder of the Term.

 
56

--------------------------------------------------------------------------------

 
 
(c)           If Landlord re-enters the Leased Premises or terminates this Lease
pursuant to any of the provisions of this Lease, Tenant hereby waives all claims
for damages that may be caused by such re-entry or termination by Landlord
pursuant to the provisions of this Lease.  Tenant shall and does hereby
indemnify and hold Landlord harmless from any loss, cost (including court costs
and attorneys’ fees), or damages suffered by Landlord by reason of such re-entry
or termination unless caused by Landlord’s gross negligence.
 
(d)           The exercise by Landlord of any one or more of the rights and
remedies provided in this Lease shall not prevent the subsequent exercise by
Landlord of any one or more of the other rights and remedies herein
provided.  Except as otherwise provided in this Lease, remedies provided for in
this Lease are cumulative and may, at the election of Landlord, be exercised
alternatively, successively, or in any other manner and are in addition to any
other rights provided for or allowed by law or in equity.
 
(e)           Notwithstanding the provisions set forth in Sections 7.1(b)(iii)
through (vi), Landlord may not:
 
(i)           terminate this Lease as to any Property or Properties unless
either (A) Tenant shall have failed to pay, without the contractual right to
abate or offset as herein otherwise provided, Rent for such Property or
Properties in an amount equal to or greater than the amount of three (3) months’
Annual Basic Rent then due and payable with respect to such Property or
Properties, and such failure to pay continues for a period of ten (10) days
following Tenant’s receipt of written notice thereof from Landlord, which notice
shall state in all capital letters (or other prominent display) that this Lease
may be terminated as to such Property or Properties if Tenant fails to promptly
pay all overdue Rent for such Properties or Properties, or (B) Tenant shall fail
to comply with any final order relating to such Property or Properties rendered
pursuant to the dispute resolution procedures outlined in Article XII within the
time periods set forth in such order, or, if no time periods are set forth
therein, then within such time period as is reasonably necessary to promptly and
diligently comply with such order, but not to exceed sixty (60) days, subject to
appropriate extensions for delays caused by Force Majeure Events, and such
failure to comply continues for a period of thirty (30) days following Tenant’s
receipt of written notice thereof from Landlord, which notice shall state in all
capital letters (or other prominent display) that this Lease may be terminated
as to such Property or Properties if Tenant fails to promptly comply with the
requirements of such order; or
 
(ii)           terminate this Lease in its entirety unless Tenant shall have
failed to pay, without the contractual right to abate or offset as herein
otherwise provided, Rent in an amount equal to or greater than the amount of
three (3) months’ Annual Basic Rent then due and payable with respect to all
Properties under this Lease, and such failure to pay continues for a period of
ten (10) days following Tenant’s receipt of written notice thereof from
Landlord, which notice shall state in all capital letters (or other prominent
display) that this Lease may be terminated if Tenant fails to promptly pay all
overdue Rent.

 
57

--------------------------------------------------------------------------------

 
 
(f)           If Landlord should fail to perform or observe any covenant, term,
provision or condition of this Lease and such default should continue beyond a
period of ten (10) days as to a monetary default or thirty (30) days (or such
longer period as is reasonably necessary to remedy such default; provided
Landlord shall continuously and diligently pursue such remedy at all times until
such default is cured) as to a non-monetary default, after in each instance
written notice thereof is given by Tenant to Landlord (and a copy of said notice
is sent simultaneously therewith to the Notice Parties) (“Landlord Default”),
then, in any such event Tenant shall have the right, (i) to cure or attempt to
cure the Landlord Default (upon twenty-four (24) hours’ notice in the event of
an emergency, notwithstanding the foregoing provisions of this Section 7.1(f)),
and Landlord shall reimburse Tenant for all reasonable sums expended in so
curing the Landlord Default or (ii) to commence such actions at law or in equity
to which Tenant may be entitled.  The exercise by Tenant of any one or more of
the rights and remedies provided in this Lease shall not prevent the subsequent
exercise by Tenant of any one or more of the other rights and remedies herein
provided.  Except as otherwise provided in this Lease, remedies provided for in
this Lease are cumulative and may, at the election of Tenant, be exercised
alternatively, successively, or in any other manner and are in addition to any
other rights provided for or allowed by law or in equity, including the right to
claim that Tenant has been constructively evicted.
 
(g)           Notwithstanding the provisions of Section 7.1(e) hereof, if
Landlord should fail to maintain any policy of insurance which Landlord is
required by the terms of this Lease to maintain and such failure continues for a
period of ten (10) business days after written notice from Tenant to Landlord
and all Notice Parties of such failure, which notice shall (A) specify the
insurance policy which Landlord has failed to maintain and the provision of this
Lease which requires Landlord to maintain such insurance.  Tenant’s sole and
exclusive recourse and remedy for Landlord’s failure to maintain any such policy
of insurance shall be limited to the limited offset right provided in Section
13.1.
 
7.2          Insolvency or Bankruptcy.  The appointment of a receiver to take
possession of all or substantially all of the assets of Tenant, or any general
assignment by Tenant for the benefit of creditors, or any action taken by Tenant
under any insolvency, bankruptcy, or reorganization act, or an involuntary
proceeding against Tenant that is not dismissed or bonded against within one
hundred twenty (120) days after the filing thereof, shall at Landlord’s option,
constitute a breach of this Lease by Tenant.  Upon the happening of any such
event or at any time during the duration of such event, this Lease shall
terminate five (5) days after notice of termination from Landlord to Tenant.  In
no event shall this Lease be assigned or assignable by voluntary or involuntary
bankruptcy or a proceeding in lieu thereof and in no event shall this Lease or
any rights or privileges hereunder be an asset of Tenant under any bankruptcy,
insolvency, or reorganization proceedings.
 
7.3          Negation of Lien for Rent.  Landlord hereby expressly waives and
negates any and all contractual liens and security interests, statutory liens
and security interests or constitutional liens and security interests arising by
operation of law to which Landlord might now or hereafter be entitled on all
property of Tenant now or hereafter placed in or upon the Leased Premises,
except for judgment liens, if any.

 
58

--------------------------------------------------------------------------------

 
 
7.4          Attorney’s Fees.  If either party is in default beyond any
applicable grace or notice period in the performance of any of the terms of this
Lease and the other party employs an attorney in connection therewith, the
non-prevailing party agrees to pay the prevailing party’s reasonable attorneys’
and paralegals’ fees and costs, at all levels, before, during and after trial,
and on appeal.
 
7.5          No Waiver of Rights.  No failure or delay of Landlord or Tenant in
any one instance to exercise any remedy or power given it herein or to insist
upon strict compliance by Tenant or Landlord of any obligation imposed on it
herein in any other instance and no custom or practice of either party hereto at
variance with any term hereof shall constitute a waiver or a modification of the
terms hereof by such party in any one instance or any right it has herein to
demand strict compliance with the terms hereof by the other party in any other
instance.  No express waiver shall affect any condition, covenant, rule, or
regulation other than the one specified in such waiver and then only for the
time and in the manner specified in such waiver.  No person has or shall have
any authority to waive any provision of this Lease unless such waiver is
expressly made in writing and signed by an authorized officer of Landlord or
Tenant.  No endorsement or statement on any check or letter accompanying any
check or payment as Rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such Rent or pursue any other remedy provided in this Lease.
 
7.6          Holding Over.
 
(a)           Except as provided in Section 7.6(b), in the event of holding over
by Tenant after expiration or termination of this Lease without the written
consent of Landlord, Tenant shall pay for the entire holdover period as
liquidated damages, solely for such holding over, one hundred fifty percent
(150%) of the Annual Basic Rent that would have been payable if the Lease had
not so terminated or expired plus one hundred fifty percent (150%) of all Rent
other than Annual Basic Rent (including Tenant’s Operating Expense Share and
Tenant’s Tax Share) that would have been payable if this Lease had not so
terminated or expired.  Nothing in this Section 7.6(a) shall be construed as
granting Tenant a right to retain possession of the Leased Premises, or as
limiting Landlord’s right to recover possession of the Leased Premises, after
the expiration or termination of this Lease as to such Leased Premises.
 
(b)           Notwithstanding the provisions of Section 7.6(a), Tenant shall be
permitted to holdover in the Leased Premises, or a portion thereof, for a period
of time not to exceed sixty (60) days after the expiration of the Term (whether
the Initial Term or the Term as renewed) if and only if: (1) Landlord has not
already leased the portion of the Leased Premises in which Tenant is holding
over, and (2) Tenant gives Landlord written notice of such intent to holdover
within thirty (30) days prior to the expiration of the Term; such written notice
shall specify the length of time Tenant intends to holdover and the portion of
the Leased Premises in which Tenant intends to holdover.  If Tenant elects to
holdover pursuant to the preceding sentence, such holdover will be on an AS-IS
basis except that the Annual Basic Rent shall be one-hundred twenty-five percent
(125%) of the Annual Basic Rent applicable to such Leased Premises immediately
prior to such holdover.

 
59

--------------------------------------------------------------------------------

 
 
7.7           Subordination.  Landlord represents and warrants to Tenant that as
of the Commencement Date, there is no ground lease or other superior lease
presently encumbering the Leased Premised, and no mortgage or deed of trust lien
presently encumbering the Leased Premises.  Landlord will provide to Tenant,
within thirty (30) days following the recording of a mortgage or deed of trust
encumbering a Property (the holder thereof, or of a ground lease or other
superior lease to which this Lease may hereafter be subject, being hereafter
referred to as an “Interest Holder”), a non-disturbance agreement in the form
attached hereto as Exhibit D or such other form as shall be reasonably
satisfactory to Tenant and such Interest Holder, and such form in any event
shall specifically include provisions that, in the case of a deed of trust or
mortgage, in the event of any foreclosure or other enforcement under the
mortgage or deed of trust, either by judicial proceeding or by power of sale, or
if conveyance or transfer of the Property shall be made in lieu of foreclosure,
or in the case of a lease, in the event of any termination of the lease for any
reason (whether or not because of exercise by lessor of any right or remedy) or
any enforcement of remedies by the lessor thereof (any such foreclosure or
conveyance in lieu of foreclosure, and any such lease termination or enforcement
of lease remedies, being herein referred to as “Enforcement”), then this Lease
shall not be terminated as a result of such Enforcement, whether by operation of
law or otherwise, but rather, notwithstanding such Enforcement, and the fact
that this Lease is subordinate to the deed of trust mortgage or lease (as the
case may be), this Lease shall continue in full force and effect as a binding
lease agreement between Owner and Tenant in accordance with its provisions, and
the rights of Tenant under this Lease shall not be interfered with nor disturbed
by any party owning the Property or any interest therein as a result of
Enforcement, or such party’s successors and assigns (any such owner, and its
successors and assigns, being herein called “Owner”).  However, nothing herein
shall negate the right of Owner to exercise the rights and remedies of Landlord
under this Lease, including the right to terminate this Lease as provided herein
in the event of a default by Tenant under this Lease, and as to any default by
Tenant under this Lease existing at the time of Enforcement, such Enforcement
shall not operate to waive or abate any action initiated by Landlord under this
Lease to terminate the same on account of such default.  Tenant agrees to
subordinate its interest under this Lease to any ground lease, mortgage or deed
of trust lien hereafter placed on the Property; provided that as a condition to
such subordination, the party to whose interest Tenant subordinates its interest
hereunder shall execute and deliver to Tenant a subordination, non-disturbance
and attornment agreement in the form attached as Exhibit D, or in another form
otherwise meeting the requirements of this Section.  Unless and until a
subordination, non-disturbance and attornment agreement is entered into between
Tenant and the applicable party, the holder of any ground or land lease that may
now affect any of the Land or the holder of any mortgage or deed of trust that
may now encumber the Property may elect at any time to cause their interests in
the Land or the Property to be subordinate and junior to Tenant’s interest under
this Lease by filing an instrument in the real property records of the county in
which the Building is located effecting such election and providing Tenant with
notice of such election.
 
7.8           Estoppel Certificate.  At the request of either Landlord or
Tenant, the other party will execute within ten (10) business days from the date
of receipt of the request, from time to time, an estoppel certificate
substantially in the form attached hereto as Exhibit E or in such other form as
may be reasonably requested by the requesting party; provided that any request
submitted by Landlord requesting an estoppel certificate by Tenant shall be
accompanied by an estoppel certificate executed by Landlord indicating whether
or not there are any then existing defaults by Tenant under this Lease, and if
so, describing said defaults.  Tenant and any third party certifying, to the
best of such party’s knowledge and belief, to the facts (if true) described in
such certificate.

 
60

--------------------------------------------------------------------------------

 
 
7.9           Subsequent Documents.  Any provision in this Lease for Tenant or
Landlord to execute estoppel certificates, subordination, non-disturbance or
attornment agreements or other documents pertaining to this Lease, is subject to
the requirements that, except as provided in this Lease or otherwise agreed to,
any such document must involve no diminution of Tenant’s or Landlord’s rights
provided for in this Lease, no additional liability of Tenant or Landlord, and
no cost or expense to Tenant or Landlord; and any estoppel certificate regarding
Lease defaults or breaches shall be limited to the actual knowledge of the
signing representative.
 
7.10           Interest Holder Privileges.  In the event of any Landlord’s
Default, Tenant shall give written notice thereof to Landlord and to any
Interest Holder whose address shall have been furnished to Tenant, such notice
to be delivered to said Interest Holder at the same time notice is delivered to
Landlord.  Tenant shall offer such Interest Holder the same opportunity to cure
the default as Landlord is entitled, and Tenant shall forbear in the exercise of
any rights or remedies in the interim.
 
ARTICLE VIII
SUBLEASING, ASSIGNMENT, LIABILITY, AND CONSENTS
 
8.1          Sublease or Assignment by Tenant.
 
(a)           Tenant shall not (i) assign, convey or otherwise transfer (whether
voluntarily, by operation of law, or otherwise) this Lease or any interest
hereunder to any party other than to an Affiliate or corporate successor of
Tenant or (ii) allow any lien to be placed upon Landlord’s or Tenant’s interest
hereunder in and to the Leased Premises or the Properties or the estates or
interests created by this Lease.
 
(b)           Subject to the provisions of this Section 8.1(b), Tenant may, at
any time during the Term, sublease all or a portion of the Leased Premises;
provided that any sublease for a term of longer than five (5) years, other than
a sublease to an Affiliate or corporate successor of Tenant or to one or more of
Tenant’s vendors for the purpose of allowing such vendors to place their
personnel on-site at Tenant’s premises during the duration of the vendor/vendee
relationship, shall be subject to and contingent upon Landlord’s right of
recapture as provided in this Section 8.1(b).  If Tenant desires to sublet all
or any portion of the Leased Premises to a person or entity other than an
Affiliate, corporate successor or Tenant vendor for a term of longer than five
(5) years, Tenant shall notify Landlord in writing at least twenty (20) days
prior to the date on which Tenant desires such sublease to become effective
(hereinafter referred to in this Section 8.1(b) as the “Transfer Notice”) of the
(i) economic terms of the proposed subletting, (ii) the identity of the proposed
sublessee, (iii) the area proposed to be sublet (hereinafter referred to as the
“Sublet Space”), and (iv) the use to be made by such sublessee of such Sublet
Space.  The Transfer Notice shall also state in all capital letters (or other
prominent display), that Landlord shall be deemed to have declined to recapture
the Sublet Space and to have approved the sublease if Landlord fails to respond
within twenty (20) days after receipt thereof.  If Landlord fails to respond to
such Transfer Notice within twenty (20) days after receipt thereof, Landlord
shall be deemed to have approved the proposed sublease as set forth in the
Transfer Notice.  Tenant agrees to use its reasonable efforts to promptly
provide any additional information about a proposed sublease that is reasonably
requested by Landlord.  Tenant shall deliver a copy of any such sublease to
Landlord promptly after its execution.  If Tenant shall fail to consummate the
sublease that was the subject of the Transfer Notice on the same terms as those
set forth in the Transfer Notice within ninety (90) days following the date of
the Transfer Notice, then Tenant shall be obligated to deliver to Landlord a
further Transfer Notice in regard to the proposed sublease, and the process
shall be repeated until the sublease shall be signed within the time and on the
terms required, or Landlord shall elect to recapture the Sublet Space.  If
Landlord elects to recapture the Sublet Space, upon such recapture and Tenant’s
surrender and Landlord’s acceptance of the Sublet Space, (i) Tenant shall be
released from its obligations under this Lease for the remainder of the Term of
this Lease as they relate to the recaptured Sublet Space only, including
Tenant’s obligation to pay Annual Basic Rent and Tenant’s Operating Expense
Share and Tenant’s Tax Share as they relate to the recaptured Sublet Space only,
and (ii) Landlord shall pay all leasing commissions, tenant improvement
allowances and other costs associated with releasing the recaptured Sublet Space
and all costs associated with demising the recaptured Sublet Space for separate
occupancy.  No release of Tenant from its obligations under this Lease as they
relate to Sublet Space recaptured by Landlord as aforesaid shall be deemed an
exercise by Tenant of any Contraction Rights granted to Tenant pursuant to
Article XI.

 
61

--------------------------------------------------------------------------------

 
 
(c)           Anything in this Lease contained to the contrary notwithstanding,
Tenant shall not have the right to sublease all of any portion of the Leased
Premises to an organization or person enjoying sovereign or diplomatic immunity.
 
(d)           Each sublessee must fully observe all covenants of this Lease
applicable to the Sublet Space, and no consent by Landlord to a sublease shall
be deemed in any manner to be a consent to a use not permitted under this
Lease.  During the occurrence of an Event of Default by Tenant hereunder,
Landlord may collect subrentals directly from a sublessee of the Sublet Space.
 
(e)           Notwithstanding the giving by Landlord of its consent or approval
to any subletting, assignment or occupancy as provided in this Section 8.1 or
any language contained in such lease, sublease or assignment to the contrary,
except to the extent this Lease or any obligation or liability of Tenant
hereunder is expressly terminated or released in writing by Landlord, Tenant
shall not be relieved of any of Tenant’s obligations or covenants under this
Lease and Tenant shall remain fully liable hereunder.
 
(f)           Any attempted assignment, sublease or other transfer by Tenant in
violation of the terms and covenants hereof shall be void and shall be a breach
under Section 7.1(a)(iii), with respect to which, however, no grace period shall
apply.  Any consent or approval by Landlord to a particular assignment, sublease
or other transfer shall not constitute Landlord’s consent or approval to any
other or subsequent assignment, sublease or other transfer, and any proposed
assignment, sublease or other transfer by an assignee, sublessee or transferee
of Tenant or any other assignee, sublessee or transferee shall be subject to the
provisions hereof as if it were a proposed assignment, sublease or other
transfer by Tenant.
 
(g)           Tenant agrees to reimburse Landlord for reasonable legal fees and
costs incurred by Landlord in connection with Landlord’s consideration of any
request by Tenant for a Subtenant Non-Disturbance Agreement in connection with a
Cost Approved Sublease, it being understood that, if the sublease does not
satisfy the criteria for a Cost Approved Sublease, Landlord may grant or
withhold its approval of the Subtenant Non-Disturbance Agreement in Landlord’s
sole discretion.

 
62

--------------------------------------------------------------------------------

 
 
(h)           If (i) Landlord declines its right of recapture and Tenant
thereafter enters into a sublease that satisfies mutually acceptable criteria
theretofore established by Landlord and Tenant or (ii) Tenant obtains Landlord’s
prior written approval of the particular sublease, including the term, the
subtenant, the subrent, the sublease improvement allowances and other material
economic and non-economic terms of the sublease before Tenant enters into the
sublease with the third party subtenant (a subtenant who is neither an
Affiliate, corporate successor of Tenant nor a Tenant vendor); it being
understood that, if the sublease does not satisfy the mutually approved
criteria, Landlord may grant or withhold its approval of the sublease for
purposes of this cost reimbursement in Landlord’s sole discretion (any such
sublease, a “Cost Approved Sublease”), then Landlord shall reimburse Tenant for
the unamortized balance (computed without interest on a straight line basis over
the basic term of the Cost Approved Sublease, excluding renewals) of the actual,
documented leasing commissions and subtenant improvement expenditures made by
Tenant in connection with delivering the Sublet Space to the subtenant pursuant
to the Cost Approved Sublease, calculated and payable as of the date Tenant
surrenders possession of the subject Sublet Space to Landlord.  If so requested
by Landlord, Tenant shall deliver to Landlord, a statement in reasonable detail
itemizing Tenant’s sublease improvement expenditures to the Sublet Space and
such other and further information and documentation regarding the Cost Approved
Sublease as Landlord shall reasonably request.
 
(i)           Any provision of the Lease to the contrary notwithstanding, the
rights granted to Tenant pursuant to provisions of Section 1.4 (Options to
Renew), Section 3.4 (Building Identity; Signage; Exclusivity), Article IX
(Purchase and Sale), Article X (Expansion Rights) and Article XI (Contraction
Rights) are personal to the herein named Tenant and any corporate successor or
permitted assignee of this Lease and such rights may not be assigned or
subleased to, or exercised by, any other person or entity, it being understood
that no assignment of this Lease or subletting of all or a portion of the Leased
Premises shall cancel or void any of the aforesaid rights as they pertain to the
herein named Tenant and any corporate successor permitted assignee of this
Lease.  Tenant shall furnish to Landlord copies of any and all subleases
executed by Tenant within ten (10) business days following the date such
sublease is by its terms effective and whether such sublease is a Cost Approved
Sublease and, if so, Tenant’s sublease improvement expenditures incurred in
connection therewith.  All subleases shall by their terms be subject and
subordinate to this Lease as amended from time to time.
 
(j)           In any instance in which Landlord shall have the right of
recapture but Tenant shall, in violation of Section 8.1(b), sublease Sublet
Space without first offering the same to Landlord, then without limitation of
Landlord’s rights, Landlord shall have the continuing right of recapture
pursuant to Section 8.1(b) upon learning of such sublease and so advising
Tenant; the twenty (20) day response period reserved to Landlord under Section
8.1(b) being deemed tolled until the date Tenant delivers a Transfer Notice in
respect of the Sublet Space and shall run for a period of twenty (20) days
thereafter.  If Tenant shall have subleased the Sublet Space at a profit (after
deduction of Tenant’s reasonable, documented costs of subleasing) and Landlord
thereafter elects to recapture, then Tenant shall be obliged to compensate
Landlord, upon Landlord’s demand, in the full amount of such profit from the
inception of such sublease to the date of recapture.  Except as provided in this
Section 8.1(j), Tenant shall retain any and all profits on subleasing.

 
63

--------------------------------------------------------------------------------

 
 
8.2           Assignment by Landlord.  At any time after the Commencement Date,
but subject to the provisions of Section 9.3, Landlord shall have the right to
transfer, assign or convey, in whole or in part, the Properties of which the
Leased Premises are a part, or any portion or portions thereof, and any and all
of its rights under this Lease, and in the event Landlord transfers, assigns, or
conveys its rights and obligations under this Lease, Landlord shall thereby be
released from any future obligations hereunder and Tenant agrees to look solely
to such successor in interest of the Landlord for performance of such future
obligations to the extent such successor in interest has, by written instrument
of which a copy has been delivered to Tenant, assumed all of the liabilities and
obligations of its predecessor in interest under this Lease accruing from and
after the date of such transfer, assignment or conveyance; the foregoing
provision shall not release the transferring Landlord from any obligation or
liability which has not been assumed by such successor in interest of
Landlord.  Except for such release of the prior Landlord, in no event shall any
transfer, assignment or conveyance affect or otherwise impair the rights of
Tenant to accrued self-help, abatement or other rights and remedies of Tenant
hereunder arising out of any breach of an express warranty or representation of
any Landlord contained in this Lease, the failure of any Landlord to perform any
covenant of Landlord under this Lease or otherwise arising out of this
Lease.  Notwithstanding any other provision of this Lease, except as expressly
provided in Sections 9.3, no transfer, assignment or conveyance of interest of
the transferring Landlord in all or any part of the Property or the Land shall
release or reduce, or prejudice Tenant’s rights against the transferring
Landlord with respect to, any liabilities or obligations of Landlord which
accrued, or relate to any period of time, prior to the date of such transfer,
assignment or conveyance.
 
ARTICLE IX
PURCHASE AND SALE
 
9.1           Tenant’s Right of First Refusal to Purchase.  If at any time
during the Initial Term of this Lease, Landlord shall receive a bona fide offer
(a “Third Party Offer”) from a third party (other than a purchaser making a bid
at any sale incidental to the exercise of any remedy provided for in any
mortgage encumbering a Building or a Property, or a proposed transaction with an
Affiliate of Landlord) to purchase a Major Property, which Third Party Offer is
in all respects acceptable to Landlord, and if at the time Landlord receives
such Third Party Offer, no Event of Default has occurred hereunder and shall be
continuing and the herein named Tenant, or its Affiliates, shall remain in
possession of at least thirty-five percent (35%) of the Net Rentable Area of
such Major Property, then Landlord shall notify Tenant of such Third Party
Offer.  If both of the conditions enumerated in the previous sentence shall be
satisfied, Landlord shall notify Tenant of such Third Party Offer and for a
period of twenty (20) days after such notice is sent by Landlord, Tenant shall
have the exclusive right to accept Landlord’s offer to purchase Landlord’s
interest in the Major Property upon the terms and conditions set forth in the
Third Party Offer. Tenant shall exercise such right of first refusal, if at all,
by delivering its written purchase offer to Landlord within said twenty (20)
days after the date of Landlord’s notice. Such purchase shall occur not later
than sixty (60) days following Tenant’s acceptance of Landlord’s offer.  On the
date of such purchase, Landlord shall convey and assign to Tenant, or its
designee, Landlord’s interest in the Major Property in consideration of payment
of the sale price therefor, in accordance and upon compliance with the terms and
conditions of the Third Party Offer, and this Lease shall terminate with respect
to the Leased Premises located in the Major Property conveyed to Tenant.  If
Tenant fails to accept Landlord’s offer within such twenty (20) day period, then
Landlord shall be free to sell the Major Property for a period of nine (9)
months thereafter on the same economic terms and conditions (or on different
terms more favorable to Landlord, as seller) without offering the Major Property
to Tenant.  If Landlord does not convey its interest in the Major Property
within such nine (9) month period, then Tenant’s rights pursuant to this
paragraph shall be reinstated.  In no event shall the right of first refusal
provided in this Section 9.1 apply to any foreclosure of any Property or the
delivery of any deed-in-lieu of foreclosure and such right of first refusal
shall terminate and be of no further force or effect upon and following a
foreclosure or the delivery of a deed-in-lieu of foreclosure.

 
64

--------------------------------------------------------------------------------

 
 
9.2          Right of First Offer on Sale.
 
(a)           During the Initial Term, with respect to all Properties that are
not Major Properties, and during each and any Renewal Term, with respect to all
Properties for which Tenant shall have renewed the term hereof in accordance
with the provisions of Section 1.4 of this Lease (as applicable, a “ROFO
Eligible Property”), so long as no Event of Default shall have occurred
hereunder and be continuing, and for so long as the herein named Tenant, or its
Affiliates, shall remain in possession of at least thirty-five percent (35%) of
the Net Rentable Area of such ROFO Eligible Property (together, the “ROFO
Eligible Conditions”), Tenant shall have the right of  first offer to purchase
such Properties should Landlord determine to sell such ROFO Eligible Property,
as more fully provided below.  In no event shall the right of first offer
provided in this Section 9.2 apply to any foreclosure of any Property or the
delivery of any deed-in-lieu of foreclosure and such right of first offer shall
terminate and be of no further force or effect upon and following a foreclosure
or the delivery of a deed-in-lieu of foreclosure.
 
(b)           For so long as the ROFO Eligible Conditions persist, Landlord
shall notice Tenant as to the offer price as well as other economic terms upon
which Landlord wishes to sell the ROFO Eligible Property, specifying the last
date upon which Landlord  will agree to make settlement on such sale.  Tenant
shall have thirty (30) days following Landlord’s delivery of such notice within
which to respond to such notice. If Tenant does not accept Landlord’s offer
within such thirty (30) day period, Tenant’s rights under this Section shall
lapse and Landlord shall thereafter be free to market and sell the ROFO Eligible
Property upon the same economic terms and for the price stated in the offer for
a period of nine (9) months; provided that if Landlord fails to execute a
definitive agreement to sell the ROFO Eligible Property within nine (9) months
following the date of Landlord’s original notice to Tenant or, within such nine
(9) month period, Landlord desires to sell the ROFO Eligible Property for a
purchase price or on  economic conditions that are less than the offer price and
conditions previously identified to Tenant, Landlord shall re-offer the ROFO
Eligible Property to Tenant as set forth above.

 
65

--------------------------------------------------------------------------------

 

9.3           Separate Lease.  If Landlord either (a) conveys a Property to a
party that is not an Affiliate of Landlord after complying with the provisions
of Sections 9.1 and 9.2, to the extent that the same are applicable, or (b)
conveys a Property at which Tenant’s Occupancy Percentage is twenty-five percent
(25%) or less to an Affiliate of FSG, if so requested in writing by Landlord,
Tenant, as tenant, shall execute a Separate Lease with the new owner of the
Property, as landlord, which Separate Lease shall relate solely to the conveyed
Property and shall (i) be for the same Term, including Renewal Terms, as would
otherwise pertain under this Lease (any such Separate Lease, a “Continuing Term
Separate Lease”) or, at Tenant’s election and/or Landlord’s election, but, if at
Landlord’s election, subject to disapproval by Tenant in Tenant’s sole
discretion, an initial term of five (5) years, with renewal terms of five (5)
years each through the Expiration Date (any such Separate Lease, a “Five Year
Term Separate Lease”), (ii) be for the same Annual Basic Rent, Excess Basic
Rent, if any, and Additional Rent as would otherwise be payable under this Lease
(regardless of whether the Separate Lease is a Continuing Term Separate Lease or
a Five Year Term Separate Lease) and (iii) otherwise be on all of the same terms
and conditions as set forth in this Lease, except that (A) if the Contraction
Premises are located in a Property that is subject to a Continuing Term Separate
Lease, Tenant shall exercise the Contraction Rights granted to Tenant under
Article XI by entering into a Contraction Assignment (if the Contraction
Premises constitutes all of the Leased Premises at the Property) or a
Contraction Sublease (if the Contraction Premises constitutes a portion, but
less than all, of the Leased Premises at the Property) with FSG or, at FSG’s
election, an Affiliate of FSG and (B) Tenant shall have no Contraction Rights
under Article XI for any Properties subject to Five Year Term Separate
Leases.  Immediately upon the execution of a Separate Lease for a Property by
the new owner of the Property and Tenant, this Lease shall terminate with
respect to such Property and the Separate Lease shall in all aspects be
controlling, except for FSG’s obligation to enter into a Contraction Assignment
or a Contraction Sublease, as applicable, to effectuate Tenant’s exercise of
Contraction Rights for any Property subject to Continuing Term Separate Leases,
which obligation of FSG shall continue so long as Tenant continues to have
Contraction Rights under this Lease.  Notwithstanding the foregoing, (a) in no
event shall Tenant’s right to elect (without Landlord’s approval) a Five Year
Term Separate Lease as provided in this Section 9.3 apply to any foreclosure of
any Property or the delivery of any deed-in-lieu of foreclosure and Tenant’s
right to elect (without Landlord’s approval) a Five Year Term Separate Lease
shall terminate and be of no further force or effect upon and following a
foreclosure or the delivery of a deed-in-lieu of foreclosure, and (b) Tenant’s
obligation to pay Rent under a Separate Lease shall not commence until Tenant
has received at least ten (10) days prior written notice of such third party
landlord’s name, address and other payment information.
 
ARTICLE X
EXPANSION RIGHTS
 
10.1          Quarterly Availability Reports.  Landlord shall advise Tenant in
writing (each such writing, a “Quarterly Availability Report”) on or about
February 10, May 10, August 10 and November 10 during each year of the Initial
Term of this Lease of all space then available for leasing in the Properties and
in all other properties then owned by Landlord and all other  wholly-owned
Affiliates of FSG (any such properties not owned by Landlord being hereinafter
referred to as an “Affiliate Owned Property”).  Each Quarterly Availability
Report shall list (a) the location of the Property or Affiliate Owned Property
at which the space is available, (b) the approximate Net Rentable Area of the
available space at each property, (c) the anticipated date of availability and
(d) the approximate base rent and estimated additional rent (and other charges)
to be paid therefor.  Landlord will use commercially reasonable efforts to
provide accurate information in the Quarterly Availability Reports, but Tenant
acknowledges and agrees that Landlord does not and shall not represent or
warrant the accuracy or completeness of the information contained in such
reports or that any space identified as available for leasing in a report shall
be available if, as and when Tenant desires to lease such space.  In no event
shall Landlord have any liability to Tenant for any inaccurate or incomplete
information set forth in a Quarterly Availability Report or shall any failure by
Landlord to timely deliver a Quarterly Availability Report to Tenant constitute
a Landlord Default under this Lease or provide Tenant with any right or remedy
against Landlord or any other person other than an action to specifically
enforce Landlord’s obligations under this Section 10.1.

 
66

--------------------------------------------------------------------------------

 
 
10.2        Tenant’s Expansion Notice.
 
(a)           If Tenant shall desire to lease available space at a Property or
an Affiliate Owned Property, Tenant shall notify Landlord of such interest (any
such notification, a “Tenant’s Expansion Notice”) and identify (a) the Property
or the Affiliate Owned Property in which Tenant desires to lease additional
space, (b) the approximate Net Rentable Area of the expansion space desired by
Tenant, (c) the date by which Tenant desires to occupy the expansion space and
(d) whether Tenant is committing, in advance of receiving the Landlord Expansion
Response, to lease the space identified in the Tenant Expansion Notice if and
when available (any such space, “Pre-Committed Space”) subject to Tenant’s
acceptance of Landlord’s determination of the Fair Market Rental Value of such
Pre-Committed Space.  Tenant Expansion Notices may also include, or be combined
with, Contraction Rights Exercise Notices, as provided in Article XI.
 
(b)           Intentionally Omitted.
 
10.3        Landlord Expansion Response.  Landlord shall, within fifteen (15)
days following Landlord’s receipt of a Tenant Expansion Notice, notify Tenant
(any such notification, a “Landlord Expansion Response”) if the space identified
in Tenant’s Expansion Notice is available for leasing and, if so, (a) the
location, approximate Net Rentable Area and configuration of the potential
expansion space, (b) the date by which Landlord anticipates that the potential
expansion spaces will become available and (c) Landlord’s opinion of the Fair
Market Rental Value of the available potential expansion space.  If no potential
expansion space that satisfies Tenant’s criteria is available, the Landlord
Expansion Response shall so state.
 
10.4        Expansion Space Leases.  Subject to the limitations expressed in
Section 10.6, Tenant shall have the right and option (“Expansion Rights”) to
lease all or a portion of the space available for leasing in the Properties and
in Affiliate Owned Properties as either Coterminous Expansion Space or Short
Term Expansion Space, as Tenant may elect, on the terms and conditions set forth
in this Article X; provided that all Expansion Space leased (a) during any
Renewal Term and (b) in any Affiliate Owned Property shall, regardless of
Tenant’s election, be regarded as Short Term Expansion Space.  Tenant shall
exercise an Expansion Right by written reply to a Landlord Expansion Response
(any such timely reply, an “Expansion Space Acceptance”), which shall specify,
with particularity, (a) the location, approximate Net Rentable Area and
configuration of the space described in the Landlord Expansion Response that
Tenant desires to lease, (b) whether Tenant desires to lease such space for a
term that is coterminous with the Term of this Lease (“Coterminous Expansion
Space”) or for a term of five (5) years (“Short Term Expansion Space”) and (c)
whether Tenant agrees with Landlord’s opinion of the Fair  Market Value of the
space that Tenant desires to lease or if Tenant desires to have the same
determined by appraisal as provided in Sections 1.4(d) and (e).  All space for
which Tenant timely exercises an Expansion Right, either as Coterminous
Expansion Space or Short Term Expansion Space, shall be referred to as
“Expansion Space”.

 
67

--------------------------------------------------------------------------------

 
 
(a)           Intentionally Omitted.
 
(b)           Coterminous Expansion Space shall be added as Leased Premises
under this Lease on the same terms and conditions as apply to all other Leased
Premises as then demised hereunder so that (i) the Annual Basic Rent payable for
the Coterminous Expansion Space shall be the same as the Annual Basic Rent
payable for all other Leased Premises (except Short Term Expansion Space),
calculated as the Net Rentable Area of the Coterminous Expansion Space
multiplied by the Annual Basic Rent Factor and (ii) the Term of this Lease with
respect to the Coterminous Expansion Space shall be coterminous with the Term of
this Lease for all other Leased Premises (except Short Term Expansion Space) in
the Property in which the Coterminous Expansion Space are located, including any
Renewal Terms, as Tenant may elect.  For each square foot of Net Rentable Area
of Coterminous Expansion Space added to the Leased Premises by Tenant, Tenant
shall receive and be permitted to exercise Relocation Rights as provided in
Article XI on Contraction Premises containing up to the same Net Rentable Area;
provided that Relocation Rights created by adding any particular Coterminous
Expansion Space may only be exercised, if at all, by Tenant’s delivering a
Contraction Rights Exercise Notice to Landlord  during the eighteen (18) month
period following the date on which such Coterminous Expansion Space was added to
the Leased Premises and Tenant began paying Rent thereon (such period for each
Coterminous Expansion Space, as applicable, the “Relocation Rights Exercise
Period”).
 
(c)           Short Term Expansion Space shall be added as Leased Premises under
this Lease on the same terms and conditions as apply to all other Leased
Premises as then demised hereunder, except that (i) the Annual Basic Rent
payable for the Short Term Expansion Space shall be the Fair Market Rental Value
of the Short Term Expansion Space, determined by appraisal as provided in
Sections 1.4(d) and (e), (ii) the Term of this Lease with respect to the Short
Term Expansion Space shall be the lesser of (A) five (5) years or (B) the then
remaining balance of the Term for the remainder of the Leased Premises in the
Property in which the Short Term Expansion Space are located, (iii) Tenant shall
have the right, exercisable by written notice to Landlord not less than twelve
(12) months prior to the expiration of the then current Term for the Short Term
Expansion Space, to renew the Term for the Short Term Expansion Space for one or
more periods, as Tenant may elect, each equal to the lesser of (A) five (5)
years or (B) the then remaining balance of the Term for the remainder of the
Leased Premises in the Property in which the Short Term Expansion Space are
located, (iv) the Annual Basic Rent payable in respect of the Short Term
Expansion Space during any renewal Term shall be the Fair Market Rental Value of
the Short Term Expansion Space, determined as of the date of Tenant’s renewal
notice by appraisal as provided in Sections 1.4(d) and (e), (v) Tenant shall not
be permitted to exercise Contraction Rights under this Lease with respect to any
Short Term Expansion Space and (vi) Short Term Expansion Premises leased by
Tenant under this Lease shall constitute “Qualifying Expansion Premises” under
the URR Agreement.

 
68

--------------------------------------------------------------------------------

 

(d)           Tenant shall accept all Expansion Space in its “AS - IS”
condition, and Rent for all Expansion Space shall commence on the earlier of (i)
the date Tenant commences business operation in such Expansion Space or (ii)
ninety (90) days following the date on which Landlord delivers such Expansion
Space to Tenant free from the rights of other tenants and occupants.  Tenant
shall pay all costs incident to Tenant’s relocation to, moving into and making
the Expansion Premises ready for Tenant’s use and occupancy, which tenant
improvement work shall be performed by Tenant in conformity with the provisions
of Section 5.2.
 
(e)           Promptly following Tenant’s timely exercise of an Expansion Right,
Landlord and Tenant shall amend the Lease Supplement for the Property in which
the Expansion Space are located and Exhibit A to this Lease to reflect the
addition of the Expansion Space to the Leased Premises and to confirm the terms
thereof, including the Net Rentable Area of the Expansion Space, the Annual
Basic Rent payable in connection therewith, the Term of Expansion Space, the
change to Tenant’s Occupancy Percentage resulting from the addition of the
Expansion Space and the Fair Market Rental Value of any Coterminous Expansion
Space for purposes of calculating Excess Basic Rent, if any, determined by
appraisal as provided in Sections 1.4(d) and (e).  If the Expansion Space is
located in an Affiliate Owned Property, FSG shall cause the Affiliate that owns
such property to enter into a separate lease for the Expansion Space with Tenant
on the terms and conditions herein set forth and, to the extent applicable,
substantially in the form of this Lease.
 
(f)           Tenant’s right to lease less than all of the space identified in
the Landlord Expansion Response shall be qualified by the requirement that, if
Tenant desires to lease less than full floor in a Building, any available space
on such partial floor that is not leased by Tenant must have a size and
configuration, as reasonably agreed by Landlord and Tenant, that makes it
readily leaseable to third party tenants.
 
10.5        Excess Basic Rent; Recalculation of Termination Rights.  Promptly
following the expiration of the Relocation Rights Exercise Period for each
Coterminous Expansion Space, Landlord shall determine whether Tenant has
exercised, in whole or in part, the Relocation Rights created by adding such
Coterminous Expansion Space to the Leased Premises and, if so, the Net Rentable
Area of the Contraction Premises so terminated.  If the aggregate Net Rentable
Area of the Contraction Premises terminated from this Lease as a result of
Tenant’s exercise of the Relocation Rights created by a particular Coterminous
Expansion Space is less than the Net Rentable Area of such Coterminous Expansion
Space (the Net Rentable Area of any such deficiency, the “Unused Relocation
Rights Area”), and if the Fair Market Rental Value of such Coterminous Expansion
Space (determined as provided in Section 10.4 and calculated on a cost per Net
Rentable Area basis) is greater than the Annual Basic Rent Factor at the time
such Coterminous Expansion Space is added to the Leased Premises (the amount of
any such excess, expressed in cost per Net Rentable Area, the “FMRV Increment”),
Tenant shall pay Landlord additional basic rent (“Excess Basic Rent”) during the
Initial Term of this Lease for such Coterminous Expansion Space, calculated as
the Unused Relocation Rights Area for such Coterminous Expansion Space
multiplied by the FMRV Increment for such Coterminous Expansion Space.  The
Excess Basic Rent payable by Tenant during the Relocation Rights Exercise Period
for each Coterminous Expansion Space shall be payable, lump sum in arrears, at
the time Landlord determines that Excess Basic Rent is payable with respect to
such Coterminous Expansion Space.  Thereafter, and continuing during the
remainder of the Initial Term, Excess Basic Rent shall be payable monthly, in
advance, at the same time that Annual Basic Rent is payable.  Any Excess Basic
Rent payable by Tenant shall be increased by one and one-half percent (1.5%) at
the beginning of, as applicable, the sixth, eleventh and sixteenth Lease Years;
provided that the increase following any period of less than five (5) years
shall be pro rata. In the event Tenant is required to pay Excess Basic Rent with
respect to any Coterminous Expansion Space as herein provided, effective as of
the expiration of the Relocation Rights Exercise Period for such Coterminous
Expansion Space, Tenant’s aggregate Termination Rights as described in Section
11.5 shall be increased by an amount equal to the Unused Relocation Rights for
such Coterminous Expansion Rights multiplied by six percent (6%), with such
product multiplied by a fraction, the numerator of which is the number of Lease
Years remaining when the Relocation Rights Exercise Period for such Coterminous
Expansion Space commenced and the denominator of which is twenty (20).

 
69

--------------------------------------------------------------------------------

 
 
10.6         Subordination of Expansion Space Rights.  Anything herein contained
to the contrary notwithstanding, Tenant’s Expansion Rights as provided in this
Article X are and shall be subordinate to any rights heretofore or hereafter
granted to any other party with respect to space in any and all Properties and
Affiliate Owned Property.  Landlord and the owners of Affiliate Owned Property
may, at their discretions, lease available space in any and all Properties and
Affiliate Owned Property to any other party on such terms and conditions as they
shall determine, at any time, including after Landlord’s delivery of a Landlord
Expansion Response, but before Landlord’s receipt of an Expansion Space
Acceptance with respect to any Expansion Space.  Landlord and the owners of
Affiliate Owned Property may choose to use any space that is or about to become
vacant within any Property or Affiliate Owned Property for marketing or property
management purposes, without notifying or offering such space to Tenant, or
giving rise to any right of Tenant hereunder.  Nothing contained in this Article
X is intended, nor may anything herein be relied upon by Tenant, as a
representation by Landlord or any other party as to the availability of
expansion space within any Property or Affiliate Owned Property at any time, and
neither Landlord nor the owner of Affiliate Owned Property shall be obligated to
lease any space identified as available on any Landlord Expansion Response to
Tenant unless, at the time Landlord receives an Expansion Space Acceptance,
Landlord or such owner shall not have entered into a letter of intent or a lease
agreement with respect to the Expansion Space that is covered by the Expansion
Space Acceptance.  Notwithstanding the foregoing, Landlord shall not enter into
a lease or letter of intent for any space identified in a Tenant Expansion
Notice as Pre-Committed Space for a period of thirty (30) days following
Landlord’s receipt of the Tenant Expansion Notice identifying such Pre-Committed
Space.
 
10.7         Duration.  Tenant’s Expansion Rights under this Article X shall
continue throughout the Term until there are fewer than twelve (12) months then
remaining in the Term and Tenant has not exercised any then available Renewal
Option.  Notwithstanding the foregoing, Landlord shall cause all Separate Leases
to include Expansion Rights upon substantially the same the terms and conditions
as are set forth in this Article X; provided that Expansion Rights in a Separate
Lease shall be limited to leasing available space in the Property subject to
such Separate Lease (and not in any other Property or Affiliate Owned Property)
and Five Year Term Separate Leases shall only grant Tenant the right and option
to lease Short Term Expansion Space.
 
10.8         Disputes.  Landlord and Tenant shall endeavor to resolve, in good
faith, any disagreement arising as a result of Tenant's exercise of Expansion
Rights under this Article X, failing which such disagreement shall be resolved
in accordance with Article XII; provided that no disagreement between Landlord
and Tenant regarding the contents of Tenant's Expansion Space Acceptance shall
render any otherwise effective Expansion Space Acceptance ineffective.

 
70

--------------------------------------------------------------------------------

 
 
ARTICLE XI
CONTRACTION RIGHTS
 
11.1         Contraction Rights.  Subject to the terms and conditions of this
Article XI, during the Initial Term of this Lease (but not during any Renewal
Terms), Tenant shall have the right and option (“Contraction Rights”) to
terminate this Lease from time to time with respect to portions of the Leased
Premises (excluding any Short Term Expansion Space) and/or to terminate a
Continuing Term Separate Lease with respect to portions of the premises leased
under such Continuing Term Separate Lease (excluding any Short Term Expansion
Space), as Tenant may elect, either by exercise of Relocation Rights or
Termination Rights on the following terms and conditions.
 
11.2         Contraction Rights Exercise Notice.  Tenant shall exercise a
Contraction Right by written notice to Landlord (any such notice, a “Contraction
Rights Exercise Notice”), which shall specify, with particularity, (a) the
location, approximate Net Rentable Area and configuration of the portions of the
Leased Premises (excluding any Short Term Expansion Space) and/or portions of
the premises leased under Continuing Term Separate Leases (excluding any Short
Term Expansion Space) that Tenant desires to vacate and to terminate this Lease
and/or a Continuing Term Separate Lease with respect to (such space, the
“Contraction Premises”), (b) whether Tenant desires to exercise its Contraction
Rights for the Contraction Premises as a Relocation Right or a Termination Right
or a combination thereof (and, if a combination, the Net Rentable Areas covered
by each such form of Contraction Right), (c) the approximate date on which
Tenant shall vacate and surrender possession of the Contraction Premises to
Landlord, which date shall be no earlier than sixty (60) days following the date
of Tenant’s Contraction Rights Exercise Notice for Relocation Rights and
Termination Rights, and (d) Tenant’s determination of the reduction in Rent
payable under this Lease and/or Continuing Term Separate Leases that will result
from Tenant’s desired surrender of the Contraction Premises.  If Tenant’s
Contraction Rights Exercise Notice indicates that Tenant desires to exercise a
Relocation Right and, on the date of the Contraction Rights Exercise Notice,
Tenant does not have available Relocation Rights sufficient to cover the Net
Rentable Area of the Contraction Premises to be terminated by Relocation Rights,
Tenant’s Contraction Rights Exercise Notice shall nevertheless be effective as
to the entire Contraction Premises identified therein and Tenant shall vacate
and surrender possession of such entire Contraction Premises to Landlord, but,
on the Contraction Premises Surrender Date, Tenant’s obligation to pay Rent on
the Contraction Premises shall terminate as provided in Section 11.6 only as to
the number of square feet of Net Rentable Area that Tenant has available
Relocation Rights to cover and Tenant shall continue to pay Rent on (but, after
the Contraction Premises Surrender Date, shall not have any possessory rights
in) the excess portion of the Contraction Premises until the earlier of the date
on which (i) Tenant generates the necessary Relocation Rights by adding
sufficient additional Coterminous Expansion Space to the Leased Premises and
beginning to pay Rent thereon or (ii) Tenant notifies Landlord in writing that
Tenant desires to exercise available Termination Rights on the excess
Contraction Premises.  The approximate Net Rentable Area of the Contraction
Premises shall be as identified by Tenant in Tenant’s Contraction Rights
Exercise Notice, subject to final measurement by Landlord in conformity with the
Measurement Standard.  Tenant may exercise available Contraction Rights on whole
or partial floors at any Property, as Tenant may elect; provided that if Tenant
elects to exercise Contraction Rights on less than full floor in a Building, any
such partial floor Contraction Premises shall have a size and configuration, as
reasonably agreed by Landlord and Tenant, that makes it readily leaseable to
third party tenants.

 
71

--------------------------------------------------------------------------------

 
 
11.3         Relocation Rights.  Subject to the terms and conditions of this
Article XI, during the Initial Term of this Lease (but not during any Renewal
Terms), Tenant shall have the right from time to time to exercise Contraction
Rights by surrendering to Landlord Contraction Premises containing the same or
less Net Rentable Area as the Net Rentable Area of Coterminous Expansion Space
added to the Leased Premises by Tenant (such rights, “Relocation Rights”);
provided that Tenant shall only be permitted to exercise Relocation Rights
during the Relocation Rights Exercise Period for the Coterminous Expansion Space
that created the applicable Relocation Rights.
 
11.4         Intentionally Omitted.
 
11.5         Termination Rights.  Subject to the terms and conditions of this
Article XI, Tenant shall have the right, exercisable at any time after the
expiration of the sixth month of the fourth Lease Year and prior to the
expiration of the Initial Term, to exercise Contraction Rights by surrendering
to Landlord Contraction Premises containing up to 312,669 square feet of Net
Rentable Area, in the aggregate (such rights, “Termination Rights”); provided
that (a) until the expiration of the sixth month of the fourth Lease Year,
Tenant may not exercise any Termination Rights, (b) prior to the expiration of
the sixth month of the ninth Lease Year, Tenant shall only be permitted to
exercise Termination Rights by sending Contraction Rights Exercise Notices to
Landlord on Contraction Premises containing Net Rentable Area of up to 104,223
square feet, in the aggregate, and (c) prior to the expiration of the sixth
month of the fourteenth Lease Year, Tenant shall only be permitted to exercise
Termination Rights by sending Contraction Rights Exercise Notices to Landlord on
Contraction Premises containing Net Rentable Area of up to 208,446 square feet,
in the aggregate.
 
11.6         Contraction Premises Rent.  Annual Basic Rent, Excess Basic Rent,
if any, and Additional Rent for the Contraction Premises shall continue to be
due and payable until the later of (a) sixty (60) days following the date of
Tenant's Contraction Rights Exercise Notice for such Contraction Premises for
Relocation Rights or (b) the date on which Tenant shall vacate and surrender
possession of the Contraction Premises to Landlord as provided in Section 4.1
(the later such date, the "Contraction Premises Surrender Date").  Tenant shall
bear all costs and expenses incident to vacating and surrendering the
Contraction Premises in the condition required by this Article XI.  Promptly
following the Contraction Premises Surrender Date, Landlord and Tenant shall
amend the Lease Supplement for the Property in which the Contraction Premises
are located and Exhibit A to this Lease to reflect the termination of the
Contraction Premises from the Leased Premises and to confirm the terms thereof,
including the reduction in the Net Rentable Area of the Leased Premises, the
reduction in Annual Basic Rent and the change to Tenant’s Occupancy Percentage
at the Contraction Premises.

 
72

--------------------------------------------------------------------------------

 

11.7         Surrender; Contraction Premises Demising Work.  Tenant shall remove
all of Tenant’s personal property from the Contraction Premises on or before the
Contraction Premises Surrender Date.  In the event Tenant fails to remove its
personal property from the Contraction Premises by such date, Landlord shall
have the right to remove and dispose of the same at Tenant’s expense.  Tenant
shall deliver the Contraction Premises to Landlord in the condition as it was
required to be maintained by Tenant under this Lease, reasonable wear and tear
and Demising Work, if any, excepted, and subject to the provisions of Section
5.3 and Article VI.  Any failure by Tenant to vacate and surrender possession of
the Contraction Premises in conformity with the requirements of this Article XI
prior to expiration of the Contraction Premises Surrender Date shall entitle
Landlord to exercise the rights and remedies expressed in Section 7.6.  As
expeditiously as possible following the Contraction Premises Surrender Date,
Tenant shall perform, at Tenant's sole cost and expense, any Demising Work
required at the Property in which the Contraction Premises are located as
provided in Section 5.7. If Tenant fails to expeditiously commence and complete
any Demising Work or if Landlord needs to accelerate completion of all or a
portion of the Demising Work at a Property to accommodate Landlord’s leasing of
space to third party tenants, Landlord shall have the right, but not the
obligation, to complete, at Tenant’s sole cost and expense, all or a portion of
the unfinished Demising Work.
 
11.8         Duration.  Any Contraction Rights under this Article XI, including
Relocation Rights and Termination Rights, that remain unexercised on the last
day of the Initial Term shall automatically, and without further action of
Landlord or Tenant, become null and void, and Tenant shall have no Contraction
Rights during any Renewal Term.  Relocation Rights created by adding any
particular Coterminous Expansion Space may only be exercised, if at all, during
the Relocation Rights Exercise Period for such Coterminous Expansion Space.
 
11.9         Disputes.  Landlord and Tenant shall endeavor to resolve, in good
faith, any disagreement arising as a result of Tenant's exercise of Contraction
Rights under this Article XI, failing which such disagreement shall be resolved
in accordance with Article XII; provided that no disagreement between Landlord
and Tenant regarding the contents of Tenant's Contraction Rights Exercise Notice
shall render any otherwise effective Contraction Rights Exercise Notice
ineffective.
 
ARTICLE XII
DISPUTE RESOLUTION
 
12.1        Approval Procedure; Dispute Resolution.
 
(a)           When the approval or consent by either Landlord or Tenant is
required hereunder and such approval or consent may not be expressly withheld in
such party’s sole discretion, the parties shall proceed as follows:
 
(i)           The party requesting the approval or consent (the “Requesting
Party”) shall submit a written request for approval or consent together with
such information and supporting documentation as is reasonably required to
evaluate the request to the other party (the “Responding Party”).
 
(ii)           Unless a specific time period for the Responding Party’s response
is provided for in this Lease (in which case, such specific time period shall
control), the Responding Party shall have ten (10) days to (A) approve in
writing the request as submitted, (B) approve in writing the request with
conditions, (C) deny in writing the request, or (D) respond with a written
schedule of additional information and/or documentation to be submitted by the
Requesting Party.  If the Responding Party fails to timely provide any of the
above responses, the approval or consent shall be deemed to be given as
requested.

 
73

--------------------------------------------------------------------------------

 
 
(iii)           If the Responding Party requests additional information and/or
documentation, then within five (5) days after the Requesting Party delivers
same to the Responding Party, the Responding Party shall again respond as set
forth in clause (ii) above.  If the Responding Party fails to timely respond as
set forth in clause (ii) above, the approval or consent shall be deemed to be
given as requested.
 
(iv)           All approvals, denials, and requests for additional documentation
or information, when given, shall be in writing.
 
12.2        Dispute Resolution.  The parties hereby agree to attempt to resolve
all disputes and controversies arising out of or in connection with this Lease
or its interpretation, performance or breach, promptly, equitably and in a good
faith manner, through discussions and negotiations, but failing same, the
parties shall proceed as follows:
 
(a)           Upon the occurrence of any controversy or dispute arising out of
or relating to this Lease, or its interpretation, performance or breaches, which
the parties have not been able to resolve in the ordinary course through
discussions and negotiations within a period of thirty (30) days after the
dispute or disagreement arises, each party shall appoint a senior officer of its
management, fully authorized to settle the dispute or disagreement, to meet at a
mutually agreed time and place not later than twenty (20) days after such
appointment, to resolve such dispute or disagreement.  Should a resolution of
such dispute or disagreement not be obtained within fifteen (15) days after a
meeting of such senior officers for such purpose, either party may then, by
written notice to the other, submit the controversy or dispute to arbitration
in, on an alternating basis, Philadelphia, Pennsylvania or Charlotte, North
Carolina (or in such other cities as Landlord and Tenant shall elect, on an
alternating basis).  The arbitration shall be conducted under the auspices of
JAMS or its successor.  The arbitration shall be initiated by a party by sending
notice (the “Arbitration Notice”) of a demand to arbitrate by registered or
certified mail to the other party, and to JAMS.  The Arbitration Notice shall
contain a description of the subject matter of the arbitration, the dispute with
respect thereto, the amount involved, if any, and the remedy or determination
sought.  If the dispute or disagreement involves a Binding ADR Dispute, Landlord
and Tenant shall submit the matter to binding arbitration.  If the dispute or
disagreement involves a “Major Dispute” the parties may, but shall not be
required to submit the matter to non-binding arbitration.
 
(b)           If the dispute or controversy involves the granting, withholding
or conditioning of consent or approval of a matter described in Sections 2.4
(Budget), 3.1(b) (Supplemental HVAC), 3.4 (Signage), 3.5 (Communications
Equipment), 5.2 (Alterations), 5.7 (Demising Work), 5.8 (Art) and 8.1
(Subletting) hereof (collectively, the “Approval Matters”) or if the dispute or
controversy not involving an Approval Matter involves a total cost to either
party of One Million Dollars ($1,000,000.00) or less (a “Binding ADR Dispute”),
and if the parties shall be unsuccessful in their efforts to negotiate a
mutually satisfactory resolution of their dispute or disagreement, the parties
shall submit the matter to binding arbitration, and JAMS shall provide to the
parties a list of three (3) arbitrators, and each party may strike one.  The
remaining arbitrator shall serve as the arbitrator for the dispute.  The
arbitrator so selected shall furnish Landlord and Tenant with a written decision
within thirty (30) days after his or her selection.  The parties agree to
arbitrate any Binding ADR Dispute pursuant to JAMS’ Streamlined Arbitration
Rules as amended from time to time, and as modified to the extent practicable to
give effect to the agreement of the parties as stated above in this Section
12.2(b).  Binding ADR Disputes shall not be conducted in person unless either
Landlord or Tenant shall request an in-person arbitration.  The decision of the
arbitrator in a Binding Dispute shall be final and shall be binding upon the
parties, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.

 
74

--------------------------------------------------------------------------------

 
 
(c)           If the dispute or controversy not involving an Approval Matter
involves more than a total cost to either party of more than One Million Dollars
($1,000,000.00) under this Lease (“Major Dispute”), and if the parties elect to
arbitrate, then JAMS shall provide a list of six (6) available arbitrators from
which each party shall select one (1) arbitrator, and a third arbitrator shall
be selected by the two (2) arbitrators so selected.  The third arbitrator shall
be a neutral arbitrator who has not acted for either party (or is Affiliate)
within the five (5) years preceding initiation of the arbitration.  The
arbitrators, so selected, shall schedule the arbitration within sixty (60) days
following the selection of the third arbitrator, and shall render their decision
within sixty (60) days after the arbitration is concluded.  If the parties agree
to arbitrate any Major Dispute, they shall do so pursuant to JAMS’ Comprehensive
Arbitration Rules, as amended from time to time, and as modified to the extent
practicable to give effect to the agreement of the parties as stated above in
this Section 12.2(c).  In the instance of a Major Dispute, (A) the decision of
the arbitrators shall not be final or binding, (B) either party shall have the
right to file suit de novo in a court of competent jurisdiction, and (C) any and
all statements, admissions, or other representations made during the arbitration
by either party shall be deemed privileged, confidential and inadmissible for
any and all purposes in any such subsequent litigation.
 
(d)           Notwithstanding the foregoing, this Article XII shall not apply to
any disputes, controversies or breaches relating solely to the non-payment of
Rent or, unless agreed to by the parties, a Major Dispute.
 
12.3        Conduct of the Arbitration.  Arbitration proceedings hereunder shall
be subject to the following additional provisions:
 
(a)           The hearing shall be conducted on a confidential basis without
continuance or adjournment;
 
(b)           Any offer made or the details of any negotiation of the dispute
subject to arbitration prior to arbitration shall not be admissible;
 
(c)           Each party shall be entitled to all rights and privileges granted
by the arbitrators to the other party;
 
(d)           In the arbitration of any Major Dispute, each party shall be
entitled to compel the attendance of witnesses or production of documents, and
for this purpose, the arbitrators shall have the power to issue subpoenas in
accordance with the law of the State of North Carolina;

 
75

--------------------------------------------------------------------------------

 
 
(e)           In the arbitration of any Major Dispute, each party shall have the
right (upon leave of the arbitrators) to take depositions and obtain other
discovery of the scope and in the manner which the arbitrators deem reasonably
necessary to the preparation and presentation of the party’s case;
 
(f)           The arbitrators shall have the power to impose on any party such
terms, conditions, consequences, liabilities, sanctions and penalties as the
deem necessary or appropriate (which shall be conclusive, final and enforceable
as the award on the merits) to compel or induce compliance with discovery and
the appearance of, or production of documents in the custody or, any officer,
director, agent or employee of a party any Affiliate of such party;
 
(g)           Arbitrators may not award indirect, consequential or punitive
damages or issue injunctive relief, and shall have no power to deviate from the
provisions of this Lease.
 
(h)           Neither party shall be in default under this Lease with respect to
any provision hereof during the time period commencing as of the initial notice
of desire to arbitrate and ending on the date of resolution by the arbitrators
in the case of binding arbitration and ending on the date of a final,
unappealable decision of the court in all other circumstances; provided that
during said period of arbitration and/or litigation each party shall continue to
perform all duties and obligations required to be performed by such party under
this Lease and, with respect to the issue under dispute resolution, shall
maintain the status quo.
 
12.4        Alternative Means of Arbitration with AAA.  In the event that JAMS
or any successor shall no longer exist or if JAMS or any successor fails to
refuses to, or is legally precluded from, accepting submission of such dispute,
then the dispute shall be resolved by binding arbitration before the AAA under
the AAA’s commercial arbitration rules then in effect.
 
12.5        Mediation; Litigation.  Unless the parties mutually agree to
arbitrate a Major Dispute, prior to either party commencing litigation, the
parties shall attempt to mediate such dispute.  Accordingly, except as provided
in Sections 12.2(d) or 13.1, no civil action with respect to any dispute or
disagreement arising out of or relating to this Lease shall be commenced until
the matter has been submitted to JAMS, or its successor, for mediation.  Either
party may commence mediation by providing to JAMS and the other party a written
request for mediation, setting forth the subject of the dispute and the relief
requested.  The parties shall cooperate with JAMS and with one another in
selecting a mediator from JAMS’ panel of mediators, and in scheduling the
mediation proceedings.  The parties agree that they will participate in the
mediation in good faith, and that they will share equally in its costs.  All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the parties, their agents, employees, experts
and attorneys, and by the mediator and any JAMS employees, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
litigation or other proceeding involving the parties; provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation.  Either party may
seek equitable relief prior to the mediation to preserve the status quo pending
the completion of that process.  Except for such an action to obtain equitable
relief, neither party may commence a civil action with respect to the matters
submitted to mediation until after the completion of the initial mediation
session, or forty-five (45) days after the date of filing the written request
for mediation, whichever occurs first. Mediation may continue after the
commencement of a civil action, if the parties so desire.  The provisions of
this clause may be enforced by any court of competent jurisdiction, and the
prevailing party shall be entitled to an award of all costs, fees and expenses,
including attorney’s fees, to be paid by the party against whom enforcement is
ordered.

 
76

--------------------------------------------------------------------------------

 

ARTICLE XIII
TENANT REMEDIES
 
13.1         Limited Offset.  If a Landlord Default occurs and is continuing
hereunder and Tenant elects to cure or attempts to cure the Landlord Default,
and if Landlord fails to reimburse Tenant for such reasonable costs of curing
the Landlord Default within thirty (30) days after Tenant’s submission of an
invoice for such costs together with reasonable supporting documentation, Tenant
may from time to time offset such costs against installments of Annual Basic
Rent in an amount not to exceed Five Hundred Thousand Dollars ($500,000.00) in
any twelve (12) calendar month period.
 
13.2         Landlord Letter of Credit.  At the Closing, Landlord shall deliver
to Tenant an irrevocable standby letter of credit substantially in the form
attached as Exhibit J hereto (“Landlord Letter of Credit”) in the stated amount
of Three Million & 00/100 Dollars ($3,000,000.00), with Tenant as the sole
beneficiary and issued by a domestic United States bank satisfactory to
Tenant.  If Tenant receives a final, non-appealable monetary award in (a) a
Binding ADR Dispute, (b) a Major Dispute and neither Landlord nor Tenant timely
file suit de novo in a court of competent jurisdiction appealing the decision in
the Major Dispute or (c) a court of competent jurisdiction (in any such case, an
“Award”), and Landlord fails to pay the Award to Tenant within thirty (30) days
after the delivery of a written decision of the Award to Landlord, Tenant may,
at any time thereafter, draw against the Landlord Letter of Credit, in whole or
in part, to satisfy the Award.  Subject to the provisions of this Section 13.2,
Tenant shall have the unconditional right to draw upon the Landlord Letter of
Credit to satisfy an Award by presenting Tenant’s site draft to the issuing bank
as more fully provided in the Landlord Letter of Credit.  The final expiry date
of the Landlord Letter of Credit shall be one (1) month following the Expiration
Date of this Lease.
 
ARTICLE XIV
MISCELLANEOUS
 
14.1         Notices.  Any notice or other communications required or permitted
to be given under this Lease must be in writing and shall be given or delivered
at the addresses specified in Section 1.1 and sent by certified United States
Mail, return receipt requested, telecopy, or by Federal Express or other
nationally recognized overnight courier service.  Any notice shall be deemed
given upon receipt or refusal thereof. Either party shall have the right to
change its address to which notices shall thereafter be sent and the party to
whose attention such notice shall be directed by giving the other party notice
thereof in accordance with the provisions of this Section 14.1; provided that
such notice of change of address shall become effective only upon the other
party’s actual receipt thereof.  Additionally, each of Landlord and Tenant may
designate one (1) additional address to which copies of all notices shall be
sent.  Additionally, Tenant agrees that copies of all notices of a Landlord
Default hereunder shall also be sent to each Interest Holder that notifies
Tenant in writing of its interest and the address to which copies of such
notices are to be sent.  Notwithstanding anything contained in this Section 14.1
to the contrary, any notice regarding a party’s change of address or designation
of additional addressees shall become effective only upon the other party’s
actual receipt thereof.  Any notice or other communication sent by either party
pursuant to this Section 13.1 shall state, with particularity, by property
number, address or other geographic designation noted on Exhibit A, the specific
Leased Premises involved.

 
77

--------------------------------------------------------------------------------

 
 
14.2         Brokers.  Tenant represents that it has not engaged any broker,
agent or similar party, other than TCCS and JLL, with respect to the
transactions contemplated by this Lease.  Tenant agrees to indemnify and hold
harmless Landlord from and with respect to any claims for a brokerage fee,
finder’s fee or similar payment with respect to this Lease which is made by any
party (other than TCCS and JLL) claiming by, through or under Tenant.  Landlord
represents that it has not engaged any broker, agent or similar party with
respect to the transactions contemplated by this Lease other than SAR.  Landlord
agrees to indemnify and hold harmless Tenant from and with respect to any claims
for a brokerage fee, finder’s fee or similar payment with respect to this Lease
which is made by a party claiming by, through or under Landlord.  None of TCCS,
JLL or SAR shall be entitled to receive a separate commission from Landlord in
connection with this Lease or any amendment, renewal or modification hereof.
 
14.3         Binding on Successors.  This Lease shall be binding upon and inure
to the benefit of the legal representatives, successors and assigns of Landlord,
and shall be binding upon and inure to the benefit of Tenant, its legal
representatives, successors, and, to the extent assignment may be approved by
Landlord hereunder, Tenant’s assigns.  Where appropriate the pronouns of any
gender shall include the other gender, and either the singular or the plural
shall include the other.
 
14.4         Rights and Remedies Cumulative.  Except as otherwise provided
herein, all rights and remedies of Landlord and Tenant under this Lease shall be
cumulative and none shall exclude any other rights or remedies allowed by law.
 
14.5         Governing Law.  This Lease shall in all respects be governed by,
and construed in accordance with, the laws of the State of North Carolina,
including all matters of construction, validity and performance, except laws
governing conflicts of law; provided that to the extent the law of the
jurisdiction where a Property is located requires that the laws of such
jurisdiction apply to any aspect of this Lease, then, to that extent, such laws
of such jurisdiction will also apply to such Property.
 
14.6         Rules of Construction.  The terms and provisions of this Lease
shall not be construed against or in favor of a party hereto merely because such
party is the “Landlord” or the “Tenant” hereunder or such party or its counsel
is the draftsman of this Lease.
 
14.7         Authority and Qualification.  Tenant warrants that all consents or
approvals required of third parties (including its Board of Directors) for the
execution, delivery and performance of this Lease have been obtained and that
Tenant has the right and authority to enter into and perform its covenants
contained in this Lease.  Landlord warrants that all consent or approvals
required of third parties (including its Board of Trustees) for the execution,
delivery and performance of this Lease have been obtained and that Landlord has
the right and authority to enter into and perform its covenants contained in
this Lease.  Landlord and Tenant each also represents and warrants that it is
lawfully doing business in the state in which the Properties are located.

 
78

--------------------------------------------------------------------------------

 
 
14.8         Severability.  If any term or provision of this Lease, or the
application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and shall be enforceable to the extent permitted by
law.
 
14.9         Quiet Enjoyment.  Landlord covenants that Tenant shall and may
peacefully and quietly have, hold and enjoy the Leased Premises, subject to the
other terms hereof; provided that Tenant pays the Rent and other sums herein
recited to be paid by Tenant and performs all of Tenant’s covenants and
agreements herein contained.  It is understood and agreed that subject to the
terms of Section 8.2 above, this covenant and any and all other covenants of
Landlord contained in this Lease shall be binding upon Landlord and its
successors only with respect to breaches occurring during the ownership of
Landlord’s interest hereunder.
 
14.10       Limitation of Personal Liability.  Tenant specifically agrees to
look solely to Landlord’s interest in the Properties and the rent and other
income derived therefrom after the date execution is levied for the recovery of
any monetary judgment against Landlord, it being agreed that neither Landlord
nor, in any event, its partners (direct and indirect), shareholders, directors,
employees, representatives and officers shall ever be personally liable for any
such judgment or for any other liability or obligation of Landlord under this
Lease beyond such interest in the Properties.  The provision contained in the
foregoing sentence is not intended to, and shall not, limit any right that
Tenant might otherwise have to obtain injunctive relief against Landlord or
Landlord’s successors in interest or for offset or to prosecute any suit or
action in connection with enforcement of rights hereunder or arising herefrom or
collection of amounts which may become owing or payable under or on account of
insurance maintained by Landlord.
 
14.11       Memorandum of Lease.  Upon the written request of Tenant, Landlord
and Tenant shall enter into a short form of this Lease for the purpose of
recording the same, and shall, at Tenant’s expense, record the same.
 
14.12       Consents.  Except where a party is specifically granted herein the
right to approve or consent to a matter in its sole and absolute discretion,
whenever in this Lease it is agreed that a party shall have the right to approve
or consent to any matter, said party shall not unreasonably withhold, condition
or delay its consent or approval.
 
14.13       Time of the Essence.  Time is of the essence in this Lease.
 
14.14       Amendments.  This Lease may not be altered, changed or amended,
except by an instrument in writing signed by Landlord and Tenant.
 
14.15       Entirety.  This Lease embodies the entire agreement between Landlord
and Tenant relative to the subject matter of this Lease and all summaries,
proposals, letters and agreements with respect to the subject matter of this
Lease that were entered into prior to the date of this Lease shall be of no
further force and effect after the date hereof.

 
79

--------------------------------------------------------------------------------

 
 
14.16       References.  All references in this Lease to days shall refer to
calendar days unless specifically provided to the contrary.
 
14.17       Counterpart Execution.  This Lease may be executed in any number of
counterparts, each of which shall be an original, but such counterparts together
shall constitute one and the same instrument.
 
14.18       No Partnership.  Nothing in this Lease creates any relationship
between the parties other than that of lessor and lessee and nothing in this
Lease, whether the computation of rentals or otherwise, constitutes the Landlord
a partner of the Tenant or a joint venturer or member of a common enterprise
with the Tenant.
 
14.19       Captions.  The captions and headings used in this Lease are for
convenience and reference only and in no way add to or detract from the
interpretation of the provisions of this Lease.
 
14.20       Required Radon Notice.  RADON IS A NATURALLY OCCURRING RADIOACTIVE
GAS THAT, WHEN IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY
PRESENT A HEALTH RISK TO PERSONS WHO ARE EXPOSED TO IT OVER TIME.  LEVELS OF
RADON THAT EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN
FLORIDA.  ADDITIONAL INFORMATION REGARDING RADON TESTING MAY BE OBTAINED FROM
YOUR COUNTY PUBLIC HEALTH UNIT.
 
14.21       Changes to Properties by Landlord.  Landlord shall have the right at
any time, without the same constituting an actual or constructive eviction and
without incurring liability to Tenant therefor, to make reasonable changes to
the arrangement or location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, and bathrooms in the Common Areas of any Property
so long as access to the Leased Premises remains comparable to or better than
the access to the Leased Premises available on the Commencement Date, and so
long as visibility of the retail portion(s) of the Leased Premises and Tenant’s
exterior signage (if any) is not adversely affected.  Landlord shall have the
right to close, from time to time, the Common Areas and other portions of the
Property for such temporary periods as Landlord deems legally necessary and
sufficient to evidence Landlord’s ownership and control thereof and to prevent
any claim of adverse possession by, or any implied or actual dedication to, the
public or any party other than Landlord.
 
14.22       Storage Space.  To the extent that any portion of the Leased
Premises consists of storage space in or about the Property, Tenant shall use
the storage space for storage of files, records, and other personal property
only and for no other purpose.  Tenant shall not store any food (other than
canned items) or perishable goods, flammable materials (other than paper,
cardboard, or normal office supplies), explosives, or any other inherently
dangerous material in the storage space.  Except for elevator service to the
floor on which the storage space is located and lighting for reasonable
visibility in the storage space, Tenant acknowledges and agrees that there shall
be no other services whatsoever provided to the storage space.  Tenant agrees
and understands that no bailment, deposit of goods for safekeeping, warehouse
receipt, bill of lading, or other document of title for the property stored by
Tenant is intended or created hereby and Landlord is not engaged in the business
of storing goods for hire or in the warehouse business.

 
80

--------------------------------------------------------------------------------

 
 
14.23       WAIVER OF JURY TRIAL.  LANDLORD AND TENANT EACH HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY ISSUE OR CONTROVERSY ARISING UNDER THIS LEASE.
 
14.24       Confidential Information.  The form of this Lease has been or will
be filed by Landlord with the Securities and Exchange Commission (“SEC”) in
compliance with SEC requirements.  Furthermore, Landlord and Tenant acknowledge
that either party may be required to make public disclosure of material facts
concerning this Lease from time to time in order to satisfy the requirements of
applicable securities or banking laws.  Other than such disclosure that may be
required to comply with applicable laws, the parties agree to treat as
confidential and to use reasonable efforts to prevent the inadvertent disclosure
of proprietary information of either party delivered to the other pursuant to or
in furtherance of the purposes of this Lease; provided, however, that nothing
herein shall be deemed to preclude or impair the ability of either party to
deliver any such information to its attorneys, accountants, lenders, investors
and other such interested parties.

 
81

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
aforesaid.
 

   
LANDLORD:
     
Witness:
 
FIRST STATES INVESTORS
5000A, LLC, a Delaware limited
   
liability company
           
By:
 
Name:
 
Name:  Sonya A. Huffman
   
Title:  Vice President
           
TENANT:
         
BANK OF AMERICA, N.A.,
   
a national banking association
           
By:
     
Name:  Robert C. Vail
   
Title:  Senior Vice President
           
Attest:
           
By:
     
Name:
     
Title:
 


 
82

--------------------------------------------------------------------------------

 

LIMITED JOINDER


The undersigned, being the sole member of Landlord, for value received and
intending to be legally bound hereby, joins in the execution of this Lease for
the limited purposes of (i) agreeing to cause the Affiliate that owns Affiliate
Owned Property to enter into a lease for Expansion Space in such property with
Tenant as provided in Article X and (ii) agreeing to enter into, or to cause an
Affiliate to enter into, Contraction Assignments and Contraction Subleases with
Tenant as provided in Article XI.



   
FSG:
         
FIRST STATES GROUP, L.P.,
   
a Delaware limited partnership
         
Witness:
 
By:
First States Group, LLC,
     
a Delaware limited liability company and its sole general partner
               
By:
 
Name:
     
Sonya A. Huffman
       
Vice President
             
Date:  ___________, 2005


 
83

--------------------------------------------------------------------------------

 
EXHIBIT A
TO AMENDED AND RESTATED MASTER LEASE


Property
Number
 
Property Name
 
Street Address
 
City
 
State
 
Building
NRA
 
Leased
Premises
NRA
 
Tenant
Occupancy
Percentage
BBD-5001
 
Harrison Main
 
204 East Rush
 
Harrison
 
AR
 
23,117
 
4,234
 
18.32%
BBD-5003
 
Camelback Uptown
 
51 E. Camelback Road
 
Phoenix
 
AZ
 
9,555
 
5,807
 
60.77%
BBD-5004
 
Camelback-BOA Center
 
1825 E. Buckeye Road
 
Phoenix
 
AZ
 
63,489
 
63,489
 
100.00%
BBD-5005
 
Catalina-Bank of America Ctr
 
1825 E. Buckeye Road
 
Phoenix
 
AZ
 
196,911
 
196,911
 
100.00%
BBD-5006
 
Maricopa-Bank of America Ctr
 
1825 E. Buckeye Road
 
Phoenix
 
AZ
 
63,622
 
61,433
 
96.56%
BBD-5007
 
McDowell-Bank of America Ctr
 
1825 E. Buckeye Road
 
Phoenix
 
AZ
 
63,592
 
63,592
 
100.00%
BBD-5008
 
Mesa Main
 
63 W. Main Street
 
Mesa
 
AZ
 
20,960
 
20,960
 
100.00%
BBD-5009
 
South Mountain-Bank of America
 
1825 E. Buckeye Road
 
Phoenix
 
AZ
 
152,235
 
74,262
 
48.78%
BBD-5010
 
Auburn
 
900 High Street
 
Auburn
 
CA
 
14,907
 
10,273
 
68.91%
BBD-5011
 
Bixby-Atlantic
 
3804 Atlantic Avenue
 
Long Beach
 
CA
 
11,722
 
11,722
 
100.00%
BBD-5012
 
Calwa
 
2611 S. Cedar Avenue
 
Fresno
 
CA
 
12,160
 
12,160
 
100.00%
BBD-5013
 
Cedar & Shields
 
3435 N. Cedar Avenue
 
Fresno
 
CA
 
14,224
 
14,224
 
100.00%
BBD-5014
 
Coronado Beach
 
1199 Orange Avenue
 
Coronado
 
CA
 
20,640
 
11,920
 
57.75%
BBD-5015
 
East Bakersfield Office
 
1201 Baker Street
 
Bakersfield
 
CA
 
13,465
 
13,465
 
100.00%
BBD-5016
 
East Compton Branch
 
518 S. Long Beach Boulevard
 
Compton
 
CA
 
10,294
 
10,294
 
100.00%
BBD-5017
 
El Segundo
 
835 N. Sepulveda Boulevard
 
El Segundo
 
CA
 
12,141
 
12,141
 
100.00%
BBD-5018
 
Ellinwood Center #300
 
300 Ellinwood Way
 
Pleasant Hill
 
CA
 
43,812
 
43,687
 
99.71%
BBD-5019
 
Ellinwood Center #400
 
400 Ellinwood Way
 
Pleasant Hill
 
CA
 
43,703
 
43,703
 
100.00%
BBD-5021
 
Escondido Main Office
 
220 S. Escondido Blvd.
 
Escondido
 
CA
 
20,913
 
20,913
 
100.00%
BBD-5022
 
Fresno Proof/Vault
 
2111 Tuolumme Street
 
Fresno
 
CA
 
20,125
 
20,125
 
100.00%
BBD-5023
 
Gardena Main
 
1450 W. Redondo Beach Blvd.
 
Gardena
 
CA
 
28,717
 
24,687
 
85.97%
BBD-5024
 
Glendale Main
 
345 N. Brand Blvd.
 
Glendale
 
CA
 
38,085
 
38,085
 
100.00%
BBD-5025
 
Inglewood Main Office
 
330 E. Manchester Blvd.
 
Inglewood
 
CA
 
27,197
 
22,305
 
82.01%
BBD-5026
 
Inland Empire Cash Vault
 
1275 S. Dupont Avenue
 
Ontario
 
CA
 
61,959
 
47,702
 
76.99%
BBD-5027
  
Irvine Industrial
  
4101 Mac Arthur Blvd.
  
Newport Beach
  
CA
  
21,509
 
21,509
 
100.00%


 
 

--------------------------------------------------------------------------------

 


Property
Number
 
Property Name
 
Street Address
 
City
 
State
 
Building
NRA
 
Leased
Premises
NRA
 
Tenant
Occupancy
Percentage
BBD-5028
 
La Jolla Main
 
7680 Girard Avenue
 
La Jolla
 
CA
 
30,984
 
12,302
 
39.70%
BBD-5029
 
Lake & Colorado Branch
 
880 E. Colorado Blvd.
 
Pasadena
 
CA
 
25,709
 
25,709
 
100.00%
BBD-5030
 
Lincoln Heights Branch
 
2400 N. Broadway
 
Los Angeles
 
CA
 
14,868
 
12,519
 
84.20%
BBD-5031
 
Long Beach Financial
 
150 Long Beach Blvd.
 
Long Beach
 
CA
 
48,033
 
44,815
 
93.30%
BBD-5032
 
Lynwood Branch
 
3505 E. Imperial Highway
 
Lynwood
 
CA
 
11,096
 
11,096
 
100.00%
BBD-5033
 
Merced
 
710 W. Main Street
 
Merced
 
CA
 
21,627
 
21,627
 
100.00%
BBD-5034
 
North Hollywood
 
5025 Lankershim Blvd.
 
North Hollywood
 
CA
 
23,162
 
22,897
 
98.86%
BBD-5035
 
North Sacramento Branch
 
1830 Del Paso Blvd.
 
Sacramento
 
CA
 
15,827
 
15,827
 
100.00%
BBD-5036
 
Oak Park Branch
 
3810 Broadway
 
Sacramento
 
CA
 
9,900
 
9,900
 
100.00%
BBD-5037
 
Palmdale Branch
 
839 E. Palmdale Blvd.
 
Palmdale
 
CA
 
12,641
 
9,877
 
78.13%
BBD-5038
 
Pico-Vermont Branch
 
1232 S. Vermont Blvd.
 
Los Angeles
 
CA
 
9,046
 
9,046
 
100.00%
BBD-5039
 
Pomona Main
 
444 S. Garey Avenue
 
Pomona
 
CA
 
30,963
 
28,734
 
92.80%
BBD-5040
 
Red Bluff Branch
 
955 Main Street
 
Red Bluff
 
CA
 
18,105
 
12,351
 
68.22%
BBD-5041
 
Redding Main Branch
 
1661 East Street
 
Redding
 
CA
 
29,113
 
17,095
 
58.72%
BBD-5042
 
Riverside Main
 
3650 14th Street
 
Riverside
 
CA
 
35,803
 
35,803
 
100.00%
BBD-5043
 
Salinas Main Branch
 
405 Main Street
 
Salinas
 
CA
 
21,001
 
21,001
 
100.00%
BBD-5044
 
San Bernadino Main
 
303 N. D Street
 
San Bernadino
 
CA
 
43,912
 
30,645
 
69.79%
BBD-5045
 
Santa Barbara
 
834 State Street
 
Santa Barbara
 
CA
 
23,373
 
23,373
 
100.00%
BBD-5046
 
Santa Maria Branch
 
300 Town Center East
 
Santa Maria
 
CA
 
20,505
 
20,505
 
100.00%
BBD-5047
 
Sepulveda-Devonshire Branch
 
10300-10306 Sepul Veda Blvd.
 
Mission Hills
 
CA
 
14,826
 
11,086
 
74.77%
BBD-5048
 
Stockdale
 
5021 California Avenue
 
Bakersfield
 
CA
 
15,548
 
15,548
 
100.00%
BBD-5049
 
Stockton Main Office
 
110 E. Weber Street
 
Stockton
 
CA
 
33,162
 
24,679
 
74.42%
BBD-5050
 
Sunnyvale Main Branch
 
444 S. Mathilda Avenue
 
Sunnyvale
 
CA
 
31,691
 
31,691
 
100.00%
BBD-5051
 
Torrance Sartori
 
1255 Sartori Avenue
 
Torrance
 
CA
 
15,342
 
13,516
 
88.10%
BBD-5053
 
Ventura Main Office
 
1130 S. Victoria
 
Ventura
 
CA
 
16,024
 
16,024
 
100.00%
BBD-5054
 
Whittier Office
 
7255 S. Greenleaf Avenue
 
Whittier
 
CA
 
33,497
 
24,832
 
74.13%
BBD-5055
 
Willow-Daisy Branch
 
600 W. Willow Street
 
Long Beach
 
CA
 
9,626
 
9,626
 
100.00%
BBD-5056
 
Yuba City Branch
 
100 Butte House Road
 
Yuba City
 
CA
 
18,044
 
14,473
 
80.21%
BBD-5057
  
Century Park
  
1000 Century Park Road
  
Tampa
  
FL
  
68,867
 
68,867
 
100.00%


 
 

--------------------------------------------------------------------------------

 


Property
Number
 
Property Name
 
Street Address
 
City
 
State
 
Building
NRA
 
Leased
Premises
NRA
 
Tenant
Occupancy
Percentage
BBD-5058
 
Clermont
 
690 E. Highway 50
 
Clermont
 
FL
 
13,410
 
7,623
 
56.85%
BBD-5059
 
Cordova
 
5041 Bayou Blvd.
 
Pensacola
 
FL
 
27,665
 
10,508
 
37.98%
BBD-5060
 
Deland
 
230 N. Woodland Blvd.
 
Deland
 
FL
 
64,075
 
19,666
 
30.69%
BBD-5061
 
Downtown Palmetto
 
700 8th Avenue West
 
Palmetto
 
FL
 
28,409
 
10,537
 
37.09%
BBD-5062
 
Gulf to Bay
 
1640 Gulf to Bay Blvd.
 
Clearwater
 
FL
 
16,992
 
14,994
 
88.24%
BBD-5063
 
Hallandale Beach
 
801 E. Hallandale Blvd.
 
Hallandale
 
FL
 
42,557
 
18,996
 
44.64%
BBD-5064
 
Jacksonville Ops CTR #100
 
9000 Southside Blvd.
 
Jacksonville
 
FL
 
249,566
 
249,566
 
100.00%
BBD-5065
 
Jacksonville Ops CTR #200
 
9000 Southside Blvd.
 
Jacksonville
 
FL
 
121,315
 
121,315
 
100.00%
BBD-5066
 
Jacksonville Ops CTR #300
 
9000 Southside Blvd.
 
Jacksonville
 
FL
 
114,148
 
114,148
 
100.00%
BBD-5067
 
Jacksonville Ops CTR #400
 
9000 Southside Blvd.
 
Jacksonville
 
FL
 
173,160
 
173,160
 
100.00%
BBD-5068
 
Jacksonville Ops CTR #500
 
9000 Southside Blvd.
 
Jacksonville
 
FL
 
116,891
 
116,891
 
100.00%
BBD-5069
 
Jacksonville Ops CTR #600
 
9000 Southside Blvd.
 
Jacksonville
 
FL
 
297,026
 
297,026
 
100.00%
BBD-5070
 
Jacksonville Ops CTR #700
 
9000 Southside Blvd.
 
Jacksonville
 
FL
 
117,722
 
117,722
 
100.00%
BBD-5071
 
Jacksonville Ops CTR/Daycare
 
9000 Southside Blvd.
 
Jacksonville
 
FL
 
21,425
 
21,425
 
100.00%
BBD-5072
 
Jacksonville Ops CTR/Garage#2
 
9000 Southside Blvd.
 
Jacksonville
 
FL
 
4,587
 
4,587
 
100.00%
BBD-5073
 
Jacksonville Ops CTR/School
 
9000 Southside Blvd.
 
Jacksonville
 
FL
 
21,879
 
21,879
 
100.00%
BBD-5074
 
Lighthouse Point
 
2850 N. Federal Highway
 
LighthousePoint
 
FL
 
27,008
 
20,685
 
76.59%
BBD-5075
 
Mendham Operations Center
 
707 Mendham
 
Orlando
 
FL
 
112,357
 
47,374
 
42.16%
BBD-5078
 
North Hialeah
 
1 E. 49th Street
 
Hialeah
 
FL
 
10,678
 
8,216
 
76.94%
BBD-5079
 
Ocala Downtown
 
35 S.E. 1st Avenue
 
Ocala
 
FL
 
27,978
 
19,050
 
68.09%
BBD-5080
 
Plaza
 
900 S. Federal Highway
 
Stuart
 
FL
 
35,267
 
24,804
 
70.33%
BBD-5081
 
Port Charlotte
 
21175 Olean Blvd.
 
Port Charlotte
 
FL
 
13,072
 
9,813
 
75.07%
BBD-5082
 
Ridgewood
 
231 S. Ridegwood Drive
 
Sebring
 
FL
 
30,747
 
8,759
 
28.49%
BBD-5083
 
San Jose
 
3535 University Blvd. West
 
Jacksonville
 
FL
 
6,658
 
6,658
 
100.00%
BBD-5084
 
South Region TPC
 
17100 N.W. 59th Avenue
 
Miami Lakes
 
FL
 
115,749
 
115,749
 
100.00%
BBD-5086
 
Westshore Mall
 
100 N. Westshore Blvd.
 
Tampa
 
FL
 
19,201
 
19,201
 
100.00%
BBD-5088
 
Winter Park
 
750 S. Orlando Avenue
 
Winter Park
 
FL
 
33,126
 
17,567
 
53.03%
BBD-5089
 
Hollywood/Tyler
 
1900 Tyler Street
 
Hollywood
 
FL
 
27,934
 
10,546
 
37.75%
BBD-5091
  
Bull Street
  
22 Bull Street
  
Savannah
  
GA
  
21,625
 
21,127
 
97.70%


 
 

--------------------------------------------------------------------------------

 


Property
Number
 
Property Name
 
Street Address
 
City
 
State
 
Building
NRA
 
Leased
Premises
NRA
 
Tenant
Occupancy
Percentage
BBD-5092
 
Cartersville Main
 
102 E. Main Street
 
Cartersville
 
GA
 
25,016
 
6,713
 
26.83%
BBD-5094
 
Moultrie Main
 
300 S. Main Street
 
Moultrie
 
GA
 
23,753
 
7,025
 
29.58%
BBD-5095
 
Valdosta Main
 
106 S. Patterson Street
 
Valdosta
 
GA
 
40,607
 
14,056
 
34.61%
BBD-5096
 
Winder (BS)
 
102 N. Broad Street
 
Winder
 
GA
 
10,691
 
6,808
 
63.68%
BBD-5097
 
Coeur D'alene Branch
 
401 Front Street
 
Coeur D'alene
 
ID
 
18,313
 
6,699
 
36.58%
BBD-5098
 
Bank of America Center
 
231 S. La Salle Street
 
Chicago
 
IL
 
983,778
 
834,261
 
84.80%
BBD-5099
 
Mission Facility
 
9500 Mission Road
 
Overland Park
 
KS
 
23,527
 
15,098
 
64.17%
BBD-5100
 
Penn Street Facility
 
501 N. Penn Street
 
Independence
 
KS
 
22,933
 
8,761
 
38.20%
BBD-5101
 
Annapolis Church Circle-BAL
 
10 Church Circle
 
Annapolis
 
MD
 
18,432
 
18,432
 
100.00%
BBD-5102
 
Highlandtown-BAL
 
3415-3417 Eastern Avenue
 
Baltimore
 
MD
 
18,017
 
18,017
 
100.00%
BBD-5103
 
Columbia Facility
 
800 Cherry Street
 
Columbia
 
MO
 
22,149
 
13,081
 
59.06%
BBD-5104
 
Concord Villiage
 
5353 S. Lindbergh Blvd.
 
St. Louis
 
MO
 
21,167
 
15,049
 
71.10%
BBD-5105
 
Downtown Facility
 
210 W. 8th Street
 
Rolla
 
MO
 
12,598
 
5,473
 
43.44%
BBD-5106
 
Florissant Facility
 
880 Rue Saint Francois
 
Florissant
 
MO
 
17,963
 
10,711
 
59.63%
BBD-5107
 
Hampton Main Facility
 
4301 Hampton Avenue
 
St. Louis
 
MO
 
25,061
 
15,483
 
61.78%
BBD-5108
 
Independence Square
 
129 W. Lexington Avenue
 
Independence
 
MO
 
30,702
 
13,988
 
45.56%
BBD-5109
 
Lexington Facility
 
1016 Main Street
 
Lexington
 
MO
 
13,554
 
4,537
 
33.47%
BBD-5110
 
Mexico Facility
 
222 S. Jefferson Street
 
Mexico
 
MO
 
26,450
 
5,595
 
21.15%
BBD-5111
 
Oak Trafficway Facility
 
8320 N. Oak Trafficway
 
N. Kansas City
 
MO
 
31,107
 
9,771
 
31.41%
BBD-5112
 
Richland Facility
 
112 McClurg Street
 
Richland
 
MO
 
9,627
 
9,627
 
100.00%
BBD-5113
 
South Glenstone Facility
 
2940 S. Glenstone Avenue
 
Springfield
 
MO
 
15,221
 
15,221
 
100.00%
BBD-5114
 
West Sunshine Facility
 
710 W. Sunshine Street
 
Springfield
 
MO
 
14,835
 
12,299
 
82.91%
BBD-5115
 
William Street Facility
 
2001 William Street
 
Cape Girardeau
 
MO
 
28,417
 
10,187
 
35.85%
BBD-5116
 
Tryon-Odell Building
 
525 N. Tryon Street
 
Charlotte
 
NC
 
405,738
 
264,779
 
65.26%
BBD-5117
 
Albuquerque Operations Center
 
725 6th Street N.W.
 
Albuquerque
 
NM
 
59,482
 
37,029
 
62.25%
BBD-5118
 
East Central Facility
 
4401 Central Avenue N.E.
 
Albuquerque
 
NM
 
19,249
 
7,466
 
38.79%
BBD-5119
 
Henderson
 
107 Water Street
 
Henderson
 
NV
 
12,693
 
5,145
 
40.53%
BBD-5120
 
Paradise Valley
 
1077 E. Sahara Avenue
 
Las Vegas
 
NV
 
17,713
 
12,098
 
68.30%
BBD-5121
 
Admiral
 
5950 E. Admiral Place
 
Tulsa
 
OK
 
19,161
 
8,907
 
46.49%
BBD-5122
  
Muskogee Main Facility
  
230 W. Broadway
  
Muskogee
  
OK
  
23,908
 
7,223
 
30.21%


 
 

--------------------------------------------------------------------------------

 


Property
Number
 
Property Name
 
Street Address
 
City
 
State
 
Building
NRA
 
Leased
Premises
NRA
 
Tenant
Occupancy
Percentage
BBD-5123
 
Aiken Main Office
 
167 Laurens Street
 
Aiken
 
SC
 
21,056
 
10,453
 
49.64%
BBD-5124
 
Murfreeboro Main Office
 
120 E. Main Street
 
Murfreesboro
 
TN
 
25,927
 
10,607
 
40.91%
BBD-5126
 
Aransas Pass (CCNB)
 
221 S. Commercial Street
 
Aransas Pass
 
TX
 
14,132
 
6,640
 
46.99%
BBD-5127
 
Brownwood
 
1 Center Avenue
 
Brownwood
 
TX
 
24,018
 
7,269
 
30.26%
BBD-5128
 
Carrollton
 
1101 S. Josey Lane
 
Carrollton
 
TX
 
16,107
 
14,941
 
92.76%
BBD-5129
 
Dalhart Banking Center
 
323 Denver Avenue
 
Dalhart
 
TX
 
19,055
 
4,475
 
23.48%
BBD-5130
 
Denison
 
300 W. Main Street
 
Denison
 
TX
 
22,986
 
8,045
 
35.00%
BBD-5131
 
Dumas Banking Center
 
501 N. Bliss Avenue
 
Dumas
 
TX
 
15,619
 
6,200
 
39.70%
BBD-5132
 
Fort Sam Houston
 
1422 E. Grayson Street
 
San Antonio
 
TX
 
58,649
 
58,649
 
100.00%
BBD-5133
 
Fort Worth East
 
5651 E. Lancaster Avenue
 
Fort Worth
 
TX
 
28,308
 
13,381
 
47.27%
BBD-5134
 
Greenspoint
 
12400 Interstate 45 North
 
Houston
 
TX
 
37,719
 
37,719
 
100.00%
BBD-5135
 
Mission
 
1101 N. Conway Avenue
 
Mission
 
TX
 
13,088
 
13,088
 
100.00%
BBD-5136
 
Mount Pleasant
 
302 N. Jefferson Avenue
 
Mt. Pleasant
 
TX
 
22,853
 
9,993
 
43.73%
BBD-5137
 
South Austin
 
2501 S. Congress Avenue
 
Austin
 
TX
 
25,917
 
12,324
 
47.55%
BBD-5137
 
South Austin*
 
2502 S. Congress Avenue
 
Austin
 
TX
 
25,917
 
9,608
 
37.07%
BBD-5138
 
Waco
 
514 Austin Avenue
 
Waco
 
TX
 
41,851
 
22,777
 
54.42%
BBD-5139
 
Charlottesville
 
300 E. Main Street
 
Charlottesville
 
VA
 
58,922
 
47,455
 
80.54%
BBD-5140
 
Lynchburg
 
801 Main Street
 
Lynchburg
 
VA
 
63,337
 
8,604
 
13.58%
BBD-5141
 
Norton-7th Street
 
702 Park Avenue N.W.
 
Norton
 
VA
 
20,017
 
3,665
 
18.31%
BBD-5142
 
Old Hampton
 
1 W. Queens Way
 
Hampton
 
VA
 
25,448
 
9,466
 
37.20%
BBD-5143
 
Roanoke
 
302 S. Jefferson Street
 
Roanoke
 
VA
 
31,681
 
19,066
 
60.18%
BBD-5144
 
South Boston
 
606 Broad Street
 
South Boston
 
VA
 
23,549
 
7,177
 
30.48%
BBD-5145
 
Aberdeen Branch
 
101 E. Market Street
 
Aberdeen
 
WA
 
35,864
 
11,122
 
31.01%
BBD-5146
 
Bank of America Financial Ctr
 
601 W. Riverside Avenue
 
Spokane
 
WA
 
328,144
 
48,404
 
14.75%
BBD-5147
 
Bank of America Plaza
 
820 A Street
 
Tacoma
 
WA
 
78,605
 
28,785
 
36.62%
BBD-5148
 
Bellingham
 
112 E. Holly Street
 
Bellingham
 
WA
 
22,406
 
22,406
 
100.00%
BBD-5149
 
Bremerton
 
1000 6th Street
 
Bremerton
 
WA
 
17,732
 
10,417
 
58.75%
BBD-5150
 
Forks
 
481 S. Forks Avenue
 
Forks
 
WA
 
13,088
 
7,923
 
60.54%
BBD-5151
 
Moses Lake
 
103 E. 3rd Avenue
 
Moses Lake
 
WA
 
15,403
 
6,733
 
43.71%
BBD-5152
 
N Wenatchee
 
830 N. Wenatchee Avenue
 
Wenatchee
 
WA
 
11,991
 
5,025
 
41.91%
BBD-5153
  
Pasco
  
350 W. Lewis St.
  
Pasco
  
WA
  
21,607
 
10,004
 
46.30%


 
 

--------------------------------------------------------------------------------

 


Property
Number
 
Property Name
 
Street Address
 
City
 
State
 
Building
NRA
 
Leased
Premises
NRA
 
Tenant
Occupancy
Percentage
BBD-5154
 
Port Angeles
 
102 E. Front Street
 
Port Angeles
 
WA
 
17,712
 
4,266
 
24.09%
BBD-5155
 
Richland
 
1007 Knight Street
 
Richland
 
WA
 
23,290
 
19,813
 
85.07%
BBD-5156
 
Spokane Bankcard Services
 
1616 S. Rustle Road
 
Spokane
 
WA
 
86,304
 
85,896
 
99.53%
BBD-5157
 
University
 
4701 University Way N.E.
 
Seattle
 
WA
 
19,317
 
19,317
 
100.00%
BBD-5158
 
Walla Walla
 
111 W. Main Street
 
Walla Walla
 
WA
 
14,162
 
9,859
 
69.62%
BBD-5159
  
Yakima Valley Branch
  
101 N. 2nd Street
  
Yakima
  
WA
  
25,511
 
13,960
 
54.72%

* Release premises


 
 

--------------------------------------------------------------------------------

 

     B of A Property ID:_________________
Amended and Restated Master Lease dated ___________, 2005


EXHIBIT B-1 TO
AMENDED AND RESTATED MASTER LEASE
 
[FORM OF]
LEASE SUPPLEMENT
 
THIS LEASE SUPPLEMENT (this “Supplement”) is made and entered into as of
_______, 200__ (the “Supplement Effective Date”), by and between
____________________________, a _________ (hereinafter called “Landlord”), and
BANK OF AMERICA, N.A., a national banking association (hereinafter called
“Tenant”).
 
BACKGROUND
 
Landlord and Tenant have executed and delivered a certain Amended and Restated
Master Lease Agreement dated ___________, 2005 (“Master Lease”) with respect to
which Landlord has agreed to lease and demise to Tenant, and Tenant has agreed
to lease and take from Landlord certain Leased Premises, as such term is defined
in the Master Lease; and
 
Pursuant to the Master Lease, Landlord and Tenant have agreed to execute and
deliver a Lease Supplement for purposes of better describing and depicting the
individual Leased Premises and certain attributes relating thereto, and certain
Landlord and Tenant rights and obligations relating thereto; and
 
Landlord and Tenant have agreed to execute and deliver this Lease Supplement to
more fully describe the Leased Premises identified below and such attributes,
rights and obligations.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, covenant and agree as follows:
 
Basic Leased Premises Data.  The following Basic Leased Premises Data is hereby
incorporated into and made a part of the Master Lease between Landlord and
Tenant.


B of A Property ID:
 
[______________________]
     
Property Street Address:
 
[______________________]
     
Commencement Date:
 
_____________________, 200__
     
Leased Premises:
  
Those portions of the Building demised and leased to Tenant as identified on the
floor plan attached as Exhibit B-1-A.

 

--------------------------------------------------------------------------------


 
Drive-Through Banking Facility (If applicable):
 
The portion of the Property in which Tenant conducts drive through banking
operations, together with ingress and egress points to such area, as shown on
the plan or drawing attached as Exhibit B-1-B.  So long as Tenant leases other
Leased Premises within the Property for business purposes, the Drive-Through
Banking Facility shall be deemed included as part of the Leased Premises, but
excluded from the calculation of the Net Rentable Area of Leased Premises for
purposes of calculating Tenant’s Annual Basic Rent and Occupancy Percentage.
     
Parking Areas (If applicable):
 
The exclusive and non-exclusive parking areas and facilities for the Property as
indicated on Exhibit B-1-C.
     
Net Rentable Area of Leased Premises:
 
_______ square feet.
     
Net Rentable Area of Building:
 
_______ square feet.
     
Tenant’s Occupancy Percentage:
 
_______ %.
     
Annual Basic Rent:
 
[__________________]
     
Janitorial Specifications:
 
As set forth on Exhibit B-1-E.
     
Above Standard Services:
 
As set forth on Exhibit B-1-F.
     
Tenant Use Generators, UPS, Etc.:
 
As set forth on Exhibit B-1-G.
     
Parking Area Lighting Schedule:
         
B of A Named Building:
         
Signage & Planned Signage Changes:
 
As set forth on Exhibit B-1-H.
     
MEP Maintenance Schedule:
 
As set forth on Exhibit B-1-I.
     
Landscaping Specifications:
 
As set forth on Exhibit B-1-J.
     
Other:
   


 
2

--------------------------------------------------------------------------------

 

Exhibits attached to and made a part of this Lease Supplement:
 
Exhibit B-1-A - Floor Plan of Leased Premises
 
Exhibit B-1-B - Plan of Drive-Through Banking Facility
 
Exhibit B-1-C - Plan of Parking Areas
 
Exhibit B-1-D – Intentionally Omitted
 
Exhibit B-1-E – Janitorial Specifications
 
Exhibit B-1-F – Above Standard Services
 
Exhibit B-1-G –Tenant Use Generators, UPS, Etc.
 
Exhibit B-1-H –Signage and Planned Signage Changes
 
Exhibit B-1-I –MEP Maintenance Schedule
 
Exhibit B-1-J –Landscaping Specifications

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Lease Supplement as of
the Supplement Effective Date first above noted.
 

   
LANDLORD:
     
Witness:
 
____________________________,
   
a ___________________
     
  
 
By:
  
Name:
 
Name:
  
   
Title:
  
         
TENANT:
     
Witness:
 
BANK OF AMERICA, N.A.,
   
a national banking association
     
  
 
By:
  
Name:
 
Name:
 
  
Title:


 
4

--------------------------------------------------------------------------------

 

B of A Property ID:_________________
Amended and Restated Master Lease dated ___________, 2005
Lease Supplement dated ___________, ___


EXHIBIT B-2 TO
AMENDED AND RESTATED MASTER LEASE
 
[FORM OF]
AMENDMENT TO LEASE SUPPLEMENT
 
THIS AMENDMENT TO LEASE SUPPLEMENT (this “Amendment to Supplement”) is made and
entered into as of _______, 200__ (the “Supplement Amendment Effective Date”),
by and between ____________________________, a _________ (hereinafter called
“Landlord”), and BANK OF AMERICA, N.A., a national banking association
(hereinafter called “Tenant”).
 
BACKGROUND
 
Landlord and Tenant executed and delivered a certain Amended and Restated Master
Lease Agreement dated ___________, 2005 (“Master Lease”) with respect to which
Landlord agreed to lease and demise to Tenant, and Tenant agreed to lease and
take from Landlord certain Leased Premises, as such term is defined in the
Master Lease; and
 
Pursuant to the Master Lease, Landlord and Tenant executed and delivered a
certain Lease Supplement dated _______, 200__ (the “Lease Supplement”) for
purposes of better describing and depicting the individual Leased Premises and
certain attributes relating thereto, and certain Landlord and Tenant rights and
obligations relating thereto; and
 
Landlord and Tenant have agreed to execute and deliver this Amendment to Lease
Supplement to amend the description of the Leased Premises identified below, and
such attributes, rights and obligations, all as more fully set forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, covenant and agree as follows:
 
1.           Basic Leased Premises Data.  The Lease Supplement is hereby amended
as follows:  [insert specific amendment and substitute exhibits, as required].
 
2.           Landlord shall prepare and Landlord and Tenant will initial an
amended Exhibit A to the Lease reflecting the amendments to the Lease Supplement
set forth in this Amendment.
 
3.           Except as expressly amended hereby, all of the terms and provisions
set forth in the Lease Supplement remain in full force and effect, and
unmodified hereby.

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Lease
Supplement as of the Supplement Amendment Effective Date first above noted.
 

   
LANDLORD:
     
Witness:
 
____________________________,
   
a ___________________
     
  
 
By:
  
Name:
 
Name:
  
   
Title:
  
         
TENANT:
     
Witness:
 
BANK OF AMERICA, N.A.,
   
a national banking association
     
  
 
By:
  
Name:
 
Name:
 
  
Title:


 
2

--------------------------------------------------------------------------------

 

EXHIBIT C TO
AMENDED AND RESTATED MASTER LEASE
 
[FORM OF]
CONFIDENTIALITY AGREEMENT
 
1.           Definition.  For the purposes of this Agreement, “Confidential
Information” shall mean any information which
_____________________________________________ (“Owner”) in good faith believes
in some material part, alone or in combination with other information
(1) provides Owner with an economic value from its disclosure or use, and (2) is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy.
 
2.           Restrictions on Disclosure of Confidential Information to Qualified
Persons.  All information exchanged between Owner, Bank of America, N.A.
(“Tenant”), and _______________________ (“Auditor”), with respect to operating
expense and tax pass-throughs (collectively, ”CAM Charges”) assessed against
Tenant, in connection with Tenant’s lease of space in that certain building
located at ______________________________________, ________ (“Building”) shall
be deemed Confidential Information for the purposes of this Agreement.
 
3.           Qualified Persons.  “Qualified Person” includes employees of
Auditor and Tenant, and any outside law firms or accounting firms representing
Auditor or Tenant and their support personnel (including paralegals, photocopy
operators, and any independent contractors hired by any such party to make
photocopies of documents containing Confidential Information) and the principals
and agents for those parties.
 
4.           Maintenance of Confidential Information.  All documents or other
materials containing Confidential Information shall be maintained at all times
in the custody of Auditor and shall be labeled and secured in a manner designed
to prevent any disclosure to persons who are not Qualified Persons under this
Agreement.  Auditor agrees to exercise reasonable diligence to insure that
Qualified Persons to whom the Confidential Information is disclosed maintain its
confidentiality.
 
5.           Disclosure of Confidential Information.  Auditor acknowledges that
Confidential Information shall not be used or disclosed (other than to Qualified
Persons) for any purpose without the prior consent of Owner, unless required or
compelled by judicial process.  If Confidential Information is provided to
non-Qualified Persons, Auditor acknowledges that Owner shall be entitled to a
temporary and permanent injunction to prevent the disclosure of such
Confidential Information.  In addition, Owner shall be entitled to a mandatory
injunction requiring the return of all Confidential Information from any person
in possession of Confidential Information.
 
6.           No Solicitation.  Except for Tenant and other existing clients of
Auditor, Auditor agrees that it shall not solicit business from any of the other
tenants in the Building, nor shall it request that Tenant so solicit other
tenants on Auditor’s behalf, with respect to the review or analysis of CAM
Charges assessed any of them by Owner.

 
 

--------------------------------------------------------------------------------

 
 
7.           Attorney’s Fees.  If any action is instituted to enforce or
construe this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and all costs at all levels, including appeals.
 
8.           Miscellaneous.  This Agreement shall be subject to and construed in
accordance with the laws of the State in which the Building is located.  If any
provision of this Agreement is held or rendered illegal or unenforceable, it
shall be considered separate and severable from this Agreement and the remaining
provisions of this Agreement shall remain in force and bind the parties as
though the illegal or unenforceable provision had never been included in this
Agreement.  This Agreement sets forth the entire agreement between Owner and
Auditor and there are no other agreements or understandings between them.  This
Agreement may not be modified except by an instrument in writing executed by
Owner and Auditor.  This Agreement may be executed in counterparts, each of
which counterparts shall constitute an original and all of which together shall
constitute one and the same instrument.  This Agreement may be executed by
facsimile signature which shall, for all purposes, serve as an original executed
counterpart of this Agreement upon delivery of an executed copy hereof by
facsimile.
 
9.           Consideration.  Auditor acknowledges that it has received
sufficient and adequate consideration from Owner in exchange for the obligations
of Auditor hereunder.  Said consideration including, but not limited to, Owner’s
agreement to provide reasonable access to all relevant information relating to
the CAM Charges, and assistance to Auditor with respect to Auditor’s review and
analysis of Tenant’s CAM Charges.  Auditor also acknowledges the receipt of Ten
and No/100 Dollars ($10.00) as additional consideration for its obligations
hereunder.  Further, Auditor acknowledges that Owner is providing access to
Confidential Information and cooperating with Auditor in reliance upon Auditor
fully performing and honoring its obligations hereunder.  Auditor acknowledges
that Owner would not have provided such access or cooperation without Auditor
assuming the obligations stated herein.
 
AUDITOR:


By:
  

Print Name:
  

Its:
  

Authorized Signature
 
Date:
  

 
OWNER:
 
By:
  

Print Name:
  

Its:
  

Authorized Signature
 
Date:
  


 
2

--------------------------------------------------------------------------------

 

EXHIBIT D
TO AMENDED AND RESTATED MASTER LEASE


FORM OF
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
 
[NEVADA ONLY:  Assessor Parcel Numbers:  179-18-710-043; 162-10-502-017


Prepared by and Record and Return to:
Harvey R. Uris, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036]


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


BANK OF AMERICA, N.A.,
Tenant
[MISSOURI ONLY: (Grantor)]


AND


GERMAN AMERICAN CAPITAL CORPORATION
Lender
[MISSOURI ONLY: (Grantee)
having an address at
60 Wall Street, 10th Floor
New York, New York 10005)]


Dated:  as of _____________, 2005


Prepared by and Record and Return to:
Harvey R. Uris, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036

 
1

--------------------------------------------------------------------------------

 


(Legal Descriptions of the Properties Encumbered by this Instrument can be found
on Exhibits A-1 to A-153 hereto)

 
 

--------------------------------------------------------------------------------

 

[WASHINGTON ONLY COVER PAGE]
WHEN RECORDED RETURN TO:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: Harvey R. Uris, Esq.



--------------------------------------------------------------------------------



Document Title:
 
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
     
Grantor:
 
Bank of America, N.A.
     
Grantee:
 
German American Capital Corporation
     
Abbreviated Legal
   
Description:
  
Complete legal description is on pages A-[____] through A-[____].



Assessor's Property
Tax Parcel/Account
Numbers:

   
 
Address
 
 
Tax Parcel Number(s)
 
[Grays Harbor County only]
 
 
101 East Market
 
 
010103900301, 010103900302, 010103900700
 
[Spokane County only]
 
 
601 West Riverside Avenue
 
 
35184.2620
   
 
615 West Sprague Avenue
 
 
35191.1907
   
 
1616 South Rustle
 
 
25262.0502, 25262.0503, 25262.0504, 25262.0506, 25262.0404, 25262.0801,
25262.0802, 25262.0803, 25262.0901, 25262.0902, 25262.0903, 25262.2212
 
[Pierce County only]
 
 
820 A Street
 
 
200802-002-2
 
[Whatcom County only]
 
 
112 East Holly Street
 
 
380330 169116 000, 380330 175111 0000
 
[Kitsap County only]
 
 
1000 6th Street
 
 
3743-001-001-0003
 
[Clallam County only]
 
 
481 S Forks Avenue
 
 
Parcel A: 132809-680100
Parcel B: 132809-680110
Parcel C: 132809-420010


 
3

--------------------------------------------------------------------------------

 



   
102 East Front Street
 
Parcel A: 063000-511620
Parcel B: 063000-511625
 
[Grant County only]
 
 
103 East 3rd Avenue
 
 
09-0089-000
 
[Chelan County only]
 
 
830 N Wenatchee Avenue
 
 
22-20-03-860-412
 
[Franklin County only]
 
 
350 West Lewis Street
 
 
112-039-035
 
[Benton County only]
 
 
1007 Knight Street
 
 
1-1198-302-0628-008
 
[King County only]
 
 
4701 University Way NE
 
 
881640-0975-00
 
[Walla Walla County only]
 
 
111 W Main Street
 
 
36-07-20-77-1101, 36-07-20-77-1102,
36-07-20-77-1103, 36-07-20-77-1105,
36-07-20-77-1106, 36-07-20-77-1107,
36-07-20-77-1108, 36-07-20-77-1110,
36-07-20-77-1111, 36-07-20-77-1112,
36-07-20-77-1114, 36-07-20-77-1115
 
[Yakima County only]
  
 
101 N 2nd Street
  
 
Parcel A: 191319-22459
Parcel B: 191319-22481
Parcel C: 191319-22482
Parcel D: 191319-24462


 
4

--------------------------------------------------------------------------------

 
 
SUBORDINATION,
 
NON-DISTURBANCE AND ATTORNMENT AGREEMENT
 
THIS AGREEMENT made as of this ____ day of _____, 2005, between GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, having an address at 60 Wall
Street, 10th Floor, New York, New York 10019 (hereinafter called "Lender"), and
BANK OF AMERICA, N.A., a national banking association, having an address at 525
North Tryon, 3rd Floor, Charlotte, NC 28255 (hereinafter called "Tenant").
 
WITNESSETH:
 
WHEREAS, by that certain Amended and Restated Master Lease Agreement dated
____________, 2005 (the "Lease") between FIRST STATES INVESTORS 5000A, LLC, a
Delaware limited liability company (hereinafter called "Landlord"), as landlord,
and Tenant, as tenant, Landlord leased to Tenant certain premises (the
"Premises") located in the property described in Exhibit A-1 to A-153 annexed
hereto and made a part hereof (the "Property"); and
 
WHEREAS, Lender is about to make a loan to Landlord, which loan shall be secured
by, among other things, that certain Combined Fee and Leasehold Multistate
Mortgage, Deed to Secure Debt, Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents, and Security Deposits
dated as of June 30, 2003 by Landlord to Lender (together with all amendments,
renewals, increases, modifications, replacements, substitutions, extensions,
spreaders and consolidations thereof and all re-advances thereunder and
addictions thereto, is referred to as the "Security Instrument") encumbering the
Property; and
 
WHEREAS, Lender and Tenant desire to confirm their understanding and agreement
with respect to the Lease and the Security Instrument.
 
NOW, THEREFORE, in consideration of the mutual covenants and agree­ments herein
contained, Lender and Tenant hereby agree and covenant as follows:
 
1.    The Lease, and all of the terms, covenants, provisions and conditions
thereof (including, without limitation, any right of first refusal, right of
first offer, option or any similar right with respect to the sale or purchase of
the Property, or any portion thereof) is, shall be and shall at all times remain
and continue to be subject and subordinate in all respects to the lien, terms,
covenants, provisions and condi­tions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby.  This
provision shall be self-operative but Tenant shall execute and deliver any
additional instruments which Lender may reasonably require to effect such
subordination.

 
5

--------------------------------------------------------------------------------

 

2.    So long as (i) Tenant is not in default (beyond any period given in the
Lease to Tenant to cure such default) in the payment of rent, percentage rent or
additional rent or in the performance or observance of any of the other terms,
covenants, provisions or conditions of the Lease on Tenant's part to be
performed or observed, (ii) Tenant is not in default under this Agreement and
(iii) the Lease is in full force and effect: (a) Tenant's possession of the
Premises and Tenant's rights and privileges under the Lease, or any extensions
or renewals thereof which may be effected in accordance with any option therefor
which is contained in the Lease, shall not be diminished or interfered with by
Lender, and Tenant's occupancy of the Premises shall not be disturbed by Lender
for any reason whatsoever during the term of the Lease or any such extensions or
renewals thereof and (b) Lender will not join Tenant as a party defendant in any
action or proceeding to foreclose the Security Instrument or to enforce any
rights or remedies of Lender under the Security Instru­ment which would cut-off,
destroy, terminate or extinguish the Lease or Tenant's interest and estate under
the Lease (except to the extent required so that Tenant's right to receive or
set-off any monies or obligations owed or to be performed by any of Lender's
predecessors-in-interest shall not be enforceable thereafter against Lender or
any of Lender's successors-in-interest).  Notwithstanding the foregoing
provisions of this paragraph, if it would be procedurally disadvantageous for
Lender not to name or join Tenant as a party in a foreclosure proceeding with
respect to the Security Instrument, Lender may so name or join Tenant without in
any way diminishing or otherwise affecting the rights and privileges granted to,
or inuring to the benefit of, Tenant under this Agreement.
 
3.    (A)  After notice is given by Lender that the Security Instrument is in
default and that the rentals under the Lease should be paid to Lender, Tenant
will attorn to Lender and pay to Lender, or pay in accordance with the
directions of Lender, all rentals and other monies due and to become due to
Landlord under the Lease or otherwise in respect of the Premises.  Such payments
shall be made regard­less of any right of set-off, counterclaim or other defense
which Tenant may have against Landlord, whether as the tenant under the Lease or
otherwise.
 
   (B)   In addition, if Lender (or its nominee or designee) shall succeed to
the rights of Landlord under the Lease through possession or foreclosure action,
delivery of a deed or otherwise, or another person purchases the Property or the
portion thereof containing the Premises upon or following foreclosure of the
Security Instrument or in connection with any bankruptcy case commenced by or
against Landlord, then at the request of Lender (or its nominee or designee) or
such purchaser (Lender, its nominees and designees, and such purchaser, and
their respective successors and assigns, each being a "Successor-Landlord"),
Tenant shall attorn to and recognize Successor-Landlord as Tenant's landlord
under the Lease and shall promptly execute and deliver any instrument that
Successor-Landlord may reasonably request to evidence such attornment.  Upon
such attornment, the Lease shall continue in full force and effect as, or as if
it were, a direct lease between Successor-Landlord and Tenant upon all terms,
conditions and covenants as are set forth in the Lease.  If the Lease shall have
terminated by operation of law or otherwise as a result of or in connection with
a bankruptcy case commenced by or against Landlord or a foreclosure action or
proceeding or delivery of a deed in lieu, upon request of Successor-Landlord,
Tenant shall promptly execute and deliver a direct lease with Successor-Landlord
which direct lease shall be on substantially the same terms and conditions as
the Lease (subject, however, to the provisions of clauses (i)-(v) of this
paragraph 3(B)) and shall be effective as of the day the Lease shall have
terminated as aforesaid.  Notwithstanding the continuation of the Lease, the
attornment of Tenant thereunder or the execution of a direct lease between
Successor-Landlord and Tenant as aforesaid, Successor-Landlord shall not:

 
6

--------------------------------------------------------------------------------

 
 
(i)   be liable for any previous act or omission of Landlord under the Lease;
 
(ii)   be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord;
 
(iii)   be bound by any modification of the Lease or by any previous prepayment
of rent or additional rent made more than one (1) month prior to the date same
was due which Tenant might have paid to Landlord, unless such modification or
prepayment shall have been expressly approved in writing by Lender;
 
(iv)   be liable for any security deposited under the Lease unless such security
has been physically delivered to Lender or Successor-Landlord; and
 
(v)   be liable or obligated to comply with or fulfill any of the obligations of
the Landlord under the Lease or any agreement relating thereto with respect to
the construction of, or payment for, improvements on or above the Premises (or
any portion thereof), leasehold improvements, tenant work letters and/or similar
items.
 
4.    Tenant agrees that without the prior written consent of Lender, it shall
not (a) amend, modify, terminate or cancel the Lease or any extensions or
renewals thereof, (b) except as expressly provided in the Lease, tender a
surrender of the Lease, (c) make a prepayment of any rent or additional rent
more than one (1) month in advance of the due date thereof, or (d) subordinate
or permit the subordination of the Lease to any lien subordinate to the Security
Instrument.  Any such purported action without such consent shall be void as
against the holder of the Security Instrument.
 
5.    (A)  Tenant shall promptly notify Lender of any default by Landlord under
the Lease and of any act or omission of Landlord which would give Tenant the
right to cancel or terminate the Lease or to claim a partial or total eviction.

 
7

--------------------------------------------------------------------------------

 

(B)   In the event of a default by Landlord under the Lease which would give
Tenant the right, immediately or after the lapse of a period of time, to cancel
or terminate the Lease or to claim a partial or total eviction, or in the event
of any other act or omission of Landlord which would give Tenant the right to
cancel or terminate the Lease, Tenant shall not exercise such right (i) until
Tenant has given written notice of such default, act or omission to Lender and
(ii) unless Lender has failed, within thirty (30) days after Lender receives
such notice, to cure or remedy the default, act or omission or, if such default,
act or omission shall be one which is not reasonably capable of being remedied
by Lender within such thirty (30) day period, until a reasonable period for
remedying such default, act or omission shall have elapsed following the giving
of such notice and following the time when Lender shall have become entitled
under the Security Instrument to remedy the same (which reasonable period shall
in no event be less than the period to which Landlord would be entitled under
the Lease or otherwise, after similar notice, to effect such remedy, or longer
than 60 days from notice to Landlord by Tenant), provided that Lender shall with
due diligence give Tenant written notice of its intention to and shall commence
and continue to, remedy such default, act or omission.  If Lender cannot
reasonably remedy a default, act or omission of Landlord until after Lender
obtains possession of the Premises, Tenant may not terminate or cancel the Lease
or claim a partial or total eviction by reason of such default, act or omission
until the expiration of a reasonable period necessary for the remedy after
Lender secures possession of the Premises.  To the extent Lender incurs any
expenses or other costs in curing or remedying such default, act or omission,
including attorneys' fees and disbursements, Lender shall be subrogated to
Tenant's rights against Landlord.
 
(C)   Notwithstanding the foregoing, Lender shall have no obligation hereunder
to remedy such default, act or omission.
 
6.    To the extent that the Lease shall entitle Tenant to notice of the
existence of any mortgage and the identity of any mortgagee or any ground
lessor, this Agreement shall constitute such notice to Tenant with respect to
the Security Instrument and Lender.
 
7.    Upon and after the occurrence of a default under the Security Instru­ment,
which is not cured after any applicable notice and/or cure periods, Lender shall
be entitled, but not obligated, to exercise the claims, rights, powers,
privileges and remedies of Landlord under the Lease and shall be further
entitled to the benefits of, and to receive and enforce performance of, all of
the covenants to be performed by Tenant under the Lease as though Lender were
named therein as Landlord.
 
8.    Anything herein or in the Lease to the contrary notwithstanding, in the
event that a Successor-Landlord shall acquire title to the Property or the
portion thereof containing the Premises, Successor-Landlord shall have no
obligation, nor incur any liability, beyond Successor-Landlord's then interest,
if any, in the Property, and Tenant shall look exclusively to such interest, if
any, of Successor-Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor-Landlord hereunder or under the Lease, and
Successor-Landlord is hereby released or relieved of any other liability
hereunder and under the Lease.  Tenant agrees that, with respect to any money
judgement which may be obtained or secured by Tenant against Successor-Landlord,
Tenant shall look solely to the estate or interest owned by Successor-Landlord
in the Property, and Tenant will not collect or attempt to collect any such
judgement out of any other assets of Successor-Landlord.

 
8

--------------------------------------------------------------------------------

 

9.    Notwithstanding anything to the contrary in the Lease, Tenant agrees for
the benefit of Landlord and Lender that, except as permitted by, and fully in
accordance with, applicable law, Tenant shall not generate, store, handle,
discharge or maintain in, on or about any portion of the Property, any asbestos,
polychlorinated biphenyls, or any other hazardous or toxic materials, wastes and
substances which are defined, determined or identified as such (including, but
not limited to, pesticides and petroleum products if they are defined,
determined or identified as such) in any federal, state or local laws, rules or
regulations (whether now existing or hereafter enacted or promulgated) or any
judicial or administrative interpretation of any thereof, including any judicial
or administrative interpretation of any thereof, including any judicial or
administrative orders or judgments.
 
10.    If the Lease provides that Tenant is entitled to expansion space,
Successor-Landlord shall have no obligation nor any liability for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a lease or leases entered into by such prior landlord
with other tenants of the Property, has precluded the availability of such
expansion space.
 
11.    Except as specifically provided in this Agreement, Lender shall not, by
virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Lease or otherwise.
 
12.    (A)  Tenant acknowledges and agrees that this Agreement satisfies and
complies in all respects with the provisions of Section 7.7 of the Lease and
that this Agreement supersedes (but only to the extent inconsistent with) the
provisions of such Article and any other provision of the Lease relating to the
priority or subordi­nation of the Lease and the interests or estates created
thereby to the Security Instrument.
 
  (B)   Tenant agrees to enter into a subordination, non-disturbance and
attornment agreement with any lender which shall succeed Lender as lender with
respect to the Property, or any portion thereof, provided such agreement is
substan­tially similar to this Agreement.
 
13.    (A)  Any notice required or permitted to be given by Tenant to Landlord
shall be simultaneously given also to Lender, and any right to Tenant dependent
upon notice shall take effect only after notice is so given.  Performance by
Lender shall satisfy any conditions of the Lease requiring performance by
Landlord, and Lender shall have a reasonable time to complete such performance
as provided in Paragraph 5 hereof.

 
9

--------------------------------------------------------------------------------

 

 (B)   All notices or other communications required or permitted to be given to
Tenant or to Lender pursuant to the provisions of this Agreement shall be in
writing and shall be deemed given only if mailed by United States registered
mail, postage prepaid, or if sent by nationally recognized overnight delivery
service (such as Federal Express or United States Postal Service Express Mail),
addressed as follows:  to Tenant, at the address first set forth above,
Attention: Property Services, with a copy to Bank of America, N.A., 901 Main
Street, 68th Floor, Dallas, TX 75202-3714, Attention: Michael F. Hord, Associate
General Counsel, and a copy to Trammell Crow Corporate Services, Inc., 2850
North Federal Highway, Lighthouse Point, Florida 33064, Attention:  Chuck Dunn,
Senior Vice President, and a copy to Jones Lang LaSalle Americas, Inc., 355
South Grand Avenue, Suite 4280, Los Angeles, CA 90071, Attention: John L.
Vinnicombe, Executive Vice President; to Lender, at the address first set forth
above, Attention: Eric M. Schwartz and General Counsel, with a copy to Skadden,
Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York 10036,
Attention: Harvey R. Uris, Esq.; or to such other address or number as such
party may hereafter designate by notice delivered in accordance herewith.  All
such notices shall be deemed given three (3) business days after delivery to the
United States Post office registry clerk if given by registered mail, or on the
next business day after delivery to an overnight delivery courier.
 
14.    This Agreement may be modified only by an agreement in writing signed by
the parties hereto, or their respective successors-in-interest.  This Agree­ment
shall inure to the benefit of and be binding upon the parties hereto, and their
respective successors and assigns.  The term "Lender" shall mean the then holder
of the Security Instrument.  The term "Landlord" shall mean the then holder of
the landlord's interest in the Lease.  The term "person" shall mean an
individual, joint venture, corporation, partnership, trust, limited liability
company, unincorporated association or other entity.  All references herein to
the Lease shall mean the Lease as modified by this Agreement and to any
amendments or modifications to the Lease which are consented to in writing by
Lender.  Any inconsistency between the Lease and the provisions of this
Agreement shall be resolved, to the extent of such incon­sistency, in favor of
this Agreement.
 
15.    Tenant hereby represents to Lender as follows:
 
(a)           The Lease is in full force and effect and has not been further
amended.
 
(b)           There has been no assignment of the Lease or subletting of any
portion of the premises demised under the Lease.
 
(c)           There are no oral or written agreements or understandings between
Landlord and Tenant relating to the premises demised under the Lease or the
Lease transaction except as set forth in the Lease.
 
(d)           The execution of the Lease was duly authorized and the Lease is in
full force and effect and to the best of Tenant's knowledge there exists no
default (beyond any applicable grace period) on the part of either Tenant or
Landlord under the Lease.
 
(e)           There has not been filed by or against nor to the best of the
knowledge and belief of Tenant is there threatened against Tenant, any petition
under the bankruptcy laws of the United States.

 
10

--------------------------------------------------------------------------------

 
 
(f)           To the best of Tenant's knowledge, there is no present
assign­ment, hypothecation or pledge of the Lease or rents accruing under the
Lease by Landlord, other than pursuant to the Security Instrument.
 
16.    Whenever, from time to time, reasonably requested by Lender (but not more
than two (2) times during any calendar year), Tenant shall execute and deliver
to or at the direction of Lender, and without charge to Lender, one or more
written certifications, in a form acceptable to Tenant, of all of the matters
set forth in Paragraph 15 above, and any other information the Lender may
reasonably require to confirm the current status of the Lease.
 
17.    BOTH TENANT AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
 
18.    This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.
 
19.           This Agreement may be executed in counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
binding Agreement.

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Subordination,
Non-Disturbance and Attornment Agreement as of the day and year first above
written.
 
GERMAN AMERICAN CAPITAL CORPORATION,
   
a Maryland corporation
By:
  
Name:
Christopher E. Tognola
Title:
Vice President
   
By:
  
Name:
Thomas Traynor
Title:
Authorized Signatory
   
BANK OF AMERICA, N.A., a national
banking association
   
By:
  
Name:
 
Title:
 



AGREED AND CONSENTED TO:
 
LANDLORD:
 
FIRST STATES INVESTORS 5000A, LLC,
a Delaware limited liability company


By:
  
 
Name:
Sonya A. Huffman
 
Title:
Vice President

 
[ILLINOIS ONLY:
 
TAX PARCEL NUMBERS
 
Address
 
Tax Parcel Number(s)
     
231 South LaSalle Street
  
17 16 222 006 0000, 17 16 222 010 0000]


 
12

--------------------------------------------------------------------------------

 

ATTORNEY CERTIFICATION FOR MARYLAND
 
The undersigned, an attorney duly admitted to practice before the Court of
Appeals of the State of Maryland, hereby certifies that this instrument has been
prepared by or under the supervision of the undersigned.
 
  
 
Print Name:
 
  


 
13

--------------------------------------------------------------------------------

 


FIRST STATES INVESTORS 5000A, LLC ACKNOWLEDGMENT PAGES

 
 

--------------------------------------------------------------------------------

 

 SCHEDULE A


Legal Description of Property

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
TO AMENDED AND RESTATED MASTER LEASE
 
[FORM OF]
ESTOPPEL CERTIFICATE


GERMAN AMERICAN CAPITAL CORPORATION,
its successors and assigns (together with its successors and assigns, "Lender")
60 Wall Street, 10th Floor
New York, NY 10005


FIRST STATES INVESTORS 5000A, LLC,
its successors and assigns (together with its successors and assigns,
"Landlord")
c/o First States Group, L.P.
1725 The Fairway
Jenkintown, PA  19046
 
RE:
Lease Dated:
Effective as of January 1, 2005
     

 
Landlord:
First States Investors 5000A, LLC, its successors and assigns
     

 
Tenant:
Bank of America, N.A.

 
Ladies and Gentlemen:
 
As a tenant under the above-referenced Amended and Restated Master Lease
Agreement (the “Lease”), the undersigned (the “Tenant”) hereby acknowledges for
the benefit of Landlord, the current owner of the property containing the Leased
Premises (as defined in the Lease), and Lender which has or is proposing to make
a loan (the “Loan”) on the above-referenced real property, the truth and
accuracy of the following statements pertaining to the Lease, to the best of
Tenant’s knowledge as of the date hereof, but subject to any matters that a
physical inspection of the Leased Premises would disclose:
 
 
1.
Tenant has accepted and is in full possession of the Leased Premises including
all improvements, additions and alterations thereto required to be made by
Landlord under the Lease.  The Leased  Premises is comprised of those properties
identified on Schedule A attached hereto together with other areas more
particularly described in the Lease Supplements, true and correct copies of
which have previously been delivered to Landlord and Lender (the “Lease
Supplements”).  Additionally, Tenant is entitled to exclusive and non-exclusive
use of the parking spaces in the parking facilities serving the subject
buildings as set forth in the Lease Supplements.  Notwithstanding the foregoing,
Tenant has advised Lender that, pursuant to the terms of that certain Third
Amendment to Amended and Restated Agreement of Sale and Purchase dated June 30,
2003 and that certain side letter agreement dated June 30, 2003, among First
States Investors 5000A, LLC, First States Investors 5000B, LLC and Bank of
America, N.A., a true and correct copy of which has been previously delivered to
Lender, Landlord and Tenant have agreed to review and modify the Lease
Supplements to confirm the accuracy thereof and conformance to the terms and
conditions of the Lease.


 
1

--------------------------------------------------------------------------------

 
 
 
2.
Tenant is not in default of its obligations under the Lease, is paying full rent
stipulated therein with no offset, defense or claim of any kind and Tenant has
not assigned, sublet, transferred or hypothecated its interest under the Lease.

 
 
3.
Landlord is not presently in default under any of the terms, covenants or
provisions of the Lease, nor has any event occurred which with the passage of
time and/or the giving of notice (if required by the Lease) would constitute an
event of default under the Lease.

 
 
4.
Landlord has satisfactorily complied with all of the requirements and conditions
precedent to the commencement of the term of the Lease as specified in said
Lease, including, without limitation, completion of any required tenant
improvements.  There are no unfunded tenant obligations of Landlord under the
Lease.

 
 
5.
The initial Annual Basic Rent payable by Tenant under the Lease is set forth on
Schedule A attached hereto.

 
 
6.
Except as provided in the Lease, there are no rent abatements or free rent
periods now or in the future.

 
 
7.
No rent (including expense reimbursements), other than for the current month,
has been paid more than one (1) month in advance.

 
 
8.
No security deposit has been paid by Tenant to Landlord under the Lease.

 
 
9.
The Lease is for a term expiring on June 30, 2023.  Tenant has options to renew
the Lease as set forth in the Lease.  Tenant does not have any right to renew,
extend or terminate the term of the Lease except as expressly provided in the
Lease.

 
 
10.
Tenant hereby acknowledges that (i) the Lease is valid and enforceable in
accordance with its terms against the Tenant, (ii) there have been no
modifications or amendments to the Lease, (iii)the Lease and the Lease
Supplements represent the entire agreement between the Landlord and the Tenant
(subject to the terms of the Third Amendment to Sale Agreement, as aforesaid),
(iv) that it has no notice of prior assignments, hypothecation or pledge of
rents or of the Lease except in connection with any prior financing by Landlord
being repaid from the proceeds of the Loan, and (v) that notice of the
assignment of Landlord’s interest in said Lease may be given by mail, at the
Leased Premises, or as otherwise directed herein or in the Lease.

 
 
11.
A true and complete copy of the Lease (excluding the Lease Supplements) is
attached hereto as Schedule B.


 
2

--------------------------------------------------------------------------------

 
 
 
12.
The execution and delivery of this Certificate by Tenant does not require any
consent, vote or approval which has not been given or taken.

 
 
13.
This Certificate may not be changed, waived or discharged orally, but only by an
instrument in writing.

 
 
14.
Except as expressly provided in the Lease, there are no purchase options under
the Lease or other agreements giving Tenant any rights or options to purchase
the Leased Premises and/or improvements, or a part thereof, on which the space
covered by the Lease is located.

 
 
15.
This Certificate shall be binding upon the Tenant and shall inure to the benefit
of the respective successors and assigns of Landlord and Lender.

 
 
16.
This Certificate shall not have the effect of modifying any provision of the
Lease.

 
 
17.
Capitalized terms not defined herein shall have the same meaning as set forth in
the Lease.

 
This Certificate is executed and delivered by the undersigned with the knowledge
that Lender will rely upon the statements and agreements contained herein in
connection with the making of the Loan on the above-referenced real property and
may rely hereon.  If the mortgage loan becomes the subject of a securitization,
this Certificate may also be relied upon by the credit rating agency, if any,
rating the securities collaterallized by the mortgage loan as well as any issuer
of such securities, and any servicer and/or trustee acting in respect of such
securitization.
 
DATED: as of June 30, 2003.



   
TENANT:
     
Witness:
 
BANK OF AMERICA, N.A.,
   
a national banking association
     
  
 
By:
  
Name:
 
Name:
 
  
Title:


 
3

--------------------------------------------------------------------------------

 

EXHIBIT F
TO AMENDED AND RESTATED MASTER LEASE


[FORM OF]
SUBTENANT NON-DISTURBANCE AGREEMENT


Reserved for Recorder’s Use 

--------------------------------------------------------------------------------



After recording return to:
 
Prepared by:
___________________________
 
Bank of America Legal Dept.
___________________________
 
Connie J. Miller, Asst. General Counsel
___________________________
 
101 S. Tryon Street, NC1-002-29-01
___________________________
  
Charlotte, North Carolina 28255

 
NON-DISTURBANCE AND ATTORNMENT AGREEMENT


THIS AGREEMENT is entered into as of ________________, 200___, between
____________________ ("Subtenant"), ________________________("Owner"), and Bank
of America, N.A., a national banking association (“Sublandlord”).


RECITALS


A.           Owner is the owner of that certain parcel of land described in
Exhibit A attached hereto and the improvements thereon (collectively, the
"Property").


B.           Sublandlord is the tenant of certain premises ("Premises") within
the Property pursuant to a lease dated _______________________ (the "Primary
Lease").


C.           Subtenant is the subtenant and Sublandlord is the sublandlord under
a certain sublease dated _____________________ (the "Sublease") for a portion of
the Premises as described therein (the "Sublet Premises").


D.           Owner, Sublandlord and Subtenant desire to enter into this
Agreement to set forth the obligations of each party hereto upon the expiration
or earlier termination of the Primary Lease, the Sublease or both.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Subtenant, Owner and
Sublandlord agree as follows:

 
1

--------------------------------------------------------------------------------

 


1.             Subtenant agrees for the benefit of Owner and Sublandlord that:


(a)           Subtenant shall not pay any rent or additional rent more than one
(1) month in advance;


(b)           Except as specifically provided in the Sublease, Subtenant will
not enter into any agreement for the cancellation of the Sublease or the
surrender of the Sublet Premises without Owner's prior written consent;


(c)           Subtenant will not enter into any agreement amending or modifying
the Sublease without the prior written consent of Owner, except for amendments
or modifications specifically contemplated in the Sublease for confirming the
Sublease commencement date, the rent commencement date, the term, the square
footage leased, the renewal or extension of the Sublease, or the subleasing of
additional space at the Property;


(d)           Subtenant will not terminate the Sublease because of a default
thereunder unless Subtenant shall have first given Owner written notice and a
reasonable opportunity to cure such default; and


(e)           Subtenant, upon receipt of notice from Owner that the Primary
Lease has expired or otherwise been terminated, shall thereafter pay to Owner
all rents, income and other sums then or becoming due under the Sublease, and
any such payments to Owner shall be credited against the rent or other
obligations due under the Sublease as if made to Sublandlord.


2.             If the event of the expiration or earlier termination of the
Primary Lease:


(a)           If Subtenant shall not then be in default in the payment of rent
or other sums due under the Sublease or be otherwise in material default under
the Sublease, the Sublease shall not terminate or be terminated and the rights
of Subtenant thereunder shall continue in full force and effect except as
provided in the Sublease or this Agreement;


(b)           Subtenant agrees to attorn to Owner as its substitute landlord;
Subtenant shall be bound under all of the terms, covenants and conditions of the
Sublease for the balance of the term thereof, including any renewal options
which are exercised in accordance with the terms of the Sublease;


(c)           If, notwithstanding any other provisions of this Agreement, the
termination of the Primary Lease results, in whole or in part, in the
termination of the Sublease, there shall be deemed to have been created a lease
between Owner and Subtenant on the same terms and conditions as the Sublease for
the remainder of the term of the Sublease, with renewal options, if any; and


(d)           If Subtenant shall not then be in default in the payment of rent
or other sums due under the Sublease or be otherwise in material default under
the Sublease, Owner shall be bound to Subtenant under all of the terms,
covenants and conditions of the Sublease.  Subtenant shall, from and after the
termination of the Primary Lease, have the same remedies against Owner for the
breach of the Sublease that Subtenant would have had under the Sublease against
Sublandlord if there had not been a termination of the Primary Lease; provided,
however, notwithstanding the foregoing or any other provision of this Agreement
Owner shall not be:


 (i)           Deemed to have acknowledged, solely as a result of such
termination, the validity of any then existing claims of Subtenant against
Sublandlord;

 
2

--------------------------------------------------------------------------------

 


(ii)           Liable for any representation or warranty set forth in the
Sublease nor for any act or omission of any landlord (including Sublandlord)
prior to the date of termination of the Primary Lease except for any repair and
maintenance obligations of a continuing nature as of the date of such
acquisition;


(iii)          Subject to any offsets or defenses which Subtenant might have
against any landlord (including, Sublandlord) prior to the date of termination
of the Primary Lease;


(iv)          Liable for the return of any security deposit under the Sublease
unless such security deposit shall have been actually deposited with Owner;


(v)           Bound to Subtenant subsequent to the date upon which Owner
transfers its interest in the Property to any third party;


(vi)          Liable to Subtenant under any indemnification provisions set forth
in the Sublease with respect to matters arising or accruing prior to the date of
the termination of the Primary Lease;


(vii)         Bound to Subtenant for the payment of any rent or additional rent
by Subtenant to any landlord (including Sublandlord) for more than one month in
advance; or


(viii)        Bound by any amendment or modification of the Sublease made
without the written consent of Owner except for amendments or modifications
specifically contemplated in the Sublease for confirming the lease commencement
date, the rent commencement date, the term, the square footage leased, the
renewal or extension of the Sublease, or the leasing of additional space at the
Property.


The provisions of this paragraph shall be effective and self-operative
immediately upon the expiration or earlier termination of the Primary Lease.


3.           Modification/Successors and Assigns.  This Agreement may not be
modified orally or in any other manner except by an agreement in writing signed
by the parties hereto or their respective successors in interest.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto,
their respective heirs, successors and assigns.  Upon expiration or earlier
termination of the Sublease, this Agreement shall terminate and be of no further
force or effect.


4.           Limited Liability.  In all events, the liability of Owner to
Subtenant shall be limited and restricted to its interest in the Property (in
the case of Owner) and shall in no event exceed such interest.


5.           Owner's Right to Notice of Default and Option to Cure.  Subtenant
will give written notice to Owner of any default by any landlord under the
Sublease (including Sublandlord) by mailing a copy of the same by certified
mail, postage prepaid, addressed as follows (or to such other address as may be
specified from time to time by Owner to Subtenant):


To Owner:
______________________________
 
______________________________
 
______________________________
 
______________________________


 
3

--------------------------------------------------------------------------------

 


Upon such notice, Owner shall be permitted and shall have the option, in its
sole and absolute discretion, to cure any such default during the period of time
during which the landlord would be permitted to cure such default, but in any
event Owner shall have a period of thirty (30) days after the receipt of such
notification to cure such default; provided, however, that in the event Owner is
unable to cure the default by exercise of reasonable diligence within such
30-day period, Owner shall have such additional period of time as may be
reasonably required by it to remedy such default with reasonable dispatch.


6.           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of North Carolina.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


Subtenant:


         
Attest:
     
By:
  
 
By:
  
Name:
  
   
its _________Secretary
Title:
  
   
[SEAL]
     
Sublandlord:
         
Bank of America, N.A.,
   
a national banking association
 
Attest:
     
By:
  
 
By:
  
Name:
  
   
its _________Secretary
Title:
  
   
[SEAL]
     
Owner:
         
  
 
Attest:
     
By:
  
 
By:
  
Name:
  
   
its__________Secretary
Title:
  
   
[SEAL]


 
4

--------------------------------------------------------------------------------

 


STATE OF _____________________
 
(subtenant)
     
COUNTY OF ___________________
   



I, the undersigned, a Notary Public in and for the State and County aforesaid,
do hereby certify that on this day personally appeared before me
_________________________, who being by me duly sworn says that he/she is the
____________ Secretary of __________________________, and that by authority duly
given and as the act of said corporation, the foregoing instrument was signed in
its name by __________________________, its ________________________, sealed
with its corporate seal, and attested by himself/herself as its _________
Secretary, as the act and deed of said corporation, in the capacity aforesaid.


Witness my hand and official seal, this ________ day of ___________________,
200___.


  
Notary Public



[NOTARIAL SEAL]


My Commission Expires:_______________


THE STATE OF ______________________
 
(sublandlord)
     
COUNTY OF ________________________
   



I, the undersigned, a Notary Public in and for the State and County aforesaid,
do hereby certify that on this day personally appeared before me
_________________________, who being by me duly sworn says that he/she is the
____________ Secretary of Bank of America, N.A., a national banking association,
and that by authority duly given and as the act of said bank, the foregoing
instrument was signed in its name by __________________________, its
________________________, sealed with its corporate seal, and attested by
himself/herself as its _________ Secretary, as the act and deed of said bank, in
the capacity aforesaid.


Witness my hand and official seal, this the ______ day of _________________,
200___.


  
Notary Public



[NOTARIAL SEAL]


My Commission Expires:_______________

 
5

--------------------------------------------------------------------------------

 


THE STATE OF _____________________
 
(owner)
     
COUNTY OF _______________________
   



I, the undersigned, a Notary Public in and for the State and County aforesaid,
do hereby certify that on this day personally appeared before me
_________________________, who being by me duly sworn says that he/she is the
____________ Secretary of __________________________, and that by authority duly
given and as the act of said corporation, the foregoing instrument was signed in
its name by __________________________, its ________________________, sealed
with its corporate seal, and attested by himself/herself as its _________
Secretary, as the act and deed of said corporation, in the capacity aforesaid.


Witness my hand and official seal, this the ______ day of __________________,
200__.


  
Notary Public



[NOTARIAL SEAL]


My Commission Expires:_______________

 
6

--------------------------------------------------------------------------------

 

Exhibit A to Non Disturbance and Attornment Agreement


Property Description

 
7

--------------------------------------------------------------------------------

 

EXHIBIT G
TO AMENDED AND RESTATED MASTER LEASE


[FORM OF SEPARATE LEASE]
 
At Closing, Purchaser, as landlord, and BofA, as tenant, must execute the
attached form of Lease Agreement as a “Separate Lease.” Prior to execution, the
document must be conformed to reflect the Leased Premises, Initial Term, Initial
Renewal Term and other particular items that are specific to the Property
subject to the Separate Lease.


LEASE AGREEMENT
 
BETWEEN
 
 _______________________________ (“LANDLORD”)


AND
 
BANK OF AMERICA, N.A. (“TENANT”)
 
Dated: ___________ __, 20__
 
BBD-1 Separate Lease Form
 
i

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
 
Exhibit A
 
Leased Premises, Building NRA, Leased Premises NRA, Tenant Occupancy
Percentages, Parking Area and Drive Through Banking Facility
Exhibit B
 
Form of Confidentiality Agreement
Exhibit C
 
Form of Subordination, Non-Disturbance and Attornment Agreement
Exhibit D
 
Janitorial Specifications
Exhibit E
 
Form of Estoppel Certificate
Exhibit F
 
Form of Subtenant Non-Disturbance Agreement
     
Schedule 1
 
Annual Basic Rent Factor Table
Schedule 2
 
Intentionally Omitted
Schedule 3
 
Description of Tenant’s Art

   
BBD-1 Separate Lease Form
 
ii

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
 
THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of ___________
by and between ____________________, a ________________ (hereinafter called
“Landlord”), and BANK OF AMERICA, N.A., a national banking association
(hereinafter called “Tenant”).
 
BACKGROUND
 
WHEREAS, an affiliate of First States Group, L.P. (such affiliate entity, “First
States”), as landlord, and Tenant, as tenant, are parties to a certain Master
Lease Agreement (as amended, the “Original Lease”) pursuant to which First
States leased to Tenant certain properties, including the Leased Premises (as
hereinafter defined); and
 
WHEREAS, First States has sold to Landlord the Building of which the Leased
Premises form a part, and Landlord and Tenant are entering into this Lease
pursuant to Section 9.3 of the Original Lease.
 
WHEREAS, on and after the Commencement Date of this Lease, the Original Lease
shall automatically and without further action of First States, Landlord, Tenant
or any other party, terminate and no longer be effective as to the Leased
Premises.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto intending to be legally bound hereby, agree as follows:


ARTICLE I
BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE
 
1.1 Basic Lease Information; Definitions.
 
(a)           The following Basic Lease Information is hereby incorporated into
and made a part of this Lease.  Each reference in this Lease to any information
and definitions contained in the Basic Lease Information shall mean and refer to
the information and definitions hereinbelow set forth.
 
Commencement Date:
 
____________ __, 20__ [Insert date of Separate Lease execution]
     
Expiration Date:
 
____________ __, 20__ [Insert date that is the last day of the month following
the fifth anniversary of the Commencement Date or, for a Continuing Term
Separate Lease, June 30, 2023]
     
Initial Term:
 
Commencing on the Commencement Date and, unless sooner terminated as herein
provided, ending on the Expiration Date.
     
Leased Premises:
 
That portion of the Property identified in Exhibit A being demised and leased to
Tenant hereunder.

   
BBD-1 Separate Lease Form
 
1

--------------------------------------------------------------------------------

 


Landlord’s Address for
Notices:
 
______________________________
______________________________
______________________________
______________________________
     
with a copy to:
 
______________________________
______________________________
______________________________
______________________________
     
Tenant’s Address for Notices:
 
Bank of America, N.A.
525 North Tryon
3rd Floor – Corporate Real Estate Department
NC1-023-03-03
Charlotte, NC 28255
Attention:  Property Services
Fax:  (704) 386-7339
     
with a copy to:
 
Bank of America, N.A.
101 S.Tryon Street
29th Floor
NC1-002-29-01
Charlotte, NC  28255
Attention:  Connie Miller, Assistant General Counsel
Fax:  (704) 388-4815
     
and to:
 
Trammell Crow Company
Second Floor
2850 North Federal Highway
Lighthouse Point, Florida 33064
FL6-572-02-01
Attention:  Chuck Dunn, Senior Vice President
Fax:  (954) 786-4405
     
           and to:
 
Bank of America, N.A.
525 North Tryon
3rd Floor
NC1-023-03-02
Charlotte, NC 28255
Attention:  Wade White, Senior Vice President
Fax:  (704) 388-0221

      
BBD-1 Separate Lease Form

 
2

--------------------------------------------------------------------------------

 


Interest Holder’s Address
for Notices:
 
______________________________
______________________________
______________________________
______________________________
     
with a copy to:
 
______________________________
______________________________
______________________________
______________________________

 
(b)           As used in this Lease, the following terms shall have the
respective meanings indicated below, and such meanings are incorporated in each
such provision where used as if fully set forth therein:
 
“AAA” shall mean the American Arbitration Association.
 
“Above Standard Services” shall have the meaning assigned to such term in
Section 3.1(c).
 
“Above Standard Services Rent” shall mean any and all charges required to be
paid by Tenant for Above Standard Services as expressed in Section 3.1(c).
 
“Additional Equipment” shall have the meaning assigned to such term in Section
3.5.
 
“Additional Rent” means Tenant’s Operating Expense Share, Tenant’s Tax Share,
Above Standard Services Rent and all other sums (other than Annual Basic Rent)
that Tenant is obligated to pay or reimburse to Landlord as required by the
terms of this Lease.
 
“Affiliate” or “Affiliates” means any person or entity controlling, controlled
by, or under common control with another such person or entity.  “Control” as
used herein shall mean the possession, direct or indirect, or the power to
direct or cause the direction, of the management and policies of such controlled
person or entity.  The ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities of, or possession of the right to vote
in, the ordinary direction of its affairs, more than fifty percent (50%) of the
voting interest in, any person or entity shall be presumed to constitute such
control.  In the case of Landlord (if Landlord is a partnership), the term
Affiliate shall also include any person or entity controlling or controlled by
or under common control with any general partner of Landlord or any general
partner of Landlord’s general partner.
 
“Alteration Threshold Amount” shall mean Five Hundred Thousand Dollars
($500,000.00) in aggregate alteration costs ongoing at any time, provided that
so long as Tenant’s Occupancy Percentage is at least fifty percent (50%), the
Alteration Threshold Amount shall equal One Million Dollars ($1,000,000.00) in
aggregate alterations costs.
   
BBD-1 Separate Lease Form

 
3

--------------------------------------------------------------------------------

 
 
“Annual Basic Rent” shall mean the annual basic rent payable by Tenant for the
Leased  Premises that are subject, from time to time, to the Lease, which Annual
Basic Rent shall be calculated as herein provided.  During the Initial Term and
any Initial Renewal Term of this Lease, the Annual Basic Rent shall be equal to
the Net Rentable Area of the Leased Premises multiplied by the Annual Basic Rent
Factor, except that the Annual Basic Rent for any Expansion Space shall equal
the Fair Market Rental Value of such Expansion Space as provided in Article
X.  During the Extended Renewal Terms of this Lease, the Annual Basic Rent shall
equal the Fair Market Rental Value of the Leased Premises as provided in Section
1.4(d);  provided, however, that the Annual Basic Rent Factor used to calculate
such Annual Basic Rent payable during an Extended Renewal Term shall not be
greater than the Annual Basic Rent Factor for such Extended Renewal Term as set
forth in Schedule 1 attached hereto.  [Note: In the event Tenant executes a
Continuing Term Separate Lease, references to Initial Renewal Term in this
definition shall be omitted.]
 
 “Annual Basic Rent Factor” shall mean the annual rate per square foot of Net
Rentable Area used to calculate the Annual Basic Rent.  A table of Annual Basic
Rent Factors, together with scheduled increases and decreases thereto, are set
forth on Schedule 1 hereto.
 
“Applicable Rate” shall mean an annual rate of interest equal to the lesser of
(i) the Prime Rate plus two percent (2%) and (ii) the maximum contract interest
rate per annum allowed by North Carolina law.
 
“Appraiser” shall mean an independent professional real estate appraiser, MAI or
equivalent, with at least ten (10) years’ experience appraising commercial real
estate comparable to the subject Property or Leased Premises, who shall be
associated with a nationally-recognized real estate services firm offering
appraisal services, with local offices in the region where the subject Property
is located, and which firm is not under contract with or otherwise so associated
with either Landlord or Tenant as to reasonably impair its or their ability to
render impartial judgments (it being agreed that an Appraiser that performs
residential or commercial property appraisals for Tenant in Tenant’s capacity as
a mortgage lender shall not be disqualified from serving as an Appraiser solely
as a result of such other relationship with Tenant).
 
“Approval Matters” shall have the meaning assigned to such term in Section
12.2(b).
 
“Arbitration Notice” shall have the meaning assigned to such term in Section
12.2(a).
 
“Art” shall have the meaning assigned to such term in Section 5.7.
 
“ATM” shall mean automated teller machine.
 
“Banking” shall have the meaning assigned to such term in Section 1.5.
 
“Binding ADR Dispute” shall have the meaning assigned to such term in Section
12.2(b).
 
“BOMA” shall mean the Building Owners and Managers Association.
       
BBD-1 Separate Lease Form

 
4

--------------------------------------------------------------------------------

 
 
“Budget” shall have the meaning assigned to such term in Section 2.4(a).
 
“Building” shall mean the building in which the Leased Premises is located.
 
“Building Operating Hours” shall mean from 7:00 a.m. to 7:00 p.m. on Mondays
through Fridays and from 8:00 a.m. to 2:00 p.m. on Saturdays, excepting
Holidays, provided that Building Operating Hours for Banking Center Properties
where Tenant’s Occupancy Percentage equals one hundred percent (100%) shall mean
the standard hours of operations for such Property as established, from time to
time, by Tenant.
 
“Building Rules” shall have the meaning assigned to such term in Section 4.4.
 
“Building Standard Services” shall have the meaning assigned to such term in
Section 3.1(a).
 
“Building Standards” shall mean materials of the type, quality and quantity
generally used throughout the Building and in Comparable Buildings.
 
“Bureau of Labor Statistics” shall mean the U.S. Department of Labor, Bureau of
Labor Statistics.
 
“Casualty” shall have the meaning assigned to such term in Section 6.3(a).
 
“Commencement Date” shall have the meaning assigned to such term in Section
1.1(a).
 
“Common Areas” shall mean all portions of the Property that are not intended to
be rented to a tenant, including interior corridors, elevators, mechanical
rooms, stairs, lobbies, lavatories, washrooms, exterior roadways, Parking Areas,
sidewalks, plazas, traffic lights, storm drainage facilities, rooftops,
landscaped areas, exterior walks and ramps, sanitary sewer, domestic and fire
water systems, fire protection installations, electric power and telephone
cables and lines and other utility connections, facilities and other
improvements (above and below ground) that are owned by Landlord and are now or
hereafter constructed on the Property for use in common by Landlord, Tenant and
other tenants located in the Building or for the common benefit of the
foregoing, including all such areas, facilities and systems denominated as
“Building Common Areas” and “Floor Common Areas” in the Measurement Standard.
 
“Communications Equipment” shall have the meaning assigned to such term in
Section 3.5.
 
“Comparable Buildings” shall mean a quality, age, location and construction that
is comparable to that of other buildings comparable to the Building within the
metropolitan area within which the Building is located.
 
“Cost Approved Sublease” shall have the meaning assigned to such term in Section
8(h).
 
“Damaged Property” shall have the meaning assigned to such term in Section
6.3(a).
       
BBD-1 Separate Lease Form

 
5

--------------------------------------------------------------------------------

 
 
“Demising Work” shall mean the construction by Tenant, if and to the extent
required as a result of Tenant’s vacation and surrender of FSG Sublet Space to
Landlord, of (i) all walls and other work required to demise, separate and
secure the Leased Premises from any portion of the Building that is not included
within the Leased Premises, (ii) all work, if and to the extent required as a
result of such demise, for (a) the creation of multi-tenant access to Building
Common Areas, facilities and systems necessary for the general office use of the
FSG Sublet Space, including multi-tenant access to the mechanical, electrical,
plumbing and other utility facilities and systems serving the FSG Sublet Space
or (b) at Tenant’s sole option, in lieu of creating multi-tenant access to
existing Building Common Areas, facilities or systems, Tenant may construct
replacements for Building Common Areas, facilities or systems necessary for the
general office use of the FSG Sublet Space and (iii) to provide proper and
lawful means of ingress and egress to the FSG Sublet Space.  Notwithstanding the
foregoing, Tenant will not be obligated to (i) make any alterations or
improvements to demise the Leased Premises on floors of the Building that are
and shall continue to be leased by Tenant as full floors, (ii) make any
alterations or improvements to floors that do not contain any Leased Premises or
(iii) bring the Property into compliance with building codes or other Legal
Requirements, except to the extent required by any Governmental Authority as
being necessary to perform the Demising Work.  All Demising Work shall be
performed in conformity with the requirements of Section 5.9.  [Note: This
definition is to be included in all Continuing Term Separate Leases.]
 
“Drive-Through Banking Facility” shall mean the portion of the Leased Premises,
if any, identified as a Drive-Through Banking Facility in Exhibit A.
 
“Enforcement” shall have the meaning assigned to such term in Section 7.7.
 
 “Expansion Rights” shall have the meaning assigned to such term in Section
10.4.
 
“Expansion Space” shall have the meaning assigned to such term in Section 10.4.
 
“Expansion Space Acceptance” shall have the meaning assigned to such term in
Section 10.4.
 
“Expiration Date” shall have the meaning assigned to such term in Section
1.1(a).
 
“Extended Renewal Option(s)” shall have the meaning assigned to such term in
Section 1.4(b).
 
“Extended Renewal Term(s)” shall have the meaning assigned to such term in
Section 1.4(b).
 
“Event of Default” shall have the meaning assigned to such term in Section
7.1(a).
 
“Facility Manager” shall have the meaning assigned to such term in Section 3.6.
       
BBD-1 Separate Lease Form

 
6

--------------------------------------------------------------------------------

 

“Fair Market Rental Value” shall mean the fair market rental value, as of the
date the determination is made, that would be obtained in an arm’s-length net
lease (i.e., net of all operating expenses, real estate taxes, utilities and
other pass-throughs) between an informed and willing tenant (other than a tenant
in possession) and an informed and willing landlord, neither of whom is under
any compulsion to enter into such transaction, for space in Comparable Buildings
that is comparable in size, location and quality to the Leased Premises, for a
comparable term.  Such Fair Market Rental Value shall be calculated assuming
that (i) the Leased Premises are in the condition and state of repair required
under the Lease, (ii) Tenant is in compliance with the requirements of the Lease
and (iii) Tenant will accept the Leased Premises in “AS-IS” condition.  In
determining the Fair Market Rental Value for the Property, the Appraiser shall
give due consideration, to and make any necessary adjustments to the rentals
paid at Comparable Buildings in light of, the following factors: (i) Tenant will
not receive, and Landlord will not pay, any tenant improvement, relocation,
moving or other allowance, rent abatement or other reduced or free rent period
or any other allowance or concession in connection with Tenant’s leasing of the
Leased Premises, (ii) except as expressly provided herein with respect to
Expansion Space, Tenant’s obligation to pay Rent commences on the date
possession of the Leased Premises are delivered to Tenant, (iii) Landlord will
not pay any brokers’ fee or commission in connection with Tenant’s leasing of
the Leased Premises, (iv) the Landlord’s inclusion, and Tenant’s payment, of
amortized capital expenditures in Operating Expenses to the extent provided in
this Lease and (v) the creditworthiness of Tenant and the tenants at Comparable
Buildings.  For Expansion Space only, the Fair Market Rental Value shall be
determined without regard to the value added by any alterations or improvements
made to such space by Tenant after it was added to the Lease Premises as
provided in Article X.
 
“Final Drawings” shall have the meaning assigned to such term in Section
5.9(b).    [Note: This definition is to be included in all Continuing Term
Separate Leases.]
 
“Final Space Plans” shall have the meaning assigned to such term in Section
5.9(a).  [Note: This definition is to be included in all Continuing Term
Separate Leases.]
 
“Floor Common Area” shall have the meaning assigned to such term in the
Measurement Standard.
 
“Force Majeure Events” means events beyond Landlord’s or Tenant’s (as the case
may be) control, which shall include all labor disputes, governmental
regulations or controls, war, fire or other casualty, inability to obtain any
material or services, acts of God, or any other cause not within the reasonable
control of Landlord or Tenant (as the case may be).  The times for performance
set forth in this Lease (other than for monetary obligations of a party) shall
be extended to the extent performance is delayed by Force Majeure Events.
 
“FSG Sublet Space” shall have the meaning assigned to such term in Section
8.3(a). [Note: This definition is to be included only in the event that Tenant
executes a Continuing Term Separate Lease.]
 
“GAAP” shall mean generally accepted accounting principles, consistently
applied.
       
BBD-1 Separate Lease Form

 
7

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means the United States, the state, county, city and
political subdivision in which a Property is located or that exercises
jurisdiction over the Property, Landlord or Tenant, and any agency, department,
commission, board, bureau or instrumentality of any of the foregoing that
exercises jurisdiction over the Property, Landlord or Tenant.
 
“Gross Revenue” for the Property shall mean all gross income generated in
connection with the Property, including basic rents, additional rents and other
charges collected from Tenant and other tenants or occupants of the Property and
income from services, coin operated vending machines and telephones, parking
facilities, but excluding (i) security deposits, unless and not until such
deposits are applied as rental income, (ii) interest on bank accounts for the
operation of the Property, (iii) proceeds from the sale or refinancing of the
Property, (iv) insurance proceeds or dividends received from any insurance
policies pertaining to physical loss or damage to the Property, (v) condemnation
awards or payments received in lieu of condemnation of the Property, and (vi)
any trade discounts and rebates received in connection with the purchase of
personal property or services in connection with the operation of the Property.
 
“Hazardous Materials” means any flammable materials, explosive materials,
radioactive materials, asbestos-containing materials, the group of organic
compounds known as polychlorinated biphenyls and any other hazardous, toxic or
dangerous waste, substance or materials defined as such in (or for purposes of)
the federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §§ 9601 to 9675,  the federal Hazardous Materials
Transportation Act, 42 U.S.C. §§ 5101 to 5127, the federal Solid Waste Disposal
Act as amended by the Resources Conservation and Recovery Act of 1976, 42 U.S.C.
§§ 6901 to 6992k, the federal Toxic Substance Control Act, 15 U.S.C. §§ 2601 to
2692 or any other Legal Requirement from time to time in effect regulating,
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material.
 
“Holidays” shall mean New Year’s Day, Martin Luther King Day, Presidents’ Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving Day,
Christmas Day and any and all other dates observed as bank holidays by national
banks.  If, in the case of any holiday described above, a different day shall be
observed than the respective day described above, then that day that constitutes
the day observed by national banks in the state in which the Property is located
on account of such holiday shall constitute the Holiday under this Lease.
 
“HVAC” shall mean heating, ventilating and air conditioning.
 
“Initial Renewal Option(s)” shall have the meaning assigned to such term in
Section 1.4(a). [Note: To be omitted from Continuing Term Separate Lease.]
 
“Initial Renewal Term(s)” shall have the meaning assigned to such term in
Section 1.4(a).  [Note: To be omitted from Continuing Term Separate Lease.]
 
“Initial Term” shall have the meaning assigned to such term in Section 1.1(a).
       
BBD-1 Separate Lease Form

 
8

--------------------------------------------------------------------------------

 
 
“Interest Holder” shall have the meaning assigned to such term in Section 7.7.
 
“JAMS” shall mean Judicial Arbitration & Mediation Services, Inc.
 
 “Land” shall mean the parcel(s) of land identified on Exhibit A on which the
Building, Common Areas, Drive-Through Banking Facilities and Parking Areas, if
any, and other elements of the Property are located.
 
“Landlord” shall have the meaning assigned to such term in the parties
paragraph.
 
“Landlord Default” shall have the meaning assigned to such term in Section
7.1(f).
 
“Landlord Designated Submanager” shall have the meaning assigned to such term in
Section 3.6.
 
“Landlord Expansion Response” shall have the meaning assigned to such term in
Section 10.2.
 
“Lease” shall have the meaning assigned to such term in the parties paragraph.
 
“Leased Premises” shall have the meaning assigned to such term in Section
1.1(a).
 
“Lease Year” means each one (1) year period following the Commencement Date;
provided that the first Lease Year shall commence on the Commencement Date and
end on June 30, 2006; the second Lease Year commences upon the expiration of the
first Lease Year and ends one (1) year later; and all subsequent Lease Years
shall commence upon the expiration of the prior Lease Year, except that the last
Lease Year during the Term ends on the last day of the Term.
 
“Legal Requirements” means any law, statute, ordinance, order, rule, regulation
or requirement of a Governmental Authority.
 
“Major Dispute” shall have the meaning assigned to such term in Section 12.2(c).
 
“MAI” means Member of the Appraisal Institute.
 
 “Measurement Standard” shall mean the Standard Method for Measuring Floor Area
in Office Buildings, ANSI/BOMA Z65.1-1996, as promulgated by BOMA.
 
“Net Rentable Area” shall mean, as applicable, the net rentable areas of the
Leased Premises and the Buildings, determined in conformity with the Measurement
Standard.  The stipulated and final Net Rentable Areas of the Leased Premises
and the Buildings are as specified in Exhibit A.
 
“Non-Removable Improvements” shall have the meaning assigned to such term in
Section 5.3.
 
“Notice Parties” shall mean the parties identified in Section 1.1(a), and any
successor or additional party as a Notice Party may from time to time designate,
as parties entitled to receive written notices under this Lease.
       
BBD-1 Separate Lease Form

 
9

--------------------------------------------------------------------------------

 
 
“Notice to Vacate” shall have the meaning assigned to such term in Section 11.1.
 
“Occupancy Percentage” shall mean a fraction, expressed as a percentage, the
numerator of which is the Net Rentable Area of the Leased Premises in the
Building at the time the determination is made, and the denominator of which is
Net Rentable Area of the Building, all as set forth on Exhibit A hereto, as
amended from time to time.  The Occupancy Percentage for the Property shall be
re re-calculated each time there is a change in the Net Rentable Area of the
Leased Premises or the Building at such Property.
 
“Operating Expenses” shall have the meaning assigned to such term in Section
2.2(b).
 
“Operating Expense Statement” shall have the meaning assigned to such term in
Section 2.2(f).
 
“Outside Completion Date” shall have the meaning assigned to such term in
Section 6.3(d).
 
“Owner” shall have the meaning assigned to such term in Section 7.7.
 
“Parking Areas” shall mean those parking stalls as indicated on Exhibit A,
together with any connecting walkways, covered walkways, tunnels, or other means
of access to the Building, and any additional minor improvements now or
hereafter located on the Land related to the foregoing facilities.
 
“Pre-Committed Space” shall have the meaning assigned to such term in Section
10.1.
 
“Preliminary Drawings” shall have the meaning assigned to such term in Section
5.9(b).  [Note: This definition is to be included in all Continuing Term
Separate Leases.]
 
“Preliminary Space Plans” shall have the meaning assigned to such term in
Section 5.9(a).  [Note: This definition is to be included in all Continuing Term
Separate Leases.]
 
“Prime Rate” shall mean the “prime rate” announced by Bank of America, N.A., or
its successor, from time to time (or if the Prime Rate is discontinued, the rate
announced as that being charged to said bank’s most credit-worthy commercial
borrowers).
       
BBD-1 Separate Lease Form

 
10

--------------------------------------------------------------------------------

 

“Prohibited Uses” shall mean (i) any use that emits an obnoxious odor, noise or
sound that can be heard or smelled outside of the premises; (ii) any use in
violation of zoning regulations or any other governmental restrictions
applicable to the Property; (iii) any operation primarily used as a warehouse or
storage facility, assembling or manufacturing, distilling, refining, rendering,
processing, smelting, agricultural or mining operations; (iv) any mobile home
park or sales, trailer court, labor camp, junk yard or stockyard; (v) any
central laundry, dry cleaning plant or laundromat; provided, however, this
prohibition shall not be applicable to on-site services oriented only to pickup
and delivery by consumers; (vi) any automobile, truck, trailer or recreational
vehicle sales, leasing, display, repair or body shop; (vii) any living quarters,
sleeping apartments, hotel or lodging rooms; (viii) veterinary hospitals, animal
raising or breeding facilities, animal boarding facilities or pet shops; (ix)
mortuaries or funeral homes; (x) any establishment that sells, rents or exhibits
pornographic materials; (xi) massage parlors or any form of sexually oriented
business (including novelty merchandise sales); (xii) bars, taverns or brew
pubs; (xiii) flea markets, amusement or video arcades, computer game rooms, pool
or billiard halls, bingo halls, dance halls, discos or night clubs; (xiv) sales
of paraphernalia for use with illicit drugs; (xv) carnivals, amusement parks or
circuses; (xvi) pawn shops, auction houses, second hand stores, consignment
shops, army/navy surplus stores or gun shops; (xvii) gambling facilities or
sports betting parlor; (xviii) churches, synagogues or other places of worship;
(xix) assembly halls or meeting facilities; (xx) technical or vocational schools
or any other operation primarily engaged in education or training activities;
(xxi) medical clinics, abortion clinics, medical laboratories or screening
facilities; (xxii) any agency (public or private) providing health, welfare,
social or human services, or (xxiii) tattoo parlors, fortune telling or
spiritual readings; (xxiv) facilities that collect donated goods and products;
(xxv) bowling alleys, skating rinks, archery or gun ranges, (xxvi) postal
facilities, tax collectors, tag agencies, jails or detention centers,
courthouses or any other form of agency dealing with civil authority, (xvii)
fitness centers (unless consented to by the party entitled to object to the
Prohibited Use) and (xxviii) any use that, by its nature (even if such use is
legally permissible), would result in parking or traffic flow on the Property
being materially adversely affected or that will attract a volume, frequency or
type of visitor or employee to the Building that is not consistent with the
standards of Comparable Buildings or that would impose an excessive demand on or
use of the facilities or services of the Building.  Notwithstanding the
foregoing, the term “Prohibited Uses” shall not include (but only as to the
party conducting such use for so long as such party continues such use) any use
lawfully conducted by Tenant or a third party occupant of space within the
Property on the Commencement Date.
 
“Property” means the Land, the Building, the Common Areas, including the Parking
Areas, any Drive-Through Banking Facilities, and any and all additional
improvements now or hereafter located on the Land that serve the Building, the
Common Areas, including the Parking Areas, any Drive-Through Banking Facilities
or the tenants of the Building generally.
 
“Qualified Damage” shall have the meaning assigned to such term in Section
6.3(b).
 
“Real Estate Taxes” shall have the meaning assigned to such term in Section
2.3(b).
 
“Remedial Work” means the removal, relocation, elimination, remediation or
encapsulation of Hazardous Materials from all or any portion of the Leased
Premises or the Common Areas and, to the extent thereby required, the
reconstruction and rehabilitation of the Leased Premises or the Common Areas
pursuant to, and in compliance with this Lease.
 
“Renewal Option(s)” shall mean the Initial Renewal Option(s) and the Extended
Renewal Option(s).  [Note: Reference to Initial Renewal Option(s)in this
definition to be omitted from Continuing Term Separate Lease.]
       
BBD-1 Separate Lease Form
 
11

--------------------------------------------------------------------------------

 

“Renewal Option Notice Date” shall mean, with respect to a Renewal Option, the
date on which Tenant sends written notice of exercise of such Renewal Option to
Landlord as provided in Section 1.4.
 
“Renewal Premises” shall have the meaning assigned to such term in Section
1.4(b).
 
“Renewal Terms” shall mean the Initial Renewal Term(s) and the Extended Renewal
Term(s).  [Note: Reference to Initial Renewal Term(s) to be omitted from this
definition in a Continuing Term Separate Lease.]
 
“Rent” means Annual Basic Rent and Additional Rent.
 
“Requesting Party” shall have the meaning assigned to such term in Section
12.1(a).
 
“Responding Party” shall have the meaning assigned to such term in Section
12.1(a).
 
“ROFO Eligible Conditions” shall have the meaning assigned to such term in
Section 9.2.
 
“ROFO Eligible Property” shall have the meaning assigned to such term in Section
9.2.
 
 “Security Areas” shall have the meaning assigned to such term in Section 4.2.
 
“Self-Insurance Net Worth Test” shall mean, as of any date, that (i) Tenant has
a net worth of at least $1,000,000,000.00 and (ii) Tenant’s long-term senior
unsecured debt obligations are rated at least BBB (or its equivalent) by S&P and
Baa2 (or its equivalent) by Moody’s at of that date; provided that if Tenant is
rated by only one of S&P or Moody’s, such obligations shall have such rating
from S&P or Moody’s, as the case may be, and a comparable rating from another
nationally-recognized rating agency.
 
“Service Failure” shall have the meaning assigned to such term in Section
3.1(e).
 
 “Sublet Space” shall have the meaning assigned to such term is Section 8.1(b).
 
“Subtenant Non-Disturbance Agreement” shall mean a written agreement
substantially in the form attached as Exhibit F hereto among Landlord, Tenant,
and any Interest Holders pursuant to which Landlord and such Interest Holders
agree not to disturb such subtenant’s possessory and other rights under the
Sublease, and such subtenant agrees to attorn to and recognize Landlord,
notwithstanding any expiration or earlier termination of the Term of this Lease
prior to the expiration or earlier termination of the term of the Sublease,
except to the extent that such possessory or other rights can be disturbed or
terminated as provided in the Sublease.
 
“Tax Statement” shall have the meaning assigned to such term in Section 2.3(a).
 
 “Tenant” shall have the meaning assigned to such term in the parties paragraph.
 
“Tenant’s Business Equipment” shall have the meaning assigned to such term in
Section 5.3.
       
BBD-1 Separate Lease Form
 
12

--------------------------------------------------------------------------------

 

“Tenant Designated Submanager” shall have the meaning assigned to such term in
Section 3.6.
 
“Tenant Expansion Notice” shall have the meaning assigned to such term in
Section 10.1.
 
“Tenant Managed Property” shall have the meaning assigned to such term in
Section 3.6.
 
“Tenant’s Operating Expense Share” shall have the meaning assigned to such term
in Section 2.2(a).
 
“Tenant’s Tax Share” shall have the meaning assigned to such term in Section
2.3(a).
 
“Term” shall have the meaning assigned to such term in Section 1.3.
 
“Transfer Notice” shall have the meaning assigned to such term in Section
8.1(b).
 
“Vacate Period” shall have the meaning assigned to such term in Section 5.8.
 
“VARA” means the Visual Artists Rights Act of 1990, as amended.
 
As used in this Lease, (i) the phrase “and/or” when applied to one or more
matters or things shall be construed to apply to any one or more or all thereof
as the circumstances warrant at the time in question, (ii) the terms “herein,”
“hereof,” “hereunder” and words of similar import, shall be construed to refer
to this Lease as a whole, and not to any particular Article or Section, unless
expressly so stated, (iii) the terms “include” and “including”, whenever used
herein, shall mean “including without limitation” or “including but not limited
to,” except in those instances where it is expressly provided otherwise, (iv)
the term “person” shall mean a natural person, a partnership, a corporation, a
limited liability company, and/or any other form of business or legal
association or entity, and (v) the term “alterations” shall mean any
alterations, additions, removals and/or any other changes.
 
1.2 Leased Premises.  Subject to and upon the terms hereinafter set forth,
Landlord does hereby lease and demise to Tenant, and Tenant does hereby lease
and take from Landlord, the Leased Premises.  The initial Leased Premises are
described in Exhibit A hereto.  Tenant shall be entitled to the following as
appurtenances to the Leased Premises, all at no cost to Tenant, other than as
provided in Section 2.2 or Section 3.1 below: (a) the right to use, and to
permit Tenant’s employees and invitees to use (i) on an exclusive basis, the
dedicated Parking Areas, if any, identified on the Exhibit A and the elevator
lobbies, corridors, restrooms, telephone, electric and other utility closets on
floors leased entirely by Tenant and (ii) on a non-exclusive basis (in common
with Landlord and other tenants or occupants of the Property, and their
respective employees and invitees), the balance of the Parking Areas and all the
other Common Areas (excluding Floor Common Areas, systems and facilities on
and/or serving floors that do not include Leased Premises, but including risers
wherever located throughout the Buildings); (b) all rights and benefits
appurtenant to, or necessary or incidental to, the use and enjoyment of the
Leased Premises by Tenant for the purposes permitted by Section 1.5, including
the right of Tenant, its employees and invitees, in common with Landlord and
other persons, to use any non-exclusive easements and/or licenses in, about or
appurtenant to the Property, including the non-exclusive right to use any
walkways, tunnels, and skywalks connected to the Property; and (c) all other
rights and benefits provided to Tenant with respect to the Property pursuant to
this Lease (including the rights granted to Tenant to use the roof of the
Building, and other portions of the Property located outside of the Leased
Premises, pursuant to Section 3.5 hereof).
       
BBD-1 Separate Lease Form

 
13

--------------------------------------------------------------------------------

 

1.3 Term.  The Initial term of this Lease shall be as described in Section
1.1(a), which Initial Term may be renewed and extended as provided in Section
1.4 (the Initial Term and, to the extent renewed and extended, any such Renewal
Terms are hereinafter collectively called the “Term”).  Tenant is in possession
of the Leased Premises as of the date of this Lease and shall accept the Leased
Premises in its “AS-IS” condition on the Commencement Date, subject to all
applicable Legal Requirements, covenants and restrictions.  Landlord has made no
representation or warranty regarding the suitability of the Leased Premises or
the Building for the conduct of Tenant’s business, and Tenant waives (a) any
implied warranty that the Leased Premises or the Building are suitable for
Tenant’s intended purposes, (b) any right of Tenant to claim that the Leased
Premises are not now or in the future in compliance with Legal Requirements
(except to the extent that any such future non-compliance with Legal
Requirements within the Leased Premises was caused by any act or omission of
Landlord, or its agents, servants or employees) and (c) any right of Tenant to
claim that the Building is not in compliance with Legal Requirements in effect
on the Commencement Date.  Except as otherwise expressly set forth in this Lease
to the contrary, in no event shall Landlord have any obligation for any defects
in effect on the Commencement Date in the Leased Premises or the Building or any
limitation on their respective uses.
 
1.4 Options to Renew; Special Notice of Non-Renewal.
 
(a)           Subject to the conditions hereinafter set forth, Tenant is hereby
granted options (individually, a “Initial Renewal Option” and, collectively, the
“Initial Renewal Options”) to renew the Term (including with respect to any
Expansion Space) for two (2) successive periods of five (5) years and one (1)
period of __________ (__) years and __________ (__) months ending on June 30,
2023 (individually, an “Initial Renewal Term” and collectively the “Initial
Renewal Terms”).  The first Initial Renewal Term shall commence at the
expiration of the Initial Term, and each subsequent Initial Renewal Term shall
commence at the expiration of the prior Initial Renewal Term.  Tenant shall
exercise its options to renew, if at all, by delivering notice of such election
to Landlord not later than twelve (12) months prior to the expiration of the
Initial Term or the expiration of the then current Initial Renewal Term, as the
case may be.  IN ORDER TO PREVENT TENANT’S INADVERTENT FORFEITURE OF ANY THEN
REMAINING INITIAL RENEWAL OPTION, IF TENANT SHALL FAIL TO TIMELY EXERCISE ANY
AVAILABLE INITIAL RENEWAL OPTION, TENANT’S RIGHT TO EXERCISE SUCH INITIAL
RENEWAL OPTION SHALL NOT LAPSE UNTIL LANDLORD SHALL DELIVER TO TENANT WRITTEN
NOTICE THAT SUCH NOTICE OF EXERCISE HAS NOT BEEN DELIVERED AND TENANT SHALL
THEREAFTER FAIL TO EXERCISE SUCH INITIAL RENEWAL OPTION WITHIN TEN (10) DAYS
FOLLOWING THE DELIVERY OF SUCH NOTICE.  The Annual Basic Rent to be paid by
Tenant for the Leased Premises (other than Leased Premises originally added as
Expansion Space) during any Initial Renewal Term shall be the same as the Annual
Basic Rent paid by Tenant immediately prior to the commencement of such Initial
Renewal Term, subject to increase as provided in Schedule 1 attached
hereto.  The Annual Basic Rent to be paid by Tenant for any Leased Premises
originally added as Expansion Space shall equal the Fair Market Rental Value of
such Leased Premises during the applicable Initial Renewal Term.  [Note: For
Continuing Term Separate Lease, Section 1.4(a) to be marked “Intentionally
Omitted” and any subsequent references thereto shall be deleted.]
       
BBD-1 Separate Lease Form

 
14

--------------------------------------------------------------------------------

 

(b)           Subject to the conditions hereinafter set forth, Tenant is hereby
granted options (individually, a “Extended Renewal Option” and, collectively,
the “Extended Renewal Options”) to renew the Term with respect to all or a
portion of the Leased Premises (any such premises, the “Renewal Premises”) for
six (6) successive periods of five (5) years each (individually, an “Extended
Renewal Term” and collectively the “Extended Renewal Terms”); provided that the
Term of this Lease shall not extend beyond June 30, 2053.
 
(c)           The first Extended Renewal Term shall commence at the expiration
of the Initial Renewal Term, and each subsequent Extended Renewal Term shall
commence at the expiration of the prior Extended Renewal Term.  Tenant shall
exercise its options to renew, if at all, by delivering notice of such election
to Landlord not later than twelve (12) months prior to the expiration of the
Initial Renewal Term or the expiration of the then current Extended Renewal
Term, as the case may be.  IN ORDER TO PREVENT TENANT’S INADVERTENT FORFEITURE
OF ANY THEN REMAINING EXTENDED RENEWAL OPTION, IF TENANT SHALL FAIL TO TIMELY
EXERCISE ANY AVAILABLE EXTENDED RENEWAL OPTION, TENANT’S RIGHT TO EXERCISE SUCH
EXTENDED RENEWAL OPTION SHALL NOT LAPSE UNTIL LANDLORD SHALL DELIVER TO TENANT
WRITTEN NOTICE THAT SUCH NOTICE OF EXERCISE HAS NOT BEEN DELIVERED AND TENANT
SHALL THEREAFTER FAIL TO EXERCISE SUCH EXTENDED RENEWAL OPTION WITHIN TEN (10)
DAYS FOLLOWING THE DELIVERY OF SUCH NOTICE.  [Note: In the event Tenant executes
a Continuing Term Separate Lease, references in this Section 1.4(c) to “Initial
Renewal Term” shall be changed to “Initial Term”.]
 
(d)           The Annual Basic Rent to be paid by Tenant for the Renewal
Premises (other than Renewal Premises originally added to the Leased Premises as
Expansion Space) shall equal the lesser of (i) the Annual Basic Rent determined
by using the Annual Basic Rent Factor for the applicable Extended Renewal Term
as set forth in Schedule 1 attached hereto and (ii) the Fair Market Rental Value
of the Renewal Premises during the applicable Extended Renewal Term.  The Annual
Basic Rent to be paid by Tenant for the Renewal Premises originally added to the
Leased Premises as Expansion Space shall equal the Fair Market Rental Value of
the Renewal Premises during the applicable Extended Renewal Term.
 
(e)           Within thirty (30) days following the Renewal Option Notice Date
for any Extended Renewal Term, Landlord shall deliver to Tenant, a proposal
setting forth Landlord’s determination of the Fair Market Rental Value for the
Renewal Premises during the applicable Extended Renewal Term.  For thirty (30)
days thereafter, Landlord and Tenant shall negotiate in good faith to reach
agreement as to the Fair Market Rental Value for the Renewal Premises.  Tenant’s
leasing of the Renewal Premises shall be upon the same terms and conditions as
set forth in this Lease, except (i) the Annual Basic Rent during the Extended
Renewal Term shall be determined as specified in Sections 1.4(d) and (f) and
(ii) the leasehold improvements for the space in question will be provided in
their existing condition, on an “AS-IS” basis at the time the Renewal Term
commences.  Once established, the Annual Basic Rent for the applicable Extended
Renewal Term will remain fixed for each five (5) year Extended Renewal Term, and
be paid monthly in advance.
       
BBD-1 Separate Lease Form
 
15

--------------------------------------------------------------------------------

 

(f)           If Landlord and Tenant are unable to reach a definitive agreement
as to the Fair Market Rental Value applicable to Renewal Premises within sixty
(60) days following the Renewal Option Notice Date for the applicable Extended
Renewal Term, the Fair Market Rental Value will be submitted for resolution in
accordance with the provisions of this Section 1.4(f).  Within seventy-five (75)
days following the Renewal Option Notice Date for the applicable Extended
Renewal Term (or, if later, within fifteen (15) days following the date on which
either Landlord or Tenant notifies the other party in writing that such
notifying party desires to have the Annual Basic Rent for a Extended Renewal
Term determined by appraisal), Landlord and Tenant shall each select and engage
an Appraiser to determine the Fair Market Rental Value of the Renewal
Premises.  If either party fails to select and engage an Appraiser within such
time, if such failure continues for more than five (5) business days following
such party’s receipt of written notice that states in all capital letters (or
other prominent display) that such party has failed to select an Appraiser as
required under the Lease and will be deemed to have waived certain rights
granted to it under the Lease unless it selects an Appraiser within five (5)
business days, the Fair Market Rental Value will be determined by the Appraiser
engaged by the other party.  Each Appraiser shall prepare an appraisal report
and submit it to both Landlord and Tenant within thirty (30) days following the
date on which the last Appraiser was selected.  If the higher of the two
appraisals of Fair Market Rental Value does not exceed one hundred five percent
(105%) of the lower of the two appraisals of Fair Market Rental Value, then the
average of the two (2) appraisals shall be the Fair Market Rental Value for the
Renewal Premises.  If the higher of the two appraisals of Fair Market Rental
Value exceeds 105% of the lower of the two appraisals of Fair Market Rental
Value, then within seven (7) days after receipt by Landlord and Tenant of both
appraisal reports, the Appraisers selected by Landlord and Tenant shall agree on
a third Appraiser to determine Fair Market Rental Value.  The third Appraiser
shall not perform a third appraisal, but shall, within ten (10) days after his
or her designation, select one (1) of the two (2) appraisals already performed,
whichever of the two appraisals the third Appraiser determines to be closest to
Fair Market Rental Value, as the controlling determination of the Fair Market
Rental Value.  The decision of the third Appraiser shall be conclusive, and,
subject to the limitations expressed in herein, shall be the Fair Market Rental
Value for the Renewal Premises for the Extended Renewal Term.  Each party shall
pay the costs of its Appraiser and one-half of the cost of the third
Appraiser.  The instructions to the Appraisers with respect to the determination
of the Fair Market Rental Value applicable to such space will be to determine
the Fair Market Rental Value for such space as of the relevant Extended Renewal
Term, assuming that such space will be leased on an “AS-IS” basis.  Within
thirty (30) days following the determination of the Fair Market Rental Value,
Tenant shall elect one (1) of the following options:  (A) to revoke the exercise
of the subject Extended Renewal Option, in which event, the Term of this Lease
shall automatically, and without further action of Landlord or Tenant, expire on
the later of (1) the expiration of the then existing Term or (2) the last day of
the calendar month that is six (6) months following the month in which Tenant’s
notice of revocation was given to Landlord or (B) to renew the Lease at the rate
to be determined in accordance with this Section 1.4(f) after the Fair Market
Rental Value has been determined by appraisal.  If Tenant fails to exercise any
of the foregoing options within the thirty (30) day period, Tenant shall be
deemed to have elected option (A).  If Tenant has elected option (B), Tenant
thereby shall have irrevocably exercised its right to renew the Term and Tenant
may not thereafter withdraw the exercise of the Extended Renewal Option; in such
event the renewal of this Lease shall be upon the same terms and conditions of
this Lease, except (i) the Annual Basic Rent during the Extended Renewal Term
shall be determined in accordance with the foregoing provisions and (ii) the
leasehold improvements for the space in question will be provided in their
existing condition, on an “AS-IS” basis at the time the Renewal Term
commences.  If the Annual Basic Rent for a Extended Renewal Term has not been
determined prior to the commencement of such Extended Renewal Term, Tenant shall
pay to Landlord as of the commencement of the Extended Renewal Term the same
Annual Basic Rent as Tenant was paying immediately prior to the commencement of
the Extended Renewal Term, subject to adjustment upon final determination.  Once
established, the Annual Basic Rent for the Extended Renewal Term will remain
fixed for each five (5) year Extended Renewal Term, and be paid monthly in
advance.
       
BBD-1 Separate Lease Form
 
16

--------------------------------------------------------------------------------

 

(g)           Notwithstanding anything to the contrary contained in this Section
1.4, Tenant’s failure to give the required renewal notice in conformity with the
requirements of Section 1.4(a) and (c) shall render the upcoming and all
subsequent Renewal Options for the Leased Premises, if there be any, null and
void.
 
1.5 Use.  Each of the Leased Premises may be used and occupied by Tenant (and
its permitted assignees and subtenants) only for banking and related uses and
general business office purposes and such other lawful purposes as are
consistent with banking and general office uses being made from time to time by
tenants of the Building.  In addition, Tenant may maintain (for use by Tenant
and its employees, customers, and invitees):  (a) conference and/or meeting
facilities, (b) libraries, (c) non-retail coffee bars, (d) support staff
facilities (including word processing and copy facilities), (e) lunchrooms and
kitchen facilities for use by Tenant and its employees and invitees, including
vending machines and microwave ovens for use by Tenant and its employees and
invitees, subject, however, to Legal Requirements, (f) storage space incidental
to banking and general business office purposes only, (g) bank and storage
vaults, (h) cash vault, (i) telephone call centers, (j) retail banking
facilities and (k) any lawful purpose for which the Leased Premises were used on
the Commencement Date.  Tenant is not obligated to maintain occupancy in all or
any portion of the Leased Premises.  For purposes of this Section 1.5, the term
“banking” shall be deemed to include all traditional banking activities as well
as the sale of insurance and annuities of all types, trust services, investment
and financial advice, and the sale of securities.  Notwithstanding the
foregoing, throughout the Term, Tenant shall not use, or permit the use of, the
Leased Premises (or any part thereof) for any Prohibited Uses.  If Tenant
receives notice of any material directive, order, citation or of any violation
of any Legal Requirement or any insurance requirement, Tenant shall endeavor to
promptly notify Landlord in writing of such alleged violation and furnish
Landlord with a copy of such notice.
 
1.6 Survival.  Any claim, cause of action, liability or obligation arising
during the Term of this Lease in favor of a party hereto and against or
obligating the other party hereto shall (to the extent not theretofore fully
performed) survive the expiration or any earlier termination of this Lease.
       
BBD-1 Separate Lease Form

 
17

--------------------------------------------------------------------------------

 
 
ARTICLE II
RENTAL AND OPERATING EXPENSES
 
2.1 Rental Payments.
 
(a)           Beginning on the Commencement Date, Tenant shall pay Annual Basic
Rent and Additional Rent with respect to the Leased Premises, all as applicable
and as required by and in conformity with the provisions of this Lease.  Annual
Basic Rent shall be due and payable in equal monthly installments on the first
day of each calendar month during the Term, in advance.  Tenant’s Operating
Expense Share and Tenant’s Tax Share shall be due and payable in accordance with
Sections 2.2 and 2.3.  Unless otherwise specified herein Above Standard Services
Rent shall be payable twenty (20) days following Landlord’s submission to Tenant
of an invoice therefor.
 
(b)           Beginning on the Commencement Date, and continuing throughout the
Term of this Lease, Tenant shall pay Annual Basic Rent to Landlord.  Annual
Basic Rent shall be adjusted from time to time each time there is a change in
the Annual Basic Rent Factor or in Tenant’s Occupancy Percentage for the
Property.  From and after the expiration of the Initial Term through the
expiration of the Renewal Term(s) (to the extent Tenant renews and extends this
Lease pursuant to Section 1.4 hereof), Tenant shall pay Annual Basic Rent at the
rate determined in accordance with the provisions of Section 1.4.
 
(c)           Intentionally Omitted.
 
(d)           If the Term commences on a day other than the first day of a
calendar month, or if the Term expires on other than the last day of a calendar
month, then all installments of Rent that are payable on a monthly basis shall
be prorated for the month in which such Term commences or terminates, as the
case may be, and the installment or installments so prorated for the month in
which such Term commences or terminates, as the case may be, shall be paid in
advance.  Said installments for such prorated month or months shall be
calculated by multiplying the monthly installment by a fraction, the numerator
of which shall be the number of days such Rent accrues during said commencement
or expiration month, as the case may be, and the denominator of which shall be
the actual number of days in the month.  If the Term commences or if the Term
expires on other than the first day of a calendar year, then all Rent payable on
an annual basis shall be prorated for such commencement or expiration year, as
the case may be, by multiplying such Rent by a fraction, the numerator of which
shall be the number of days of the Term during the commencement or expiration
year, as the case may be, and the denominator of which shall be the actual
number of days in such commencement or expiration year.  In such event, the
foregoing calculation shall be made as soon as is reasonably possible.  Landlord
and Tenant hereby agree that the provisions of this Section 2.1(d) shall survive
the expiration or termination of this Lease.
       
BBD-1 Separate Lease Form

 
18

--------------------------------------------------------------------------------

 

(e)           Tenant agrees to pay all Rent as shall become due from and payable
by Tenant to Landlord under this Lease at the times and in the manner provided
in this Lease, without abatement (except as specifically provided in this
Lease), demand, offset (except as specifically provided in this Lease) or
counterclaim, at Landlord’s address as provided herein (or such other address in
the continental United States as may be designated in writing by Landlord from
time to time).  Tenant shall have the right, at its option, to pay Rent by means
of electronic funds transfer to such account and depository institution as
Landlord shall specify from time to time upon Tenant’s request.  All Rent owed
by Tenant to Landlord under this Lease shall bear interest from the date due
thereof until payment is received by Landlord at the Applicable Rate; provided
that Landlord shall not be entitled to receive interest during the first thirty
(30) days following the payment due date on any overdue amount for which
Landlord receives a late charge as provided in Section 2.1(f).  All sums owed by
Landlord to Tenant pursuant to this Lease shall bear interest from the date due
thereof until payment is received by Tenant at the Applicable Rate.  Any
payments made by Landlord or Tenant to the other hereunder shall not be deemed a
waiver by such party of any rights against the other party.
 
(f)           Tenant recognizes that late payment of any Rent will result in
administrative and other expense to Landlord.  Therefore, other remedies for
nonpayment of Rent notwithstanding, (i) in the event any installment of Annual
Basic Rent is not received by Landlord on or before the fifth (5th) day of the
month for which it is due, and such amount shall remain unpaid for more than
five (5) days after Tenant’s receipt of written notice that such amount is past
due, then Tenant shall pay to Landlord a late charge equal to two and one half
(2½%) percent of the past due installment of Annual Basic Rent, and (ii) in the
event any payment of Additional Rent is not received by Landlord within five (5)
days after Tenant’s receipt of written notice that such amount is past due, then
Tenant shall pay to Landlord an additional charge in an amount equal to the
lesser of Two Thousand Five Hundred Dollars ($2,500.00) or one percent (1%) of
the overdue amount.  Any notice of overdue payment for which Tenant shall be
subject to a late charge shall state, in all capital letters (or other prominent
display), that Tenant’s failure to remit payment by the appointed date shall
result in the imposition of a late charge.  Landlord may not send any such
notice of overdue payment to Tenant prior to the fifth (5th) day following the
date such payment is due, and if any such premature notice is sent, it shall be
deemed to have been sent on the fifth (5th) day following the date such payment
was due. Notwithstanding the foregoing, Tenant shall not be obligated to pay a
late charge on installments of Rent to the extent properly abated or set-off by
Tenant pursuant to an express right to do so as set forth in this Lease or to
the extent that Tenant’s payment is deficient by an amount that is less than or
equal to one (1%) percent of the total amount due; provided that Tenant shall
remit the amount of the deficiency promptly upon and, in any extent, within five
(5) business days following Tenant’s receipt of written notice from Landlord
that the same is past due.  All additional charges described herein are not
intended as a penalty, but are intended to liquidate the damages so occasioned
to Landlord and to reimburse Landlord for Landlord’s additional costs in
processing such late payment, which amounts shall be added to the Rent then due.
 
(g)           Rent received by Landlord shall be applied by Landlord in the
following order:  (i) Annual Basic Rent, (ii) Tenant’s Operating Expense Share,
(iii) Tenant’s Tax Share, (iv) Above Standard Services Rent and (v) to any
remaining items of Rent that are due and unpaid.
 
(h)           In those instances for which the right of offset is expressly
provided, Tenant shall be entitled to offset against Rent next coming due any
amounts that are owed or payable by Landlord to Tenant under or pursuant to the
terms of this Lease as expressed in Article XIII.
       
BBD-1 Separate Lease Form
 
19

--------------------------------------------------------------------------------

 

2.2 Operating Expenses.
 
(a)           During each month of the Term of this Lease, on the same date that
Annual Basic Rent is due, Tenant shall pay to Landlord, as Additional Rent, an
amount equal to one-twelfth (1/12) of the annual cost of Tenant’s Occupancy
Percentage of the Operating Expenses for the Property as hereinafter provided
(the amount so payable by Tenant, “Tenant’s Operating Expense Share”).  Tenant
agrees the amount of Operating Expenses may be estimated by Landlord for the
upcoming calendar year.  Landlord reserves the right to reasonably re-estimate
Operating Expenses (and Tenant’s monthly installments of Tenant’s Operating
Expense Share on account thereof) up to one (1) time each calendar year;
provided that any re-estimation made during the course of any calendar year for
purposes of adjusting Tenant’s monthly installments falling due during the same
calendar year shall be made on not less than ninety (90) days’ prior notice to
Tenant, which notice shall include documentation that evidences and supports, in
reasonable detail, the basis and need for Landlord’s re-estimation of Operating
Expenses.  Any overpayment or underpayment of Tenant’s Operating Expense Share
shall be reconciled after the period for which estimated payments have been made
by Tenant as expressed in Section 2.2(f).
 
(b)           “Operating Expenses,” for each calendar year, shall mean all
expenses and costs of every kind and nature (other than as set forth in Section
2.2(c)) that have accrued for a particular calendar year, as reasonably
allocated by Landlord and, except as otherwise expressly provided herein,
computed in accordance with GAAP, on an accrual basis and incurred in connection
with the servicing, repairing, maintenance and operation of the Property during
each calendar year, including the expenses and costs set forth in items (i)
through (xi) below:
 
(i)           wages and salaries, including taxes, insurance and benefits, of
all persons engaged in operations, on-site property management, maintenance or
access control, as reasonably allocated by Landlord (excluding, however,
executive personnel of Landlord, senior to the property manager, and personnel
to the extent engaged in the development and/or leasing of the Property);
 
(ii)          replacement costs, whether acquired or leased, of tools and
equipment and all costs of materials and supplies, to the extent used in
operations, maintenance and access control, as reasonably allocated by Landlord;
 
(iii)         cost of all utilities, including electricity, water, gas, steam
and sewer charges, except to the extent, if any, that the cost thereof is
separately metered and billed to Tenant or any other occupants of the Property
or recovered by Landlord (or for which Landlord is entitled to reimbursement,
even if not actually collected by Landlord) from Tenant or any other occupants
of the Property as Above Standard Services Rent or otherwise;
 
(iv)         cost of repairing, maintaining and cleaning the Common Areas of the
Property and the furniture and furnishings therein;
 
(v)          cost of all maintenance and service agreements and the equipment
therein, including access control service, window cleaning, mechanical,
electrical and plumbing service contracts, including elevator maintenance,
janitorial service, security, landscaping maintenance, garbage and waste
disposal;
       
BBD-1 Separate Lease Form

 
20

--------------------------------------------------------------------------------

 

(vi)         cost of repairs and general maintenance (excluding repairs,
alterations and general maintenance to the extent covered by proceeds of
condemnation or insurance);
 
(vii)        the cost, amortized over the useful life of the asset in accordance
with GAAP, with interest at Landlord’s then prevailing borrowing rate, of all
repairs and replacements of a capital nature, structural and non-structural,
ordinary and extraordinary, foreseen and unforeseen, made by Landlord to any
Building or the Common Areas (excluding Floor Common Area on floors not leased
in whole or in part by Tenant), all to the extent necessary to operate, repair
and maintain the Property in conformity with the requirements of this Lease and
in accordance with the accepted principles of sound management practices (and in
conformance with GAAP) as applied to the operation, repair and maintenance of
Comparable Buildings, but excluding (aa) costs to expand the Net Rentable Area
of the Property, (bb) except as otherwise expressly required by this Lease,
costs to upgrade or improve the general character or quality of the Property or
(cc) when Tenant’s Occupancy Percentage is greater than thirty-five percent
(35%), costs to replace (and not repair or maintain) any major equipment or
system serving the Property  unless approved by Tenant in a final Budget;
 
(viii)       the cost of all insurance premiums (a) required to be obtained by
Landlord pursuant to this Lease or (b) customarily obtained by the owners of
Comparable Buildings, including the cost of casualty and liability insurance,
rental loss insurance for the Property, insurance on Landlord’s personal
property located in and used in connection with the operation of the Property
and insurance covering losses resulting from perils and acts of terrorism on
terms specified in Article VI or as otherwise specified from time to time by
Landlord;
 
(ix)          fair market management fees to the property manager for the
Property and fair market rentals for a reasonably sized management office (if
located in the Property); provided that in no event shall Operating Expenses
include any costs attributable to a Building leasing office, and any space used
for leasing and management functions shall be reasonably allocated between
leasing and management functions for purposes of the pass-through of rental of
the on-site management office;
 
(x)           costs of Remedial Work to the Common Areas (excluding Floor Common
Areas on floors not leased in whole or in part by Tenant); provided that
Landlord shall not be permitted to include any such costs as Operating Expenses
unless (A) Landlord’s failure to perform the Remedial Work constitutes a
violation of Legal Requirements, (B) Landlord is required to perform the
Remedial Work by any notice of violation, order, decree, permit, rule or
regulation issued by any Governmental Authority or (C) Landlord’s failure to
perform the Remedial Work would, in Landlord’s reasonable opinion, endanger the
health, safety or welfare of any person on or about the Property; and
       
BBD-1 Separate Lease Form

 
21

--------------------------------------------------------------------------------

 

(xi)           HVAC service for the Common Areas (excluding Floor Common Areas
on floors not leased in whole or in part by Tenant) as reasonably determined by
Landlord using a consistently applied method of allocation; and
 
(xii)          the cost of operating, repairing, maintaining and cleaning the
Parking Areas; and
 
(xiii)         the cost of rental (a) under any ground or underlying lease or
leases existing on the Commencement Date for all or any portion of any Property
and (b) under any ground or other underlying lease or leases hereafter entered
into by Landlord for Parking Areas and other Common Area facilities that are
made available for Tenant’s use and are, in fact, used by Tenant, but only for
so long as Tenant continues such use.
 
For purposes of this Section 2.2(b), the phrase “as reasonably allocated by
Landlord” shall mean as allocated by Landlord on a reasonable and consistent
basis based upon time, square footage or other comparative measure that fairly
reflects the Property’s appropriate share of such costs and in a manner that
does not result in a profit to Landlord or result in a disproportionate burden
to Tenant.
 
(c)           Anything in the foregoing provisions hereof to the contrary
notwithstanding, Operating Expenses shall not include the following:
 
(i)           repairs or other work occasioned by fire, windstorm or other
casualty, the costs of which are reimbursed to Landlord by insurers (or would
have been so reimbursed to Landlord if Landlord had been in full compliance with
the insurance provisions of this Lease) or by Governmental Authorities in
eminent domain or by others; provided that in the event of a loss, the amount of
the loss not reimbursed (including the amount of applicable deductibles) shall
be includable in Operating Expenses;
 
(ii)          marketing costs, leasing commissions, broker fees, legal fees,
costs and disbursements and other expenses incurred in connection with
negotiations or disputes with tenants and prospective tenants, or other
occupants of the Property and all other legal fees, whether or not in connection
with the foregoing;
 
(iii)         costs incurred in renovating or otherwise improving or decorating
or redecorating space for tenants or other occupants of the Property or vacant
space in the Building (including any allowances or inducements made to the
tenants and prospective tenants or other occupants or any costs for Remedial
Work or compliance with Legal Requirements for such tenants or such space);
 
(iv)         except to the extent that the same are expressly provided in
Section 2.2(b), costs incurred by Landlord for alterations and replacements and
other costs incurred of a capital nature, including capital improvements,
capital repairs, capital equipment and capital tools that are considered capital
expenditures under GAAP;
 
(v)          amortization (except as set forth in Section 2.2(b)(vii)) and
depreciation;
       
BBD-1 Separate Lease Form

 
22

--------------------------------------------------------------------------------

 

(vi)         expenses in connection with providing Above Standard Services or
similar services or benefits that are not Building Standard Services to Tenant
or to any other occupants of the Property;
 
(vii)        costs incurred due to the violation by Landlord or any tenant or
other person (other than Tenant, its agents, employees or contractors) of the
terms and conditions of any lease or other agreement pertaining to the Property
or of any Legal Requirement;
 
(viii)       fines or penalties incurred due to the Property being in violation
of Legal Requirements;
 
(ix)          costs incurred due to acts of any tenant causing an increase in
the rate of insurance on the Building or its contents;
 
(x)           overhead and profit increment and other fees (including management
fees or rental for a management office) paid to Landlord or subsidiaries or
affiliates of Landlord or its partners for services on or to the Property, to
the extent that the costs of such services exceed competitive costs for such
services rendered by persons or entities of similar skill, competence and
experience, other than Affiliates of Landlord;
 
(xi)          property management fees at the Property in excess of two and
one-half percent (2.5%) of Gross Revenues for the Property; except that if the
Property is a Tenant Managed Property, all property management fees shall be
excluded from Operating Expenses, and, in lieu thereof, (A) Tenant shall be
solely responsible for paying the property management fees due the Tenant
Designated Submanager and (B) Tenant shall pay Landlord a property management
fee equal to one percent (1%) of Gross Revenue for the Property that is paid by
Tenant minus one and one-half percent (1.5%) of Gross Revenue, if any, for the
Property that is paid by non-Tenant sources;
 
(xii)         principal, points, fees and interest on any debt;
 
(xiii)        rental under any ground or underlying lease or leases hereafter
entered into by Landlord, except for rentals under leases for Parking Areas or
other Common Area facilities that are made available for Tenant’s use and are,
in fact, used by Tenant;
 
(xiv)        Landlord’s general overhead and administration expenses;
 
(xv)         any compensation paid to clerks, attendants or other persons in
commercial concessions operated for profit by Landlord;
 
(xvi)        any cost or expense to the extent Landlord is entitled to payment
or reimbursement from any tenant (including Tenant), insurer or other person
(other than through payment of its proportionate share of Operating Expenses) or
for which any tenant (including Tenant) pays third persons;
       
BBD-1 Separate Lease Form

 
23

--------------------------------------------------------------------------------

 

(xvii)       costs incurred in installing, operating and maintaining any
specialty facility such as an observatory, broadcasting facilities (other than
the Building’s music system, life support and security system), and to the
extent not available to Tenant (or, if available to Tenant, Tenant nevertheless
elects not to (and does not) utilize the same), the costs of any luncheon club,
athletic or recreational club or facility, net of revenues generated thereby;
 
(xviii)      any fines, penalties, legal judgments or settlements or causes of
action by or against Landlord; and
 
(xix)         Real Estate Taxes and any fines, penalties or interest payable in
connection therewith.
 
(d)           Landlord shall use its reasonable efforts to make payments on
account of Operating Expenses in a time and manner to obtain the appropriate
discounts or rebates available.  Landlord shall operate the Property in an
efficient manner and exercise reasonable efforts to minimize Operating Expenses
consistent with maintaining services at a level consistent with Comparable
Buildings.  In addition, with respect to janitorial services for the Leased
Premises only, Tenant shall have the right, upon sixty (60) days written notice
to Landlord, to separately contract for such services.  If Tenant makes such
election, Operating Expenses shall exclude the cost of providing janitorial
services to other tenants and occupants of the Building and all other portions
of the Property (except for Common Areas) during the period of time that Tenant
separately contracts for its own janitorial services, and the calculation of
Tenant’s Operating Expense Share shall be adjusted so that Tenant receives the
benefit of an appropriate credit for its payment of janitorial expenses
allocable to its Leased Premises.
 
(e)           In the event the Property is not one hundred percent (100%)
occupied during any year, appropriate adjustments shall be made (on a consistent
basis from Lease Year to Lease Year) to those components of Operating Expenses
which vary with Building occupancy, so as to calculate Operating Expenses as
though the Building had been one hundred percent (100%) occupied in such
year.  The average percentage of Building occupancy during any Lease Year shall
be determined as a fraction, the numerator of which is the sum of the Net
Rentable Area of total leased space in the Building at the Property on the first
day of each month during such year divided by twelve (12) and the denominator of
which is the Net Rentable Area of the Building at the Property.  The foregoing
notwithstanding, Landlord shall not (i) recover from Tenant more than Tenant’s
Occupancy Percentage of the grossed-up Operating Expenses for a Property or (ii)
recover from Tenant and other tenants of the Property an amount in excess of one
hundred percent (100%) of the total Operating Expenses paid or incurred by
Landlord with respect to such Property.
       
BBD-1 Separate Lease Form

 
24

--------------------------------------------------------------------------------

 

(f)           Within one hundred twenty (120) days after the end of each
calendar year during the Term or as soon thereafter as possible in the exercise
of reasonable diligence, Landlord shall provide Tenant a statement (the
“Operating Expense Statement”) prepared by Landlord showing Operating Expenses
for such calendar year broken down by component expenses, in reasonable detail,
and calculating Tenant’s Operating Expense Share for the applicable year and the
prior year.  The Operating Expense Statement shall be certified by Landlord’s
group controller or other officer knowledgeable of the facts certified to
therein that, to the best of his or her knowledge, the Operating Expense
Statement has been prepared in accordance with the definitions and provisions
pertaining to Operating Expenses contained in this Lease.  In the event that an
Operating Expense Statement indicates that Tenant owes Landlord additional
amounts on account of Tenant’s Operating Expense Share for said calendar year,
Tenant shall pay the amount due within thirty (30) days after delivery of the
Operating Expense Statement.  Notwithstanding any other provision of this Lease,
Landlord shall be estopped from amending, and hereby waives the right to amend,
any Operating Expense Statement not amended by Landlord within three (3) years
after the end of the calendar year to which said Operating Expense Statement
applies, nor shall Landlord have the right through any other procedures or
mechanism to collect any Operating Expense not included on the pertinent
Operating Expense Statement after the third anniversary of the last day of the
calendar year to which said Operating Expense Statement applies, unless before
said third anniversary Landlord has delivered to Tenant a revised  Operating
Expense Statement reflecting such revised Operating Expense (with a reasonably
detailed explanation of the reasons for any such revision) and made a written
demand for payment of said Operating Expense.
 
(g)           Any Operating Expense Statement or other notice from Landlord
pursuant to this Section 2.2 shall be subject to Tenant’s rights of review and
audit set forth in Section 2.4.  Pending the resolution of any dispute, however,
Tenant shall make payments in accordance with said Operating Expense Statement
or other notice.
 
2.3 Real Estate Taxes.
 
(a)           Tenant shall pay to Landlord, as Additional Rent, an amount equal
to Tenant’s Occupancy Percentage of Real Estate Taxes for the Property that
become due and payable during the Term of this Lease as hereinafter
provided.  Landlord shall deliver to Tenant a copy of the Real Estate Tax
invoice received by Landlord, together with a written statement (“Tax
Statement”) setting forth (i) the amount of the Real Estate Taxes set forth on
the invoice, and (ii) Tenant’s Occupancy Percentage of such Real Estate Taxes,
prorated on a per diem basis if only a part of the period for which such Real
Estate Taxes relate falls within the Term of this Lease and, with respect to
Real Estate Taxes for which a discount is available for early payment,
discounted to reflect the greatest possible discount available to Landlord for
such early payment, regardless of when such taxes are actually paid and
regardless of whether Landlord actually obtains a discount for early payment
(the amount so payable by Tenant with respect to each such invoice and in the
aggregate, as applicable, “Tenant’s Tax Share”).  Tenant shall pay Tenant’s Tax
Share to Landlord within thirty (30) days following Tenant’s receipt of the Tax
Statement evidencing same.
       
BBD-1 Separate Lease Form

 
25

--------------------------------------------------------------------------------

 

(b)           “Real Estate Taxes” shall mean all real estate taxes, assessments
and other governmental levies and charges, general and special, ordinary or
extraordinary, of any kind and nature (including any interest on such
assessments whenever the same are permitted to be paid in installments) which
may presently or hereafter be imposed, levied, assessed or confirmed by any
lawful taxing authorities which may become due and payable out of or for, or
which may become a lien or charge upon or against the whole, or any part, of the
Property, including taxes imposed on (i) the gross rents or gross receipts (but
not the net income) of the Property and (ii) personal property in the Property
owned by Landlord and used in connection with the Property, but only to the
extent that the same would be payable if the Property were the only property of
Landlord.  If at any time during the Term the present system of ad valorem
taxation of real property is changed or supplemented so that in lieu of or in
addition to the ad valorem tax on real property there shall be assessed on
Landlord or the Property any tax of any nature that is imposed in whole or in
part, in substitution for, addition to, or in lieu of any tax that would
otherwise constitute a Real Estate Tax, such tax shall be included within the
term “Real Estate Taxes,” but only to the extent that the same would be payable
if the Property were the only property of Landlord.  Such taxes may include, but
shall not be limited to, a capital levy or other tax on the gross rents or gross
receipts (but not the net income) of the Property or similar tax, assessment,
levy or charge measured by or based, in whole or in part, upon any such gross
rents or gross receipts.  There shall be excluded from Real Estate Taxes (i) any
realty transfer or similar taxes imposed on Landlord, (ii) taxes and assessments
attributable to the personal property of other tenants, (iii) federal, state and
local taxes on income, (iv) death taxes, (v) franchise taxes and (vi) any taxes
(but not including ad valorem property taxes) imposed or measured on or by the
net income of Landlord from the operation of the Property or imposed in
connection with any change of ownership of the Property.  In no event shall Real
Estate Taxes be included on the amount, if any, by which the value of leasehold
improvements of any other tenant of the Building hereafter made (or leasehold
improvements already existing and separately charged as an expense to be paid by
such tenant) exceed the value of leasehold improvements generally found in the
Building.  In the case of Real Estate Taxes that may be paid in installments,
only the amount of each installment accruing during a calendar year shall be
included in Real Estate Taxes during each calendar year.
 
(c)           At Tenant’s request so long as Tenant’s Occupancy Percentage at
the Property is at least thirty-five percent (35%), Landlord shall contest or
appeal the validity or amount of Real Estate Taxes for the Property by
appropriate proceedings.  Landlord may also contest or appeal the validity or
amount of Real Estate Taxes for the Property on Landlord’s own
initiative.  Tenant shall pay as Additional Rent Tenant’s Occupancy Percentage
of Landlord’s reasonable, out of pocket expenses incurred in any such
appeal.  Real Estate Taxes that are the subject of an appeal filed by or on
behalf of Landlord shall be paid on the basis of the amount reflected in the tax
bill and shall not be adjusted until the final determination of the
appeal.  Within thirty (30) days following such final determination, Landlord
will refund to Tenant, or Tenant shall pay to Landlord, as applicable, the
difference, if any, between Tenant’s Tax Share payments previously made by
Tenant and the finally determined amount of Tenant’s Tax Share.
 
(d)           Any Tax Statement or other notice from Landlord pursuant to this
Section 2.3 shall be subject to Tenant’s rights of review and audit set forth in
Section 2.4.  Pending the resolution of any dispute, however, Tenant shall make
payments in accordance with said Tax Statement or other notice.
       
BBD-1 Separate Lease Form

 
26

--------------------------------------------------------------------------------

 

2.4 Budget; Audit Rights.
 
(a)           On or before June 1 of each calendar year during the Term of this
Lease, Landlord shall deliver to Tenant for Tenant’s review and comment, a
written estimate in reasonable detail of the projected budget for Operating
Expenses and Real Estate Taxes for the Property for the next succeeding calendar
year (the “Budget”).  The Budget shall show (i) the estimated amount of
Operating Expenses, Tenant’s Operating Expense Share, Real Estate Taxes and
Tenant’s Tax Share for the Property, for the next succeeding calendar year, (ii)
the estimated amount for each major category of expense that is expected to be
included in Operating Expenses during the next succeeding calendar year,
including any items that constitute capital expenditures in accordance with this
Lease and the amount thereof to be amortized during such calendar year, (iii)
the estimated rates to be charged by Landlord for Above Standard Services for
the Property during the next succeeding calendar year and (iv) the actual
amounts for all such items for the prior calendar year.  It is understood and
agreed by Landlord and Tenant that the Operating Expenses and Real Estate Taxes
in the Budget shall be estimated on a reasonable good faith basis taking into
consideration, among other things, the actual Operating Expenses and Real Estate
Taxes for the then current calendar year, a good faith estimate of the rate of
cost increases during the then current calendar year, the actual known
prospective increases to each item in the Budget and a good faith estimate for
contingencies for the next succeeding calendar year.  Tenant may disapprove a
portion of a proposed Budget only if such portion of the Budget fails to reflect
the reasonable and necessary Operating Expenses and Real Estate Taxes to
operate, repair and maintain the Property in conformity with the requirements of
this Lease and in accordance with the accepted principles of sound management
practices as applied to the operation, repair and maintenance of Comparable
Buildings; provided, however, if Tenant’s Occupancy Percentage of the Property
is greater than thirty-five percent (35%), (i) Tenant may disapprove Landlord’s
decision to replace (and not repair or maintain) any major equipment or system
unless Landlord establishes, by certification of a qualified engineer as to whom
Tenant has no reasonable objection, that the equipment or system in question is
beyond its useful life and that continued repair or maintenance (and not
replacement) is not commercially practicable and (ii) Tenant may require
Landlord to replace (and not repair or maintain) any major equipment or system
if Tenant establishes, by certification of a qualified engineer as to whom
Landlord has no reasonable objection, that the equipment or system in question
is beyond its useful life and that continued repair or maintenance (and not
replacement) is not commercially practicable.  If Tenant disapproves a portion
of a proposed Budget, Tenant shall so notify Landlord in writing, which
notification shall state, in reasonable detail, the item or items of the
proposed Budget disapproved by Tenant and the basis for such
disapproval.  Landlord and Tenant shall negotiate in good faith to resolve any
differences concerning any proposed Budget.  Landlord shall deliver to Tenant
the proposed final Budget for the next succeeding calendar year and the
calculation of Tenant’s Occupancy Percentage thereof on or before July 15 of
each calendar year; provided that if Tenant fails to approve a proposed Budget
on or before July 1 of a preceding calendar year, and if the parties have been
unsuccessful in their efforts to resolve any disagreements, either Landlord or
Tenant may at any time thereafter submit the Budget for the next calendar year
(or any portion thereof) to dispute resolution in accordance with the provisions
of Article XII of this Lease, and, in such event, Landlord shall deliver the
final Budget to Tenant within thirty (30) days following the completion of the
dispute resolution process.  Notwithstanding the foregoing, (i) if the dispute
resolution process regarding the Budget is not completed by January 1 of the
calendar year to which such proposed Budget relates, then (A) the costs set
forth on the proposed Budget shall be used for all items not the subject of a
dispute, and (B) to the extent applicable, the prior year’s budgeted costs shall
be used for all items of a proposed Budget that are the subject of a dispute and
(ii) in the event that the actual Operating Expenses or Real Estate Taxes
incurred by Landlord during a calendar year exceed Landlord’s estimated
Operating Expenses and Real Estate Taxes (including contingencies) for such year
as set forth on an approved Budget, Landlord may prepare and submit a revised
Budget to Tenant for Tenant’s review and approval (but not more frequently than
once during any calendar year).  Upon completion of the dispute resolution
process, the new year’s Budget shall be correspondingly adjusted and Tenant’s
monthly payment of Tenant’s Operating Expense Share shall likewise be
adjusted.  If Landlord determines during the course of a calendar year that a
Building is in need of capital repairs, replacements or improvements that are
not included in the approved Budget for such Building for such calendar year,
Landlord shall so advise Tenant, and Tenant shall review and approve or
disapprove the proposed capital repair, replacement or improvement in conformity
with the procedures outlined in this Section 2.4(a) as if such repair,
replacement or improvement were originally included by Landlord as part of the
budget process described above.
       
BBD-1 Separate Lease Form
 
27

--------------------------------------------------------------------------------

 

(b)           Tenant, at Tenant’s sole cost and expense, shall have the right,
to be exercised by notice given to Landlord within three (3) years after receipt
of an Operating Expense Statement, Tax Statement or other invoice, to audit
and/or inspect that portion of Landlord’s books and records pertaining to such
Operating Expenses, Real Estate Taxes or other components of Additional Rent, as
applicable, for such calendar year; provided such audit and/or inspection
commences within ninety (90) days after Tenant’s notice to Landlord and
thereafter proceeds reasonably to conclusion, and further provided that Tenant
may audit any single year only once unless Landlord has subsequently made
revisions to any Operating Expense Statement, Tax Statement or other components
of Additional Rent that impact Tenant’s Operating Expense Share, Tenant’s Tax
Share or other Additional Rent payment.  Tenant may conduct such audit and/or
inspection of Landlord’s books with Tenant’s own employees, or through an
accountant or other agent selected by Tenant, or both in combination.  Tenant
shall require any accountant or agent selected by Tenant to conduct or assist in
such audit and/or inspection to execute and deliver to Landlord a
confidentiality agreement substantially in the form attached hereto as Exhibit
B.  Landlord agrees to cooperate in good faith with Tenant in the conduct of any
such audit and/or inspection, and to make Landlord’s books and records of and
relating to Operating Expenses, Real Estate Taxes or other components of
Additional Rent, as applicable, available to Tenant or Tenant’s agents at one
(1) single location.  If Tenant’s audit and/or inspection shows that Landlord’s
calculation of Tenant’s Operating Expense Share, Tenant’s Tax Share or other
components of Additional Rent for the audited/inspected calendar year or years
(which shall in no event be prior to the two (2) calendar years immediately
preceding the most recently completed calendar year) was overstated by more than
four percent (4%), then Landlord shall pay, within thirty (30) days after
Tenant’s request, Tenant’s actual reasonable audit/inspection out-of-pocket fees
applicable to the audit/inspection of said calendar year statements.  Upon
completion of the audit and/or inspection, if the calculation of Tenant’s
Operating Expense Share, Tenant’s Tax Share or other components of Additional
Rent indicates that Tenant overpaid Rent for any audited calendar year, Landlord
shall pay Tenant (in the form of a credit against Rent next due or, upon
expiration of this Lease, in the form of Landlord’s check within thirty (30)
days after the completion of such audit and/or inspection) an amount equal to
such overpayment.  In the event of any such audit or inspection, Landlord shall
cause the books and records to be made available during such normal business
hours as are prescribed by Landlord at Landlord’s headquarters or main office,
which shall be located in the continental United States.  In any case, should
Landlord disagree with the results of Tenant’s audit, Landlord and Tenant shall
refer the matter to a mutually acceptable independent certified public
accountant, who shall work in good faith with Landlord and Tenant to resolve the
discrepancy.  The fees and costs of such independent accountant to which such
dispute is referred shall be borne by the unsuccessful party and shall be shared
pro rata to the extent each party is unsuccessful as determined by such
independent certified public accountant, whose decision shall be final and
binding.
       
BBD-1 Separate Lease Form
 
28

--------------------------------------------------------------------------------

 

ARTICLE III
BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT
 
3.1 Building Standard and Above Standard Services.  During the Term, Landlord
shall furnish the following services to Tenant:
 
(a)           Building Standard Services.  Landlord shall furnish the following
services to Tenant during the Term (“Building Standard Services”), all of which
shall comply with and shall be subject to Legal Requirements and, except as
expressly provided to the contrary in this Section 3.1(a), shall be equal to or
exceed services customarily provided for Comparable Buildings:
 
(i)           At all times, hot (i.e., thermostat set in the range of 105° to
110° Fahrenheit for comfort and energy conservation purposes but with the
capability to produce hot water for specified purposes at 140° Fahrenheit if
requested by Tenant) and cold domestic water in all restrooms, drinking
fountains, kitchen and pantry areas within the Leased Premises and all common
use restrooms, kitchen and pantry areas at locations provided for general use;
 
(ii)          During Building Operating Hours, HVAC sufficient to maintain
temperatures that are reasonably required for comfortable use and occupancy of
all portions of the Leased Premises designed for occupancy by persons; provided
that Landlord shall have the right, but not the obligation, at Landlord’s sole
cost and expense, to install and operate such utility submeters as Landlord
deems necessary to measure utility demand and usage within and outside the
Leased Premises (and, in such event, (A) Tenant shall pay Tenant’s allocable
share of any such submetered costs as Additional Rent at Landlord’s actual cost
of providing the same, without mark-up and reflecting the largest possible
bulk-purchase or other discounts available to Landlord from the utility provider
and (B) all such submetered utility costs shall be excluded from Operating
Expenses as provided in Section 2.2(b)(iii));
 
(iii)         Electric lighting service for all Common Areas, including the
Parking Areas, in conformity with the practices for the Property on the
Commencement Date;
 
(iv)         Janitorial service to the Leased Premises in conformity with the
janitorial specifications for the Property as set forth in Exhibit D;
 
(v)          Access control services for the Property and the Building providing
Tenant and its employees access to the Leased Premises and the Common Areas at
all times; provided that Tenant shall have the right, at Tenant’s sole cost and
expense, to install and operate such additional access control systems as it
shall determine desirable for the purpose of limiting access to or within the
Leased Premises, so long as any additional access control systems installed by
Tenant are monitored and maintained by Tenant at Tenant’s sole expense;
       
BBD-1 Separate Lease Form

 
29

--------------------------------------------------------------------------------

 

(vi)         At all times, dedicated electrical capacity, transformed to a panel
box located in the core of each floor of the Leased Premises or to the location
of the panel boxes servicing the Leased Premises on the Commencement Date, in an
amount not less than the dedicated capacity available to the Leased Premises on
the Commencement Date; provided that Landlord shall have the right, but not the
obligation, at Landlord’s sole cost and expense, to install and operate such
utility submeters as Landlord deems necessary to measure utility demand and
usage within and outside the Leased Premises (and, in such event, (A) Tenant
shall pay Tenant’s allocable share of any such submetered costs as Additional
Rent at Landlord’s actual cost of providing the same, without mark-up and
reflecting the largest possible bulk-purchase or other discounts available to
Landlord from the utility provider and (B) all such submetered utility costs
shall be excluded from Operating Expenses as provided in Section 2.2(b)(iii));
 
(vii)        Security for the Property, Building and Common Areas, including any
Parking Areas, substantially similar to the security services existing
immediately prior to the Commencement Date; provided that Tenant is solely
responsible for compliance with all Legal Requirements in effect from time to
time pertaining to banking security systems, devices, services, equipment and
procedures for the Leased Premises and that Landlord shall have no
responsibility or liability therefor; further provided that for so long as
Tenant’s Occupancy Percentage at the Property is fifty percent (50%) or greater,
Tenant shall have the right, at Tenant’s election, to assume responsibility for
and provide security for the Property and the Building and Common Areas thereat,
including any Parking Areas.  The security services provided by Tenant shall be
at a level substantially similar to the level of security services existing at
the Property immediately prior to the Commencement Date or, if greater, at a
level then commensurate with Comparable Buildings.  The cost of providing
security at the Property shall be paid (or reimbursed to Tenant) by Landlord as
an Operating Expense, except that if Tenant desires security services in excess
of those commensurate with the prevailing standard as provided above, Tenant
shall bear the cost for such additional security as Above Standard Services
Rent.
 
(viii)       All bulb replacement in all Common Areas and Building Standard bulb
replacement in the Leased Premises, it being understood that replacement of all
fluorescent, incandescent, halogen and other types of bulbs in all fixtures
existing in the Leased Premises as of the Commencement Date shall be deemed to
be Building Standard and that Landlord shall not be obligated to replace any
bulbs in Tenant’s furniture or furnishings in the Leased Premises;
 
(ix)          At all times, elevator cab passenger service to the Leased
Premises, subject to temporary cessation for ordinary repair and maintenance
(but as to each floor of the Leased Premises, such temporary cessation for
ordinary repair and maintenance shall not occur simultaneously for all passenger
cabs serving such floor), and to security measures or other means of controlling
access imposed by Landlord after Building Operating Hours, on Holidays and
during times when life safety systems override normal building operating
systems;
 
(x)           Maintenance and cleaning of the Property, Building and Common
Areas, including the Common Areas on each floor of the Building on which any
part of the Leased Premises are situated, the Parking Areas and all exterior
landscaped areas in and around the Property;
       
BBD-1 Separate Lease Form

 
30

--------------------------------------------------------------------------------

 

(xi)          During Building Operating Hours, shared access to and use of, in
common with Landlord and other tenants of the Building, a loading dock facility
for the Building (if and to the extent that such facility exists on the
Commencement Date), subject to such reasonable rules and regulations as are
promulgated by Landlord from time to time pursuant to Section 4.4;
 
(xii)         At all times, sanitary sewer service to the Leased Premises and
Common Areas facilities; and
 
(xiii)        Trash removal from the Property at designated locations.
 
All costs incurred by Landlord in connection with providing Building Standard
Services shall be included in Operating Expenses.
 
The foregoing provisions of this Section 3.1(a) notwithstanding, the enumeration
of particular building services is not a representation or agreement by Landlord
that each Building Standard Service is available in specific quantities or
amounts, or to particular standards or specifications at the Property.  Landlord
and Tenant acknowledge that Tenant owned and operated the Property prior to the
Commencement Date under the Original Lease and Tenant is fully aware of the
capabilities and limitations of the Building systems.  Nothing herein shall be
deemed to be a covenant or agreement of Landlord, or a representation or
warranty of Landlord, express or implied, that Landlord shall improve the level
of service provided by existing Property systems.  With respect to the Building
Standard Services referenced in Section 3.1(a)(i), (ii), (v) and (ix), Landlord
shall furnish such services in such quantities and at such levels that are at
least equal to the quantities and levels being furnished at the Property
immediately prior to the Commencement Date, with Tenant acknowledging and
agreeing that Landlord shall not be required to provide during the Term greater
quantities or higher levels of service than is capable of being provided with
the machinery, equipment and systems that existed immediately prior to the
Commencement Date under the Original Lease and that Landlord has no obligation
to replace or improve such machinery, equipment or systems other than in the
ordinary course as may be consistent with sound building management practices or
as required by Section 5.5.
 
(b)           If Tenant requires electrical energy for use in the Leased
Premises in excess of the capacities described in Section 3.1(a)(vi), and if
electric energy for such additional requirements is available to Landlord,
Landlord shall, upon Tenant’s request and at Tenant’s sole cost and expense,
furnish and install such additional wires, risers, conduits, feeders,
switchboards and circuit panels as reasonably may be required to supply such
additional requirements of Tenant.  If any portions of the Leased Premises or
any of Tenant’s electrical equipment requires HVAC service in excess of Building
Standard HVAC service, the same shall be installed, or the installation
supervised by Landlord, on Tenant’s behalf, and Tenant shall pay all design,
installation, submetering, repair, maintenance, replacement and operating costs
relating thereto, unless such HVAC service is used in common with other tenants
of the Building, in which event such costs shall be reasonably allocated by
Landlord among Tenant and such other tenants.  The location and specifications
of any such supplemental HVAC units shall be subject to Landlord’s prior written
approval, which approval may not be unreasonably withheld or delayed.  In
connection with the operation of any supplemental HVAC units serving the Leased
Premises, to the extent the Property shall have available chilled water
capacity, during Building Operating Hours Tenant may use such available chilled
water for said supplemental HVAC units, and Landlord shall not charge Tenant for
such service except to the extent that Landlord actually incurs an expense in
providing such chilled water to Tenant.  If Tenant shall require chilled water
service in amounts not otherwise available or during other than Building
Operating Hours, Tenant shall pay Landlord for the cost of providing such
services as Above Standard Services Rent.
       
BBD-1 Separate Lease Form
 
31

--------------------------------------------------------------------------------

 

(c)           If and to the extent requested by Tenant from time to time and to
the extent the same are reasonably available, Landlord shall provide Tenant with
services in excess of Building Standard Services as described in Section 3.1(a)
(“Above Standard Services”).  All of the costs incurred by Landlord in
connection with providing any special Tenant services shall be paid by Tenant as
Above Standard Services Rent, including costs that would not have been incurred
but for Tenant’s request for Above Standard Services.  Landlord’s charges for
Above Standard Services shall be established and revised from time to time by
Landlord; provided that at no time shall Landlord’s charges for Above Standard
Services exceed Landlord’s actual out-of-pocket costs, nor shall Landlord (i)
include any overhead or profit in the calculation of Above Standard Services
costs or (ii) charge Tenant at a higher rate for Above Standard Services than
Landlord charges any other tenant of a Building for comparable services.  All
amounts collected by Landlord from Tenant and any other party to provide Above
Standard Services or similar services shall be used to reduce Operating Expenses
to the extent that the cost of providing the same were included in the
calculation of Operating Expenses.
 
(d)           Landlord shall furnish Tenant at least twenty four (24) hours
prior written notice of any non-emergency suspension or interruption in the
Building Standard Services scheduled by Landlord for routine repairs or
maintenance; provided that if such suspension or interruption will render the
Common Areas or the Leased Premises inaccessible, without electric power,
without cold domestic water or sanitary sewer service or otherwise untenantable
in the ordinary course, Landlord shall endeavor to provide Tenant with not less
than ninety (90) days’ prior notice thereof.
 
(e)           To the extent the services described in this Section 3.1 require
electricity, water or other utility services supplied by public utilities,
Landlord shall not be deemed to be in breach of Landlord’s covenants hereunder
because of the failure of a public utility to supply the required services so
long as Landlord uses reasonable efforts to cause the applicable public
utilities to furnish the same.  No failure by Landlord to furnish the services
described in this Section 3.1, nor any cessation thereof for reasons beyond
Landlord’s control, shall not render Landlord liable for damages to either
person or property, nor be construed as an eviction of Tenant, nor work an
abatement of Rent, nor relieve Tenant from fulfillment of any covenant or
agreement hereof.  Without limitation of the foregoing and except as otherwise
provided below, should any of the equipment or machinery, for any cause, fail to
operate or function properly, Tenant shall have no claim for a rebate of Rent or
for damages on account of any interruption in services occasioned thereby or
resulting therefrom so long as Landlord uses reasonable efforts to promptly
repair said equipment or machinery and to restore said services.
       
BBD-1 Separate Lease Form
 
32

--------------------------------------------------------------------------------

 

(f)           In the event Landlord fails to provide any of the services
Landlord is obligated to provide under this Lease, and if such failure adversely
impacts Tenant’s use or enjoyment of the Leased Premises or any portion thereof
(and Tenant actually ceases to use the affected area for business operations),
and if such failure of Landlord to provide services continues for more than
three (3) consecutive business days after written notice from Tenant to Landlord
and all Notice Parties for any reason (except due to Force Majeure Events or
gross negligence or willful misconduct of Tenant or Tenant’s agents, employees
or contractors) (any such failure, a “Service Failure”), then all Rent due under
this Lease for the affected portion of the Leased Premises at the affected
Property shall be abated for the entire duration of the Service Failure.  In
addition to Tenant’s foregoing rights, Tenant shall have the right, but not the
obligation, to cure the Services Failure in the manner expressed in Section
7.1(f) and to recover the reasonable cost thereof from Landlord.
 
3.2 Keys and Locks.  Tenant currently possesses keys and/or access cards, as
applicable, for each lockset on doors entering the Leased Premises from public
areas for use by its current employees maintaining offices in the Leased
Premises.  Additional keys and/or access cards, including keys and/or access
cards for new employees of Tenant and replacement keys and/or access cards for
lost or damaged keys and/or access cards will be furnished by Landlord upon an
order signed by Tenant and at Tenant’s sole cost and expense.  Tenant shall be
permitted to install additional locks or other access control devices in the
Leased Premises provided Tenant furnishes Landlord with a duplicate set of keys
or a master key and/or access cards to all such locks other than those locks
securing Security Areas.  Upon termination of this Lease, Tenant shall surrender
to Landlord all keys and/or access cards to any locks on doors entering or
within the Leased Premises, and shall provide Landlord with the combination of
all locks for safes, safe cabinets and vault doors, if any, within the Leased
Premises.
 
3.3 Graphics and Building Directory.
 
(a)           On any full floor of the Leased Premises, and at each location
within the Property where Tenant maintains such signage as of the Commencement
Date, Tenant may, using Tenant’s standard corporate signage and graphics (as
Tenant may change its standard corporate signage and graphics from time to time)
install and maintain on or adjacent to entrances to the Leased Premises Tenant’s
name, numerals and/or logo designating the appropriate suite numbers and
departments occupying such floor.
 
(b)           If the lobby of the Building contained a building directory on the
Commencement Date, or if Landlord elects to install or construct a building
directory in the lobby of the Building at any time, then such building directory
board shall contain a listing of Tenant’s name and such other information as
Tenant shall reasonably require (including, at Tenant’s option, the names of all
of Tenant’s businesses, related entities, assignees, sublessees, and senior
management), and Tenant shall be entitled to Tenant’s Occupancy Percentage, from
time-to-time, of the space contained in such directory, which listings shall be
installed by Landlord at Tenant’s expense.
       
BBD-1 Separate Lease Form
 
33

--------------------------------------------------------------------------------

 

3.4 Building Identity; Signage; Exclusivity.
 
(a)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of at least five percent
(5%) of the Net Rentable Area of the Property, or shall continue to operate a
retail bank at such location, neither the Building name (if such Building is
named for the herein named Tenant as of the Commencement Date), nor Tenant’s
exterior building signage, may be changed by Landlord without Tenant’s consent,
which consent may be withheld in Tenant’s sole and absolute discretion.  If the
Property is named for the herein named Tenant as of the Commencement Date and
during the Term hereof Tenant’s corporate name, identity or logo is changed,
provided that the herein named Tenant, or its Affiliates, shall remain in
possession of not less than five percent (5%) of the net Rentable Area of the
Property, or shall continue to operate a retail bank at such location, Tenant
shall have the right, upon ninety (90) days prior written notice to Landlord, to
change the name of the Building (and/or any Building signage containing such
prior name or logo) to include the herein named Tenant’s new corporate name,
identity, or logo; provided that Tenant shall pay for all signage costs and all
of Landlord’s other out-of-pocket costs associated with the removal of the old,
and installation of the new, signage, and further provided that such new signage
shall satisfy all applicable Legal Requirements and shall have been approved in
advance by Landlord, such approval not to be unreasonably withheld or
delayed.  In addition, at any time during or after the Term of this Lease Tenant
shall have the right, in its sole and absolute discretion, upon ninety (90) days
prior written notice to Landlord, to require Landlord to change the name of the
Property so as to remove Tenant’s identity therefrom; provided that Tenant shall
pay for the cost of removing Tenant’s name from all Building signage.  Tenant
shall repair any damage to the interior or exterior of the Building caused by
Tenant’s installation, maintenance, use, relocation or removal of signage;
provided that Tenant shall not be obligated to repair any damage to the interior
or exterior of the Building caused by the removal of signage so long as Tenant,
at Tenant’s sole cost and expense, patches any holes or covers over (by sign
blanks of similar size, shape and general appearance) such signage areas on the
facades of the Building and on and in the other interior and exterior Common
Areas.
 
(b)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of office space or shall
continue to operate a retail bank at such location (i) Landlord may not remove
or alter any Tenant signage or graphics existent on the Commencement Date (other
than interior signage or graphics on floors no longer leased, in whole or in
part, by Tenant), (ii) the Property shall not be named for any other Building
tenant.  (iii) no other Building tenant shall have the right, without Tenant’s
consent, which Tenant may grant or withhold in Tenant’s sole discretion, to
erect signage on the roof of the Building or at or around the top level of the
exterior of the Building, (iv) no other Building tenant, other than retail
tenants and tenants occupying one or more whole floors within the Building,
shall be permitted any exterior monument, pole or building-mounted signage and
(v) all “For Sale” and “For Lease” signage and advertising shall indicate, if
such be the case, that Tenant is not vacating and will remain an occupant at the
Building or, if Tenant is vacating the Building, such signage and advertising
shall identify the date on which Tenant is anticipated to vacate the Building;
provided that Landlord shall not post any signage or make any advertisement
indicating that Tenant intends to cease retail banking operations at a Property
unless and until Tenant shall have made any required public announcements or
given any required notices to depositors regarding such event.
       
BBD-1 Separate Lease Form
 
34

--------------------------------------------------------------------------------

 

(c)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of at least thirty-five
percent (35%) of the Net Rentable Area of the Property, or shall continue to
operate a retail bank at such location, Landlord will not allow any portion of
the Property (other than the portion of the Property then leased to Tenant) to
be used for any retail banking or savings and loan, without Tenant’s prior
written consent, which consent may be withheld in Tenant’s sole and absolute
discretion.  For purposes of this Agreement, banking and savings and loan shall
mean any retail banking use or purpose, which shall include receiving deposits
or making loans to the general public, whether done by a state bank, national
bank, savings and loan association, trust company, credit union, mortgage broker
or company, or other entity, whether by walk-up, drive-in teller facility or
otherwise.  If Landlord shall intend to lease space to any other bank or savings
and loan for the operation of a retail banking or savings and loan at a time
when the herein named Tenant, or its Affiliates, shall occupy less than
thirty-five percent (35%) of the Net Rentable Area of the Property, and shall
not operate a retail banking facility at the Building, Landlord shall advise
Tenant of Landlord’s intentions, and Tenant shall have the right, exercisable by
notice in writing to Landlord within twenty (20) days following Landlord’s
notice to Tenant, to re-lease and re-occupy the retail banking location at the
Building at the Rent last payable in respect of such Leased Premises, failing
which Landlord may proceed with Landlord’s lease as proposed.
 
(d)           During the term of this Lease, Tenant shall have the right, at
Tenant’s expense, to erect and maintain such exterior building signage
displaying the corporate name, identity or logo of the herein named Tenant, or
its Affiliates, as Tenant may from time to time desire, including monument
signage at up to two (2) corners of the Land, and, in such event, Tenant will
have the exclusive right to place signage on any such monuments so erected by
Tenant, subject to Landlord’s approval, which approval shall not be unreasonably
withheld or delayed.  In connection with its installation, repair, maintenance
and removal of any exterior or monument signage, Tenant, at Tenant’s sole cost
and expense, shall comply with all Legal Requirements.
 
(e)           Tenant’s retail banking exclusivity rights as described above at
Section 3.4(c) also includes the exclusive right to place ATMs in the Building,
including all exterior areas of the Building and the Land.  Tenant shall have
the right, for no additional Rent, to place not more than five (5) ATMs at
locations outside of the Leased Premises and in and about the Common Areas of
the Building and the Land.  There is no restriction on the number of ATMs that
Tenant can maintain within the Leased Premises, including any Drive-Through
Banking Facilities.  However, except for any ATMs existing as of the
Commencement Date, the plans and specifications, and specific locations, for any
ATMs located outside the Leased Premises are subject to Landlord’s prior written
consent, which consent will not be unreasonably withheld or delayed.  Tenant, at
its expense, shall install, maintain, operate and repair such ATMs in compliance
with all Legal Requirements.  At the expiration or earlier termination of this
Lease, Tenant, at its expense, shall remove the ATMs in accordance with Section
5.3.  The restrictions set forth herein shall not apply to ATMs operated by
third parties as of the date of this Lease.
 
(f)           Tenant’s exterior and monument signage existing as of the
Commencement Date is hereby deemed to be approved by Landlord.  Any changes to
the existing exterior and/or monument signage by Tenant (including changes to
the location, size, shape, color, and content of the exterior and/or monument
signage) shall be subject to approval by Landlord, which approval may not be
unreasonably withheld or delayed.  Landlord agrees that Tenant shall have the
right to change such signage in the event of a change in Tenant’s name, trade
name or logo; provided that such new signage shall satisfy all applicable Legal
Requirements and shall have been approved in advance by Landlord, such approval
not to be unreasonably withheld or delayed.
       
BBD-1 Separate Lease Form
 
35

--------------------------------------------------------------------------------

 

(g)           Notwithstanding anything to the contrary contained in this Lease,
the rights granted to Tenant pursuant to Sections 3.3 and 3.4 shall be subject
and subordinate to the rights of any Building tenants whose leases are in effect
as of the Commencement Date.  For example purposes only, and not as a means of
limitation, if an existing tenant’s lease (as in effect on the Commencement
Date) requires such existing tenant’s approval for a change in the name of the
Building, then Tenant may not cause the name of the Building to change without
such existing tenant’s approval.  As another example, if an existing tenant’s
lease (as in effect on the Commencement Date) provides for such existing tenant
to place its name on exterior and/or monument signage, then any exercise of such
existing tenant’s rights shall not be deemed to be a violation of Tenant’s
rights under this Lease.
 
3.5 Communications Equipment.
 
(a)           Subject to the provisions of this Section 3.5, Tenant shall have
the non-exclusive right, at its sole cost and expense and for Tenant’s use, to
install, maintain and operate upon the roof of the Building one (1) or a
reasonable and necessary additional number of transmitters and/or receiver
antennas or dishes approved by Landlord, which approval shall not be
unreasonably withheld or delayed (collectively, the “Communications Equipment”)
for use by Tenant in the conduct of its business; provided that such
Communications Equipment may not materially compromise the aesthetics or
appearance of the Building nor shall Landlord be required to incur any expense
in accommodating the Communications Equipment.  The Communications Equipment
must be (i) designed, installed and operated in compliance with all Legal
Requirements, and (ii) installed and operated so as not to adversely affect or
impact structural, mechanical, electrical, elevator, or other systems serving
the Building or customary telephone service for the Building and so as not to
cause injury to persons or property and so as not to void or impair any
applicable roof warranty.  Upon the expiration or termination of this Lease,
Tenant shall remove the Communications Equipment and repair any damage to the
Building caused by the installation, maintenance, use or removal of the
Communications Equipment.
 
(b)           Landlord hereby grants to Tenant the right to install (at Tenant’s
sole cost and expense) any additional equipment required to operate the
Communications Equipment and to connect the Communications Equipment to Tenant’s
other machinery and equipment located in the Leased Premises (e.g., conduits and
cables) in the shafts, ducts, chases and utility closets located in the core of
the building (“Additional Equipment”), which Additional Equipment shall be
deemed a part of the Communications Equipment for all purposes of this Section
3.5; provided that (i) the use of such space in the Building core by Tenant
(except customary chases for cabling) may not materially adversely affect the
marketability of the remaining space on any floor of the Building, and (ii) to
the extent any such Additional Equipment occupies space (other than space in
customary chases for the Building) that would have otherwise been Net Rentable
Area on a floor of the Building, such space shall be included within the Net
Rentable Area of the Leased Premises and Tenant shall be obligated to pay Annual
Basic Rent and Additional Rent with respect to such space as if such space was
included in the Leased Premises.  Tenant’s use of such space in the Building
core shall be subject to the provisions of this Lease relating to Tenant’s use
of Common Areas of the Building.
       
BBD-1 Separate Lease Form
 
36

--------------------------------------------------------------------------------

 

(c)           Subject to the Building Rules and other reasonable rules relating
to Building security and safety that may be promulgated by Landlord pertaining
to access by tenants to the roof of the Building and provided Tenant does not
unreasonably disturb any other tenants of the Building, Tenant and Tenant’s
contractors shall have reasonable access to the Communications Equipment and the
Additional Equipment for purposes of operating, servicing, repairing or
otherwise maintaining said equipment.
 
(d)           Nothing contained in this Section 3.5 shall be deemed to prohibit
or restrict any other individual or entity, including Landlord or any other
tenant of the Building, from installing communications equipment on the roof of
the Building or to use the roof for any other purpose.
 
(e)           In connection with its installation, repair, maintenance and
removal of any Communications Equipment and Additional Equipment, Tenant, at
Tenant’s sole cost and expense, shall comply with all applicable Building Rules
and Legal Requirements and repair any damage to the Building caused by such
installation, repair, maintenance or removal.  In the event that the placement
of Tenant’s Communications Equipment or Additional Equipment interferes with
Landlord’s performance of any repair or maintenance to the Common Areas,
including the roofs of the Buildings, any costs incurred by Landlord to
temporarily or permanently relocate and reinstall Tenant’s Communications
Equipment or Additional Equipment shall be included in the cost of such repair
or maintenance as an Operating Expense.
 
(f)           Tenant’s Communications Equipment and Additional Equipment
existing as of the Commencement Date are hereby deemed to be approved by
Landlord.  Any changes to the existing Communications Equipment and/or
Additional Equipment by Tenant shall first be approved by Landlord, which
approval will not be unreasonably withheld or delayed.
 
(g)           If Landlord shall place on the roof of any Building communications
equipment of its own, or shall grant to any third party the right to locate and
maintain any such equipment, all such equipment shall be located, designed and
operated so as not to interfere with signals to and from Tenant’s Communications
Equipment and Additional Equipment, the installation of which, in accordance
with this Section 3.5, predates the installation of such other
equipment.  Similarly, any Communications Equipment and Additional Equipment
hereafter installed by Tenant shall be located and designed so as not to
interfere with signals to and from such other equipment belonging to Landlord or
to third parties, that may have previously been installed.  The party
responsible for the communications equipment which interferes with equipment
previously installed by others shall be required, at its or their expense, to
take all measures necessary to eliminate the source of interference caused by
such party’s equipment.
       
BBD-1 Separate Lease Form
 
37

--------------------------------------------------------------------------------

 

3.6 Building Management.  The Property shall be managed by Landlord; provided
that if and for so long as Tenant’s Occupancy Percentage at the Property shall
be equal to or greater than ninety (90%), after consultation with Landlord to
review Landlord’s property management qualifications and pricing, Tenant may in
its sole discretion elect to cause the Property to be submanaged by a qualified
property submanager designated by Tenant (any such submanager, a “Tenant
Designated Submanager”), who shall provide on-site and supervisory property
management services for Landlord, Tenant and any third party tenants and other
occupants at the Property (a Property with a Tenant Designated Submanager, a
“Tenant Managed Property”).  If the Property shall not be a Tenant Managed
Property, Landlord shall provide on-site and supervisory property management
services either through an Affiliate of Landlord or through a qualified third
party property submanager designated by Landlord (any such Landlord Affiliate or
submanager, a “Landlord Designated Submanager”).  Landlord shall be and remain
responsible for disbursement of Operating Expense and Real Estate Tax
payments.  Notwithstanding the foregoing, (a) Landlord shall not select a
Landlord Designated Submanager for whom Tenant has a reasonable objection, (b)
Tenant shall not select a Tenant Designated Submanager for whom Landlord has a
reasonable objection, (c) if a Landlord Designated Submanager persistently fails
to perform its property management duties in a timely, complete and professional
manner that is consistent with the highest level of property management services
provided at Comparable Buildings, Tenant may cause such non-performing Landlord
Designated Submanager to be replaced by a Tenant Designated Submanager, in which
event, at Tenant’s election, the Property shall become a Tenant Managed Property
and (d) if a Tenant Designated Submanager persistently fails to perform its
property management duties in a timely, complete and professional manner that is
consistent with the highest level of property management services provided at
Comparable Buildings, Landlord may cause such non-performing Tenant Designated
Submanager to be replaced by a Landlord Designated Submanager, in which event,
at Landlord’s election, the Property shall no longer be a Tenant Managed
Property.  Any disputes between Landlord and Tenant with respect to property
management matters arising under this Section 3.6 shall be subject to resolution
as provided in Article XII and XIII.
 
ARTICLE IV
CARE OF PREMISES; LAWS, RULES AND REGULATIONS
 
4.1 Care of Leased Premises.  Upon the expiration or any earlier termination of
this Lease, Tenant shall surrender the Leased Premises to Landlord in the same
condition in which such Leased Premises existed on the Commencement Date, except
for ordinary wear and tear and any casualty or condemnation damage not required
to be repaired or restored by Tenant pursuant to the terms of this Lease and
subject to the provisions of Section 5.3 hereafter.  Upon such expiration or
termination of this Lease, Landlord shall have the right to re-enter and resume
possession of the Leased Premises immediately.
       
BBD-1 Separate Lease Form

 
38

--------------------------------------------------------------------------------

 

4.2 Access of Landlord to Leased Premises.  Subject to the provisions of this
Section 4.2, Landlord and its contractors, agents or representatives may enter
into and upon any part of the Leased Premises during reasonable hours as may be
necessary to clean the same, make repairs, alterations or additions thereto or
otherwise perform Landlord’s obligations under this Lease, and, upon reasonable
prior notice to Tenant, for the purpose of showing the same to existing or
prospective purchasers or lenders.  At any time during the last twelve (12)
months of the Term (including any Renewal Terms that Tenant has exercised) and
promptly upon Landlord’s receipt of notice from Tenant of Tenant’s intent to
terminate this Lease with respect to or otherwise vacate a Leased Premises as
herein provided, Landlord may, upon reasonable prior notice to Tenant, enter the
Leased Premises to show the same to prospective tenants.  With respect to any of
the aforementioned entries by Landlord into and upon any part of the Leased
Premises other than for emergencies or routine repairs or routine janitorial
service, Tenant shall be entitled to have a representative accompany
Landlord.  Tenant shall not be entitled to any abatement or reduction of Rent by
reason of any such entry by Landlord.  Landlord shall not interfere with the
operation of Tenant’s business during any such entry and Landlord shall use
reasonable efforts to make any routine repairs requiring access to the Leased
Premises after Building Operating Hours.  Notwithstanding any of the foregoing,
unless otherwise instructed by Tenant in writing, Landlord shall not enter areas
designated by Tenant as high security areas (the “Security Areas”) unless an
emergency situation exists.  All access by Landlord or any invitee of Landlord
shall be subject to applicable federal banking regulations.  If the
telecommunications demarcation point for the Building is located within the
Leased Premises, then Landlord may, at Landlord’s option, at Landlord’s sole
expense, relocate such telecommunications demarcation point to a location
outside of the Leased Premises, and make all necessary modifications to maintain
Tenant’s then existing telecommunications service to the Leased Premises.  If
the telecommunications demarcation point for the Building is located within the
Leased Premises and if such location of the telecommunications demarcation point
for the Building at any time in the future is deemed by Tenant to interfere with
Tenant’s desired reconfiguration of its use of or improvements in the Leased
Premises, then Landlord shall, at Landlord’s sole expense, relocate such
telecommunications demarcation point to a location outside of the Leased
Premises, and make all necessary modifications to maintain Tenant’s then
existing telecommunications service to the Leased Premises, within a reasonable
time after Tenant’s written request.  If the telecommunications demarcation
point for the Building is located within the Leased Premises, then until
Landlord relocates such telecommunications demarcation point to a location
outside of the Leased Premises, Tenant shall allow Landlord and other tenants of
the Building reasonable access to the telecommunications demarcation point as
required to connect telecommunication lines thereto, but each and any such
access shall be subject to reasonable advance notice (not less than one (1) full
business day, except in the case of emergencies), and shall be supervised by
security personnel acceptable to Tenant, Landlord shall be solely responsible
for the cost of such security personnel, and Landlord shall reimburse Tenant,
upon demand, for any and all additional costs incurred by Tenant because of such
access.  In no event shall Landlord or any tenant of the Building other than
Tenant be entitled to connect to, use, or in any way affect the operation of
Tenant’s telecommunications equipment in the Leased Premises.
 
4.3 Nuisance.  Tenant shall conduct its business and use reasonable efforts to
control its agents, employees, invitees, contractors and visitors in such a
manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably annoy or disturb, any other tenant or Landlord in its operation of
the Property.  Landlord shall operate the Property and use reasonable efforts to
control its agents, employees, invitees, contractors and visitors in such a
manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably disturb Tenant in its occupancy of the Leased Premises.
 
4.4 Laws and Regulations; Rules of Building.  Tenant shall comply with, and
shall use its reasonable efforts to cause its employees, agents, visitors and
invitees to comply with, all Legal Requirements relating to the use or occupancy
of the Leased Premises, and with the rules of the Building reasonably adopted
and altered by Landlord from time to time for the safety, protection, care and
cleanliness of the Leased Premises, the Building and the Property, the operation
thereof, the preservation of good order therein and the comfort of the tenants
of the Building and their agents, employees and invitees, consistent with
Comparable Buildings, which rules and regulations shall be binding upon Tenant
upon Tenant’s receipt of notice of the adoption or alteration of such rules and
regulations (the “Building Rules”).  In the event of a conflict between the
provisions of this Lease and the Building Rules, the provisions of this Lease
shall control.  Landlord shall use its reasonable efforts to cause all tenants
of the Building to comply with the Building Rules to the extent that failure to
so comply will materially affect Tenant’s use or enjoyment of the Leased
Premises.  Landlord shall not enforce the Building Rules with respect to Tenant
in a manner that is more restrictive than Landlord’s enforcement of the Building
Rules as to any other tenants of the Building.  Landlord shall not enforce
Tenant’s compliance with Legal Requirements unless (a) Landlord’s failure to do
so constitutes a violation of Legal Requirements by Landlord or makes Landlord
liable for Tenant’s continuing violation, (b) Landlord is required to do so by
any notice of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority or (c) Landlord’s failure to do so would, in Landlord’s
reasonable opinion, endanger the health, safety or welfare of any person on or
about the Leased Premises or the Property.
       
BBD-1 Separate Lease Form

 
39

--------------------------------------------------------------------------------

 

4.5 Legal Use and Violations of Insurance Coverage.  Tenant shall not occupy or
use the Leased Premises, or permit any portion of the Leased Premises to be
occupied or used, for any business or purpose that (a) is unlawful, (b) creates
noxious or offensive odors emanating from the Leased Premises, or (c) does
anything that would in any way increase the rate of fire insurance coverage on
the Property or its contents unless Tenant pays for the cost of such increased
insurance premium.  Tenant shall not cause or permit any Hazardous Materials to
be used, generated, treated, installed, stored or disposed of in, on, under or
about the Leased Premises, except to the extent consistent with the customary
and reasonable business practice of entities conducting businesses similar to
the business being conducted by Tenant in the Leased Premises; provided (i) such
Hazardous Materials do not endanger the health of any person on or about the
Leased Premises or the Property and (ii) Tenant complies with all Legal
Requirements applicable to such Hazardous Materials.  It is hereby agreed that
possession and use of copy machines and machines used to electronically accept
or produce written data which utilize small amounts of chemicals which may be
included in the definition of Hazardous Materials shall be considered “customary
and reasonable business practices” within the meaning of the previous
sentence.  Landlord shall meet all of its obligations under this Lease so as to
keep in force all certificates of occupancy for the Property generally and
Tenant, if and to the extent required by Legal Requirements, shall meet all of
its obligations under this Lease so as to keep in force certificates of
occupancy for the Leased Premises.  Landlord shall comply with, and not violate,
all applicable Legal Requirements to the extent relating to the Property
generally and any other Legal Requirements applicable to Landlord to the extent
necessary to perform Landlord’s obligations under this Lease (except to the
extent that such Legal Requirement relates to a tenant’s obligations under its
lease, in which case Landlord shall exercise reasonable efforts to cause
compliance by such tenant), and Tenant, at its sole cost and expense, shall
comply with, and not violate, all applicable all Legal Requirements to the
extent relating to the Leased Premises.  Landlord shall not enforce Tenant’s
compliance with Legal Requirements unless (a) Landlord’s failure to do so
constitutes a violation of Legal Requirements by Landlord or makes Landlord
liable for Tenant’s continuing violation, (b) Landlord is required to do so by
any notice of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority or (c) Landlord’s failure to do so would, in Landlord’s
reasonable opinion, endanger the health, safety or welfare of any person on or
about the Leased Premises or the Property.
       
BBD-1 Separate Lease Form

 
40

--------------------------------------------------------------------------------

 

4.6 Environmental Laws.  Tenant shall be solely responsible for and shall
undertake all Remedial Work required by any Governmental Authority or as
necessary to comply with, and not violate, Legal Requirements arising from
Hazardous Materials introduced on, in or under the Building or the Property
solely by Tenant, its agents, employees, invitees or contractors.  Landlord
shall not enforce Tenant’s performance of Remedial Work unless (a) Landlord’s
failure to do so constitutes a violation of Legal Requirements by Landlord or
makes Landlord liable for Tenant’s continuing violation, (b) Landlord is
required to do so by any notice of violation, order, decree, permit, rule or
regulation issued by any Governmental Authority or (c) Landlord’s failure to do
so would, in Landlord’s reasonable opinion, endanger the health, safety or
welfare of any person on or about the Leased Premises, the Building or the
Property.


4.7 Prohibited Uses.  Throughout the Term, Landlord shall not use, or permit the
use of, the Property (or any part thereof) for any Prohibited Uses, and without
Tenant’s prior consent, Landlord shall not further develop the Property in a
manner that would result in (i) an increase in the amount of any Additional Rent
payable by Tenant hereunder or (ii) parking or traffic flow to the Building
being materially adversely affected or that will attract a volume, frequency or
type of visitor or employee to the Building that is not consistent with the
standards of Comparable Buildings or that would impose an excessive demand on or
use of the facilities or services of the Building.
 
ARTICLE V
LEASEHOLD IMPROVEMENTS AND REPAIRS
 
5.1 Leasehold Improvements.  Subject to the provisions of this Lease, Tenant
hereby accepts the Leased Premises, including any and all existing leasehold
improvements, in their “AS-IS” condition, and acknowledges that, subject to the
provisions of Section 5.5, Landlord has no obligation to construct additional
leasehold improvements in the Leased Premises or to provide any money, work,
labor, material, fixture, decoration or equipment with respect to the Leased
Premises.
 
5.2 Alterations.  Except as provided below, Tenant shall not make or allow to be
made any alterations or physical additions in or to the Leased Premises, without
first obtaining the written consent of Landlord to the plans and specifications
and contractors therefor, which consent shall not be unreasonably withheld or
delayed.  Any and all such alterations or additions shall be made in compliance
with Legal Requirements.  Notwithstanding the foregoing, Tenant shall have the
right to make alterations and physical additions to the Leased Premises costing
less than Alteration Threshold Amount for any single project, or which are of
such a nature as not to require a building permit, without Landlord’s consent
provided:  (i) Tenant notifies Landlord in writing and furnishes Landlord with
plans and specifications and the names of the contractors for all such
alterations or additions at least seven (7) days prior to undertaking them, (ii)
Tenant provides Landlord with as-built plans and specifications related to such
alterations or additions upon completion of same, (iii) such alterations or
additions are not visible from the exterior of the Leased Premises or the
Building, (iv) the modifications are in compliance with all Legal Requirements,
(v) such additions and alterations do not adversely affect the mechanical,
electrical, plumbing, life safety, or structural integrity of the Building and
(vi) Tenant coordinates its activities with the Building’s property manager.  In
no event shall Tenant be obligated to pay any charge to Landlord or any agent of
Landlord for (i) supervision of any alterations or physical additions in or to
the Leased Premises made by Tenant or (ii) review or approval of plans or
specifications for or in connection with any alterations or physical additions
in or to the Leased Premises made or proposed by Tenant (other than
reimbursement of any actual, out-of-pocket costs reasonably incurred by Landlord
to verify that Tenant’s plans do not adversely affect the mechanical,
electrical, plumbing, life safety or structural integrity of the Building as
expressed in clause (v) above).
       
BBD-1 Separate Lease Form

 
41

--------------------------------------------------------------------------------

 

5.3 Non-Removable Improvements.  The term “Non-Removable Improvements” shall
mean each and all of the following to the extent owned by Tenant or its
Affiliates: all mechanical equipment above the ceiling, the ceiling system, the
ceiling tile, light fixtures (other than chandeliers; provided Tenant replaces
the ceiling tile and leaves a connection for a replacement chandelier or
Building Standard fixture), permanent walls, wall coverings, doors, door
hardware, floor coverings (other than area rugs), all electrical and plumbing
systems located within the Leased Premises, and blinds, all life safety and
other Building systems, all cafeterias and commissaries, including all fixtures,
equipment and appliances used in connection therewith; all gymnasiums, fitness
or exercise centers, including all equipment, fixtures and furnishings therein,
and at all properties that include retail banking facilities, all vaults, vault
doors, pneumatic tubing then existing at drive-through facilities, teller
counters and under-counter steel.  All Non-Removable Improvements are and shall
remain the property of Landlord.  Tenant shall be permitted (but not obligated)
to remove any other improvements to the Leased Premises (together “Tenant’s
Business Equipment,” whether or not installed so as to be fixtures under
applicable law), including trade fixtures, equipment, furniture, furnishings,
supplies, records, documents, cash, coin, and other items of moveable personal
property relating to the operation of Tenant’s business, including all safe
deposit boxes (but not the nests or frames thereof), safes, Tenant
identification signage, ATMs connected to or located within the Building or
situated as freestanding structures on the Property and ATM equipment,
telecommunication equipment, security systems and equipment, satellite dishes
and antennas, computers, computer terminals and computer equipment, any office
equipment (whether leased or owned) located in the Buildings, framed artwork not
permanently affixed to the Property, and Tenant’s furniture, trade fixtures, and
equipment installed in the Leased Premises by Tenant at its cost and expense;
provided Tenant repairs any damage to the Leased Premises or other parts of the
Building caused by the removal of the foregoing items.
 
5.4 Mechanics Liens.  Tenant shall have no authority or power, express or
implied, to create or cause to be created any mechanic’s, materialmen’s or other
lien, charge or encumbrance of any kind against any Leased Premises or the
Property.  Should any mechanic’s, materialmen’s or other lien, charge or
encumbrance of any kind be filed against the Leased Premises or the Property by
reason of Tenant’s acts or omissions or because of a claim against Tenant,
Tenant shall cause the same to be cancelled or discharged of record by bond or
otherwise within sixty (60) days after notice to Tenant by Landlord, or within
thirty (30) days after notice to Tenant by Landlord if at the time of such
notice Landlord anticipates a sale or refinancing of the Property will be closed
within sixty (60) days after said notice (and if Landlord includes that fact in
Landlord’s notice to Tenant).  If Tenant shall fail to cancel or discharge said
lien or liens within the time provided pursuant to this Section 5.4, Landlord
may, at its sole option, cancel or discharge the same, and upon Landlord’s
demand, Tenant shall promptly reimburse Landlord for all reasonable costs
incurred in canceling or discharging such liens.  Except to the extent that such
costs, losses, or liabilities are caused by Landlord’s actions, Tenant shall
indemnify and hold Landlord harmless from and against all costs (including
reasonable attorneys’ fees and costs of suit), losses, liabilities, or causes of
action arising out of or relating to any alterations, additions or improvements
made by Tenant to the Leased Premises, including any mechanic’s or materialman’s
liens asserted in connection therewith.  Landlord and Tenant expressly agree and
acknowledge that no interest of Landlord in the Leased Premises or the Property
shall be subject to any lien for improvements made by Tenant in or for the
Leased Premises, and that Landlord shall not be liable for any lien for any
improvements made by Tenant, such liability being expressly prohibited by the
terms of this Lease.  Landlord may file in the public records of the County in
which the Building is located, a public notice containing a true and correct
copy of this paragraph, and Tenant hereby agrees to inform all contractors and
materialmen performing work in or for or supplying materials to the Leased
Premises of the existence of the prohibition contained in this paragraph.
       
BBD-1 Separate Lease Form

 
42

--------------------------------------------------------------------------------

 

5.5 Repairs by Landlord.  Landlord will make, as an Operating Expense (to the
extent allowable), all repairs to, and perform necessary maintenance, repair,
refurbishing and replacement work to the Property, and all parts thereof, in
such manner as is in keeping with Comparable Buildings, including the: (a)
structural elements of the Building, (b) mechanical (including HVAC),
electrical, the plumbing and fire/life safety systems serving the Building in
general, (c) Common Areas including the Parking Areas , (d) roofs of the
Building, (e) exterior windows of the Building and (f) elevators serving the
Building.  Landlord shall promptly make repairs (considering the nature and
urgency of the repair) for which Landlord is responsible.  Except in emergency
situations as reasonably determined by Landlord, Landlord shall provide Tenant
with prior notice of any entry into the Leased Premises required to effectuate
the repairs for which Landlord is responsible and shall exercise reasonable
efforts to perform any such entry into the Leased Premises in a manner that is
reasonably designed to minimize interference with the operation of Tenant’s
business in the Leased Premises.  If Landlord should fail or refuse to make such
repairs, refurbishings or replacements or perform said maintenance with
reasonable promptness after written notice from Tenant, then Tenant may, at its
option, but without any obligation to do so, upon written notice to Landlord,
cure such failure as expressed in Section 7.1(f) and recover the reasonable cost
thereof from Landlord.
 
5.6 Repairs by Tenant.  Tenant shall, at its sole cost and expense, promptly
perform all maintenance, repairs, refurbishing and replacement work to the
Leased Premises that are not Landlord’s express responsibility under this Lease,
and shall keep the Leased Premises in good condition and repair, reasonable wear
and tear excepted.  Tenant’s repair obligations include repairs to: (a) floor
covering, (b) interior partitions, (c) doors, (d) the interior side of demising
walls, (e) electronic, phone and data cabling and related equipment that is
installed by or for the exclusive benefit of Tenant and located in the Leased
Premises or other portions of the Building, (f) supplemental air conditioning
units, private showers and kitchens, including hot water heaters, plumbing and
similar facilities serving Tenant exclusively, and (g) alterations performed by
contractors retained by Tenant, including related HVAC balancing.  All Tenant’s
work shall be performed in accordance with the rules and procedures described in
Section 5.2 hereof.  Upon termination of this Lease, Tenant will surrender and
deliver the Leased Premises to Landlord in the same condition in which the
Leased Premises existed on the Commencement Date, subject, however, to (i) the
provisions of Article VI hereof, (ii) the alterations permitted pursuant to this
Lease, (iii) the provisions of  Section 5.3, and (iv) except for ordinary wear
and tear.  If Tenant should fail or refuse to make such repairs, refurbishings
or replacements or perform said maintenance as and when reasonably required,
Landlord may, at its option, but without any obligation to do so, cure such
failure or refusal and Landlord’s costs shall be reimburseable by Tenant as
additional rent, by Tenant, immediately upon invoicing by
Landlord.  Notwithstanding the foregoing, Landlord agrees to perform, as Above
Standard Services, Tenant’s repair and maintenance obligations with respect to
the Leased Premises.  Tenant shall notify Landlord of the need for any such
repair and maintenance and Landlord shall endeavor to respond timely to each
such request.
       
BBD-1 Separate Lease Form

 
43

--------------------------------------------------------------------------------

 

5.7 Art.  Landlord acknowledges that Tenant may store and/or display within the
Building, multiple works of art, including paintings, textiles, sculptures, and
other forms of artwork (the “Art”) that are an integral part of the Bank of
America Art Collection.  The Art may be located within the Leased Premises, or
with Landlord’s approval, in Common Areas, including lobbies or other public
spaces within the Building or outdoor plaza areas.
 
(a)           The Art that is located within the Property as of the date hereof
is listed in the attached Schedule 3 hereto.  Tenant may hereafter locate
additional pieces of Art within the Leased Premises or, with Landlord’s
approval, in the Common Areas within or outside the Building, and any of such
Art shall also be considered part of the Bank of America Art Collection, unless
it cannot be removed from the Building without damaging the Art.  Tenant shall
have the right at any time during the Term of the Lease and for a period of
thirty (30) days following the Term of the Lease, to remove any of the Art at
Tenant’s sole cost and expense.  In the event any Art is removed from either
Leased Premises or Common Areas, Tenant shall repair any damage caused by its
removal.  To the extent Art is removed from the Common Areas, Tenant shall
notify Landlord in writing not less than thirty (30) days prior to the
anticipated removal date that the Art shall be removed.  Tenant agrees to
indemnify Landlord against any claims made by the artist or putative right
holder pursuant to VARA arising out of Tenant’s removal or subsequent treatment
of the Art, and such indemnity shall survive the termination or expiration of
this Lease.
 
(b)           Landlord agrees that (i) Landlord shall not remove any Art from
any Common Areas or public spaces of the Building during the Term hereof or
within a period of thirty (30) days following the Term hereof, and Landlord
acknowledges that any such removal in violation of this paragraph may cause
damage to the Art, for which Landlord shall bear sole responsibility; and (ii)
Landlord’s removal of any Art during the Term or thereafter shall not be within
the scope of Tenant’s VARA indemnification.  The foregoing provisions of this
subsection 5.7(b) shall not be construed as Landlord’s approval of the placement
of Art in Common Areas within or outside the Building.
 
(c)           Tenant shall have the right at any time or from time to time, to
erect plaques or markers, subject to Landlord’s approval (not to be unreasonably
withheld) identifying the Art as commissioned by Bank of America or on loan from
the Bank of America Art Collection.  To the extent Tenant elects not to remove
any Art at the termination of the Lease, Landlord agrees that any plaques or
markers installed by Tenant identifying the Art as commissioned by Bank of
America or on loan from the Bank of America Art Collection shall remain in place
for so long as the Art is displayed within the Building or Common Areas.
       
BBD-1 Separate Lease Form

 
44

--------------------------------------------------------------------------------

 

5.8 Intentionally Omitted.
 
5.9 Demising Work.  This Section 5.9 is to be included only in the event that
Tenant executes a Continuing Term Separate Lease.]  Any Demising Work required
to be performed by Tenant: shall, in each instance, be completed as follows:
 
(a)           Tenant shall prepare and submit to Landlord for Landlord’s
approval a preliminary space plan (the “Preliminary Space Plan”) in connection
with Tenant’s proposed separation of the Leased Premises from the FSG Sublet
Space.  Landlord’s approval shall not be unreasonably withheld or delayed and
shall be given or withheld, or Landlord shall advise Tenant whether Landlord
requires additional information in order to evaluate Tenant’s request, within
ten (10) days following Tenant’s delivery to Landlord of the Preliminary Space
Plan.  If Landlord objects to the Preliminary Space Plan (or any revision
thereof), Tenant shall deliver a revised Preliminary Space Plan to Landlord and
the procedure will be repeated, if necessary, until a final space plan is
approved.  Landlord’s approval of each revised Preliminary Space Plan shall be
given or withheld within ten (10) days following Landlord’s receipt thereof from
Tenant.  The final approved space plan is hereinafter referred to as the “Final
Space Plan”.  Landlord and Tenant shall work with one another reasonably and in
good faith to resolve any differences concerning the Preliminary Space Plan and
the Final Space Plan (or the Preliminary Drawings or Final Drawings hereafter
referenced in Section 5.9(b)), failing which any disagreements shall be resolved
in accordance with Article XII.
 
(b)           From the Final Space Plan, Tenant shall prepare and submit to
Landlord for Landlord’s approval (which approval shall not be unreasonably
withheld or delayed, and which shall be given or withheld, or Landlord shall
advise Tenant whether Landlord requires additional information in order to
evaluate Tenant’s request, within ten (10) days) following Tenant’s delivery to
Landlord of, one-eighth inch (1/8”) architectural, mechanical, electrical,
lighting, plumbing and (if reasonably requested by Landlord) floor load working
drawings together with specifications necessary to complete all of the proposed
improvements shown on the Final Space Plan (collectively, the “Preliminary
Drawings”). If Landlord objects to the Preliminary Drawings (or any revision
thereof), Tenant shall deliver revised Preliminary Drawings to Landlord and the
procedure will be repeated, if necessary, until final drawings are
approved.  The final approved drawings are hereinafter referred to as the “Final
Drawings”.
 
(c)           Tenant will cause the Demising Work to be constructed in
substantial accordance with the Final Drawings.  Landlord shall be deemed to
have waived Tenant’s performance of any Demising Work not shown on the Final
Drawings except to the extent required to satisfy Legal
Requirements.  Landlord’s review of Space Plans and Drawings under Sections
5.9(a) and (b) above is for Landlord’s purposes only, and not a representation
or warranty that the work to be performed pursuant thereto meets all Legal
Requirements.
 
(d)           In connection with the Demising Work, Tenant shall file all
drawings, plans and specifications, pay all fees and obtain all permits and
applications from any authorities having jurisdiction and perform all Demising
Work in compliance with the requirements of such permits and applications; and
Tenant shall promptly obtain, if required, a permanent certificate of occupancy
and all other approvals required of Tenant to use and occupy the Leased
Premises.
 
(e)           Tenant shall have the right to select the general contractor and
subcontractors for the Demising Work; provided that Tenant shall not use a
contractor or subcontractor as to which Landlord shall reasonably object within
ten (10) days following Tenant’s notice to Landlord of the identity of such
contractor(s) and subcontractor(s) as Tenant has selected.
       
BBD-1 Separate Lease Form

 
45

--------------------------------------------------------------------------------

 

(f)           The parties shall cooperate with each other in good faith and
coordinate the scheduling of the Demising Work in an effort to complete the same
in a timely manner.  Landlord and Tenant shall be commercially reasonable in
agreeing to non-material reconfigurations of the boundaries of the Leased
Premises to facilitate Tenant’s construction of demising walls for the Leased
Premises.
 
(g)           All of the Demising Work shall be done in compliance with Building
Standards at Tenant’s expense, including building permit and other fees,
architectural and engineering expenses and other expenses relating
thereto.  Tenant may request Landlord’s review of Preliminary Space Plans or
Preliminary Drawings before Tenant’s notification to Landlord of Tenant’s
election to remove FSG Sublet Space from the Leased Premises to facilitate
Tenant’s understanding of the potential approximate costs associated therewith.
 
ARTICLE VI
CONDEMNATION, CASUALTY AND INSURANCE
 
6.1 Condemnation.
 
(a)           If all or a portion of the Building or the Leased Premises as
would render the continuance of Tenant’s business from the Leased Premises
impracticable (as reasonably determined by Tenant) is permanently taken or
condemned for any public purpose, this Lease, at the option of Tenant upon the
giving of notice to Landlord within twenty (20) days from the date of such
condemnation or taking shall forthwith cease and terminate as provided in
Section 6.1(c) below.
 
(b)           If all or substantially all of the Property, or so much thereof as
to cause the remainder not to be economically feasible to operate, as reasonably
determined by Landlord, should be permanently taken or condemned for any public
purpose and Landlord terminates all similarly affected leases in the Building
that Landlord has the right to terminate, then Landlord shall have the option of
terminating this Lease by notice to Tenant within ten (10) days from the date of
such condemnation or taking.
 
(c)           If this Lease is terminated as provided in Sections 6.1(a) or (b)
above, this Lease shall cease and expire as if the date of transfer of
possession of the Leased Premises, the Property, or any portion thereof, was the
expiration date of this Lease.
       
BBD-1 Separate Lease Form

 
46

--------------------------------------------------------------------------------

 

(d)           If this Lease is not terminated by either Landlord or Tenant as
aforesaid, Tenant shall pay all Rent up to the date of transfer of possession of
such portion of the Leased Premises so taken or condemned and this Lease shall
thereupon cease and terminate with respect to such portion of the Leased
Premises so taken or condemned as if the date of transfer of possession of the
Leased Premises was the expiration date of the Term relating to such portion of
the Leased Premises.  Thereafter, the Annual Basic Rent, and Tenant’s Operating
Expense Share and Tenant’s Tax Share shall be calculated based on the Net
Rentable Area of the Leased Premises not so taken or condemned.  If any such
condemnation or taking occurs and this Lease is not so terminated, Landlord
shall, within sixty (60) days after the date any portion of the Property is
damaged, or the use of any portion of the Property by Tenant and Tenant’s
employees and invitees is impeded, because of such condemnation, commence to
repair the Property (excluding Tenant’s Business Equipment), so that the
remaining portion of the Property, as the case may be, shall constitute a
complete architectural unit, reasonably fit for Tenant’s occupancy and business
as reasonably determined by Tenant and Landlord.  If Landlord fails to cause
such restoration to be substantially completed within one (1) year after the
date Landlord commences such restoration work for any reason other than a delay
caused by an act or omission of Tenant, then Tenant shall have the right to
terminate this Lease by notifying Landlord in writing of such termination within
thirty (30) days after the date that is one (1) year after the date Landlord
commences such restoration work.  The one (1) year period described in the
preceding sentence shall be automatically extended for each day of delays caused
by Force Majeure Events.
 
(e)           In the event of any condemnation or taking of all or a portion of
the Leased Premises, and in the event of any condemnation or taking of all or a
portion of the Parking Areas or the Property which taking materially adversely
affects the value of or Tenant’s use or enjoyment of the Leased Premises,
Tenant, at Tenant’s expense may, jointly with Landlord, appear, claim, prove and
recover, in proceedings relative to such taking, (i) the value of any fixtures,
furniture, furnishings, leasehold improvements and other personal property that
were condemned but which under the terms of this Lease Tenant is permitted to
remove at the end of the Term, (ii) the unamortized cost of any leasehold
improvements that are not so removable by Tenant at the end of the Term and that
were installed at Tenant’s expense, (iii) the loss of Tenant’s business as the
result of such condemnation and (iv) relocation and moving expenses.
 
(f)           If any taking or condemnation for any public purpose of the Leased
Premises or any portion thereof occurs for one hundred eighty (180) days or less
and the portion of the Leased Premises not so taken is in Tenant’s reasonable
judgment sufficient to allow the conduct of Tenant’s business in the Leased
Premises to substantially the same extent and quantity as before the taking (and
Tenant, in fact, ceases its use of the Leased Premises for business purposes),
then it shall be deemed a temporary taking and this Lease shall continue in full
force and effect except that Annual Basic Rent, Tenant’s Operating Expense Share
and Tenant’s Tax Share shall be calculated based on the Net Rentable Area of the
Leased Premises not so taken, for the period of time that the Leased Premises
are so taken as of the date of transfer of possession of the Leased Premises and
Landlord shall be under no obligation to make any repairs or alterations.
 
6.2 Damages from Certain Causes.  Except as provided in Section 3.1 and Section
6.6, and subject to Landlord’s obligations to restore, repair and maintain as
specifically provided in this Lease, Landlord shall not be liable or responsible
to Tenant for any loss or damage to any property or person occasioned by theft,
fire, act of God, public enemy, riot, strike, insurrection, war, requisition or
order of governmental body or authority, court order or injunction, or any other
cause beyond Landlord’s control.
       
BBD-1 Separate Lease Form

 
47

--------------------------------------------------------------------------------

 

6.3 Casualty Clause.
 
(a)          If at any time during the Term of this Lease, the Leased Premises,
the Common Areas, including the Parking Areas, the Building or any systems or
equipment serving the Leased Premises, the Common Areas or the Building
(collectively, the “Damaged Property”) is damaged by fire, earthquake, flood or
by any other casualty of any kind or nature (a “Casualty”) then, except as
hereinafter provided, Landlord shall proceed to rebuild or restore the Damaged
Property at Landlord’s sole cost and expense; provided that, in no event, shall
Damaged Property include, nor shall Landlord or Tenant have any obligation to
rebuild or restore, any of Tenant’s furniture, furnishings, equipment, trade
fixtures or other property owned by Tenant.  If, in the reasonable opinion of
Landlord’s architect as evidenced by a written letter or certification delivered
to Tenant not more than forty-five (45) days following the Casualty, the Damaged
Property cannot be repaired so as to make the Leased Premises and the Parking
Areas tenantable within two hundred seventy (270) days from the date of notice
of Landlord’s architect’s opinion, then Tenant shall have the right to terminate
this Lease as to such property by notifying Landlord in writing of such
termination within thirty (30) days of receipt of Landlord’s architect’s
opinion.  Any failure by Tenant to deliver such termination notice to Landlord
by such thirtieth (30th) day shall constitute a waiver of Tenant’s right to
terminate this Lease pursuant to this Section 6.3(a) as a result of such
Casualty.
 
(b)          Landlord may elect to terminate this Lease on account of a Casualty
by delivering written notice to Tenant within forty-five (45) days after a
Qualified Damage; provided that Landlord also terminates all other similarly
affected tenant leases that Landlord has a right to terminate as a result of
such Casualty.  As used herein, a “Qualified Damage” shall mean any one or more
of the following:
 
(i)           There shall be damage to an extent greater than fifty percent
(50%) of the replacement cost of the Building above the foundation, and such
damage or destruction shall be caused by a risk covered by insurance maintained
or required to be maintained (whether or not actually maintained) by Landlord
pursuant to this Lease (i.e., an “insurable risk”).
 
(ii)           There shall be damage, resulting from a risk other than an
insurable risk, to an extent greater than twenty-five percent (25%) of the
replacement cost of the Building above the foundation.
 
(iii)           Necessary repairs to the Damaged Property cannot be completed,
in the reasonable opinion of Landlord’s architect, within two hundred seventy
(270) days after the occurrence of such damage, which opinion Landlord shall
cause its architect to deliver to Tenant not more than thirty (30) days after
the Casualty.
 
(c)          Notwithstanding any language herein to the contrary, if at the time
of any substantial damage to the Leased Premises from a Casualty, less than one
(1) year remains in the Term, then (i) Landlord shall have the right, in its
sole option, to elect not to rebuild or restore the Damaged Property, such right
to be exercised, if at all, by written notice to Tenant within thirty (30) days
after the date of such Casualty, and (ii) Tenant shall have the right, in its
sole option, to terminate this Lease, such right to be exercised, if at all,
within thirty (30) days after the date of such Casualty or within thirty (30)
days after Tenant’s receipt of Landlord’s notice pursuant to Section 6.3(c)(i) .
       
BBD-1 Separate Lease Form

 
48

--------------------------------------------------------------------------------

 

(d)           If Landlord is herein required to repair and restore the Property,
and Tenant shall have had, but shall not have exercised, a right of termination
as provided at Section 6.3(a), Landlord shall use commercially reasonable
efforts to commence such repair and restoration within sixty (60) days following
the Casualty.  Landlord’s architect shall determine the date that Landlord
commences the repair and restoration of the Property and shall notify Tenant of
such determination within thirty (30) days thereof.  Notwithstanding any
language herein to the contrary, if Landlord undertakes but fails to repair and
restore the Damaged Property within the later of (i) one (1) year after the date
determined by Landlord’s architect to be the date Landlord commenced the
restoration and repair work or (ii) the date identified in Landlord’s
architect’s opinion given pursuant to Section 6.3(a) as the date by which
Landlord’s architect believed the repair and restoration to the Damaged Property
would be completed (the later such date, the “Outside Completion Date”), for any
reason other than a delay caused by an act or omission of the Tenant, then
subject to the final sentence of this paragraph, Tenant may terminate this Lease
by delivering written notice to Landlord within thirty (30) days after the
Outside Completion Date, but before the repairs and restoration to the Damaged
Property have been completed.  If Tenant fails to deliver such notice within
such thirty (30) day period, Tenant shall have waived its right to terminate
this Lease on account of the time required to repair such casualty.  The Outside
Completion Date shall be automatically extended for each day of delays caused by
Force Majeure Events (but in no event shall such Outside Completion Date be
extended for more than sixty (60) days by Force Majeure Events).
 
6.4 Property Insurance.  Landlord shall maintain standard fire and extended
coverage insurance, plus, if elected by Landlord, coverage for acts of
terrorism, for the Property, including for the Building, Common Areas, including
Parking Areas, Leased Premises and other tenantable areas and on the
improvements and betterments contained therein (excluding Tenant’s and any other
tenant’s furniture, furnishings, equipment, trade fixtures or other property),
in an amount not less than eighty percent (80%) of the full replacement cost
thereof above the foundation.  Upon the request of Tenant, a copy of a duly
executed certificate of insurance reflecting Landlord’s maintenance of the
insurance required under this Section 6.4 shall be delivered to Tenant.  Said
insurance shall be maintained with a reputable insurance company selected by
Landlord and qualified and licensed to do business in the State in which the
Property is located and having a current Best’s Rating of A+ or better.  All
payments for losses thereunder shall be made solely to Landlord.
 
6.5 Liability Insurance.  Landlord and Tenant shall each maintain a policy or
policies of comprehensive general liability insurance with the premiums thereon
fully paid on or before the due dates, issued by and binding upon a reputable
insurance company qualified and licensed to do business in the State in which
the Property is located, with a current Best’s Rating of A+ or better.  Such
insurance shall afford minimum protection (which may be effected by primary
and/or excess coverage) of not less than Three Million Dollars ($3,000,000.00)
for bodily injury or death in any one (1) accident or occurrence and against
property damage.  Notwithstanding anything to the contrary, so long as Tenant
satisfies the Self-Insurance Net Worth Test, Tenant may self insure in order to
meet any insurance requirements in this Lease.  In the event Tenant fails, in
whole or in part, to carry insurance that complies with the requirements of this
Section 6.5, Tenant shall be deemed to self-insure to the extent of such
noncompliance.
       
BBD-1 Separate Lease Form

 
49

--------------------------------------------------------------------------------

 

6.6 Hold Harmless.  Landlord shall not be liable to Tenant, or to Tenant’s
agents, servants, employees, contractors, customers or invitees, for any damage
to person or property to the extent caused by any negligent act or omission of
Tenant, or its agents, servants or employees, and Tenant agrees to and does
hereby indemnify, defend and hold harmless, Landlord and Landlord’s
shareholders, officers and trustees, and its and their respective successors and
assigns, from and against any and all claims, demands, causes of action, fines,
penalties, costs, expenses (including reasonable attorneys’ fees and court
costs), liens or liabilities to the extent caused by (i) any negligent act or
omission of Tenant, or its agents, servants or employees or (ii) any claim for
which Tenant was obligated to obtain insurance, but elected to self-insure as
permitted by Section 6.5.  Tenant shall not be liable to Landlord, or to
Landlord’s agents, servants, employees, contractors, customers or invitees, for
any damage to person or property to the extent caused by any negligent act or
omission of Landlord, or its agents, servants or employees and Landlord agrees
to and does indemnify, defend and hold harmless Tenant and Tenant’s
shareholders, officers and directors, and its and their respective successors
and assigns, from and against any and all claims, demands, causes or action,
fines, penalties, costs, expenses (including reasonable attorneys fees and
costs), liens or liabilities to the extent caused by any negligent act or
omission of Landlord, or its agents, servants or employees.
 
6.7 WAIVER OF RECOVERY.  ANYTHING IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING,
LANDLORD AND TENANT EACH HEREBY WAIVES ANY AND ALL RIGHTS OF RECOVERY, CLAIM,
ACTION OR CAUSE OF ACTION, AGAINST THE OTHER, AND ITS AGENTS, SERVANTS,
PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS OR EMPLOYEES, FOR ANY LOSS OR DAMAGE
THAT MAY OCCUR TO THE LEASED PREMISES, THE PROPERTY OR ANY IMPROVEMENTS THERETO
OR THEREON, OR ANY PROPERTY OF SUCH PARTY THEREIN OR THEREON, BY REASON OF FIRE,
THE ELEMENTS, OR ANY OTHER CAUSE THAT IS INSURED AGAINST (OR IS INSURABLE,
WHETHER OR NOT ACTUALLY INSURED) UNDER THE TERMS OF STANDARD FIRE AND EXTENDED
COVERAGE INSURANCE POLICIES IN THE STATE IN WHICH THE PROPERTY IS LOCATED,
REGARDLESS OF THE AMOUNT OF THE PROCEEDS, IF ANY, PAYABLE UNDER SUCH INSURANCE
POLICIES AND THE CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF THE OTHER PARTY
HERETO, OR ITS AGENTS, OFFICERS, PARTNERS, SHAREHOLDERS, SERVANTS OR EMPLOYEES,
AND COVENANTS THAT NO INSURER SHALL HOLD ANY RIGHT OF SUBROGATION AGAINST SUCH
OTHER PARTY ON ACCOUNT THEREOF.
 
ARTICLE VII
DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION
 
7.1 Default and Remedies.
 
(a)          The occurrence of any of the following shall constitute an Event of
Default (“Event of Default”) under this Lease on the part of Tenant:
 
(i)           Failure to pay any payment of Rent when due (including Annual
Basic Rent, Tenant’s Operating Expense Share, Tenant’s Tax Share and Above
Standard Services Rent) and such failure to pay continues for a period of ten
(10) days after written notice thereof from Landlord to Tenant; provided that
Landlord shall not be obligated to send written notice of a failure to pay more
than two (2) times in any consecutive twelve (12) month period, or
       
BBD-1 Separate Lease Form

 
50

--------------------------------------------------------------------------------

 

(ii)           At any time that Tenant does not satisfy the Net Worth Test,
failure of Tenant to maintain any policy of insurance that Tenant is required by
the terms of this Lease to maintain and such failure continues for a period of
ten (10) business days after written notice from Landlord to Tenant of such
failure, which notice shall (A) specify the insurance policy which Tenant has
failed to maintain and the provision of this Lease which requires Tenant to
maintain such insurance, and (B) state, in all capital letters and in a
prominent place, that the continuance of such failure to maintain insurance for
ten (10) business days after Tenant’s receipt of such written notice will
constitute an Event of Default under Section 7.1(a) of the Lease, or
 
(iii)           Tenant breaches or fails to comply with any term, provision,
condition or covenant of this Lease, other than as described in Section
7.1(a)(i) and (ii), and such breach or failure continues for thirty (30) days
after written notice from Landlord to Tenant of such breach or failure to comply
(or, if such breach or failure is curable but reasonably cannot be cured within
thirty (30) days, Tenant does not commence to cure such breach or failure
promptly within such thirty (30) day period and continuously and diligently
thereafter pursue such cure and remedy until such breach or failure is remedied;
provided that there shall be a maximum period of one hundred eighty (180) days
after Landlord’s written notice to cure or remedy such default, except that such
maximum cure period shall extended as appropriate for delays caused by Force
Majeure Events.
 
(b)          Upon the occurrence of an Event of Default, Landlord shall have the
option to do and perform any one or more of the following in addition to, and
not in limitation of, any other remedy or right permitted it by law or in equity
or by this Lease:
 
(i)           Landlord may immediately or at any time thereafter, collect all
overdue Rent and other charges payable to Landlord, together with Landlord’s
legal fees and costs of enforcement, with interest at the Applicable Rate from
the date such sums were originally due until the date paid in full.
 
(ii)           Landlord may immediately or at any time thereafter re-enter the
Leased Premises and correct or repair any condition which shall constitute a
failure on Tenant’s part to keep, observe, perform, satisfy, or abide by any
term, condition, covenant, agreement, or obligation of this Lease or of the
Building Rules now in effect or hereafter adopted or of any notice given Tenant
by Landlord pursuant to the terms of this Lease, and Tenant shall fully
reimburse and compensate Landlord on demand.
 
(iii)           Landlord, with or without terminating this Lease, may
immediately or at any time thereafter demand in writing that Tenant vacate the
Leased Premises and thereupon Tenant shall immediately vacate the Leased
Premises and remove therefrom all property thereon (other than Non-Removable
Improvements) belonging to or placed in the Leased Premises by, at the direction
of, or with consent of Tenant, whereupon Landlord shall have the right to
re-enter and take possession of the Leased Premises.  Any such demand, re-entry
and taking possession of the Leased Premises by Landlord shall not of itself
constitute an acceptance by Landlord of a surrender of this Lease or of the
Leased Premises by Tenant and shall not of itself constitute a termination of
this Lease by Landlord.
       
BBD-1 Separate Lease Form

 
51

--------------------------------------------------------------------------------

 

(iv)           Landlord may immediately or at any time thereafter, re-enter the
Leased Premises, and if persons or any of Tenant’s property are then in the
Leased Premises, then, upon prior written notice to Tenant, Landlord may remove
therefrom Tenant and all property belonging to or placed on the Leased Premises
by, at the direction of, or with consent of Tenant, all at Tenant’s
expense.  Any such re-entry and removal by Landlord shall not of itself
constitute an acceptance by Landlord of a surrender of this Lease or of the
Leased Premises by Tenant and shall not of itself constitute a termination of
this Lease by Landlord.
 
(v)           Landlord, without terminating this Lease, may immediately or at
anytime thereafter relet the Leased Premises or any part thereof, for such time
or times, at such rental or rentals and upon such other terms and conditions as
Landlord deems reasonable, and Landlord may make any alterations or repairs to
the Leased Premises that are necessary or proper to facilitate such reletting as
office space; and Tenant shall pay all costs of such reletting, including the
cost of any such alterations and repairs to the Leased Premises and reasonable
attorneys’ fees actually incurred; and Tenant shall continue to pay all Rent due
under this Lease up to and including the date of beginning of payment of rent by
any subsequent tenant of part or all of the Leased Premises, and thereafter
Tenant shall pay monthly during the remainder of the Term the amount, if any, by
which the Rent and other charges reserved in this Lease exceed the rent and
other charges collected from any such subsequent tenant or tenants (net of the
costs Landlord incurred to re-enter and relet the Leased Premises), but Tenant
shall not be entitled to receive any excess of any such rents collected over the
Rent reserved herein.  Landlord hereby agrees to use its commercially reasonable
efforts to relet the Leased Premises to mitigate or otherwise reduce the damages
for which Tenant may be liable hereunder, but only to the extent required under
applicable law in the state in which the Building is located; provided that in
no event shall Landlord’s leasing or attempted leasing of other space in the
Building instead of the Leased Premises, in and of itself, violate the
provisions of the preceding sentence.  Any such reletting may be for such rent,
for such time, and upon such terms as the Landlord, in the Landlord’s good faith
discretion, shall determine to be commercially reasonable.  Landlord shall be
deemed to have exercised commercially reasonable efforts to relet the Leased
Premises so long as Landlord or Landlord’s agents employ marketing methods and
procedures substantially similar to marketing methods and procedures used by
Landlord or Landlord’s agents to market and lease vacant space in other
buildings, which are similar in nature and quality to the Building, owned by
Landlord or an affiliate of Landlord.
 
(vi)           Landlord may immediately or at any time thereafter terminate this
Lease, and this Lease shall be deemed to have been terminated upon notice to
Tenant of such termination; upon such termination Landlord shall elect to either
recover from Tenant (A) all damages Landlord may suffer by reason of such
termination including all arrearages in rentals, costs, charges, additional
rentals, and reimbursements, the cost (including court costs and reasonable
attorneys’ fees) of recovering possession of the Leased Premises, the actual or
estimated (as reasonably estimated by Landlord) cost of any alteration of or
repair of the Leased Premises that is necessary or proper to prepare the same
for reletting as office space, or (B) all arrearages in rentals, plus an amount
equal to the excess, if any, of the present value discounted at the Prime Rate
of the total amount of all Rent to be paid by Tenant for the remainder of the
Term, over the present value (discounted at the same rate) of the fair market
rental value of the Leased Premises for the remainder of the Term.
       
BBD-1 Separate Lease Form

 
52

--------------------------------------------------------------------------------

 

(c)           If Landlord re-enters the Leased Premises or terminates this Lease
pursuant to any of the provisions of this Lease, Tenant hereby waives all claims
for damages that may be caused by such re-entry or termination by Landlord
pursuant to the provisions of this Lease.  Tenant shall and does hereby
indemnify and hold Landlord harmless from any loss, cost (including court costs
and attorneys’ fees), or damages suffered by Landlord by reason of such re-entry
or termination unless caused by Landlord’s gross negligence.
 
(d)           The exercise by Landlord of any one or more of the rights and
remedies provided in this Lease shall not prevent the subsequent exercise by
Landlord of any one or more of the other rights and remedies herein
provided.  Except as otherwise provided in this Lease, remedies provided for in
this Lease are cumulative and may, at the election of Landlord, be exercised
alternatively, successively, or in any other manner and are in addition to any
other rights provided for or allowed by law or in equity.
 
(e)           Landlord may not terminate this Lease unless either (A) Tenant
shall have failed to pay, without the contractual right to abate or offset as
herein otherwise provided, Rent in an amount equal to or greater than the amount
of three (3) months’ Annual Basic Rent then due and payable, and such failure to
pay continues for a period of ten (10) days following Tenant’s receipt of
written notice thereof from Landlord, which notice shall state in all capital
letters (or other prominent display) that this Lease may be terminated if Tenant
fails to promptly pay all overdue Rent, or (B) Tenant shall fail to comply with
any final order relating to the Property rendered pursuant to the dispute
resolution procedures outlined in Article XII within the time periods set forth
in such order, or, if no time periods are set forth therein, then within such
time period as is reasonably necessary to promptly and diligently comply with
such order, but not to exceed sixty (60) days, subject to appropriate extensions
for delays caused by Force Majeure Events, and such failure to comply continues
for a period of thirty (30) days following Tenant’s receipt of written notice
thereof from Landlord, which notice shall state in all capital letters (or other
prominent display) that this Lease may be terminated if Tenant fails to promptly
comply with the requirements of such order.
 
(f)           If Landlord should fail to perform or observe any covenant, term,
provision or condition of this Lease and such default should continue beyond a
period of ten (10) days as to a monetary default or thirty (30) days (or such
longer period as is reasonably necessary to remedy such default; provided
Landlord shall continuously and diligently pursue such remedy at all times until
such default is cured) as to a non-monetary default, after in each instance
written notice thereof is given by Tenant to Landlord (and a copy of said notice
is sent simultaneously therewith to the Notice Parties) (“Landlord Default”),
then, in any such event Tenant shall have the right, (i) to cure or attempt to
cure the Landlord Default (upon twenty-four (24) hours’ notice in the event of
an emergency, notwithstanding the foregoing provisions of this Section 7.1(f)),
and Landlord shall reimburse Tenant for all reasonable sums expended in so
curing the Landlord Default or (ii) to commence such actions at law or in equity
to which Tenant may be entitled.  The exercise by Tenant of any one or more of
the rights and remedies provided in this Lease shall not prevent the subsequent
exercise by Tenant of any one or more of the other rights and remedies herein
provided.  Except as otherwise provided in this Lease, remedies provided for in
this Lease are cumulative and may, at the election of Tenant, be exercised
alternatively, successively, or in any other manner and are in addition to any
other rights provided for or allowed by law or in equity, including the right to
claim that Tenant has been constructively evicted.
       
BBD-1 Separate Lease Form
 
53

--------------------------------------------------------------------------------

 

(g)           Notwithstanding the provisions of Section 7.1(e) hereof, if
Landlord should fail to maintain any policy of insurance which Landlord is
required by the terms of this Lease to maintain and such failure continues for a
period of ten (10) business days after written notice from Tenant to Landlord
and all Notice Parties of such failure, which notice shall (A) specify the
insurance policy which Landlord has failed to maintain and the provision of this
Lease which requires Landlord to maintain such insurance.  Tenant’s sole and
exclusive recourse and remedy for Landlord’s failure to maintain any such policy
of insurance shall be limited to the offset right provided in Article XIII.
 
7.2 Insolvency or Bankruptcy.  The appointment of a receiver to take possession
of all or substantially all of the assets of Tenant, or any general assignment
by Tenant for the benefit of creditors, or any action taken by Tenant under any
insolvency, bankruptcy, or reorganization act, or an involuntary proceeding
against Tenant that is not dismissed or bonded against within one hundred twenty
(120) days after the filing thereof, shall at Landlord’s option, constitute a
breach of this Lease by Tenant.  Upon the happening of any such event or at any
time during the duration of such event, this Lease shall terminate five (5) days
after notice of termination from Landlord to Tenant.  In no event shall this
Lease be assigned or assignable by voluntary or involuntary bankruptcy or a
proceeding in lieu thereof and in no event shall this Lease or any rights or
privileges hereunder be an asset of Tenant under any bankruptcy, insolvency, or
reorganization proceedings.
 
7.3 Negation of Lien for Rent.  Landlord hereby expressly waives and negates any
and all contractual liens and security interests, statutory liens and security
interests or constitutional liens and security interests arising by operation of
law to which Landlord might now or hereafter be entitled on all property of
Tenant now or hereafter placed in or upon the Leased Premises, except for
judgment liens, if any.
 
7.4 Attorney’s Fees.  If either party is in default beyond any applicable grace
or notice period in the performance of any of the terms of this Lease and the
other party employs an attorney in connection therewith, the non-prevailing
party agrees to pay the prevailing party’s reasonable attorneys’ and paralegals’
fees and costs, at all levels, before, during and after trial, and on appeal.
       
BBD-1 Separate Lease Form

 
54

--------------------------------------------------------------------------------

 

7.5 No Waiver of Rights.  No failure or delay of Landlord or Tenant in any one
instance to exercise any remedy or power given it herein or to insist upon
strict compliance by Tenant or Landlord of any obligation imposed on it herein
in any other instance and no custom or practice of either party hereto at
variance with any term hereof shall constitute a waiver or a modification of the
terms hereof by such party in any one instance or any right it has herein to
demand strict compliance with the terms hereof by the other party in any other
instance.  No express waiver shall affect any condition, covenant, rule, or
regulation other than the one specified in such waiver and then only for the
time and in the manner specified in such waiver.  No person has or shall have
any authority to waive any provision of this Lease unless such waiver is
expressly made in writing and signed by an authorized officer of Landlord or
Tenant.  No endorsement or statement on any check or letter accompanying any
check or payment as Rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such Rent or pursue any other remedy provided in this Lease.
 
7.6 Holding Over.
 
(a)           Except as provided in Sections 7.6(b) and (c), in the event of
holding over by Tenant after expiration or termination of this Lease and without
the written consent of Landlord, Tenant shall pay for the entire holdover period
as liquidated damages, solely for such holding over, one hundred fifty percent
(150%) of the Annual Basic Rent that would have been payable if the Lease had
not so terminated or expired plus one hundred fifty percent (150%) of all Rent
other than Annual Basic Rent (including Tenant’s Operating Expense Share and
Tenant’s Tax Share) that would have been payable if this Lease had not so
terminated or expired.  Nothing in this Section 7.6(a) shall be construed as
granting Tenant a right to retain possession of the Leased Premises, or as
limiting Landlord’s right to recover possession of the Leased Premises, after
the expiration or termination of this Lease as to such Leased Premises.
 
(b)           Notwithstanding the provisions of Section 7.6(a), Tenant shall be
permitted to holdover in the Leased Premises, or a portion thereof for a period
of time not to exceed sixty (60) days after the expiration of the Term (whether
the Initial Term or the Term as renewed) if and only if: (1) Landlord has not
already leased the portion of the Leased Premises in which Tenant is holding
over, and (2) Tenant gives Landlord written notice of such intent to holdover
within thirty (30) days prior to the expiration of the Term; such written notice
shall specify the length of time Tenant intends to holdover and the portion of
the Leased Premises in which Tenant intends to holdover.  If Tenant elects to
holdover pursuant to the preceding sentence, such holdover will be on an AS-IS
basis except that the Annual Basic Rent shall be one-hundred twenty-five percent
(125%) of the Annual Basic Rent applicable to such Leased Premises immediately
prior to such holdover.
       
BBD-1 Separate Lease Form

 
55

--------------------------------------------------------------------------------

 

7.7 Subordination.  Landlord represents and warrants to Tenant that as of the
Commencement Date, there is no ground lease or other superior lease presently
encumbering the Leased Premises, and no mortgage or deed of trust lien presently
encumbering the Leased Premises.  Landlord will provide to Tenant, within thirty
(30) days following the recording of a mortgage or deed of trust encumbering the
Property (the holder thereof, or of a ground lease or other superior lease to
which this Lease may hereafter be subject, being hereafter referred to as an
“Interest Holder”), a non-disturbance agreement in the form attached hereto as
Exhibit C or such other form as shall be reasonably satisfactory to Tenant and
such Interest Holder, and such form in any event shall specifically include
provisions that, in the case of a deed of trust or mortgage, in the event of any
foreclosure or other enforcement under the mortgage or deed of trust, either by
judicial proceeding or by power of sale, or if conveyance or transfer of the
Property shall be made in lieu of foreclosure, or in the case of a lease, in the
event of any termination of the lease for any reason (whether or not because of
exercise by lessor of any right or remedy) or any enforcement of remedies by the
lessor thereof (any such foreclosure or conveyance in lieu of foreclosure, and
any such lease termination or enforcement of lease remedies, being herein
referred to as “Enforcement”), then this Lease shall not be terminated as a
result of such Enforcement, whether by operation of law or otherwise, but
rather, notwithstanding such Enforcement, and the fact that this Lease is
subordinate to the deed of trust mortgage or lease (as the case may be), this
Lease shall continue in full force and effect as a binding lease agreement
between Owner and Tenant in accordance with its provisions, and the rights of
Tenant under this Lease shall not be interfered with nor disturbed by any party
owning the Property or any interest therein as a result of Enforcement, or such
party’s successors and assigns (any such owner, and its successors and assigns,
being herein called “Owner”).  However, nothing herein shall negate the right of
Owner to exercise the rights and remedies of Landlord under this Lease,
including the right to terminate this Lease as provided herein in the event of a
default by Tenant under this Lease, and as to any default by Tenant under this
Lease existing at the time of Enforcement, such Enforcement shall not operate to
waive or abate any action initiated by Landlord under this Lease to terminate
the same on account of such default.  Tenant agrees to subordinate its interest
under this Lease to any ground lease, mortgage or deed of trust lien hereafter
placed on the Property; provided that as a condition to such subordination, the
party to whose interest Tenant subordinates its interest hereunder shall execute
and deliver to Tenant a subordination, non-disturbance and attornment agreement
in the form attached as Exhibit C, or in another form otherwise meeting the
requirements of this Section.  Unless and until a subordination, non-disturbance
and attornment agreement is entered into between Tenant and the applicable
party, the holder of any ground or land lease that may now affect any of the
Land or the holder of any mortgage or deed of trust that may now encumber the
Property may elect at any time to cause their interests in the Land or the
Property to be subordinate and junior to Tenant’s interest under this Lease by
filing an instrument in the real property records of the county in which the
Building is located effecting such election and providing Tenant with notice of
such election.
 
7.8 Estoppel Certificate.  At the request of either Landlord or Tenant, the
other party will execute within ten (10) business days from the date of receipt
of the request, from time to time, an estoppel certificate substantially in the
form attached hereto as Exhibit E or in such other form as may be reasonably
requested by the requesting party; provided that any request submitted by
Landlord requesting an estoppel certificate by Tenant shall be accompanied by an
estoppel certificate executed by Landlord indicating whether or not there are
any then existing defaults by Tenant under this Lease, and if so, describing
said defaults.  Tenant and any third party certifying, to the best of such
party’s knowledge and belief, to the facts (if true) described in such
certificate.
 
7.9 Subsequent Documents.  Any provision in this Lease for Tenant or Landlord to
execute estoppel certificates, subordination, non-disturbance or attornment
agreements or other documents pertaining to this Lease, is subject to the
requirements that, except as provided in this Lease or otherwise agreed to, any
such document must involve no diminution of Tenant’s or Landlord’s rights
provided for in this Lease, no additional liability of Tenant or Landlord, and
no cost or expense to Tenant or Landlord; and any estoppel certificate regarding
Lease defaults or breaches shall be limited to the actual knowledge of the
signing representative.
       
BBD-1 Separate Lease Form

 
56

--------------------------------------------------------------------------------

 

7.10 Interest Holder Privileges.  In the event of any Landlord’s Default, Tenant
shall give written notice thereof to Landlord and to any Interest Holder whose
address shall have been furnished to Tenant, such notice to be delivered to said
Interest Holder at the same time notice is delivered to Landlord.  Tenant shall
offer such Interest Holder the same opportunity to cure the default as Landlord
is entitled, and Tenant shall forbear in the exercise of any rights or remedies
in the interim.
 
ARTICLE VIII
SUBLEASING, ASSIGNMENT, LIABILITY, AND CONSENTS
 
8.1 Sublease or Assignment by Tenant.
 
(a)           Tenant shall not (i) assign, convey or otherwise transfer (whether
voluntarily, by operation of law, or otherwise) this Lease or any interest
hereunder to any party other than to an Affiliate or a corporate successor of
Tenant [or to First States Group, L.P. or an affiliate thereof (“FSG”)]
(collectively, the “Approved Assignees”) or (ii) allow any lien to be placed
upon Landlord’s or Tenant’s interest hereunder in and to the Leased Premises or
the Property or the estates or interests created by this Lease.  Tenant shall
have the right, in its sole and absolute discretion and without obtaining
Landlord’s consent, to assign this Lease to any of the Approved
Assignees.  [Note: Bracketed language shall be used in the event Tenant executes
a Continuing Term Separate Lease.]
 
(b)           Subject to the provisions of this Section 8.1(b), Tenant may, at
any time during the Term, sublease all or a portion of the Leased Premises;
provided that any sublease[: (i) to FSG; or (ii)] for a term of longer than five
(5) years, other than a sublease to an Affiliate or corporate successor of
Tenant or to one or more of Tenant’s vendors for the purpose of allowing such
vendors to place their personnel on-site at Tenant’s premises during the
duration of the vendor/vendee relationship, shall be subject to and contingent
upon Landlord’s right of recapture as provided in this Section 8.1(b).  If
Tenant desires to sublet all or any portion of the Leased Premises to a person
or entity other than [FSG or]  an Affiliate, corporate successor or Tenant
vendor for a term of longer than five (5) years, Tenant shall notify Landlord in
writing at least twenty (20) days prior to the date on which Tenant desires such
sublease to become effective (hereinafter referred to in this Section 8.1(b) as
the “Transfer Notice”) of the (i) economic terms of the proposed subletting,
(ii) the identity of the proposed sublessee, (iii) the area proposed to be
sublet (hereinafter referred to as the “Sublet Space”), and (iv) the use to be
made by such sublessee of such Sublet Space.  The Transfer Notice shall also
state in all capital letters (or other prominent display), that Landlord shall
be deemed to have declined to recapture the Sublet Space and to have approved
the sublease if Landlord fails to respond within twenty (20) days after receipt
thereof.  If Landlord fails to respond to such Transfer Notice within twenty
(20) days after receipt thereof, Landlord shall be deemed to have approved the
proposed sublease as set forth in the Transfer Notice.  Tenant agrees to use its
reasonable efforts to promptly provide any additional information about a
proposed sublease that is reasonably requested by Landlord.  Tenant shall
deliver a copy of any such sublease to Landlord promptly after its
execution.  If Tenant shall fail to consummate the sublease that was the subject
of the Transfer Notice on the same terms as those set forth in the Transfer
Notice within ninety (90) days following the date of the Transfer Notice, then
Tenant shall be obligated to deliver to Landlord a further Transfer Notice in
regard to the proposed sublease, and the process shall be repeated until the
sublease shall be signed within the time and on the terms required, or Landlord
shall elect to recapture the Sublet Space.  If Landlord elects to recapture the
Sublet Space, upon such recapture and Tenant’s surrender and Landlord’s
acceptance of the Sublet Space, (i) Tenant shall be released from its
obligations under this Lease for the remainder of the Term of this Lease as they
relate to the recaptured Sublet Space only, including Tenant’s obligation to pay
Annual Basic Rent and Tenant’s Operating Expense Share and Tenant’s Tax Share as
they relate to the recaptured Sublet Space only, and (ii) Landlord shall pay all
leasing commissions, tenant improvement allowances and other costs associated
with releasing the recaptured Sublet Space and all costs associated with
demising the recaptured Sublet Space for separate occupancy.  [Note: Bracketed
language shall be used in the event Tenant executes a Continuing Term Separate
Lease.]
       
BBD-1 Separate Lease Form

 
57

--------------------------------------------------------------------------------

 

(c)           Anything in this Lease contained to the contrary notwithstanding,
Tenant shall not have the right to sublease all of any portion of the Leased
Premises to an organization or person enjoying sovereign or diplomatic immunity.
 
(d)           Each sublessee must fully observe all covenants of this Lease
applicable to the Sublet Space, and no consent by Landlord to a sublease shall
be deemed in any manner to be a consent to a use not permitted under this
Lease.  During the occurrence of an Event of Default by Tenant hereunder,
Landlord may collect subrentals directly from a sublessee of the Sublet Space.
 
(e)           Notwithstanding the giving by Landlord of its consent or approval
to any subletting, assignment or occupancy as provided in this Section 8.1 or
any language contained in such lease, sublease or assignment to the contrary,
except to the extent this Lease or any obligation or liability of Tenant
hereunder is expressly terminated or released in writing by Landlord, Tenant
shall not be relieved of any of Tenant’s obligations or covenants under this
Lease and Tenant shall remain fully liable hereunder.
 
(f)           Any attempted assignment, sublease or other transfer by Tenant in
violation of the terms and covenants hereof shall be void and shall be a breach
under Section 7.1(a)(iii), with respect to which, however, no grace period shall
apply.  Any consent or approval by Landlord to a particular assignment, sublease
or other transfer shall not constitute Landlord’s consent or approval to any
other or subsequent assignment, sublease or other transfer, and any proposed
assignment, sublease or other transfer by an assignee, sublessee or transferee
of Tenant or any other assignee, sublessee or transferee shall be subject to the
provisions hereof as if it were a proposed assignment, sublease or other
transfer by Tenant.
 
(g)           Tenant agrees to reimburse Landlord for reasonable legal fees and
costs incurred by Landlord in connection with Landlord’s consideration of any
request by Tenant for a Subtenant Non-Disturbance Agreement, it being understood
that Landlord may grant or withhold its approval of the Subtenant
Non-Disturbance Agreement in Landlord’s sole discretion.
       
BBD-1 Separate Lease Form

 
58

--------------------------------------------------------------------------------

 

(h)           If (i) Landlord declines its right of recapture and Tenant
thereafter enters into a sublease that satisfies mutually acceptable criteria
theretofore established by Landlord and Tenant or (ii) Tenant obtains Landlord’s
prior written approval of the particular sublease, including the term, the
subtenant, the subrent, the sublease improvement allowances and other material
economic and non-economic terms of the sublease before Tenant enters into the
sublease with the third party subtenant (a subtenant who is neither an
Affiliate, corporate successor of Tenant nor a Tenant vendor); it being
understood that, if the sublease does not satisfy the mutually approved
criteria, Landlord may grant or withhold its approval of the sublease for
purposes of this cost reimbursement in Landlord’s sole discretion (any such
sublease, a “Cost Approved Sublease”), then Landlord shall reimburse Tenant for
the unamortized balance (computed without interest on a straight line basis over
the basic term of the Cost Approved Sublease, excluding renewals) of the actual,
documented leasing commissions and subtenant improvement expenditures made by
Tenant in connection with delivering the Sublet Space to the subtenant pursuant
to the Cost Approved Sublease, calculated and payable as of the date Tenant
surrenders possession of the subject Sublet Space to Landlord.  If so requested
by Landlord, Tenant shall deliver to Landlord, a statement in reasonable detail
itemizing Tenant’s sublease improvement expenditures to the Sublet Space and
such other and further information and documentation regarding the Cost Approved
Sublease as Landlord shall reasonably request.
 
(i)           Any provision of the Lease to the contrary notwithstanding, the
rights granted to Tenant pursuant to provisions of Section 1.4 (Options to
Renew), Section 3.4 (Building Identity; Signage; Exclusivity), Article IX
(Purchase and Sale), and Article X (Expansion Rights) and are personal to the
herein named Tenant and any corporate successor or permitted assignee of this
Lease and such rights may not be assigned or subleased to, or exercised by, any
other person or entity, it being understood that no assignment of this Lease or
subletting of all or a portion of the Leased Premises shall cancel or void any
of the aforesaid rights as they pertain to the herein named Tenant and any
corporate successor permitted assignee of this Lease.  Tenant shall furnish to
Landlord copies of any and all subleases executed by Tenant within ten (10)
business days following the date such sublease is by its terms effective.  All
subleases shall by their terms be subject and subordinate to this Lease as
amended from time to time.
 
(j)           In any instance in which Landlord shall have the right of
recapture but Tenant shall, in violation of Section 8.1(b), sublease Sublet
Space without first offering the same to Landlord, then without limitation of
Landlord’s rights, Landlord shall have the continuing right of recapture
pursuant to Section 8.1(b) upon learning of such sublease and so advising
Tenant; the twenty (20) day response period reserved to Landlord under Section
8.1(b) being deemed tolled until the date Tenant delivers a Transfer Notice in
respect of the Sublet Space and shall run for a period of twenty (20) days
thereafter.  If Tenant shall have subleased the Sublet Space at a profit (after
deduction of Tenant’s reasonable, documented costs of subleasing) and Landlord
thereafter elects to recapture, then Tenant shall be obliged to compensate
Landlord, upon Landlord’s demand, in the full amount of such profit from the
inception of such sublease to the date of recapture.  Except as provided in this
Section 8.1(j), Tenant shall retain any and all profits on subleasing.
       
BBD-1 Separate Lease Form

 
59

--------------------------------------------------------------------------------

 

8.2 Assignment by Landlord.  At any time after the Commencement Date, but
subject to the provisions of Section 9.3, Landlord shall have the right to
transfer, assign or convey, in whole or in part, the Property of which the
Leased Premises are a part, or any portion or portions thereof, and any and all
of its rights under this Lease, and in the event Landlord transfers, assigns, or
conveys its rights and obligations under this Lease, Landlord shall thereby be
released from any future obligations hereunder and Tenant agrees to look solely
to such successor in interest of the Landlord for performance of such future
obligations to the extent such successor in interest has, by written instrument
of which a copy has been delivered to Tenant, assumed all of the liabilities and
obligations of its predecessor in interest under this Lease accruing from and
after the date of such transfer, assignment or conveyance; the foregoing
provision shall not release the transferring Landlord from any obligation or
liability which has not been assumed by such successor in interest of
Landlord.  Except for such release of the prior Landlord, in no event shall any
transfer, assignment or conveyance affect or otherwise impair the rights of
Tenant to accrued self-help, abatement or other rights and remedies of Tenant
hereunder arising out of any breach of an express warranty or representation of
any Landlord contained in this Lease, the failure of any Landlord to perform any
covenant of Landlord under this Lease or otherwise arising out of this
Lease.  Notwithstanding any other provision of this Lease, except as expressly
provided in Sections 9.3, no transfer, assignment or conveyance of interest of
the transferring Landlord in all or any part of the Property or the Land shall
release or reduce, or prejudice Tenant’s rights against the transferring
Landlord with respect to, any liabilities or obligations of Landlord which
accrued, or relate to any period of time, prior to the date of such transfer,
assignment or conveyance.
 
8.3 [Assignment and Sublease by FSG. Note: This Section 8.3 is to be included
only in the event that Tenant executes a Continuing Term Separate Lease.]
 
(a)           Any provision of this Lease to the contrary notwithstanding, in
the event Tenant assigns this Lease or subleases all or a portion of the
Premises to FSG (any space so subleased by Tenant to FSG, the “FSG Sublet
Space”), FSG shall have the right in its sole and absolute discretion to further
assign FSG’s interest in this Lease or to sublease or sub-sublease, as
applicable, all or a portion of the Premises; provided, however, that FSG shall
not have the right to assign this Lease or sublease or sub-sublease all or any
portion of the Leased Premises to an organization or person enjoying sovereign
or diplomatic immunity.
 
(b)           Each sublessee or sub-sublessee, as applicable, must fully observe
all covenants of this Lease applicable to the Premises being sublet by
FSG.  During the occurrence of an Event of Default by FSG hereunder, Landlord
may collect subrentals directly from a sublessee of the Premises being sublet by
FSG.  All subleases or sub-subleases shall by their terms be subject and
subordinate to this Lease as amended from time to time.
 
(c)           Tenant shall perform, at Tenant’s sole cost and expense, any
Demising Work required in connection with FSG Sublet Space.
       
BBD-1 Separate Lease Form

 
60

--------------------------------------------------------------------------------

 

ARTICLE IX
PURCHASE AND SALE
 
9.1 Tenant’s Right of First Refusal to Purchase.  If at any time during the
Initial Term of this Lease, Landlord shall receive a bona fide offer (a “Third
Party Offer”) from a third party (other than a purchaser making a bid at any
sale incidental to the exercise of any remedy provided for in any mortgage
encumbering the Building or the Property, or a proposed transaction with an
Affiliate of Landlord) to purchase a the Building, which Third Party Offer is in
all respects acceptable to Landlord, and if at the time Landlord receives such
Third Party Offer, no Event of Default has occurred hereunder and shall be
continuing and the herein named Tenant, or its Affiliates, shall remain in
possession of at least thirty-five percent (35%) of the Net Rentable Area of the
Building, then Landlord shall notify Tenant of such Third Party Offer.  If both
of the conditions enumerated in the previous sentence shall be satisfied,
Landlord shall notify Tenant of such Third Party Offer and for a period of
twenty (20) days after such notice is sent by Landlord, Tenant shall have the
exclusive right to accept Landlord’s offer to purchase Landlord’s interest in
the Building upon the terms and conditions set forth in the Third Party Offer.
Tenant shall exercise such right of first refusal, if at all, by delivering its
written purchase offer to Landlord within said twenty (20) days after the date
of Landlord’s notice. Such purchase shall occur not later than sixty (60) days
following Tenant’s acceptance of Landlord’s offer.  On the date of such
purchase, Landlord shall convey and assign to Tenant, or its designee,
Landlord’s interest in the Building in consideration of payment of the sale
price therefor, in accordance and upon compliance with the terms and conditions
of the Third Party Offer, and this Lease shall terminate.  If Tenant fails to
accept Landlord’s offer within such twenty (20) day period, then Landlord shall
be free to sell the Building for a period of nine (9) months thereafter on the
same economic terms and conditions (or on different terms more favorable to
Landlord, as seller) without offering the Building to Tenant.  If Landlord does
not convey its interest in the Building within such nine (9) month period, then
Tenant’s rights pursuant to this paragraph shall be reinstated.  In no event
shall the right of first refusal provided in this Section 9.1 apply to any
foreclosure of the Building or the Property or the delivery of any deed-in-lieu
of foreclosure and such right of first refusal shall terminate and be of no
further force or effect upon and following a foreclosure or the delivery of a
deed-in-lieu of foreclosure.
 
9.2 Right of First Offer on Sale.
 
(a)           During the Term, so long as no Event of Default shall have
occurred hereunder and be continuing, and for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of at least thirty-five
percent (35%) of the Net Rentable Area of the Building (together, the “ROFO
Eligible Conditions”), Tenant shall have the right of first offer to purchase
the Building should Landlord determine to sell it, as more fully provided
below.  In no event shall the right of first offer provided in this Section 9.2
apply to any foreclosure of the Building or the delivery of any deed-in-lieu of
foreclosure and such right of first offer shall terminate and be of no further
force or effect upon and following a foreclosure or the delivery of a
deed-in-lieu of foreclosure.
 
(b)           For so long as the ROFO Eligible Conditions persist, Landlord
shall notice Tenant as to the offer price as well as other economic terms upon
which Landlord wishes to sell the Building, specifying the last date upon which
Landlord  will agree to make settlement on such sale.  Tenant shall have thirty
(30) days following Landlord’s delivery of such notice within which to respond
to such notice. If Tenant does not accept Landlord’s offer within such thirty
(30) day period, Tenant’s rights under this Section shall lapse and Landlord
shall thereafter be free to market and sell the Building upon the same economic
terms and for the price stated in the offer for a period of nine (9) months;
provided that if Landlord fails to execute a definitive agreement to sell the
Building within nine (9) months following the date of Landlord’s original notice
to Tenant or, within such nine (9) month period, Landlord desires to sell the
Building for a purchase price or on  economic conditions that are less than the
offer price and conditions previously identified to Tenant, Landlord shall
re-offer the Building to Tenant as set forth above.
       
BBD-1 Separate Lease Form

 
61

--------------------------------------------------------------------------------

 

ARTICLE X
EXPANSION RIGHTS
 
10.1       Intentionally Omitted.
 
10.2       Tenant Expansion Notices.  If Tenant shall desire to lease available
space at the Property Tenant shall notify Landlord of such interest (any such
notification, a “Tenant’s Expansion Notice”) and identify (a) the approximate
Net Rentable Area of the expansion space desired by Tenant, (b) the date by
which Tenant desires to occupy the expansion space and (c) whether Tenant is
committing, in advance of receiving the Landlord Expansion Response, to lease
the space identified in the Tenant Expansion Notice if and when available (any
such space, “Pre-Committed Space”) subject to Tenant’s acceptance of Landlord’s
determination of the Fair Market Rental Value of such Pre-Committed Space.
 
10.3       Landlord Expansion Response.  Landlord shall, within fifteen (15)
days following Landlord’s receipt of a Tenant Expansion Notice notify Tenant
(any such notification, a “Landlord Expansion Response”) if the space identified
in Tenant’s Expansion Notice is available for leasing and, if so, (a) the
location, approximate Net Rentable Area and configuration of the potential
expansion space, (b) the date by which Landlord anticipates that the potential
expansion spaces will become available and (c) Landlord’s opinion of the Fair
Market Rental Value of the available potential expansion space.  If no potential
expansion space that satisfies Tenant’s criteria is available, the Landlord
Expansion Response shall so state.
 
10.4       Expansion Space Leases.  Tenant shall have the right and option
(“Expansion Rights”) to lease all or a portion of the available space identified
in the Landlord Expansion Response for a term of five (5) years, plus renewals
on the following terms and conditions.  Tenant shall exercise an Expansion Right
by written reply to a Landlord Expansion Response (any such timely reply, an
“Expansion Space Acceptance”) within fifteen (15) days after receipt of the
Landlord Expansion Response, which shall specify, with particularity, (a) the
location, approximate Net Rentable Area and configuration of the space described
in the Landlord Expansion Response that Tenant desires to lease, and (b) whether
Tenant agrees with Landlord’s opinion of the Fair  Market Value of the space
that Tenant desires to lease or if Tenant desires to have the same determined by
appraisal as provided in Sections 1.4(e) and (f).  All space for which Tenant
timely exercises an Expansion Right shall be referred to as “Expansion Space”.
 
(a)           Intentionally Omitted.
 
(b)           Expansion Space shall be added as Leased Premises under this Lease
on the same terms and conditions as apply to all other Leased Premises as then
demised hereunder, except that (i) the Annual Basic Rent payable for the
Expansion Space shall be the Fair Market Rental Value of the Expansion Space,
determined by appraisal as provided in Sections 1.4(e) and (f), (ii) the Term of
this Lease with respect to the Expansion Space shall be the lesser of (A) five
(5) years or (B) the then remaining balance of the Term for the remainder of the
Leased Premises, (iii) Tenant shall have the right to renew the Term for the
Expansion Space for one or more periods, as Tenant may elect, as provided in
Section 1.4, except that the Annual Basic Rent payable in respect of the
Expansion Space during any Initial Renewal Term or Extended Renewal Term shall
be the Fair Market Rental Value of the Expansion Space, determined as of the
date of Tenant’s renewal notice by appraisal as provided in Sections 1.4(e) and
(f).  [Note: For Continuing Term Separate Lease, references to Initial Term
shall be deleted.]
       
BBD-1 Separate Lease Form

 
62

--------------------------------------------------------------------------------

 

(c)           Tenant shall accept all Expansion Space in its “AS - IS”
condition, and Rent for all Expansion Space shall commence on the earlier of (i)
the date Tenant commences business operation in such Expansion Space or (ii)
ninety (90) days following the date on which Landlord delivers such Expansion
Space to Tenant free from the rights of other tenants and occupants.  Tenant
shall pay all costs incident to Tenant’s relocation to, moving into and making
the Expansion Space ready for Tenant’s use and occupancy, which tenant
improvement work shall be performed by Tenant in conformity with the provisions
of Section 5.2.
 
(d)           Promptly following Tenant’s timely exercise of an Expansion Right,
Landlord and Tenant shall amend Exhibit A to this Lease to reflect the addition
of the Expansion Space to the Leased Premises and to confirm the terms thereof,
including the Net Rentable Area of the Expansion Space, the Annual Basic Rent
payable in connection therewith, the Term of Expansion Space, the change to
Tenant’s Occupancy Percentage resulting from the addition of the Expansion
Space.
 
(e)           Tenant’s right to lease less than all of the space identified in
the Landlord Expansion Response shall be qualified by the requirement that, if
Tenant desires to lease less than full floor in a Building, any available space
on such partial floor that is not leased by Tenant must have a size and
configuration, as reasonably agreed by Landlord and Tenant, that makes it
readily leaseable to third party tenants.
 
10.5       Intentionally Omitted.
 
10.6       Subordination of Expansion Space Rights.  Anything herein contained
to the contrary notwithstanding, Tenant’s Expansion Rights as provided in this
Article X are and shall be subordinate to any rights heretofore or hereafter
granted to any other party with respect to space in the Building.  Landlord, at
Landlord’s discretion, may lease available space in the Building and to any
other party on such terms and conditions as they shall determine, at any time,
including after Landlord’s delivery of a Landlord Expansion Response, but before
Landlord’s receipt of an Expansion Space Acceptance with respect to any
Expansion Space.  Landlord may choose to use any space that is or about to
become vacant for marketing or property management purposes, without notifying
or offering such space to Tenant, or giving rise to any right of Tenant
hereunder.  Nothing contained in this Article X is intended, nor may anything
herein be relied upon by Tenant, as a representation by Landlord or any other
party as to the availability of expansion space at any time, and Landlord shall
not be obligated to lease any space identified as available on any Landlord
Expansion Response to Tenant unless, at the time Landlord receives an Expansion
Space Acceptance, Landlord or such owner shall not have entered into a letter of
intent or a lease agreement with respect to the Expansion Space that is covered
by the Expansion Space Acceptance.  Notwithstanding the foregoing, Landlord
shall not enter into a lease or letter of intent for any space identified in a
Tenant Expansion Notice as Pre-Committed Space for a period of thirty (30) days
following Landlord’s receipt of the Tenant Expansion Notice identifying such
Pre-Committed Space.
       
BBD-1 Separate Lease Form

 
63

--------------------------------------------------------------------------------

 
 
10.7        Duration.  Tenant’s Expansion Rights under this Article X shall
continue throughout the Term until there are fewer than twelve (12) months then
remaining in the Term and Tenant has not exercised any then available Renewal
Option.
 
10.8        Disputes.  Landlord and Tenant shall endeavor to resolve, in good
faith, any disagreement arising as a result of Tenant's exercise of Expansion
Rights under this Article X, failing which such disagreement shall be resolved
in accordance with Article XII; provided that no disagreement between Landlord
and Tenant regarding the contents of Tenant's Expansion Space Acceptance shall
render any otherwise effective Expansion Space Acceptance ineffective.
 
ARTICLE XI
INTENTIONALLY OMITTED
 
ARTICLE XII
 
DISPUTE RESOLUTION
 
12.1        Approval Procedure; Dispute Resolution.
 
(a)          When the approval or consent by either Landlord or Tenant is
required hereunder and such approval or consent may not be expressly withheld in
such party’s sole discretion, the parties shall proceed as follows:
 
(i)           The party requesting the approval or consent (the “Requesting
Party”) shall submit a written request for approval or consent together with
such information and supporting documentation as is reasonably required to
evaluate the request to the other party (the “Responding Party”).
 
(ii)           Unless a specific time period for the Responding Party’s response
is provided for in this Lease (in which case, such specific time period shall
control), the Responding Party shall have ten (10) days to (A) approve in
writing the request as submitted, (B) approve in writing the request with
conditions, (C) deny in writing the request, or (D) respond with a written
schedule of additional information and/or documentation to be submitted by the
Requesting Party.  If the Responding Party fails to timely provide any of the
above responses, the approval or consent shall be deemed to be given as
requested.
 
(iii)           If the Responding Party requests additional information and/or
documentation, then within five (5) days after the Requesting Party delivers
same to the Responding Party, the Responding Party shall again respond as set
forth in clause (ii) above.  If the Responding Party fails to timely respond as
set forth in clause (ii) above, the approval or consent shall be deemed to be
given as requested.
 
(iv)           All approvals, denials, and requests for additional documentation
or information, when given, shall be in writing.
 
12.2        Dispute Resolution.  The parties hereby agree to attempt to resolve
all disputes and controversies arising out of or in connection with this Lease
or its interpretation, performance or breach, promptly, equitably and in a good
faith manner, through discussions and negotiations, but failing same, the
parties shall proceed as follows:
 
BBD-1 Separate Lease Form
64

--------------------------------------------------------------------------------


 
(a)          Upon the occurrence of any controversy or dispute arising out of or
relating to this Lease, or its interpretation, performance or breaches, which
the parties have not been able to resolve in the ordinary course through
discussions and negotiations within a period of thirty (30) days after the
dispute or disagreement arises, each party shall appoint a senior officer of its
management, fully authorized to settle the dispute or disagreement, to meet at a
mutually agreed time and place not later than twenty (20) days after such
appointment, to resolve such dispute or disagreement.  Should a resolution of
such dispute or disagreement not be obtained within fifteen (15) days after a
meeting of such senior officers for such purpose, either party may then, by
written notice to the other, submit the controversy or dispute to arbitration
in, on an alternating basis, __________, __________ or Charlotte, North Carolina
(or in such other cities as Landlord and Tenant shall elect, on an alternating
basis).  The arbitration shall be conducted under the auspices of JAMS or its
successor.  The arbitration shall be initiated by a party by sending notice (the
“Arbitration Notice”) of a demand to arbitrate by registered or certified mail
to the other party, and to JAMS.  The Arbitration Notice shall contain a
description of the subject matter of the arbitration, the dispute with respect
thereto, the amount involved, if any, and the remedy or determination
sought.  If the dispute or disagreement involves a Binding ADR Dispute, Landlord
and Tenant shall submit the matter to binding arbitration.  If the dispute or
disagreement involves a “Major Dispute” the parties may, but shall not be
required to submit the matter to non-binding arbitration.
 
(b)          If the dispute or controversy involves the granting, withholding or
conditioning of consent or approval of a matter described in Sections 2.4
(Budget), 3.1(b) (Supplemental HVAC), 3.4 (Building Identity; Signage;
Exclusivity), 3.5 (Communications Equipment), 5.2 (Alterations), 5.7 (Art), 5.9
(Demising Work) and 8.1 (Subletting) hereof (collectively, the “Approval
Matters”) or if the dispute or controversy not involving an Approval Matter
involves a total cost to either party of One Million Dollars ($1,000,000.00) or
less (a “Binding ADR Dispute”), and if the parties shall be unsuccessful in
their efforts to negotiate a mutually satisfactory resolution of their dispute
or disagreement, the parties shall submit the matter to binding arbitration, and
JAMS shall provide to the parties a list of three (3) arbitrators, and each
party may strike one.  The remaining arbitrator shall serve as the arbitrator
for the dispute.  The arbitrator so selected shall furnish Landlord and Tenant
with a written decision within thirty (30) days after his or her selection.  The
parties agree to arbitrate any Binding ADR Dispute pursuant to JAMS’ Streamlined
Arbitration Rules as amended from time to time, and as modified to the extent
practicable to give effect to the agreement of the parties as stated above in
this Section 12.2(b).  Binding ADR Disputes shall not be conducted in person
unless either Landlord or Tenant shall request an in-person arbitration.  The
decision of the arbitrator in a Binding Dispute shall be final and shall be
binding upon the parties, and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.
 
BBD-1 Separate Lease Form
65

--------------------------------------------------------------------------------


 
(c)          If the dispute or controversy not involving an Approval Matter
involves more than a total cost to either party of more than One Million Dollars
($1,000,000.00) under this Lease (“Major Dispute”), and if the parties elect to
arbitrate, then JAMS shall provide a list of six (6) available arbitrators from
which each party shall select one (1) arbitrator, and a third arbitrator shall
be selected by the two (2) arbitrators so selected.  The third arbitrator shall
be a neutral arbitrator who has not acted for either party (or is Affiliate)
within the five (5) years preceding initiation of the arbitration.  The
arbitrators, so selected, shall schedule the arbitration within sixty (60) days
following the selection of the third arbitrator, and shall render their decision
within sixty (60) days after the arbitration is concluded.  If the parties agree
to arbitrate any Major Dispute, they shall do so pursuant to JAMS’ Comprehensive
Arbitration Rules, as amended from time to time, and as modified to the extent
practicable to give effect to the agreement of the parties as stated above in
this Section 12.2(c).  In the instance of a Major Dispute, (A) the decision of
the arbitrators shall not be final or binding, (B) either party shall have the
right to file suit de novo in a court of competent jurisdiction, and (C) any and
all statements, admissions, or other representations made during the arbitration
by either party shall be deemed privileged, confidential and inadmissible for
any and all purposes in any such subsequent litigation.
 
(d)          Notwithstanding the foregoing, this Article XII shall not apply to
any disputes, controversies or breaches relating solely to the non-payment of
Rent or, unless agreed to by the parties, a Major Dispute.
 
12.3        Conduct of the Arbitration.  Arbitration proceedings hereunder shall
be subject to the following additional provisions:
 
(a)          The hearing shall be conducted on a confidential basis without
continuance or adjournment;
 
(b)          Any offer made or the details of any negotiation of the dispute
subject to arbitration prior to arbitration shall not be admissible;
 
(c)          Each party shall be entitled to all rights and privileges granted
by the arbitrators to the other party;
 
(d)          In the arbitration of any Major Dispute, each party shall be
entitled to compel the attendance of witnesses or production of documents, and
for this purpose, the arbitrators shall have the power to issue subpoenas in
accordance with the law of the State of North Carolina;
 
(e)          In the arbitration of any Major Dispute, each party shall have the
right (upon leave of the arbitrators) to take depositions and obtain other
discovery of the scope and in the manner which the arbitrators deem reasonably
necessary to the preparation and presentation of the party’s case;
 
(f)           The arbitrators shall have the power to impose on any party such
terms, conditions, consequences, liabilities, sanctions and penalties as the
deem necessary or appropriate (which shall be conclusive, final and enforceable
as the award on the merits) to compel or induce compliance with discovery and
the appearance of, or production of documents in the custody or, any officer,
director, agent or employee of a party any Affiliate of such party;
 
(g)          Arbitrators may not award indirect, consequential or punitive
damages or issue injunctive relief, and shall have no power to deviate from the
provisions of this Lease.
 
BBD-1 Separate Lease Form
66

--------------------------------------------------------------------------------


 
(h)          Neither party shall be in default under this Lease with respect to
any provision hereof during the time period commencing as of the initial notice
of desire to arbitrate and ending on the date of resolution by the arbitrators
in the case of binding arbitration and ending on the date of a final,
unappealable decision of the court in all other circumstances; provided that
during said period of arbitration and/or litigation each party shall continue to
perform all duties and obligations required to be performed by such party under
this Lease and, with respect to the issue under dispute resolution, shall
maintain the status quo.
 
12.4        Alternative Means of Arbitration with AAA.  In the event that JAMS
or any successor shall no longer exist or if JAMS or any successor fails to
refuses to, or is legally precluded from, accepting submission of such dispute,
then the dispute shall be resolved by binding arbitration before the AAA under
the AAA’s commercial arbitration rules then in effect.
 
12.5        Mediation; Litigation.  Unless the parties mutually agree to
arbitrate a Major Dispute, prior to either party commencing litigation, the
parties shall attempt to mediate such dispute.  Accordingly, except as provided
in Section 12.2(d) or Article XIII, no civil action with respect to any dispute
or disagreement arising out of or relating to this Lease shall be commenced
until the matter has been submitted to JAMS, or its successor, for
mediation.  Either party may commence mediation by providing to JAMS and the
other party a written request for mediation, setting forth the subject of the
dispute and the relief requested.  The parties shall cooperate with JAMS and
with one another in selecting a mediator from JAMS’ panel of mediators, and in
scheduling the mediation proceedings.  The parties agree that they will
participate in the mediation in good faith, and that they will share equally in
its costs.  All offers, promises, conduct and statements, whether oral or
written, made in the course of the mediation by any of the parties, their
agents, employees, experts and attorneys, and by the mediator and any JAMS
employees, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any litigation or other proceeding involving the
parties; provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation.  Either party may seek equitable relief prior to the mediation to
preserve the status quo pending the completion of that process.  Except for such
an action to obtain equitable relief, neither party may commence a civil action
with respect to the matters submitted to mediation until after the completion of
the initial mediation session, or forty-five (45) days after the date of filing
the written request for mediation, whichever occurs first. Mediation may
continue after the commencement of a civil action, if the parties so
desire.  The provisions of this clause may be enforced by any court of competent
jurisdiction, and the prevailing party shall be entitled to an award of all
costs, fees and expenses, including attorney’s fees, to be paid by the party
against whom enforcement is ordered.
 
ARTICLE XIII
TENANT REMEDIES
 
If a Landlord Default occurs and is continuing hereunder and Tenant elects to
cure or attempts to cure the Landlord Default, and if Landlord fails to
reimburse Tenant for such reasonable costs of curing the Landlord Default within
thirty (30) days after Tenant’s submission of an invoice for such costs together
with reasonable supporting documentation, Tenant may from time to time offset
such costs against installments of Annual Basic Rent in an aggregate amount, not
to exceed in any twelve (12) calendar month period, the lesser of (i) $50,000
and (ii) two (2) months’ Annual Basic Rent.
 
BBD-1 Separate Lease Form
67

--------------------------------------------------------------------------------


 
ARTICLE XIV
MISCELLANEOUS
 
14.1        Notices.  Any notice or other communications required or permitted
to be given under this Lease must be in writing and shall be given or delivered
at the addresses specified in Section 1.1 and sent by certified United States
Mail, return receipt requested, telecopy, or by Federal Express or other
nationally recognized overnight courier service.  Any notice shall be deemed
given upon receipt or refusal thereof. Either party shall have the right to
change its address to which notices shall thereafter be sent and the party to
whose attention such notice shall be directed by giving the other party notice
thereof in accordance with the provisions of this Section 14.1; provided that
such notice of change of address shall become effective only upon the other
party’s actual receipt thereof.  Additionally, each of Landlord and Tenant may
designate one (1) additional address to which copies of all notices shall be
sent.  Additionally, Tenant agrees that copies of all notices of a Landlord
Default hereunder shall also be sent to each Interest Holder that notifies
Tenant in writing of its interest and the address to which copies of such
notices are to be sent.  Notwithstanding anything contained in this Section 14.1
to the contrary, any notice regarding a party’s change of address or designation
of additional addressees shall become effective only upon the other party’s
actual receipt thereof.  Any notice or other communication sent by either party
pursuant to this Section 14.1 shall state, with particularity, the Leased
Premises involved.
 
14.2        Brokers.  Tenant represents that it has not engaged any broker,
agent or similar party with respect to the transactions contemplated by this
Lease.  Tenant agrees to indemnify and hold harmless Landlord from and with
respect to any claims for a brokerage fee, finder’s fee or similar payment with
respect to this Lease which is made by any party claiming by, through or under
Tenant.  Landlord represents that it has not engaged any broker, agent or
similar party with respect to the transactions contemplated by this
Lease.  Landlord agrees to indemnify and hold harmless Tenant from and with
respect to any claims for a brokerage fee, finder’s fee or similar payment with
respect to this Lease which is made by a party claiming by, through or under
Landlord.  No broker shall be entitled to receive a separate commission from
Landlord in connection with this Lease or any amendment, renewal or modification
hereof.
 
14.3        Binding on Successors.  This Lease shall be binding upon and inure
to the benefit of the legal representatives, successors and assigns of Landlord,
and shall be binding upon and inure to the benefit of Tenant, its legal
representatives, successors, and, to the extent assignment may be approved by
Landlord hereunder, Tenant’s assigns.  Where appropriate the pronouns of any
gender shall include the other gender, and either the singular or the plural
shall include the other.
 
14.4        Rights and Remedies Cumulative.  Except as otherwise provided
herein, all rights and remedies of Landlord and Tenant under this Lease shall be
cumulative and none shall exclude any other rights or remedies allowed by law.
 
14.5        Governing Law.  This Lease shall in all respects be governed by, and
construed in accordance with, the laws of the State in which the Property is
located, including all matters of construction, validity and performance.
 
BBD-1 Separate Lease Form
68

--------------------------------------------------------------------------------


 
14.6        Rules of Construction.  The terms and provisions of this Lease shall
not be construed against or in favor of a party hereto merely because such party
is the “Landlord” or the “Tenant” hereunder or such party or its counsel is the
draftsman of this Lease.
 
14.7        Authority and Qualification.  Tenant warrants that all consents or
approvals required of third parties (including its Board of Directors) for the
execution, delivery and performance of this Lease have been obtained and that
Tenant has the right and authority to enter into and perform its covenants
contained in this Lease.  Landlord warrants that all consent or approvals
required of third parties (including its Board of Directors) for the execution,
delivery and performance of this Lease have been obtained and that Landlord has
the right and authority to enter into and perform its covenants contained in
this Lease.  Landlord and Tenant each also represents and warrants that it is
lawfully doing business in the state in which the Property is located.
 
14.8        Severability.  If any term or provision of this Lease, or the
application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and shall be enforceable to the extent permitted by
law.
 
14.9        Quiet Enjoyment.  Landlord covenants that Tenant shall and may
peacefully and quietly have, hold and enjoy the Leased Premises, subject to the
other terms hereof; provided that Tenant pays the Rent and other sums herein
recited to be paid by Tenant and performs all of Tenant’s covenants and
agreements herein contained.  It is understood and agreed that subject to the
terms of Section 8.2 above, this covenant and any and all other covenants of
Landlord contained in this Lease shall be binding upon Landlord and its
successors only with respect to breaches occurring during the ownership of
Landlord’s interest hereunder.
 
14.10      Limitation of Personal Liability.  Tenant specifically agrees to look
solely to Landlord’s interest in the Property and the rent and other income
derived therefrom after the date execution is levied for the recovery of any
monetary judgment against Landlord, it being agreed that neither Landlord nor,
in any event, its partners [direct and indirect], shareholders, directors,
employees, representatives and officers shall ever be personally liable for any
such judgment or for any other liability or obligation of Landlord under this
Lease beyond such interest in the Property.  The provision contained in the
foregoing sentence is not intended to, and shall not, limit any right that
Tenant might otherwise have to obtain injunctive relief against Landlord or
Landlord’s successors in interest or for offset or to prosecute any suit or
action in connection with enforcement of rights hereunder or arising herefrom or
collection of amounts which may become owing or payable under or on account of
insurance maintained by Landlord.
 
14.11      Memorandum of Lease.  Upon the written request of Tenant, Landlord
and Tenant shall enter into a short form of this Lease for the purpose of
recording the same, and shall, at Tenant’s expense, record the same.
 
14.12      Consents.  Except where a party is specifically granted herein the
right to approve or consent to a matter in its sole and absolute discretion,
whenever in this Lease it is agreed that a party shall have the right to approve
or consent to any matter, said party shall not unreasonably withhold, condition
or delay its consent or approval.
 
BBD-1 Separate Lease Form
69

--------------------------------------------------------------------------------


 
14.13      Time of the Essence.  Time is of the essence in this Lease.
 
14.14      Amendments.  This Lease may not be altered, changed or amended,
except by an instrument in writing signed by Landlord and Tenant.
 
14.15      Entirety.  This Lease embodies the entire agreement between Landlord
and Tenant relative to the subject matter of this Lease and all summaries,
proposals, letters and agreements with respect to the subject matter of this
Lease that were entered into prior to the date of this Lease shall be of no
further force and effect after the date hereof.
 
14.16      References.  All references in this Lease to days shall refer to
calendar days unless specifically provided to the contrary.
 
14.17      Counterpart Execution.  This Lease may be executed in any number of
counterparts, each of which shall be an original, but such counterparts together
shall constitute one and the same instrument.
 
14.18      No Partnership.  Nothing in this Lease creates any relationship
between the parties other than that of landlord and tenant and nothing in this
Lease, whether the computation of rentals or otherwise, constitutes the Landlord
a partner of the Tenant or a joint venturer or member of a common enterprise
with the Tenant.
 
14.19      Captions.  The captions and headings used in this Lease are for
convenience and reference only and in no way add to or detract from the
interpretation of the provisions of this Lease.
 
14.20      Required Radon Notice.  Tenant is hereby advised that radon is a
naturally occurring radioactive gas that, when it has accumulated in a building
in sufficient quantities, may present health risks to persons who are exposed to
it over time.  Levels of radon that exceed federal and state guidelines have
been found in buildings in the state where the Property is located.  Additional
information regarding radon and radon testing may be obtained from your county
public health unit.  The foregoing disclosure is provided to comply with laws
applicable in the state where the Property is located, is for informational
purposes only and does not create any contingency or any representation,
warranty or obligation of Landlord.
 
14.21      Changes to Property by Landlord.  Landlord shall have the right at
any time, without the same constituting an actual or constructive eviction and
without incurring liability to Tenant therefor, to make reasonable changes to
the arrangement or location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, and bathrooms in the Common Areas of the Property
so long as access to the Leased Premises remains comparable to or better than
the access to the Leased Premises available on the Commencement Date, and so
long as Tenant’s exterior signage (if any) is not adversely affected.  Landlord
shall have the right to close, from time to time, the Common Areas and other
portions of the Property for such temporary periods as Landlord deems legally
necessary and sufficient to evidence Landlord’s ownership and control thereof
and to prevent any claim of adverse possession by, or any implied or actual
dedication to, the public or any party other than Landlord.
 
BBD-1 Separate Lease Form
70

--------------------------------------------------------------------------------


 
14.22      Storage Space.  To the extent that any portion of the Leased Premises
consists of storage space in or about the Property, Tenant shall use the storage
space for storage of files, records, and other personal property only and for no
other purpose.  Tenant shall not store any food (other than canned items) or
perishable goods, flammable materials (other than paper, cardboard, or normal
office supplies), explosives, or any other inherently dangerous material in the
storage space.  Except for elevator service to the floor on which the storage
space is located and lighting for reasonable visibility in the storage space,
Tenant acknowledges and agrees that there shall be no other services whatsoever
provided to the storage space.  Tenant agrees and understands that no bailment,
deposit of goods for safekeeping, warehouse receipt, bill of lading, or other
document of title for the property stored by Tenant is intended or created
hereby and Landlord is not engaged in the business of storing goods for hire or
in the warehouse business.
 
14.23      WAIVER OF JURY TRIAL.  LANDLORD AND TENANT EACH HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY ISSUE OR CONTROVERSY ARISING UNDER THIS LEASE.
 
14.24      Confidential Information.  Landlord and Tenant acknowledge that
either party may be required to make public disclosure of material facts
concerning this Lease from time to time in order to satisfy the requirements of
applicable securities or banking laws.  Other than such disclosure that may be
required to comply with applicable laws, the parties agree to treat as
confidential and to use reasonable efforts to prevent the inadvertent disclosure
of proprietary information of either party delivered to the other pursuant to or
in furtherance of the purposes of this Lease; provided, however, that nothing
herein shall be deemed to preclude or impair the ability of either party to
deliver any such information to its attorneys, accountants, lenders, investors
and other such interested parties.
 
14.25      Termination of Original Lease.  On and after the Commencement Date of
this Lease, the Original Lease shall automatically and without further action of
First States, Landlord, Tenant or any other party, terminate and no longer be
effective as to the Leased Premises.
 
BBD-1 Separate Lease Form
 
71

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
aforesaid.
 

   
LANDLORD:
         
Witness:
                     
By:
       
Name:
       
Title:
               
TENANT:
     
Witness:
 
BANK OF AMERICA, N.A.,
   
a national banking association
             
By:
       
Name:
       
Title:
 

 
BBD-1 Separate Lease Form
 
72

--------------------------------------------------------------------------------

 

JOINDER


FIRST STATES GROUP, L.P., for and on behalf of its affiliate, as landlord under
the Original Lease, hereby joins in this Lease for the sole purpose of
acknowledging and agreeing that, on and after the Commencement Date of the
Lease, the Original Lease shall automatically and without further action by the
parties hereto, terminate as to the Leased Premises.


FIRST STATES GROUP, L.P.
   
By:
   
Name:
 
Title:

 
BBD-1 Separate Lease Form
 
73

--------------------------------------------------------------------------------

 

EXHIBIT A
[TO FORM OF SEPARATE LEASE]


LEASED PREMISES, BUILDING NRA, LEASED PREMISES NRA, TENANT OCCUPANCY PERCENTAGE,
PARKING AREA AND DRIVE THROUGH BANKING FACILITY


Leased Premises:


Building NRA:


Leased Premises NRA:


Tenant Occupancy Percentage:


Parking Area:  As depicted on the attached drawing.


Drive Through Banking Facility:


As depicted on the attached drawing.
 
BBD-1 Separate Lease Form
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
[TO FORM OF SEPARATE LEASE]

 
CONFIDENTIALITY AGREEMENT
 
1.           Definition.  For the purposes of this Agreement, “Confidential
Information” shall mean any information which (“Owner”) in good faith believes
in some material part, alone or in combination with other information (1)
provides Owner with an economic value from its disclosure or use, and (2) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.
 
2.           Restrictions on Disclosure of Confidential Information to Qualified
Persons.  All information exchanged between Owner, Bank of America, N.A.
(“Tenant”), and _______________________ (“Auditor”), with respect to operating
expense and tax pass-throughs (collectively, ”CAM Charges”) assessed against
Tenant, in connection with Tenant’s lease of space in that certain building
located at ____________ (“Building”) shall be deemed Confidential Information
for the purposes of this Agreement.
 
3.           Qualified Persons.  “Qualified Person” includes employees of
Auditor and Tenant, and any outside law firms or accounting firms representing
Auditor or Tenant and their support personnel (including paralegals, photocopy
operators, and any independent contractors hired by any such party to make
photocopies of documents containing Confidential Information) and the principals
and agents for those parties.
 
4.           Maintenance of Confidential Information.  All documents or other
materials containing Confidential Information shall be maintained at all times
in the custody of Auditor and shall be labeled and secured in a manner designed
to prevent any disclosure to persons who are not Qualified Persons under this
Agreement.  Auditor agrees to exercise reasonable diligence to insure that
Qualified Persons to whom the Confidential Information is disclosed maintain its
confidentiality.
 
5.           Disclosure of Confidential Information.  Auditor acknowledges that
Confidential Information shall not be used or disclosed (other than to Qualified
Persons) for any purpose without the prior consent of Owner, unless required or
compelled by judicial process.  If Confidential Information is provided to
non-Qualified Persons, Auditor acknowledges that Owner shall be entitled to a
temporary and permanent injunction to prevent the disclosure of such
Confidential Information.  In addition, Owner shall be entitled to a mandatory
injunction requiring the return of all Confidential Information from any person
in possession of Confidential Information.
 
6.           No Solicitation.  Except for Tenant and other existing clients of
Auditor, Auditor agrees that it shall not solicit business from any of the other
tenants in the Building, nor shall it request that Tenant so solicit other
tenants on Auditor’s behalf, with respect to the review or analysis of CAM
Charges assessed any of them by Owner.
 
BBD-1 Separate Lease Form

--------------------------------------------------------------------------------


 
7.           Attorney’s Fees.  If any action is instituted to enforce or
construe this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and all costs at all levels, including appeals.
 
8.           Miscellaneous.  This Agreement shall be subject to and construed in
accordance with the laws of the State in which the Building is located.  If any
provision of this Agreement is held or rendered illegal or unenforceable, it
shall be considered separate and severable from this Agreement and the remaining
provisions of this Agreement shall remain in force and bind the parties as
though the illegal or unenforceable provision had never been included in this
Agreement.  This Agreement sets forth the entire agreement between Owner and
Auditor and there are no other agreements or understandings between them.  This
Agreement may not be modified except by an instrument in writing executed by
Owner and Auditor.  This Agreement may be executed in counterparts, each of
which counterparts shall constitute an original and all of which together shall
constitute one and the same instrument.  This Agreement may be executed by
facsimile signature which shall, for all purposes, serve as an original executed
counterpart of this Agreement upon delivery of an executed copy hereof by
facsimile.
 
9.           Consideration.  Auditor acknowledges that it has received
sufficient and adequate consideration from Owner in exchange for the obligations
of Auditor hereunder.  Said consideration including, but not limited to, Owner’s
agreement to provide reasonable access to all relevant information relating to
the CAM Charges, and assistance to Auditor with respect to Auditor’s review and
analysis of Tenant’s CAM Charges.  Auditor also acknowledges the receipt of Ten
and No/100 Dollars ($10.00) as additional consideration for its obligations
hereunder.  Further, Auditor acknowledges that Owner is providing access to
Confidential Information and cooperating with Auditor in reliance upon Auditor
fully performing and honoring its obligations hereunder.  Auditor acknowledges
that Owner would not have provided such access or cooperation without Auditor
assuming the obligations stated herein.
 
AUDITOR:
   
By:
 

Print Name:
 

Its:
 

Authorized Signature
   
Date:
     
OWNER:
   
By:
 

Print Name:
 

Its:
 

Authorized Signature
   
Date:
 

 
BBD-1 Separate Lease Form
 
2

--------------------------------------------------------------------------------

 

EXHIBIT C
[TO FORM OF SEPARATE LEASE]


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 
This Instrument prepared by:
 
_______________
_______________
_______________
_______________
 
Record and Return to:
 
_______________
_______________
_______________
_______________
 
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
 
THIS  SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
made as of this ____ day of __________, _____, by BANK OF AMERICA, N.A., a
national banking association (“Tenant”) and _______________ (“Lender”).
 
RECITALS:
 
A.           Lender, whose address is
_______________________________________________ (“Lender”), has agreed to make a
loan (the ”Loan”) to ___________________________ (“Landlord”) in connection with
the real property described on Exhibit A attached hereto and made a part hereof
and the improvements thereon (the ”Real Property”).
 
B.           Landlord and Tenant have entered into that certain Lease dated as
of __________, ______ (the “Lease”) demising space in the Real Property (the
“Premises”).
 
C.           Lender and Tenant have executed this Agreement to subordinate the
Lease to the mortgage securing the Loan, and to provide for non-disturbance and
attornment as hereinafter set forth.
 
ACCORDINGLY, Tenant hereby confirms as follows:
 
1.           The leasehold estate and all of Tenant’s rights thereunder shall at
all times be subject, subordinate and inferior to the Loan, collateral and
security interest securing the Loan and all rights of Lender (and any subsequent
holder(s) of the Loan) thereunder (the “Loan Documents”) and to any and all
renewals, modifications and extensions thereof.
 
BBD-1 Separate Lease Form
3

--------------------------------------------------------------------------------


 
2.           In the event of foreclosure of the Loan Documents, or upon a sale
of the collateral encumbered thereby pursuant to a sale by Lender (or any
subsequent holder(s) of the Loan), or upon a transfer of the collateral in lieu
of foreclosure, the Lease and Tenant’s rights thereunder shall continue and
shall not be terminated or disturbed, except in accordance with the provisions
of the Lease.  In consideration of the foregoing, Tenant hereby agrees to attorn
to and accept any such successor owners as landlord under the Lease;
provided  that Lender, or any successor owner, shall not be:
 
 
2.1
liable for any act or omission of a prior landlord (including Landlord)
[provided, however, that Lender or any other successor owner will be liable, on
a going forward basis from the date Lender or said successor owner acquires
ownership or control of the property containing the Premises, for compliance
with Landlord’s obligations under the Lease; and further provided that after
Lender or said successor owner acquires ownership or control of the property
containing the Premises, Tenant shall continue to be entitled to exercise any
remedy expressly provided to Tenant in the Lease (including, but not limited to,
self-help and offset rights), regardless of whether such exercise by Tenant
relates to defaults or failures of Landlord, or other conditions, occurring
before Lender or said successor owner acquires ownership or control of the
property containing the Premises]; or

 
 
2.2
subject to any offsets that Tenant may have against any prior landlord
(including Landlord) except for offset rights expressly granted in the Lease,
subject to notice requirements as set forth in the Lease; or

 
 
2.3
bound by any rent or additional rent Tenant might have paid to any prior
landlord (including Landlord) more than one (1) month in  advance of the date
such rent is due under the Lease; or

 
 
2.4
bound by any subsequent agreement or modification of the Lease made without the
written consent of Lender or any subsequent holder(s) of the Loan, except as
expressly permitted by the terms and conditions of the Lease; or

 
 
2.5
liable or responsible for or with respect to the retention, application or
return to Tenant of any security deposit paid to any prior landlord (including
Landlord), whether or not still held by such prior landlord, except to the
extent that Lender or such other purchaser has actually received for its own
account as landlord all or any part of such security deposit.

 
BBD-1 Separate Lease Form
4

--------------------------------------------------------------------------------


 
3.           In the event of any default or breach by Landlord under the Lease
or otherwise that would give Tenant the right, either immediately or after the
lapse of time, to terminate the Lease or to claim partial or total eviction or
to offset against the rental due under the Lease any amount due Tenant as a
result of a breach by Landlord, Tenant will provide to any Notice Party (as
hereinafter defined), at the address shown above (or at such other address as
may be provided in writing by such party to Tenant at least ten (10) days prior
to the Commencement Date of such address change), a copy of any notice Tenant
delivers to Landlord with respect to such fact, at the same time Tenant delivers
such written notice to Landlord.  Tenant agrees that after such notice, Lender
(or any subsequent holder(s) of the Loan), shall have the same cure period
provided in the Lease to cure such default or breach by Landlord, and during
such time the Lease shall remain in full force and effect. For purposes of this
Certificate, “Notice Party” means Lender or any subsequent holder(s) of the Loan
who notifies Tenant in writing that they wish to receive written notice of such
fact.
 
4.           This Agreement shall be binding upon Lender and Tenant and all
parties claiming through or under such persons or any successors or
assigns.  The Agreement shall inure to the benefit of the respective successors
and assigns of Tenant and Lender.
 
5.           Lender and Tenant agree that this Agreement satisfies any
requirements in the Lease relating to the execution or delivery of a
non-disturbance agreement or a subordination and non-disturbance agreement.


{remainder of this page Intentionally Omitted left blank}
 

   
TENANT:
     
Witness:
 
BANK OF AMERICA, N.A.,
   
a national banking association
           
By:
 
Name:
 
Name:
     
Title:
 

 
BBD-1 Separate Lease Form
 
5

--------------------------------------------------------------------------------

 

STATE OF
§

COUNTY OF
§

 
(Insert standard notary provision for applicable State)



LENDER:
         
By:
 

Name:
 

Title:
 

 
Attest:
   
By:
 
Its:
 

 
STATE OF
§
COUNTY OF
§

 
(Insert standard notary provision for applicable State)
 
EXHIBIT “A”
 
LEGAL DESCRIPTION OF REAL PROPERTY
 
BBD-1 Separate Lease Form
 
6

--------------------------------------------------------------------------------

 

EXHIBIT D
[TO FORM OF SEPARATE LEASE]

 
JANITORIAL SPECIFICATIONS
 
CLEANING SPECIFICATION – COMMERCIAL CORPORATE PROPERTIES
 
GENERAL OFFICE AREAS


Nightly Duties:


 
1.
Empty and clean all trash receptacles, replace liners as required, remove
collected trash to designated area.  Liners to be furnished by Landlord.

 
2.
Empty recyclable containers, place collected paper into storage hampers, take to
reclamation area as directed.

 
3.
Vacuum all carpeted traffic lane areas.

 
4.
Turn out all lights and lock doors upon leaving each day as applicable.

 
5.
Drapes and louvers left as follows (unless specified otherwise by Owner): louver
is to be fully extended to windowsill, slats are to be in open position to allow
light to pass through the window into the office (lying parallel to the
sill).  Drapes are to be left in the position in which they were found.

 
6.
Dust mop all hard surface floors with a treated dust mop.

 
7.
Mop and remove all stains and spills (e.g. coffee and drink spills) on vinyl,
marble and ceramic tile floors.

 
8.
Using an approved spotter and extraction machine as required, spot clean
carpets.

 
9.
General policing of office areas should be made to assure satisfaction of
cleaning service.



Twice Weekly Duties:


 
1.
Hand dust with a treated cloth all horizontal surfaces within normal reach
including, without limitations: furniture including desks, chair arms, file
cabinets and book cases; office equipment; window sills; door edges and knobs;
chair rails; desk lamps; fixtures; paneling; grillwork; convector tops;
pictures; clocks; partition tops, coat racks etc.

 
2.
Wipe clean all glass topped furniture with glass cleaner.

 
3.
Wipe clean light switches, brass/chrome push plates, brass/chrome kick plates
and other metal with treated cloths.

 
4.
Glass doors, side-lites and partitions - clean finger marks from both sides.

 
BBD-1 Separate Lease Form
7

--------------------------------------------------------------------------------


 
Weekly Duties:


 
1.
All furniture dusted completely - tops of desks, tables, credenzas, etc., should
be free of all work papers, folders, etc.

 
2.
Hand dust grillwork within normal reach.

 
3.
Full vacuuming of all carpeted areas.

 
4.
Damp mop entire hard surface floor areas.



Monthly Duties:


 
1.
High dusting of corners, ledges, tops of drapes, ceiling diffusers, etc. shall
be performed on an as-needed basis, not less frequent than every 30 days

 
2.
Spot clean all walls and doors monthly.

 
3.
Chair pads will be reversed, vacuumed and cleaned underneath quarterly.

 
4.
Clean all baseboards every 60 days.

 
5.
Clean, strip and wax tile floors quarterly, but maintained with a weekly buffing
program.

 
EXECUTIVE OFFICE AREAS, DINING ROOM, BOARD ROOM, AND CONFERENCE AREAS


Nightly Duties:


All specifications and their frequency of performance as detailed above shall be
performed to the Executive floor premises, except as modified below.


 
1.
Wipe down interior and exterior of trash receptacle enclosure areas.

 
2.
Full detailed vacuum of all carpeted flooring using an edging tool.  A pile
lifter will be used to remove all embedded dirt and grit and restore pile to a
uniformly upright condition.

 
3.
Turn out all lights and lock doors upon leaving each day as applicable.

 
4.
Drapes are to be left in the position in which they were found.

 
5.
Dust mop all hard surface floors with a treated dust mop.  Vinyl tile floors
will be wet-mopped, dried and spray buffed.  All wax and marks from the buffing
operation will be removed from baseboards, elevator doors and vertical
surfaces.  Floors and baseboards to be left in a uniformly bright, clean
condition.

 
6.
Hand dust with a treated cloth all horizontal surfaces within normal reach
including, without limitations: furniture including desks, chair arms, file
cabinets and book cases; office equipment; window sills; door edges and knobs;
chair rails; desk lamps; fixtures; paneling; grillwork; convector tops;
pictures; clocks; partition tops, credenzas, coat racks etc.

 
7.
Wipe clean all glass topped furniture with glass cleaner.

 
8.
Wipe clean light switches, brass/chrome push plates, brass/chrome kick plates
and other bright work with treated cloths.

 
9.
Glass doors, side-lites, vision kits and partitions - clean finger marks from
both sides.

 
BBD-1 Separate Lease Form
8

--------------------------------------------------------------------------------




10.
All hard floor surfaces shall be maintained in a first class condition by
utilization of the appropriate floor care methods and procedures including
buffing, scrubbing, spray buffing (which shall be performed nightly), stripping
and refinishing which shall be performed on a monthly basis.  Definition of
first class condition includes no soil film, scuffs, streaks, build-up, black
marks and dust on floor surfaces including corners, edges, baseboards and
adjacent/abutting finishes.  Grout must be clean and free from dirt or soil
build -up.  Discoloration of grout shall be minimized and prevented by regular
use of bleach solution or alternative approved solution.

11.
Spot clean all walls and doors.



Weekly Duties:


 
1.
Thoroughly wipe down with a treated cloth and clean all baseboards.

 
2.
High dusting of corners, ledges, tops of drapes, ceiling diffusers, etc. shall
be performed.

 
3.
Chair pads will be reversed, vacuumed and cleaned underneath.



Quarterly Duties:


 
1.
Clean, strip and wax vinyl tile and ceramic tile floors.

 
BBD-1 Separate Lease Form
 
9

--------------------------------------------------------------------------------

 


RESTROOMS
 
Nightly Duties:


 
1.
Floors will be swept clean and wet-mopped using a germicidal detergent approved
by Owner.  Floors will then be mopped dry and all watermarks and stains wiped
from walls, toilet fixtures, trash cans and metal partition bases.

 
2.
Wash and polish all mirrors, powder shelves, bright work (including exposed
piping below wash basins), bright metal toilet and urinal plumbing, towel
dispenser receptacles, sanitary product dispensers, sanitary product waste
receptacles and any other metal accessories.  Mirrors will be cleaned and
polished.  Service Provider shall use only non-abrasive, non-acidic material to
avoid damage to metal fixtures.

 
3.
Scour, wash and disinfect all basins, bowls and urinals with approved germicidal
detergent solution, including tile walls and metal partitions proximate to
toilets and urinals.  Special attention must be taken to inspect and clean areas
of difficult access, such as the underside of toilet bowl rings and urinals, to
prevent building up of calcium and iron oxide deposits.  Wash both sides of all
toilet seats with approved germicidal solution and wipe dry.  Toilet seats to be
left in an upright position.

 
4.
Damp wipe all metal toilet partitions and modesty screens and tiled walls using
approved germicidal solution. All surfaces are to be wiped dry so that all wipe
marks are removed and surface has a uniformly bright appearance. Dust the top
edges of all partitions, ledges, dispensers and mirror tops.

 
5.
Empty all receptacles, including waste, sanitary products, etc.

 
6.
Check supplies of, and add/replace as warranted, toilet paper, toilet seat
covers, hand towels, soap, sanitary products. Replace lined disposal bags in
sanitary napkin receptacles.



Monthly Duties:


 
1.
Dust and clean all restroom supply and return air vents.

 
2.
Machine scrub all restroom floors using an approved germicidal detergent.

 
LOBBY AND ENTRANCES, ELEVATORS, CORRIDORS, STAIRWAYS, AND OTHER AREAS
 
Nightly Duties:


 
1.
Empty trash receptacles and replace liners.  Remove all collected trash to
designated area.  Vacuum and wipe down interior and exterior of trash enclosure
areas.

 
2.
Damp wipe and sanitize cafeteria and lounge table tops.

 
3.
Damp wipe and clean cafeteria and lounge chairs.

 
BBD-1 Separate Lease Form
10

--------------------------------------------------------------------------------


 
 
4.
Vending machines and microwave ovens (as applicable): clean glass and metal
display surfaces; vacuum and/or mop as applicable underneath each machine;
remove all trash and litter from underneath, around and on top of machines; dust
with a treated cloth on top of each machine; wipe off finger prints and smudges;
wipe down and clean interior of microwave including the front glass insert.

 
5.
Wipe down and clean all counter tops in cafeteria seating area.

 
6.
Detail vacuum main lobby, and all elevator service lobbies

 
7.
Sweep or dust mop all bare floor areas.

 
8.
Spot clean all office entrance doors, doors to restrooms, door louver inserts,
doors to stairways, elevator doors and frames.

 
9.
Keep elevator door treads free of debris, clean and polish.  Wipe and clean with
a treated cloth all elevator emergency phone boxes, phones and fireman phone
hook-ups.

10.
Spot mop any spillage.

11.
Clean building directories, dust interiors, clean glass, remove tape.

12.
Clean all drinking fountains, polish as needed, clean sides.

13.
All carpeted floors are to be vacuumed and edged with an edging tool, moving all
furniture and accessories.  Baseboards will be wiped with a treated dust cloth
after vacuuming.  Carpet and baseboards will be spot cleaned where necessary.

14.
All hard-surfaced floors are to be mopped with a treated dust mop and maintained
as needed to preserve and retain uniformly bright appearance, with particular
attention to edges, corners and behind doors.  All spills and stains will be
removed with damp mop or cloth.

15.
Using a high-speed floor machine, spray buff all hard surface areas in Main
Lobby and wipe baseboards with a treated cloth to remove stains and dust.

16.
Walls will be spot cleaned to remove all smudges, stains and hand marks, using
only clean water or mild cleansing agent where necessary.  When soap or cleaner
is used, the wall will be rinsed with clear water and dried.  No abrasive
cleaner will be used.

17.
The corridor area in front of each service car landing where trash is to be
collected until removed to compactor or designated collection area is to be
protected by covering the carpet with a protective drop cloth.  Any spots or
stains on carpet are to be cleaned immediately.

18.
All doors and jambs will be spot-cleaned to remove any hand marks, stains,
spills or smudges.  Use only clear water or a mild cleansing agent where
necessary and as applicable.  Rinse with clear water and dry.  Door edges and
jambs will be dusted where necessary. When completed, doors and jambs shall have
a uniformly clean appearance.  All common area door thresh-holds, including
those located from the basement level to the fifth floor of the parking garage
shall be kept free of debris, cleaned and polished.

19.
All glass doors and partitions will be spot-cleaned to remove any finger marks,
smudges or stains and will be left in a uniformly clean and bright condition,
free of all dust and streaks.

20.
All metalwork, such as mail chutes, door hardware and frames, metal lettering,
push plates, kick plates, revolving door hardware and other metal accessories
will be wiped clean and polished, and left in uniformly clean and bright
condition, free of all dust and streaks.

 
BBD-1 Separate Lease Form
11

--------------------------------------------------------------------------------


 
21.
Elevator doors and frames will be wiped down and cleaned/polished, removing all
dust, marks and stains, and left in a uniformly clean and bright
condition.  Elevator interior surfaces will be wiped clean and polished.  All
dirt and debris removed from door tracks using vacuum and edging tool, hand
rails are to be wiped down and cleaned and inspected for gum stuck on the back
side which shall be removed; directory panels are to be wiped down and cleaned.

22.
Clean all cigarette urns, removing all cigarette butts and debris and replace
sand as necessary.  Materials to be furnished by Service Provider.

23.
Dust all accessories, ledges and all other horizontal surfaces, using a treated
dust cloth.  All surfaces to be left in a clean, dust-free
condition.  Spot-clean as necessary.

24.
All hard floor surfaces shall be maintained in a first class condition by
utilization of the appropriate floor care methods and procedures including
buffing, scrubbing, spray buffing (which shall be performed nightly), stripping
and refinishing which shall be performed on a monthly basis.  Definition of
first class condition includes no soil film, scuffs, streaks, build-up, black
marks and dust on floor surfaces including corners, edges, baseboards and
adjacent/abutting finishes.  Grout must be clean and free from dirt or soil
build -up.  Discoloration of grout shall be minimized and prevented by regular
use of bleach solution or alternative approved solution.



Twice Weekly Duties:


 
1.
Sweep and/or vacuum stairwells and remove debris, trash and litter.  Clean up
any spills. Dust handrails and balustrades.  Spot clean walls, stairs and
ledges.



Weekly Duties:


 
1.
Vinyl tile floors will be wet-mopped dried and spray buffed, including the
basement level hallway.  All wax and marks from the buffing operation will be
removed from baseboards, elevator doors and vertical surfaces.  Floors and
baseboards to be left in a uniformly bright, clean condition.

 
2.
All carpeted floors will be vacuumed and edged with an edging tool.  A pile
lifter will be used to remove all embedded dirt and grit and restore pile to a
uniformly upright condition.

 
3.
All interior glass (excluding perimeter windows) will be thoroughly cleaned and
left in a uniformly bright clean condition. This is inclusive of any vision kits
in common area stairwells.



Monthly Duties:


 
1.
Dust all horizontal surfaces and ledges that are not accessible for normal
nightly dusting.

 
2.
Keep all fire hose and extinguisher cabinets clean inside and out.

 
3.
Wipe down and clean convector baseboards.

 
4.
All elevator cab carpets will be shampooed using the hot water extraction method
on a monthly basis to maintain an even, clean appearance.  From December 1st
through April 15th the same procedure will be performed on a semi-monthly basis.

 
BBD-1 Separate Lease Form
12

--------------------------------------------------------------------------------


 
Semi-Annual Duties:


 
1.
All hard surfaced floors are to be completely stripped down to the bare floor
surface, totally free of any wax, sealer or other finish.  After stripping, the
floor will be re-finished and polished.  On completion of re-finishing, all
finish, water and other marks will be removed from walls, baseboards, doors,
furniture and adjoining carpeted areas.



Annual Duties:


 
1.
All vinyl papered walls are to be washed down with clear water and wiped clean
and dry, leaving no streaks, smudges, dust or stains.  Walls shall have
uniformly bright and clean appearance when completed.

 
2.
All wood walls, doors and frames will be thoroughly washed, as needed, with
clear water and wiped clean and dry.  All nicks and scratches beyond routine
touch-up will be reported to the Building Manager for repair.  All wooded
surfaces will then be oiled with approved finish and wiped dry.  When completed,
the surfaces shall have a uniformly clean appearance.

 
3.
All air diffusers will be washed and wiped clean.  Light fixtures will be wiped
to remove all finger prints as tubes or bulbs are replaced.



PERIODIC SERVICES


 
1.
The shampooing of carpets and rugs will be performed at the discretion, and
specific request, of the CBRE Facility Manager. The frequency of service will
vary by Site and is NOT part of the normal cleaning requirement. Carpet and Rug
servicing will be invoiced separately.



 
2.
The washing of windows (interior and exterior surfaces) will at the discretion,
and specific request, of the CBRE Facility Manager. The frequency of the service
will vary by Site and is NOT part of the normal cleaning requirement. Window
servicing will be invoiced separately.



ATM VESTIBULES AND MACHINES


Nightly Duties:


 
1.
Wipe down all surfaces including but not limited to fascia, ledges, walls,
shelves, key pads, receptacles, etc. with a treated cloth using appropriate
solutions for glass, plastic and metal finishes to remove all finger prints,
smudges, soil and dirt.  Pick up and remove all litter, trash and
debris.  Remove literature from pocket rack and clean rack.  Remove slips and
envelopes from racks/shelves/cubbies and clean.  Use appropriate floor
procedures to ensure a floor free of soil, dirt, scuff marks etc.  Clean and
polish any waste receptacles, as applicable, after emptying of all trash.



Specific duties required will be consistent with ATM type, installation, and
location.
 
BBD-1 Separate Lease Form
13

--------------------------------------------------------------------------------




 
1.
Clean and polish all interior glass and mullions, both sides of entrance doors,
walls, horizontal and vertical surfaces, doors and frames.

 
2.
Dust/damp wipe low and medium height (below 6 feet) horizontal surfaces,
baseboards, radiators, fixtures, counter tops, ledges, sills, light switches,
handles, push and kick plates, and thresholds.

 
3.
Empty, damp wipe, and clean all trash receptacles and replace liners as
required. Liners to be supplied by the Service Provider. NOTE: Trash must be
removed from site.

 
4.
Spot clean ATM unit and face, surround and surrounding area including shelves
and ledges.

 
5.
Damp wipe clean ATM View Screen.



Excessive moisture from cleaning solution application can damage computer
equipment. The screen face and related keypad should be cleaned with a minimum
amount of moisture. The Service Provider shall be held responsible for any
moisture-related damage.


The following procedures and products shall be followed and used for the
cleaning of ALL ATM SCREENS.


 
a.
Screens should be cleaned with a clean, soft, lint free cloth that does not
contain any lubricants.

 
b.
The cleaning solution used shall NOT contain vinegar or ammonia.

 
c.
The cleaning solution should not be sprayed directly onto the screen because
there is electrical wiring around the outer edges that can be damaged by large
quantities of liquids. It’s best to spray the cloth first and then wipe the
glass surface.



Failure to follow the above procedures and the use of inappropriate cleaning
solutions may result in damage to the ATM screens requiring their replacement at
a cost to the Service Provider. Screen costs are in excess of two thousand
dollars.
 
 
6.
Wipe, clean, and polish all metal and other brightwork.

 
7.
Sweep and damp mop all interior stone, ceramic, tile, marble, and terrazzo
flooring surfaces, and all other unwaxed and non-carpeted floors.

 
8.
Sweep and/or vacuum all carpeted areas, entrance trap mats and area rugs,
including edges and corners.

 
9.
Spot clean all carpets, mats and area rugs.

 
10.
Clean and disinfect telephones.

 
11.
Remove all gum, tape, adhesive, and foreign matter on ATM fascia, surrounds,
interior and exterior walls, pen bases, floors and windows.

 
12.
Remove all foreign posters, brochures, literature, decals, and graffiti from
walls, windows, and pen bases.

 
13.
Remove literature from pocket rack and clean rack. Return literature to rack.

 
14.
Clean door thresholds to remove sand, pebbles, and debris.

 
BBD-1 Separate Lease Form
14

--------------------------------------------------------------------------------


 
EXTERIOR PATIOS AND WALKS


Daily Duties:


 
1.
At least once each night between 5:00 and 5:30 p.m., the Service Provider's
personnel will police the entire exterior perimeter of the buildings, picking-up
cigarette butts, papers, leaves and any other debris, sweeping up standing water
and leaving the area in a neat, orderly condition.  Any discrepancies or
clean-up required beyond normal policing will be reported to the Supervisor
immediately.

 
2.
Hard-surfaced floors are to be dust mopped, using a treated mop to remove all
loose dirt and grit, and then wet-mopped with clear water and dried.  All mop
marks and water splashes will be removed from walls, baseboards, and furniture,
and all furniture and fixtures replaced to their original position when mopping
is completed.

 
3.
All walls, doors and jambs will be spot-cleaned to remove all finger marks,
smudges and spills.

 
4.
All interior and exterior glass doors and directory board glass will be wiped
clean, using an approved glass cleaner, and all glass will be left in a bright
condition, free of streaks and dust.

 
5.
All metalwork, such as mail chutes and boxes, door hardware and frames, metal
lettering, etc., will be wiped clean and polished and left in a bright
condition, free of all dust and streaks.

 
6.
Sweep and wash rubber floor mats.

 
7.
Clean all cigarette urns, removing all butts and debris and replace water or
sand as necessary.

 
BBD-1 Separate Lease Form
 
15

--------------------------------------------------------------------------------

 



DAY PORTERS and MATRON SPECIFICATIONS


Day Porters and Matron, shall typically be on duty, from 7:00 a.m. to 4:00 p.m.
This schedule is Monday through Friday only. Saturdays, Sundays and Holidays
excluded.  Schedule includes one hour for lunch and two 15 minute breaks.  Lunch
and breaks may be taken off Premises. It is Service Provider’s responsibility to
monitor that the Day Porters report daily at the designated time.  In the event
that the Day Porter does not report to work, the Service Provider shall
immediately notify Tenant of such and provide for a replacement for that
day.  If no replacement is secured, Tenant will not be invoiced for the effected
period. Day Porters and Matron’s job responsibilities/duties are herein
incorporated and are subject to revision at any time; said duties may be
directed and/or revised by Tenant.  Service Provider shall employ day staff that
is physically able to perform the duties listed below.


The duties of the Day Porters’ and Matron, shall be some or all, but are not
limited to, the following:


 
1.
Daily walk-through and inspection of Emergency Exit Stairwells and stairwells in
the parking garage from top to bottom, checking for burnt out lights and re-lamp
as necessary.  Wipes clean the interior and exterior surfaces of the fixture
when re-lamping the garage stairwells.  Pick-up and remove all debris, trash and
litter. Clean up all spills.  Spot clean the walls. Dust the handrails. Clean
glass vision kits. Sweep steps and landings.  Clean push and kick plates and
door knobs.

 
2.
Clean lobby and security console equipment, furniture and counter of
console.  Spot clean glass behind console.

 
3.
Clean Mail drop area including washing counter, shelving, spot clean walls,
ledges and moldings.

 
4.
Police building entrances removing all litter, debris, and trash. Ensure
entrances are neat and orderly in appearance.  Remove any cigarette butts.
Perform at least four times per day.

 
5.
Wash/hose off sidewalks - making sure to spray under granite planters to remove
debris.

 
6.
Clean exterior signage weekly.

 
7.
Wipe down, clean and remove graffiti from railings. Wipe down, clean and remove
graffiti from granite and precast flower boxes and planters. Remove graffiti
from exterior Building surfaces, gates, sidewalks, patios, ATMs, drive-thru
teller and additional areas and structures as observed and/or directed by
Building Management.

 
8.
Remove all litter and debris from landscaping including in planters and flower
boxes.  Special attention to be paid to removing articles from base of shrubs,
corners, of gardens, beneath and inside the raised granite planters along Main
Street.

 
9.
Remove trash from and replace liners of trash cans about the property.  Maintain
trash cans/receptacles to be free of graffiti and clean.  Wash inside and
outside of trash receptacles not less than on a monthly basis.

10.
Perform thorough cleaning services to security booths in loading dock area, to
include appropriate floor maintenance and glass cleaning.  Service trash
receptacles in booths daily.

 
BBD-1 Separate Lease Form
16

--------------------------------------------------------------------------------


 
11.
Apply sand and/or cinders on icy spots of side walks as directed. Perform snow
removal maintenance services as directed in loading dock area, compactor area,
emergency egress walks.

12.
Clean interior and exterior surfaces of first floor windows and windowsills.
Clean interior surfaces of cafeteria and food service windows.

13.
Patrol restrooms ensuring cleanliness and supply of product. Inspect, twice per
day, for adequate inventories of product including soap, hand toweling, toilet
paper, sanitary products, toilet seat covers.  Clean glass mirrors.

14.
Remove scuffmarks from floor.  Wipe down and clean common area doors and
hardware including locksets, push plates and kick plates.  Clean louver inserts
in doors removing all dust, dirt and other markings.

15.
Twice daily, inspect the cafeteria seating area and straighten and wipe down
tables; push in and wipe down chairs; neaten and wipe down counter areas where
flatware and condiments are dispensed; pick up litter and trash from floor and
tables; full vacuum carpeted floor surfaces.  Perform same in lounge and vending
area. Clean glass fascia of vending machines, wipe down metal fascia and
selection buttons, dust top of machines and remove all litter and trash from the
top and below the machines.

16.
Vacuum elevator carpet areas and wipe clean the exterior doors and frame as well
as the interior cab finishes, including the directories, call buttons,
microphone.  Clean interior elevator track and exterior elevator tracks on all
floors serviced by elevator.

17.
Spot clean/thoroughly clean all lobby glass and glass doors. Polish brass/chrome
on lobby doors.

18.
Vacuum elevator cabs, wipe cab doors, directories, hall call and interior
buttons, interior walls and tops twice a day.

19.
Respond to calls placed by the Management Office and Customer Service Center to
replace fluorescent, incandescent and halogen lamps, and PL fixtures.  Report
any lights out (exit, directory boards, etc.) to Building Management.  Remove
burnt out bulbs to designated containers for recycling and report to Building
Management and/or Engineering when containers are near full and need to be
serviced.  Monitor inventory of regular usage bulbs and specialty lamps and
inform Building Management and/or Engineering when supply is getting low and
should be replenished.

20.
Remove full Shredding toters from throughout the facilities and bring to
designated areas in each building.  Replace with empty toter.  Coordinate with
shredding service (currently Mobile Shredding) to bring full toters to loading
dock, or other designated area, to facilitate on-site shredding
services.  Maintain log of number of toters removed from floors and brought to
shredding contractor and provide Building Management with said information on a
weekly basis.

 
BBD-1 Separate Lease Form
 
17

--------------------------------------------------------------------------------

 

EXHIBIT E
[TO FORM OF SEPARATE LEASE]


ESTOPPEL CERTIFICATE
 
and
 
RE:
Lease Dated:  
Effective as of _________, _______
   
(Include titles and dates of any amendments)

 
Landlord:                      ____________________
 
Tenant:                                Bank of America, N.A.
 
Premises:
 
Ladies and Gentlemen:
 
As a tenant under the above-referenced lease (the “Lease”), the undersigned
hereby acknowledges for the benefit of __________________  (“Landlord”), the
current owner of the property containing the Premises, and
_______________________ and/or its affiliates and subsidiaries (“Lender”) which
has or is proposing to make a loan (the “Loan”) on the above-referenced real
property, the truth and accuracy of the following statements pertaining to the
Lease to the best of Tenant’s knowledge as of the date hereof, but subject to
any matters that a physical inspection of the Leased Premises would disclose:
 
 
1.
Tenant has accepted, is conducting business in, and is in full possession of,
said Premises, including all improvements, additions and alterations thereto
required to be made by Landlord under the Lease.  The Premises is comprised of
_______ square feet of rentable space, together with other areas more
particularly described in the Lease .  Additionally, Tenant is entitled to ____
parking spaces in the parking facilities serving the subject building.

 
 
2.
Tenant is not in default of its obligations under the Lease, is paying full rent
stipulated therein with no offset, defense or claim of any kind and Tenant has
not assigned, sublet, transferred or hypothecated its interest under the Lease.

 
BBD-1 Separate Lease Form

--------------------------------------------------------------------------------


 
 
3.
Landlord is not presently in default under any of the terms, covenants or
provisions of the Lease, nor has any event occurred which with the passage of
time and/or the giving of notice (if required by the Lease) would constitute an
event of default under the Lease.

 
 
4.
Landlord has satisfactorily complied with all of the requirements and conditions
precedent to the commencement of the term of the Lease as specified in said
Lease, including, without limitation, completion of any required tenant
improvements.  There are no unfunded tenant obligations of Landlord under the
Lease.

 
5.
The initial monthly rent under the Lease is $__________.

 
 
6.
A security deposit in the amount of $             N/A           has been paid by
Tenant to Landlord under the Lease.

 
 
7.
The Lease is for a term expiring on ___________.   Tenant has options to renew
the Lease for _____ renewal terms of _______ years each.  Tenant does not have
any right to renew, extend or terminate the term of the Lease except as
expressly provided in the Lease.

 
 
8.
The term of the Lease shall expire on _________, unless Tenant exercises its
option to renew.

 
 
9.
Tenant hereby acknowledges (i) the Lease is valid and enforceable in accordance
with its terms against the Tenant, (ii) that there have been no modifications or
amendments to the Lease other than as therein specifically stated and that the
Lease represents the entire agreement between the Landlord and the Tenant, (iii)
that it has no notice of prior assignments, hypothecation or pledge of rents or
of the Lease except in connection with any prior financing by Landlord being
repaid from the proceeds of the Loan, and (iv) that notice of the assignment of
Landlord’s interest in said Lease may be given by mail, at the Premises, or as
otherwise directed herein or in the Lease.

 
 
10.
The execution and delivery of this Certificate by Tenant does not require any
consent, vote or approval which has not been given or taken.

 
 
11.
This Certificate may not be changed, waived or discharged orally, but only by an
instrument in writing.

 
 
12.
Except as expressly provided in the Lease, there are no purchase options under
the Lease or other agreements giving Tenant any rights or options to purchase
the Premises and/or improvements, or a part thereof, on which the space covered
by the Lease is located.

 
 
13.
This Certificate shall be binding upon the Tenant and shall inure to the benefit
of the respective successors and assigns of Landlord and Lender.

 
BBD-1 Separate Lease Form
2

--------------------------------------------------------------------------------


 
 
14.
Tenant agrees that Landlord and Lender and their respective successors and
assigns shall also be entitled to rely upon the statements and agreements
contained herein.

 
15.
This Certificate shall not have the effect of modifying any provision of the
Lease.

 
This Certificate is executed and delivered by the undersigned with the knowledge
that Lender will rely upon the statements and agreements contained herein in
connection with the making of the Loan on the above-referenced real property and
may rely hereon.
 
DATED: as of _______, _____.



   
TENANT:
     
Witness:
 
BANK OF AMERICA, N.A.,
   
a national banking association
           
By:
 
Name:
 
Name:
   
Title:

 
BBD-1 Separate Lease Form
 
3

--------------------------------------------------------------------------------

 

EXHIBIT F
[TO FORM OF SEPARATE LEASE]


FORM OF SUBTENANT NON-DISTURBANCE AGREEMENT


Reserved for Recorder’s Use 

--------------------------------------------------------------------------------



After recording return to:
 
Prepared by:
   
Bank of America Legal Dept.
   
Connie J. Miller, Asst. General Counsel
   
101 S. Tryon Street, NC1-002-29-01
   
Charlotte, North Carolina 28255

 
NON-DISTURBANCE AND ATTORNMENT AGREEMENT


THIS AGREEMENT is entered into as of ________________, 200___, between
____________________ ("Subtenant"), ________________________("Owner"), and Bank
of America, N.A., a national banking association (“Sublandlord”).


RECITALS


A.           Owner is the owner of that certain parcel of land described in
Exhibit A attached hereto and the improvements thereon (collectively, the
"Property").


B.           Sublandlord is the tenant of certain premises ("Premises") within
the Property pursuant to a lease dated _______________________ (the "Primary
Lease").


C.           Subtenant is the subtenant and Sublandlord is the sublandlord under
a certain sublease dated _____________________ (the "Sublease") for a portion of
the Premises as described therein (the "Sublet Premises").


D.           Owner, Sublandlord and Subtenant desire to enter into this
Agreement to set forth the obligations of each party hereto upon the expiration
or earlier termination of the Primary Lease, the Sublease or both.
 
BBD-1 Separate Lease Form

--------------------------------------------------------------------------------


 
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Subtenant, Owner and
Sublandlord agree as follows:


1.            Subtenant agrees for the benefit of Owner and Sublandlord that:


(a)          Subtenant shall not pay any rent or additional rent more than one
(1) month in advance;


(b)          Except as specifically provided in the Sublease, Subtenant will not
enter into any agreement for the cancellation of the Sublease or the surrender
of the Sublet Premises without Owner's prior written consent;


(c)          Subtenant will not enter into any agreement amending or modifying
the Sublease without the prior written consent of Owner, except for amendments
or modifications specifically contemplated in the Sublease for confirming the
Sublease commencement date, the rent commencement date, the term, the square
footage leased, the renewal or extension of the Sublease, or the subleasing of
additional space at the Property;


(d)          Subtenant will not terminate the Sublease because of a default
thereunder unless Subtenant shall have first given Owner written notice and a
reasonable opportunity to cure such default; and


(e)          Subtenant, upon receipt of notice from Owner that the Primary Lease
has expired or otherwise been terminated, shall thereafter pay to Owner all
rents, income and other sums then or becoming due under the Sublease, and any
such payments to Owner shall be credited against the rent or other obligations
due under the Sublease as if made to Sublandlord.


2.            If the event of the expiration or earlier termination of the
Primary Lease:


(a)          If Subtenant shall not then be in default in the payment of rent or
other sums due under the Sublease or be otherwise in material default under the
Sublease, the Sublease shall not terminate or be terminated and the rights of
Subtenant thereunder shall continue in full force and effect except as provided
in the Sublease or this Agreement;


(b)          Subtenant agrees to attorn to Owner as its substitute landlord;
Subtenant shall be bound under all of the terms, covenants and conditions of the
Sublease for the balance of the term thereof, including any renewal options
which are exercised in accordance with the terms of the Sublease;


(c)          If, notwithstanding any other provisions of this Agreement, the
termination of the Primary Lease results, in whole or in part, in the
termination of the Sublease, there shall be deemed to have been created a lease
between Owner and Subtenant on the same terms and conditions as the Sublease for
the remainder of the term of the Sublease, with renewal options, if any; and


(d)          If Subtenant shall not then be in default in the payment of rent or
other sums due under the Sublease or be otherwise in material default under the
Sublease, Owner shall be bound to Subtenant under all of the terms, covenants
and conditions of the Sublease.  Subtenant shall, from and after the termination
of the Primary Lease, have the same remedies against Owner for the breach of the
Sublease that Subtenant would have had under the Sublease against Sublandlord if
there had not been a termination of the Primary Lease; provided, however,
notwithstanding the foregoing or any other provision of this Agreement Owner
shall not be:
 
2

--------------------------------------------------------------------------------




(i)            Deemed to have acknowledged, solely as a result of such
termination, the validity of any then existing claims of Subtenant against
Sublandlord;


(ii)           Liable for any representation or warranty set forth in the
Sublease nor for any act or omission of any landlord (including Sublandlord)
prior to the date of termination of the Primary Lease except for any repair and
maintenance obligations of a continuing nature as of the date of such
acquisition;


(iii)          Subject to any offsets or defenses which Subtenant might have
against any landlord (including, Sublandlord) prior to the date of termination
of the Primary Lease;


(iv)         Liable for the return of any security deposit under the Sublease
unless such security deposit shall have been actually deposited with Owner;


(v)          Bound to Subtenant subsequent to the date upon which Owner
transfers its interest in the Property to any third party;


(vi)         Liable to Subtenant under any indemnification provisions set forth
in the Sublease with respect to matters arising or accruing prior to the date of
the termination of the Primary Lease;


(vii)        Bound to Subtenant for the payment of any rent or additional rent
by Subtenant to any landlord (including Sublandlord) for more than one month in
advance; or


(viii)       Bound by any amendment or modification of the Sublease made without
the written consent of Owner except for amendments or modifications specifically
contemplated in the Sublease for confirming the lease commencement date, the
rent commencement date, the term, the square footage leased, the renewal or
extension of the Sublease, or the leasing of additional space at the Property.


The provisions of this paragraph shall be effective and self-operative
immediately upon the expiration or earlier termination of the Primary Lease.


3.           Modification/Successors and Assigns.  This Agreement may not be
modified orally or in any other manner except by an agreement in writing signed
by the parties hereto or their respective successors in interest.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto,
their respective heirs, successors and assigns.  Upon expiration or earlier
termination of the Sublease, this Agreement shall terminate and be of no further
force or effect.


4.           Limited Liability.  In all events, the liability of Owner to
Subtenant shall be limited and restricted to its interest in the Property (in
the case of Owner) and shall in no event exceed such interest.


5.           Owner's Right to Notice of Default and Option to Cure.  Subtenant
will give written notice to Owner of any default by any landlord under the
Sublease (including Sublandlord) by mailing a copy of the same by certified
mail, postage prepaid, addressed as follows (or to such other address as may be
specified from time to time by Owner to Subtenant):


To Owner:
             



3

--------------------------------------------------------------------------------


 
Upon such notice, Owner shall be permitted and shall have the option, in its
sole and absolute discretion, to cure any such default during the period of time
during which the landlord would be permitted to cure such default, but in any
event Owner shall have a period of thirty (30) days after the receipt of such
notification to cure such default; provided, however, that in the event Owner is
unable to cure the default by exercise of reasonable diligence within such
30-day period, Owner shall have such additional period of time as may be
reasonably required by it to remedy such default with reasonable dispatch.


6.           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of North Carolina.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



Subtenant:
     

     
Attest:
         
By:
   
By:
 
Name:
     
its ___________ Secretary
Title:
     
[SEAL]
       
Sublandlord:
             
Bank of America, N.A.,
     
a national banking association
 
Attest:
         
By:
   
By:
 
Name:
     
its ___________ Secretary
Title:
     
[SEAL]

 
Owner:
             
Attest:

 
By:
   
By:
 
Name:
     
its ___________ Secretary
Title:
     
[SEAL]


 
4

--------------------------------------------------------------------------------

 


STATE OF _____________________
(subtenant)
   
COUNTY OF ___________________
 



I, the undersigned, a Notary Public in and for the State and County aforesaid,
do hereby certify that on this day personally appeared before me
_________________________, who being by me duly sworn says that he/she is the
____________ Secretary of __________________________, and that by authority duly
given and as the act of said corporation, the foregoing instrument was signed in
its name by __________________________, its ________________________, sealed
with its corporate seal, and attested by himself/herself as its _________
Secretary, as the act and deed of said corporation, in the capacity aforesaid.


Witness my hand and official seal, this ________ day of ___________________,
200___.




     
Notary Public

[NOTARIAL SEAL]


My Commission Expires:_______________


THE STATE OF ______________________
(sublandlord)
   
COUNTY OF ________________________
 



I, the undersigned, a Notary Public in and for the State and County aforesaid,
do hereby certify that on this day personally appeared before me
_________________________, who being by me duly sworn says that he/she is the
____________ Secretary of Bank of America, N.A., a national banking association,
and that by authority duly given and as the act of said bank, the foregoing
instrument was signed in its name by __________________________, its
________________________, sealed with its corporate seal, and attested by
himself/herself as its _________ Secretary, as the act and deed of said bank, in
the capacity aforesaid.


Witness my hand and official seal, this the ______ day of _________________,
200___.



     
Notary Public



[NOTARIAL SEAL]


My Commission Expires:_______________

 
5

--------------------------------------------------------------------------------

 


THE STATE OF _____________________
(owner)
   
COUNTY OF _______________________
 



I, the undersigned, a Notary Public in and for the State and County aforesaid,
do hereby certify that on this day personally appeared before me
_________________________, who being by me duly sworn says that he/she is the
____________ Secretary of __________________________, and that by authority duly
given and as the act of said corporation, the foregoing instrument was signed in
its name by __________________________, its ________________________, sealed
with its corporate seal, and attested by himself/herself as its _________
Secretary, as the act and deed of said corporation, in the capacity aforesaid.


Witness my hand and official seal, this the ______ day of __________________,
200__.



     
Notary Public



[NOTARIAL SEAL]


My Commission Expires:_______________

 
6

--------------------------------------------------------------------------------

 

Exhibit A to Non Disturbance and Attornment Agreement


Property Description

 
7

--------------------------------------------------------------------------------

 

Schedule 1
[TO FORM OF SEPARATE LEASE]


Annual Basic Rent Factor Table



Lease Years
 
Increase
Factor
   
Annual Basic
Rent Factor
 
Comm. Date – June 30, 2008
   
N/A
    $ 8.61  
July 1, 2008 – June 30, 2013
   
1.015
    $ 8.74  
July 1, 2013 – June 30, 2018
   
1.015
    $ 8.87  
July 1, 2018 – June 30, 2023
   
1.015
    $ 9.00  
July 1, 2023 – June 30, 2028
    1.100     $ 9.90  
July 1, 2028 – June 30, 2033
   
1.050
    $ 10.40  
July 1, 2033 – June 30, 2038
   
1.050
    $ 10.92  
July 1, 2038 – June 30, 2043
   
1.050
    $ 11.46  
July 1, 2043 – June 30, 2048
   
1.050
    $ 12.04  
July 1, 2048 – June 30, 2053
   
1.050
    $ 12.64  

 
BBD-1 Separate Lease Form
 
 

--------------------------------------------------------------------------------

 

Schedule 2
[TO FORM OF SEPARATE LEASE]


Intentionally Omitted
 
BBD-1 Separate Lease Form
 
 

--------------------------------------------------------------------------------

 

Schedule 3
[TO FORM OF SEPARATE LEASE]


Description of Tenant’s Art
 
BBD-1 Separate Lease Form
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “H”
TO AMENDED AND RESTATED MASTER LEASE


[FORM OF]
CONTRACTION ASSIGNMENT
 
Property Name:
 
ASSIGNMENT AND ASSUMPTION OF LEASE
 
THIS ASSIGNMENT AND ASSUMPTION OF LEASE (“Assignment”), is made as of the _____
day of __________, 200_, by BANK OF AMERICA, N.A., (“Assignor”), and
[__________________________________], a [________________________],
(“Assignee”).
 
RECITALS
 
A.           Assignor is the holder of the tenant’s interest under that certain
lease  by and between [_____________________], as Landlord, and Assignor, as
Tenant  dated __________ (the “Lease”) for a portion of the property located at
____________________________ and more particularly described in Exhibit “A”
attached hereto.
 
B.           Assignor desires to assign, transfer, sell and convey to Assignee,
its leasehold interest in the Lease and Assignee desires to accept such
assignment and assume all of Assignor’s covenants and obligations under the
Lease arising, accruing or to be performed from and after the date hereof.
 
AGREEMENT
 
NOW THEREFORE, for and in consideration of the foregoing, and other good and
valuable consideration and the agreements set forth herein, Assignor and
Assignee agree as follows:
 
1.           Assignment.  Assignor hereby assigns, transfers, sells and conveys
to Assignee, its successors and assigns, all of Assignor’s right, title and
interest as tenant in and to the Lease.
 
2.           Assumption.  Assignee, for itself, its successors and assigns,
hereby assumes and agrees to perform, undertake and be responsible for any and
all covenants, agreements, obligations, duties and responsibilities and
liabilities of Assignor under the Lease, arising, accruing or to be performed
from and after the date hereof.
 
3.           Indemnity by Assignor.  Assignor agrees to indemnify, defend and
hold Assignee harmless from any claim, liability, cost or expense (including
without limitation reasonable attorney’s fees and costs) arising out of any
obligation or liability under the Lease that was to be performed by Assignor or
that accrued or became due by Assignor on or before the date hereof.
 
4.           Binding Effect.  This Assignment shall be binding upon and shall
inure to the benefit of Assignor and Assignee and their respective successors
and assigns.
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Assignor and Assignee have caused this Assignment to be
properly executed as of the day and year first above written.
 


BANK OF AMERICA, N.A.
       
By:
     
Name:
   
Title:
 



[________________________]
a [_______________________]




 
By:
       
Name:
     
Title:
 


 
3

--------------------------------------------------------------------------------

 

CONSENT OF LANDLORD


[If required under “Separate Lease”]


FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, and hereby intending to be legally bound hereby, the
undersigned [__________________________], being the holder of the Landlord’s
interest in, to and under the within described Lease, hereby consents to the
within Assignment and Assumption of Lease, and releases Assignor of and from any
liabilities or obligations under the said Lease first arising, accruing or to be
performed from and after the date hereof.


[_________________________________]


___________________________________


____________________________________


STATE OF _____________
 
COUNTY OF __________________
 
The foregoing instrument was acknowledged before me this _______ day
of____________, 2003, by _________________________ as Landlord under that
certain Lease dated________________________ and that he or she has personally
appeared before me and is personally known to me or presented
_________________________ as identification.



 
Print Name:
 

Notary Public State and
 

Commission Number:
 

My Commission Expires:
 


 
4

--------------------------------------------------------------------------------

 

STATE OF _____________
 
COUNTY OF __________________
 
The foregoing instrument was acknowledged before me this ______ day of
__________, 2003, by _______________________ as __________ [_______] of Bank of
America, N.A., on behalf of said association. He or she has personally appeared
before me and is personally known to me or presented
_________________________________  as identification.



 
Print Name:
 

Notary Public State and
 

Commission Number:
 

My Commission Expires:
 


 
5

--------------------------------------------------------------------------------

 
 
STATE OF _____________
 
COUNTY OF ___________________
 
The foregoing instrument was acknowledged before me this ______ day of
________________, 2003, by ________________________________________ as
________________________ of ________________________, a ________________________
He or she has personally appeared before me and is personally known to me or
presented ________________________________ as identification.



 
Print Name:
 

Notary Public State and
 

Commission Number:
 

My Commission Expires:
 

 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT I
TO AMENDED AND RESTATED MASTER LEASE


[FORM OF]
CONTRACTION SUBLEASE


[TO BE ADDED]
 
BBD-1 Separate Lease Form
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
TO AMENDED AND RESTATED MASTER LEASE


[FORM OF]
LETTER OF CREDIT
 
OUR CREDIT NO.
ISSUE DATE
EXPIRY DATE
LETTER OF
 
   
CREDIT AMOUNT
       
________________
_______________
DECEMBER 31, 20__
$3,000,000.00 USD

 
BENEFICIARY:
APPLICANT:
     
NAME:
BANK OF AMERICA, N.A.
NAME:
ADDRESS:
.
ADDRESS:

 
ATTN:
 
DEAR BENEFICIARY:
 
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR, AS
BENEFICIARY, IN THE LETTER OF CREDIT AMOUNT SET FORTH ABOVE (AS THE SAME MAY BE
REDUCED FROM TIME TO TIME AS PROVIDED BELOW) WHICH IS AVAILABLE BY PAYMENT
AGAINST THE FOLLOWING DOCUMENTS:
 
1.           THE BENEFICIARY’S DRAFT(S) DRAWN ON US AT SIGHT, DULY ENDORSED ON
THE REVERSE SIDE THEREOF, AND BEARING THE CLAUSE: “DRAWN UNDER [NAME OF ISSUING
BANK] STANDBY LETTER OF CREDIT NUMBER ___.”
 
2.           A TYPEWRITTEN STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE BENEFICIARY STATING THEREIN ONE OR THE OTHER OF THE
FOLLOWING STATEMENTS:
 

--------------------------------------------------------------------------------


 
“AN LANDLORD DEFAULT HAS OCCURRED UNDER THE AMENDED AND RESTATED MASTER LEASE
AGREEMENT DATED __________, 2005, BETWEEN ____________________, AS LANDLORD (THE
“LANDLORD”), AND BANK OF AMERICA, N.A., AS TENANT (THE “TENANT”), BY REASON OF
WHICH EVENT OF DEFAULT THE TENANT IS ENTITLED TO IMMEDIATE PAYMENT IN CASH OF
THE AMOUNT OF USD (SUPPLY AMOUNT), WHICH IS THE AMOUNT OF THE SITE DRAFT THAT
ACCOMPANIES THIS WRITTEN STATEMENT, AND THE UNDERSIGNED IS THEREFORE ENTITLED TO
DEMAND, AND DOES HEREBY DEMAND, PAYMENT OF SUCH AMOUNT UNDER [NAME OF ISSUING
BANK] STANDBY LETTER OF CREDIT NUMBER ___.”
 
- OR -
 
“THE UNDERSIGNED HAS BEEN NOTIFIED BY [NAME OF ISSUING BANK] THAT IT HAS ELECTED
NOT TO RENEW ITS LETTER OF CREDIT #__________ AND THE UNDERSIGNED IS THEREFORE
ENTITLED TO DEMAND AND DOES HEREBY DEMAND PAYMENT OF THE FULL STATED AMOUNT OF
SUCH LETTER OF CREDIT.”
 
3.           THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENTS, IF ANY,
FOR OUR ENDORSEMENT.  (IF YOUR DEMAND REPRESENTS A PARTIAL DRAWING HEREUNDER, WE
WILL ENDORSE THE ORIGINAL CREDIT AND RETURN SAME TO YOU FOR POSSIBLE FUTURE
CLAIMS.  IF, HOWEVER, YOUR DEMAND REPRESENTS A FULL DRAWING OR IF SUCH DRAWING
IS PRESENTED ON THE DAY OF THE RELEVANT EXPIRATION DATE HEREOF, WE WILL HOLD THE
ORIGINAL FOR OUR FILES AND REMOVE SAME FROM CIRCULATION.)
 
THIS LETTER OF CREDIT SHALL EXPIRE JUNE 30, 2004.  IT IS A CONDITION OF THIS
LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY RENEWED WITHOUT AMENDMENT FOR UP
TO _____ CONSECUTIVE ADDITIONAL PERIODS OF ONE YEAR EACH, THE FIRST SUCH
ADDITIONAL PERIOD TO COMMENCE ON JULY 1, 2004, AND TO EXPIRE JUNE 30, 2003, AND
THE FINAL SUCH ADDITIONAL PERIOD TO COMMENCE ON JULY 1, 20__, AND TO EXPIRE ON
JUNE 30, 20__, SUCH DATE OF JUNE 30, 20__, BEING THE FINAL EXPIRATION DATE OF
THIS LETTER OF CREDIT, UNLESS 30 DAYS PRIOR TO THE DATE OF COMMENCEMENT OF EACH
SUCH RENEWAL PERIOD WE NOTIFY YOU IN WRITING THAT WE ELECT NOT TO RENEW THIS
LETTER OF CREDIT.
 
WE ENGAGE WITH YOU THAT ALL DOCUMENTS PRESENTED IN COMPLIANCE WITH THE TERMS OF
THIS LETTER OF CREDIT WILL BE DULY HONORED BY US IF DELIVERED TO FIRST UNION
NATIONAL BANK AT ITS OFFICE AT _________________ PRIOR TO 3 P.M. ON OR BEFORE
THE EXPIRATION DATE HEREOF.
 

--------------------------------------------------------------------------------


 
EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN THIS LETTER OF CREDIT IS
SUBJECT TO THE “UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS: (1993
REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500”.
 
ALL INQUIRIES REGARDING THIS CREDIT SHOULD BE DIRECTED TO US AT OUR PHONE NUMBER
(___)_____________.
 
AUTHORIZED SIGNATURE

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO AMENDED AND RESTATED MASTER LEASE


Annual Rent Factor Table


Lease Years
 
Increase
Factor
 
Annual Basic
Rent Factor
1-5
 
—
 
8.61
6-10
 
1.015
 
8.74
11-15
 
1.015
 
8.87
16-20
 
1.015
 
9.00
21-25
 
1.100
 
9.90
26-30
 
1.050
 
10.40
31-35
 
1.050
 
10.92
36-40
 
1.050
 
11.46
41-45
 
1.050
 
12.04
46-50
 
1.050
 
12.64


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
TO AMENDED AND RESTATED MASTER LEASE


[INTENTIONALLY OMITTED.]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
TO AMENDED AND RESTATED MASTER LEASE


DESCRIPTION OF ENVIRONMENTAL INFORMATION


As defined in the Lease, “Environmental Information” shall mean and include the
following Phase I Environmental Site Assessments, together with all analytical
results, tables, appendices, supplements and addenda referenced therein and
relating thereto, and also including any and all follow-on Phase II and other
investigations and reports actually performed in connection with the enumerated
Environmental Site Assessments:


1. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May 2003
for the properties located at 101 East Market Street and Broadway & Wishkaw in
Aberdeen, Washington.


2. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May 2003
for the property located at 725 6th Street Northwest, Albuquerque, New Mexico.


3. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May 2003
for the property located at 5353 South Lindbergh Boulevard, St. Louis, Missouri.
.
4. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May 2003
for the property located at 300 West Main Street, Denison, Texas.


5. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May 2003
for the property located at 501 South Bliss Avenue, Dumas, Texas.


6.  Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 880 Rue Saint Francois, Florissant, Missouri.


7. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May 2003
for the property located at 481 South Forks Avenue, Forks, Washington.


8. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May 2003
for the property located at 5950 East Admiral Place, Tulsa, Oklahoma.
.
9. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May 2003
for the property located at 128 South Washington Street, Albany, Georgia.


10. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 4401 Central Avenue Northwest, Albuquerque, New
Mexico.


11. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 112 East Holly Street, Bellingham, Washington.
 

--------------------------------------------------------------------------------




12. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 1000 6th Street, Bremerton, Washington.


13. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 2001 William Street, Cape Girardeau, Missouri.


14. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the properties located at 1101 and 1103 South Josey Lane, Carrollton,
Texas.


15. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 4301 Hampton Avenue, St. Louis, Missouri.


16. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 1 West Queens Way, Hampton, Virginia.


17. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the properties located at 1422 Grayson Street, 999 Spotford, 512
Pierce, and 1400 Grayson Street, San Antonio, Texas.
.
18. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the properties located at 204 and 210 East Rush Avenue, Harrison,
Arkansas.


19. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 167 Laurens Street Southwest, Aiken, South
Carolina.


20. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the properties located at One Center Avenue, 601 Center Avenue and 105
North Centre, Brownwood, Texas.


21. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the properties located at 800 East Cherry Street and 720 Cherry Street,
Columbia, Missouri.


22. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 10 Church Circle, Annapolis, Maryland.


23. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the properties located at 221 South Commercial and 160 South Arch
Street, Aransas Pass, Texas.


24. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the properties located at 601 West Riverside Avenue and 615 West
Sprague Avenue, Spokane, Washington.


25. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 107 Water Street, Henderson, Nevada.
 

--------------------------------------------------------------------------------




26. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 3415/3417 Eastern Avenue, Baltimore, Maryland.


27. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 129 West Lexington Avenue, Independence,
Missouri.


28. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 1016 Main Street, Lexington, Missouri.


29. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 801 Main Street, Lynchburg, Virginia.


30. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the properties located at 222 and 300  South Jefferson Street, Mexico,
Missouri.


31. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 9500 Mission Road, Overland Park, Kansas.


32. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 5651 East Lancaster Avenue, Fort Worth, Texas.


33. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 1101 Conway, Mission, Texas.


34. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 103 East 3rd Street, Moses Lake, Washington.


35. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 300 South Main Street, Moultrie, Georgia.


36. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the properties located at 302 North Jefferson Avenue and 4th and
Jefferson Avenues, Mount Pleasant, Texas.


37. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 120 East Main Street, Murfreesboro, Tennessee.


38. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 230 West Broadway Street, Muskogee, Oklahoma.


39. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 8320 North Oak Trafficway, Kansas City,
Missouri.


40. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 830 North Wenatchee Avenue, Wenatchee,
Washington.
 

--------------------------------------------------------------------------------




41. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 1007 Knight Street, Richland, Washington.


42. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 102 East Main Street, Cartersville, Georgia.


43. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 300 East Main Street, Charlottesville,
Virginia.


44. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 401 Front Street, Coeur d’Alene, Idaho.


45. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 323 Denver Avenue, Dalhart, Texas.


46. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 820 A Street, Tacoma, Washington.


47. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 210 West 8th Street, Rolla, Missouri.


48. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 302 South Jefferson Street, Roanoke, Virginia.
.
49. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 22 Bull Street, Savannah, Georgia.


50. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 12400 Interstate 45 North, Houston, Texas.


51. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 702 Park Avenue, Northwest, Norton, Virginia.


52. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 1077 East Sahara Avenue, Las Vegas, Nevada.


53. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 350 West Lewis Street, Pasco, Washington.


54. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 501 North Penn Avenue, Independence, Kansas.


55. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 102 East Front Street, Port Angeles,
Washington.
 

--------------------------------------------------------------------------------




56. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 112 McClurg Street, Richland, Missouri.


57. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 2501 South Congress Avenue, Austin, Texas.


58. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 606 Broad Street, South Boston, Virginia.


59. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 2940 South Glenstone Avenue, Springfield,
Missouri.


60. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 1616 South Rustle Road, Spokane, Washington.


61. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 525 North Tryon Street, Charlotte, North
Carolina.


62. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 4701 University Way NE, Seattle, Washington.


63. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 106 South Patterson Street, Valdosta, Georgia.


64. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 101 North 2nd Street, Yakima, Washington.


65. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the properties located at 501-503, 505-507, 509, 511, 513, 514, 515,
517-519, 521-527 Austin Avenue, Waco, Texas.


66. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated June
2003 for the property located at 111 West Main Street, Walla Walla, Washington.


67. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 710 West Sunshine Street, Springfield,
Missouri.


68. Phase I Environmental Site Assessment prepared by ENTRIX, Inc. dated May
2003 for the property located at 102 North Broad Street, Winder, Georgia.


69. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1825 East Buckeye Road,
Phoenix, Arizona.


70. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 51 East Camelback Road,
Phoenix, Arizona.
 

--------------------------------------------------------------------------------




71. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 63 West Main Street, Mesa,
Arizona.


72. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 3804 Atlantic Avenue, Long
Beach, California.


73. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1199 Orange Avenue, AKA 1050
B Avenue, Coronado, California.


74. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 835 North Sepulveda
Boulevard, El Segundo, California.


75. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1450 West Redondo Beach
Boulevard, Gardena, California.


76. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 345 North Brand Boulevard,
Glendale, California.


77. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1275 South Dupont Avenue,
Ontario, California.


78. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the properties located at 7680 Girard Avenue and
917-921 Kline Street, La Jolla, California.


79. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 880 East Colorado Boulevard,
Pasadena, California.


80. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 2400 North Broadway, Los
Angeles, California.


81. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 3505 East Imperial Highway,
Lynwood, California.


82. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 5025 Lankershim Boulevard,
North Hollywood, California.


83. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1232 South Vermont Avenue,
Los Angeles, California.


84. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 3650 Fourteenth Street,
Riverside, California.
 

--------------------------------------------------------------------------------




85. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 10300-10306 Sepulveda
Boulevard, Mission Hills, California.


86. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1255 Sartori Avenue,
Torrance, California.


87. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 600 West Willow Street, Long
Beach, California.


88. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 750 South Orlando Avenue,
Winter Park, Florida.


89. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1000 Century Park Drive,
Tampa, Florida.


90. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 690 East Highway 50,
Clermont, Florida.


91. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 5041 Bayou Boulevard,
Pensacola, Florida.


92. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 230 North Woodland Boulevard,
Deland, Florida.


93. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 700 8th Avenue West,
Palmetto, Florida.


94. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1640 Gulf To Bay Boulevard,
Clearwater, Florida.


95. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 801 East Hallandale Beach
Boulevard, Hallandale, Florida.


96. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1900 Tyler Street, Hollywood,
Florida.


97. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 9000 Southside Boulevard,
Jacksonville, Florida.


98. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 2850 North Federal Highway,
Pompano Beach, Florida.


99. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 11755 Biscayne Boulevard,
Miami, Florida.
 

--------------------------------------------------------------------------------




100. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1 East 49th Street, Hialeah,
Florida.


101. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 35 Southeast 1st Avenue,
Ocala, Florida.


102. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 900 South Federal Highway,
Stuart, Florida.


103. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 21175 Ocean Boulevard, Port
Charlotte, Florida.


104. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 231 South Ridgewood Drive,
Seabring, Florida.


105. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 3535 University Boulevard
West, Jacksonville, Florida.


106. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 17100 Northwest 59th Avenue,
Miami Lakes, Florida.


107. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 100 North Westshore
Boulevard, Tampa Florida.


108. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 18305 Biscayne Boulevard,
North Miami Beach, Florida.


109. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 110 East Weber Avenue,
Stockton, California.


110. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1100 Butte House Road, Yuba
City, California.


111. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1130 South Victoria Avenue,
Ventura, California.


112. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1201 Baker Street,
Bakersfield, California.


113. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 150 North Long Beach
Boulevard, Long Beach, California.


114. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1661 East Street, Redding,
California.
 

--------------------------------------------------------------------------------




115. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1830 Del Paso Boulevard,
Sacramento, California.


116. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 2111 Tulolumne Street, Freso,
California.


117. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 220 South Escondido
Boulevard, Escondido, California.


118. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 2611 South Cedar Avenue,
Fresno, California.


119. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 300-500 Ellinwood Way,
Pleasant Hill, California.


120. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 300 Town Center East, Santa
Maria, California.


121. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 303 North D Street, San
Bernardino, California.


122. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 330 East Manchester
Boulevard, Inglewood, California.


123. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 3435 North Cedar Avenue,
Fresno, California.


124. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 3810 Broadway, Sacramento,
California.


125. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 405 Main Street, Salinas,
California.


126. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 444 South Garey Avenue,
Pomona, California.


127. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 444 South Mathilda Avenue,
Sunnyvale, California.


128. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 5021 California Avenue,
Bakersfield, California.


129. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 955 Main Street, Red Bluff,
California.
 

--------------------------------------------------------------------------------




130. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 7255 Greenleaf Avenue,
Whittier, California


131. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 900 High Street, Auburn,
California.


132. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 4104 MacArthur Boulevard,
Newport Beach, California.


133. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 834 State Street, Santa
Barbara, California.
 
134. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 518 South Long Beach Avenue,
Compton, California.
 
135. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 710 West Main Street, Merced,
California.
 
136. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 839 East Palmdale Boulevard,
Palmdale, California.
 
137. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 231 South LaSalle Street,
Chicago, Illinois.
 
138. Phase I Environmental Site Assessment prepared by KTR Newmark Consultants
LLC dated June 6, 2003 for the property located at 1 South Van Ness Avenue, San
Francisco, California.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
TO AMENDED AND RESTATED MASTER LEASE


Description of Tenant’s Art

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5
TO AMENDED AND RESTATED MASTER LEASE

 
Renewal Term Annual Basic Rent Illustration
 
The following illustrates the calculation and allocation of Annual Basic Rent at
renewal under two different Fair Market Rental Value (“FMRV”) assumption sets.


TABLE ONE  - BASE ASSUMPTIONS:



   
A
 
B
 
C
 
D
Property
 
Non-FMRV
Renewal Space
 
FMRV Space
 
Total Renewal
Premises NRA
(A + B)
 
Annual Basic Rent
Factor
Property A
 
85,000 RSF
 
15,000 RSF
 
100,000 RSF
  $
9.00/RSF
Property B
 
25,000 RSF
 
None
 
25,000 RSF
  $
9.00/RSF
Property C
 
40,000 RSF
 
10,000 RSF
 
50,000 RSF
  $
9.00/RSF
Property D
 
75,000 RSF
 
None
 
75,000 RSF
  $
9.00/RSF



Illustration One


Aggregate FMRV for Non-FMRV Renewal Space is greater than the Maximum Renewal
Term Basic Rent for the Non-FMRV Renewal Space.


Assume the Base Assumptions in Table One above which show that (i) the Renewal
Premises includes space at four Properties, (ii) the Renewal Premises at two of
the Properties includes FMRV Space (iii) the Annual Basic Rent Factor for the
applicable Renewal Term as set forth on Schedule 1 to the Lease is $9.00 per
RSF. Also assume the Fair Market Rental Value (determined either by agreement of
the parties or by appraisal as provided in the Lease) for each of the Properties
is as noted below:


Property
 
FMRV
 
Property A
  $ 15.00/RSF  
Property B
  $ 10.00/RSF  
Property C
  $ 6.00/RSF  
Property D
  $ 8.00/RSF  



Step 1 - Calculate the Aggregate FMRV Rent for the Non-FMRV Renewal Space:


Property
    
Non-FMRV
Renewal Space
         
FMRV
       
FMRV Rent
(A x B)
 
Property A
   
85,000 RSF
      X     $ 15.00/RSF  
=
  $ 1,275,000  
Property B
   
25,000 RSF
      X     $ 10.00/RSF  
=
  $ 250,000  
Property C
   
40,000 RSF
      X     $ 6.00/RSF  
=
  $ 240,000  
Property D
   
75,000 RSF
      X     $ 8.00/RSF  
=
  $ 600,000  
Aggregate FMRV Rent
                            $ 2,365,000  




--------------------------------------------------------------------------------


 
Step 2 - Calculate the Maximum Renewal Term Basic Rent for the Non-FMRV Renewal
Space:


Property
    
Non-FMRV
Renewal Space
         
Annual Basic
Rent Factor
       
Maximum
Renewal Term
Basic Rent
 
Property A
   
85,000 RSF
      X     $ 9.00/RSF  
=
  $ 765,000  
Property B
   
25,000 RSF
      X     $ 9.00/RSF  
=
  $ 225,000  
Property C
   
40,000 RSF
      X     $ 9.00/RSF  
=
  $ 360,000  
Property D
   
75,000 RSF
      X     $ 9.00/RSF  
=
  $ 675,000  
Maximum Renewal Term Basic Rent
                            $ 2,025,000  



Step 3 – Allocate Maximum Renewal Term Basic Rent for the Renewal Premises
amongst the Properties


In this illustration, the Aggregate FMRV Rent for the Non-FMRV Renewal Space
exceeds the Maximum Renewal Term Basic Rent for the Non-FMRV Renewal Space,
requiring a special allocation of the total Maximum Renewal Term Basic Rent for
the Non-FMRV Renewal Space amongst the Properties according to FMRV.


This allocation is accomplished by reducing the FMRV proportionately for each
Property containing Non-FMRV Renewal Space by multiplying it by a fraction,
expressed as a decimal, the numerator of which is the Maximum Renewal Term Basic
Rent (i.e., $2,025,000.00) and the denominator of which is the Aggregate FMRV
Rent (i.e., $2,365,000.00):


Rent Adjustment Factor  = 0.85624  (i.e., $2,025,000.00/$2,365,000.00)


Property
 
 Non-FMRV
Renewal Space
 
FMRV Rent
   
Rent
Adjustment
Factor
   
Adjusted
FMRV Rent
 
Property A
 
85,000 RSF
  $ 1,275,000      
0.85624
    $ 1,091,702  
Property B
 
25,000 RSF
  $ 250,000      
0.85624
    $ 214,059  
Property C
 
40,000 RSF
  $ 240,000      
0.85624
    $ 205,497  
Property D
 
75,000 RSF
  $ 600,000      
0.85624
    $ 513,742  
TOTAL
      $ 2,365,000             $ 2,025,000  



Step 4 – Calculate Annual Basic Rent for Renewal Premises (FMRV Space only)


Property
 
Renewal Premises
FMRV Space
 
FMRV
   
FMRV Rent for
Renewal Premises
FMRV Space only
 
Property A
 
15,000 RSF
  $ 15.00/RSF     $ 225,000  
Property B
      $ 10.00/RSF       0  
Property C
 
10,000 RSF
  $ 6.00/RSF     $ 60,000  
Property D
      $ 8.00/RSF       0  
TOTAL
              $ 285,000  

 

--------------------------------------------------------------------------------


 
Step 5 – Sum components to determine Annual Basic Rent for all Renewal Premises



   
A
   
B
   
C
 
Property
 
Adjusted FMRV Rent
for Non-FMRV
Renewal Space
   
FMRV Rent for
FMRV Space only
   
Total Annual Basic
Rent for all
Renewal Premises
(A + B)
 
Property A
  $ 1,091,702     $ 225,000     $ 1,316,702  
Property B
  $ 214,059       0     $ 214,059  
Property C
  $ 205,497     $ 60,000     $ 265,497  
Property D
  $ 513,742       0     $ 513,742  
TOTAL
  $ 2,025,000     $ 285,000     $ 2,310,000  



Illustration Two


Aggregate FMRV Rent for Non-FMRV Renewal Space is less than or equal to the
Maximum Renewal Term Basic Rent for the Non-FMRV Renewal Space.


Assume the Base Assumptions shown in Table One above which show that (i) the
Renewal Premises includes space at four Properties, (ii) the Renewal Premises at
two of the Properties includes FMRV Space (iii) the Annual Basic Rent Factor for
the applicable Renewal Term as set forth on Schedule 1 to the Lease is $9.00 per
RSF. Also assume the Fair Market Rental Value (determined either by agreement of
the parties or by appraisal as provided in the Lease) for each of the Properties
is as noted below:


Property
 
FMRV
         
Property A
  $ 10.00/RSF  
Property B
  $ 7.00/RSF  
Property C
  $ 6.00/RSF  
Property D
  $ 8.00/RSF  



Step 1 - Calculate the Aggregate FMRV Rent for the Non-FMRV Renewal Space:


Property
    
Non-FMRV
Renewal Space
         
FMRV
       
FMRV Rent
(A x B)
 
Property A
   
85,000 RSF
      X     $ 10.00/RSF  
=
  $ 850,000  
Property B
   
25,000 RSF
      X     $ 7.00/RSF  
=
  $ 175,000  
Property C
   
40,000 RSF
      X     $ 6.00/RSF  
=
  $ 240,000  
Property D
   
75,000 RSF
      X     $ 8.00/RSF  
=
  $ 600,000  
Aggregate FMRV Rent
                            $ 1,865,000  



Step 2 - Calculate the Maximum Renewal Term Basic Rent for the Non-FMRV Renewal
Space:


Property
    
Non-FMRV
Renewal Space
         
Annual Basic
Rent Factor
       
Maximum
Renewal Term
Basic Rent
 
Property A
   
85,000 RSF
      X     $ 9.00/RSF  
=
  $ 765,000  
Property B
   
25,000 RSF
      X     $ 9.00/RSF  
=
  $ 225,000  
Property C
   
40,000 RSF
      X     $ 9.00/RSF  
=
  $ 360,000  
Property D
   
75,000 RSF
      X     $ 9.00/RSF  
=
  $ 675,000  
Maximum Renewal Term Basic Rent
                            $ 2,025,000  

 

--------------------------------------------------------------------------------


 
Step 3 – Allocate Maximum Renewal Term Basic Rent for the Renewal Premises


In this illustration, the Aggregate FMRV Rent for the Non-FMRV Renewal Space is
less than the Maximum Renewal Term Basic Rent for the Non-FMRV Renewal
Space.  No adjustment to FMRV is necessary.


Step 4 – Calculate Annual Basic Rent for FMRV Space portion of Renewal Premises


Property
 
Renewal Premises
FMRV Space
 
FMRV
   
FMRV Rent for
Renewal Premises
FMRV Space
 
Property A
 
15,000 RSF
  $ 10.00/RSF     $ 150,000  
Property B
      $ 7.00/RSF       0  
Property C
 
10,000 RSF
  $ 6.00/RSF     $ 60,000  
Property D
      $ 8.00/RSF       0  
TOTAL
              $ 210,000  



Step 5 – Sum components to determine Annual Basic Rent for all Renewal Premises



   
A
   
B
   
C
 
Property
 
FMRV Rent for Non-
FMRV Renewal
Space)
   
FMRV Rent for
Renewal Premises
FMRV Space
   
Total Annual Basic
Rent for all
Renewal Premises
(A + B)
 
Property A
  $
850,000
    $
150,000
    $
1,000,000
 
Property B
  $
175,000
      0     $
175,000
 
Property C
  $
240,000
    $ 60,000     $
300,000
 
Property D
  $
600,000
      0     $
600,000
 
TOTAL
  $
1,865,000
    $
210,000
    $
2,075,000
 



 
 

--------------------------------------------------------------------------------

 
[ex10-47pg001.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg002.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg003.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg004.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg005.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg006.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg007.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg008.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg009.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg010.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg011.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg012.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg013.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg014.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg015.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg016.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg017.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg018.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg019.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg020.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg021.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg022.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg023.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg024.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg025.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg026.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg027.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg028.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg029.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg030.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg031.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg032.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg033.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg034.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg035.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg036.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg037.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg038.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg039.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg040.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg041.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg042.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg043.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg044.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg045.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg046.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg047.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg048.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg049.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg050.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg051.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg052.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg053.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg054.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg055.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg056.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg057.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg058.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg059.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg060.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg061.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg062.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg063.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg064.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg065.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg066.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg067.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg068.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg069.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg070.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg071.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg072.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg073.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg074.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg075.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg076.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg077.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg078.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg079.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg080.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg081.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg082.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg083.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg084.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg085.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg086.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg087.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg088.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg089.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg090.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg091.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg092.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg093.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg094.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg095.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg096.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg097.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg098.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg099.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg100.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg101.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg102.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg103.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg104.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg105.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg106.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg107.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg108.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg109.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg110.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg111.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg112.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg113.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg114.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg115.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg116.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg117.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg118.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg119.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg120.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg121.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg122.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg123.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg124.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg125.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg126.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg127.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg128.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg129.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg130.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg131.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg132.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg133.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg134.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg135.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg136.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg137.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg138.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg139.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg140.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-47pg141.jpg]
 

--------------------------------------------------------------------------------


 